 

Exhibit 10.1

_________________________________________

 

ICON 3 HULL NO. 1402 CREDIT AGREEMENT

 

_________________________________________

 

Dated 18  December 2019

 

BETWEEN

 

Royal Caribbean Cruises Ltd.
as Borrower

 

The Lenders and Residual Risk Guarantors from time to time party hereto

 

KfW IPEX-Bank GmbH
as Facility Agent, CIRR Agent and Documentation Agent

 

KfW IPEX-Bank GmbH
as Hermes Agent

 

KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger
and Sole Bookrunner

 

 

 



 

TABLE OF CONTENTS

 

PAGE

 

Article I DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1. Defined Terms 2     Section 1.2. Use of Defined Terms 26    
Section 1.3. Cross-References 26     Section 1.4. Accounting and Financial
Determinations 27     Section 1.5. Application of this Agreement to KfW IPEX as
an Option A Lender 27

 

Article II COMMITMENTS AND BORROWING PROCEDURES

 

Section 2.1. Commitment 28     Section 2.1.1. Commitment of FEC Lenders 28    
Section 2.1.2. Commitment of Hermes Lenders 28     Section 2.1.3. Commitment of
Finnvera Balancing Lenders 28     Section 2.1.4. Commitment Termination Date 28
    Section 2.1.5. Defaulting Lender 28     Section 2.1.6. Reductions, increases
and cancellations 28     Section 2.2. Voluntary Reduction of Commitments 29    
Section 2.3. Notification of Hermes Documentary Requirements 30     Section 2.4.
Adjustment of Hermes Commitment Amount and Finnvera Balancing Commitment Amount
31     Section 2.5. Borrowing Procedure 32     Section 2.6. Funding 34

 

Article III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.1. Repayments and prepayment consequent upon reduction in Contract
Price 34     Section 3.2. Prepayment 35

 



 

 

 

Section 3.2.1. Voluntary Prepayment 35     Section 3.2.2. Illegality 36    
Section 3.2.3. Prepayment requirements 37     Section 3.3. Interest Provisions
37     Section 3.3.1. Rates 37     Section 3.3.2. Conversion to Floating Rate 39
    Section 3.3.3. FEC Conversion 40     Section 3.3.4. Post-Maturity Rates 42  
  Section 3.3.5. Payment Dates 43     Section 3.3.6. Interest Rate
Determination; Replacement Reference Banks 43     Section 3.4. Commitment Fees
43     Section 3.5. Fees 43     Section 3.5.1. Participation Fee 43    
Section 3.5.2. Agency Fee 44     Section 3.5.3. Finnvera Premium and Finnvera
Balancing Premium 44     Section 3.5.4. Residual Risk Guarantee Fee 44    
Section 3.5.5. Finnvera Handling Fee 44     Section 3.6. CIRR Guarantee Charge
44     Section 3.7. Other Fees 44     Section 3.8. Limit on Interest Make-Up 44
    Section 3.9. Cancellation of KfW CIRR Agreements 45

 

Article IV CERTAIN LIBO RATE AND OTHER PROVISIONS

 

Section 4.1. LIBO Rate Lending Unlawful 45     Section 4.2. Screen Rate or
Deposits Unavailable 45     Section 4.3. Increased LIBO Rate Loan Costs, etc. 46

 



 

 

 

Section 4.4. Funding Losses Event and Defaulting Finance Party Break Costs 48  
  Section 4.4.1. Indemnity 48     Section 4.5. Increased Capital Costs 53    
Section 4.6. Taxes 54     Section 4.7. Payments, Computations, etc. 56    
Section 4.8. Replacement Lenders, etc. 57     Section 4.9. Sharing of Payments
58     Section 4.9.1. Payments to Lenders 58     Section 4.9.2. Redistribution
of payments 58     Section 4.9.3. Recovering Lender's rights 58    
Section 4.9.4. Reversal of redistribution 58     Section 4.9.5. Exceptions 59  
  Section 4.10. Set-off 59     Section 4.11. Use of Proceeds 60    
Section 4.12. FATCA Deduction 60     Section 4.13. FATCA Information 60    
Section 4.14. Resignation of the Facility Agent 62

 

Article V CONDITIONS TO BORROWING

 

Section 5.1. Advance of the Loan 63     Section 5.1.1. Resolutions, etc. 63    
Section 5.1.2. Opinions of Counsel 63     Section 5.1.3. Finnvera Guarantee and
Hermes Insurance Policy 64     Section 5.1.4. Closing Fees, Expenses, etc. 65  
  Section 5.1.5. Compliance with Warranties, No Default, etc. 65    
Section 5.1.6. Loan Request 65

 



 

 

 

Section 5.1.7. Foreign Exchange Counterparty Confirmations 66     Section 5.1.8.
Pledge Agreement 66     Section 5.1.9. FEC Financing Documents 66

 

Article VI REPRESENTATIONS AND WARRANTIES

 

Section 6.1. Organisation, etc. 66     Section 6.2. Due Authorisation,
Non-Contravention, etc. 66     Section 6.3. Government Approval,
Regulation, etc. 67     Section 6.4. Compliance with Laws 67     Section 6.5.
Validity, etc. 68     Section 6.6. No Default, Event of Default or Prepayment
Event 68     Section 6.7. Litigation 68     Section 6.8. The Purchased Vessel 68
    Section 6.9. Obligations rank pari passu 68     Section 6.10.
Withholding, etc. 69     Section 6.11. No Filing, etc. Required 69    
Section 6.12. No Immunity 69     Section 6.13. Investment Company Act 69    
Section 6.14. Regulation U 69     Section 6.15. Accuracy of Information 69

 

Article VII COVENANTS

 

Section 7.1. Affirmative Covenants 70     Section 7.1.1. Financial Information,
Reports, Notices, etc. 70     Section 7.1.2. Approvals and Other Consents 71    
Section 7.1.3. Compliance with Laws, etc. 71     Section 7.1.4. The Purchased
Vessel 72

 



 

 

 

Section 7.1.5. Insurance 73     Section 7.1.6. Books and Records 73    
Section 7.1.7. Finnish Authority and Hermes Requests 73     Section 7.1.8.
Notice of written amendments to Construction Contract 74     Section 7.1.9.
Hedging Activities 75     Section 7.2. Negative Covenants 75     Section 7.2.1.
Business Activities 75     Section 7.2.2. Indebtedness 75     Section 7.2.3.
Liens 76     Section 7.2.4. Financial Condition 78     Section 7.2.5.
Intentionally omitted 79     Section 7.2.6. Consolidation, Merger, etc. 79    
Section 7.2.7. Asset Dispositions, etc. 80     Section 7.2.8. Construction
Contract 80     Section 7.3. Limitation of in respect of Certain
Representations, Warranties and Covenants 80

 

Article VIII EVENTS OF DEFAULT

 

Section 8.1. Listing of Events of Default 80     Section 8.1.1. Non-Payment of
Obligations 81     Section 8.1.2. Breach of Warranty 81     Section 8.1.3.
Non-Performance of Certain Covenants and Obligations 81     Section 8.1.4.
Default on Other Indebtedness 81     Section 8.1.5. Bankruptcy, Insolvency, etc.
82     Section 8.2. Action if Bankruptcy 82     Section 8.3. Action if Other
Event of Default 83

 



 

 

 

Article IX PREPAYMENT EVENTS

 

Section 9.1. Listing of Prepayment Events 84     Section 9.1.1. Change of
Control 84     Section 9.1.2. Unenforceability 84     Section 9.1.3. Approvals
84     Section 9.1.4. Non-Performance of Certain Covenants and Obligations 84  
  Section 9.1.5. Judgments 84     Section 9.1.6. Condemnation, etc. 85    
Section 9.1.7. Arrest 85     Section 9.1.8. Sale/Disposal of the Purchased
Vessel 85     Section 9.1.9. Termination of the Construction Contract 85    
Section 9.1.10. FEC Reassignment and Termination, etc. of the Finnvera
Guarantee, the Hermes Insurance Policy or the Second Finnvera Guarantee 85    
Section 9.1.11. Illegality 88     Section 9.2. Mandatory Prepayment 88    
Section 9.3. Mitigation. 89

 

Article X THE FACILITY AGENT, THE HERMES AGENT AND THE MANDATED LEAD ARRANGERS

 

Section 10.1. Actions 89     Section 10.2. Indemnity 90     Section 10.3.
Funding Reliance, etc. 90     Section 10.4. Exculpation 91     Section 10.5.
Successor 91     Section 10.6. Loans by the Facility Agent 92     Section 10.7.
Credit Decisions 92     Section 10.8. Copies, etc. 92

 



 

 

 

Section 10.9. The Agents' Rights 93     Section 10.10. The Facility Agent's
Duties 93     Section 10.11. Employment of Agents 94     Section 10.12.
Distribution of Payments 94     Section 10.13. Reimbursement 94    
Section 10.14. Instructions 95     Section 10.15. Payments 95     Section 10.16.
"Know your customer" Checks 95     Section 10.17. No Fiduciary Relationship 95  
  Section 10.18. Initial Mandated Lead Arranger 96

 

Article XI MISCELLANEOUS PROVISIONS

 

Section 11.1. Waivers, Amendments, etc. 96     Section 11.2. Notices 97    
Section 11.3. Payment of Costs and Expenses 99     Section 11.4. Indemnification
100     Section 11.5. Survival 101     Section 11.6. Severability; Independence
of Obligations 101     Section 11.7. Headings 101     Section 11.8. Execution in
Counterparts 101     Section 11.9. Third Party Rights 102     Section 11.10.
Successors and Assigns 102     Section 11.11. Sale and Transfer of the Loan;
Participations in the Loan 102     Section 11.11.1. Assignments and transfers
103     Section 11.11.2. Participations 107     Section 11.11.3. Register 108

 



 

 

 

Section 11.11.4. Accession of Residual Risk Guarantors 108     Section 11.12.
Other Transactions 108     Section 11.13. Hermes Insurance Policy 108    
Section 11.13.1. Terms of Hermes Insurance Policy 108     Section 11.13.2.
Obligations of the Borrower 109     Section 11.13.3. Obligations of the Hermes
Agent and the Lenders 110     Section 11.14. Finnvera and FEC 111    
Section 11.14.1. Finnvera Guarantee and Second Finnvera Guarantee 111    
Section 11.14.2. Facility Agent, Guarantee Holder and Finnvera dealings 112    
Section 11.15. FEC Transfer Documents 113     Section 11.16. Application of
proceeds under the Finnvera Guarantee, the Second Finnvera Guarantee and the
Hermes Insurance Policy 114     Section 11.17. Waiver of immunity 114    
Section 11.18. Law and Jurisdiction 114     Section 11.18.1. Governing Law 114  
  Section 11.18.2. Jurisdiction 114     Section 11.18.3. Alternative
Jurisdiction 115     Section 11.18.4. Service of Process 115     Section 11.19.
Confidentiality 115     Section 11.20. Mitigation 116     Section 11.21. CIRR
requirements 117     Section 11.22. Modification and/or discontinuation of
benchmarks 118

 

EXHIBIT A-1 Commitments of the Initial Lender 122       EXHIBIT A-2 Form of Loan
Request (FEC Loan) 123       EXHIBIT A-3 Form of Loan Request (Hermes Loan [and
if applicable Finnvera Balancing Loan]) 126

 



 

 

 

EXHIBIT B-1 Form of Opinion of Liberian Counsel to Borrower 129      
EXHIBIT B-2 Form of Opinion of English Counsel to Facility Agent 130      
EXHIBIT B-3 Form of Opinion of US Tax Counsel to Facility Agent and Lenders 131
      EXHIBIT B-4 Form of Opinion of Finnish Counsel to Facility Agent for
Lenders 132       EXHIBIT C Form of Lender Assignment Agreement 133      
EXHIBIT D Finnvera Premium and Finnvera Balancing Premium Pricing Grid for FEC
Loan/Finnvera Balancing Loan 137       EXHIBIT E Form of Pledge Agreement 138  
    EXHIBIT F-1 Form of FEC Transfer Certificate 139       EXHIBIT F-2 Form of
Transfer Certificate 141       EXHIBIT G-1 Form of FEC Supplemental Assignment
Agreement 144       EXHIBIT G-2 Form of Finnvera Guarantee Assignment Agreement
145       EXHIBIT H-1 Form of Finnvera Guarantee 146       EXHIBIT H-2 Form of
Second Finnvera Guarantee 147

 

EXHIBIT I Form of Option A Refinancing Agreement 148

 



 

 

 

 

CREDIT AGREEMENT

 

ICON 3 HULL NO. 1402 CREDIT AGREEMENT, dated 18 December 2019 (the "Effective
Date"), among:

 

(1)Royal Caribbean Cruises Ltd., a Liberian corporation (the "Borrower");

 

(2)KfW IPEX-Bank GmbH, in its capacity as facility agent, CIRR agent and
documentation agent (in such capacities, the "Facility Agent");

 

(3)KfW IPEX-Bank GmbH as Hermes agent (in that capacity the "Hermes Agent");

 

(4)KfW IPEX-Bank GmbH as initial mandated lead arranger (in that capacity the
"Initial Mandated Lead Arranger") and as sole bookrunner (in that capacity the
"Bookrunner");

 

(5)KfW IPEX-Bank GmbH ("KfW IPEX") as initial FEC lender (in that capacity the
"Initial FEC Lender"), KfW IPEX as initial Hermes lender (in that capacity the
"Initial Hermes Lender") and KfW IPEX as initial Finnvera Balancing Lender (in
that capacity the "Initial Finnvera Balancing Lender" and together with the
Initial FEC Lender, the Initial Hermes Lender, and each other Person that shall
become a "Lender" in accordance with Section 11.11.1 hereof, each, individually,
a "Lender" and, collectively, the "Lenders"); and

 

(6)KfW IPEX as initial residual risk guarantor (in that capacity the "Initial
Residual Risk Guarantor").

 

W I T N E S S E T H

 

WHEREAS:

 

(A)The Borrower and Meyer Turku Oy, Finland (the "Finnish Builder") have on 28
June 2019 entered into a Contract for the Construction and Sale of ICON 3 Hull
No. 1402 (as amended from time to time, the "Construction Contract") pursuant to
which the Finnish Builder has agreed to design, construct, equip, complete, sell
and deliver the passenger cruise vessel bearing builder's ICON 3 hull number
1402 (the "Purchased Vessel") and in order to assist the Finnish Builder in
fulfilling its obligations towards the Borrower under the Construction Contract,
Meyer Werft GmbH & Co. KG, Papenburg, Germany and/or Neptun Werft GmbH & Co. KG,
Rostock, Germany (each the "German Builder" and together with the Finnish
Builder, the "Builder") have or will deliver some components for the Purchased
Vessel; and

 

(B)The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the "US Dollar Maximum Loan Amount") equal to:

 



1

 

 

(a) the US Dollar Equivalent of eighty per cent (80%) of the Contract Price (as
defined below) of the Purchased Vessel, as adjusted from time to time in
accordance with the Construction Contract to reflect, among other adjustments,
Change Orders (as defined below) agreed pursuant to Article V of the
Construction Contract (but which Contract Price shall not exceed for this
purpose EUR1,715,000,000), plus

 

(b) the US Dollar equivalent of 100% of the Finnvera Premium and, if applicable,
100% of the Finnvera Balancing Premium, plus

 

(c) the US Dollar Equivalent of 100% of the Hermes Fee.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1. Defined Terms

 

The following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall, when capitalised, except where the
context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

 

"Accumulated Other Comprehensive Income (Loss)" means at any date the Borrower's
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

"Actual Delivery Date" means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract.

 

"Actual German Content Component" means, at any time, the amount of the German
Construction Contract Component which is confirmed and notified by the Builder
to the Facility Agent and the Borrower pursuant to Section 2.4(a) or
Section 2.4(b).

 

"Additional FEC Transfer Documents" means in relation to any Assignee Lender or
Transferee Lender (other than FEC) any documents required by FEC or Finnvera (in
form and substance satisfactory to FEC and Finnvera) to evidence that any such
Assignee Lender or Transferee Lender has acceded to the FEC Supplemental
Assignment Agreement and/or has become bound by its terms as though it were a
party thereto in place of the transferor Lender assigning or transferring its
share of the Loan or Commitment (as the case may be).

 

"Affected Commitments" is defined in Section 3.2.2(a).

 

"Affected Lender" is defined in Section 9.2.

 

"Affected Loan" is defined in Section 3.2.2(a).

 



2

 

 

"Affiliate" of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be "controlled by" any other Person if such other Person
possesses, directly or indirectly, power to direct or cause the direction of the
management and policies of such Person whether through the ownership of voting
securities, by contract or otherwise.

 

"Agreement" means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

 

"Alternative Screen Rate" has the meaning given to such term in Section 4.2.

 

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

"Applicable Finnvera Rate" means the percentage specified in the Pricing Grid
opposite the Senior Debt Rating as of the Premium Measurement Date.

 

"Applicable Jurisdiction" means the jurisdiction or jurisdictions under which
the Borrower is organised, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

"Application" means the application by the Finnish Builder for the FEC Financing
and the FEC Financing Offer.

 

"Assignee Lender" is defined in Section 11.11.1(A).

 

"Authorised Officer" means any of the officers of the Borrower authorised to act
with respect to the Loan Documents and whose signatures and incumbency shall
have been certified to the Facility Agent by the Secretary or an Assistant
Secretary of the Borrower.

 

"Bank of Nova Scotia Agreement" means the $1,725,000,000 amended and restated
credit agreement dated as of April 5. 2019 among the Borrower, as borrower, the
various financial institutions as are or shall become parties thereto, as
lenders, and The Bank of Nova Scotia, as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

"Benchmark Successor Rate" is defined in Section 11.22.

 

"Benchmark Successor Rate Conforming Changes" means, with respect to any
proposed Benchmark Successor Rate, any conforming changes to the definition of
Screen Rate, Interest Period, timing and frequency of determining rates, making
payments of interest, yield protection provisions relating to the cost element
of any Floating Rate Loan (including but not limited to any break costs relating
to any early repayment or prepayment of any Floating Rate Loan), fallback (and
market disruption) provisions for that Benchmark Successor Rate and other
administrative matters as may be appropriate, in the discretion of the Facility
Agent in consultation with the Borrower, to reflect the adoption of such
Benchmark Successor Rate and to permit the administration thereof by the
Facility Agent in a manner substantially consistent with market practice (or, if
the Facility Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Benchmark Successor Rate exists, in such other manner of
administration as the Facility Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 



3

 

 

"Borrower" is defined in the preamble.

 

"Break Costs" means the amount (if any) as determined in accordance with
Section 4.4.1 which (i) the Borrower may be required to pay to the Lenders
and/or a Fixed Rate Provider under this Agreement following a Funding Losses
Event, (ii) a Defaulting Finance Party is required to pay to FEC pursuant to
Section 3.3.3(f) or (iii) a Transferring Lender is required to pay to FEC
pursuant to Section 9.1.10(A)(c).

 

"Builder" is defined in the preamble.

 

"Business Day" means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorised or required to be closed in New York City,
London, Madrid, Helsinki, or Frankfurt am Main, and if the applicable Business
Day relates to an advance of all or part of the Loan, an Interest Period,
prepayment or conversion, in each case with respect to the Loan bearing interest
by reference to the LIBO Rate, a day on which dealings in deposits in Dollars
are carried on in the London interbank market.

 

"Capital Lease Obligations" means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalised leases.

 

"Capitalisation" means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders' Equity on such date.

 

"Capitalised Lease Liabilities" means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalised leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalised amount
thereof, determined in accordance with GAAP.

 

"Cash Equivalents" means all amounts other than cash that are included in the
"cash and cash equivalents" shown on the Borrower's balance sheet prepared in
accordance with GAAP.

 

"Change of Control" means an event or series of events by which (a) any "person"
or "group" (as such terms are used in Sections 13(d) and 14(d) of the United
States Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the
United States Securities Exchange Act of 1934, except that a person or group
shall be deemed to have "beneficial ownership" of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an "option right")),
directly or indirectly, of 50% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or (b) during any period of 24 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 



4

 

 

"Change in Law" means (a) the adoption after the date of this Agreement of any
law, rule or regulation or (b) any change after the date of this Agreement in
any law, rule or regulation or in the interpretation or application thereof by
any governmental authority.

 

"Change Order" has the meaning ascribed to it in Article V of the Construction
Contract.

 

"CIRR Guarantee" means the interest make up guarantee provided by the Federal
Republic of Germany to a Lender under section 1 of the Terms and Conditions.

 

"CIRR Rate" means the FEC CIRR Rate or the KfW CIRR Rate as applicable.

 

"Code" means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time.

 

"Commitment" means, with respect to each Lender, such Lender's aggregate FEC
Tranche A Commitment, FEC Tranche B Commitment, Hermes Commitment and Finnvera
Balancing Commitment and means, relative to any Lender, such Lender's obligation
to make that Commitment available pursuant to Section 2.1.

 

"Commitment Fees" shall have the meaning ascribed to it in the relevant Fee
Letters.

 

"Commitment Termination Date" means 2 February 2026.

 

"Construction Contract" is defined in the preamble.

 

"Construction Mortgage" means the first ranking shipbuilding mortgage executed
or to be executed by the Builder in favour of banks and financial institutions
designated by the Builder to secure loans made or to be made to the Builder to
finance the construction of the Purchased Vessel.

 

"Contract Price" is as defined in the Construction Contract and includes a lump
sum amount in respect of the NYC Allowance.

 

"Contractual Delivery Date" means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.

 



5

 

 

"Covered Taxes" is defined in Section 4.6.

 

"Credit Support Documents" means the FEC Transfer Documents, the Hermes
Insurance Policy, the Finnvera Guarantee, the Second Finnvera Guarantee (if
applicable) and each Residual Risk Guarantee.

 

"Default" means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

"Defaulting Finance Party" means the Facility Agent or any Transferring Lender
who is liable to pay Break Costs pursuant to Section 3.3.3 (e) or
Section 9.1.10(A)(c) as the case may be.

 

"Disbursement Date" means the date on which the Loan is advanced. When such
expression is prefaced by the word "expected", it shall denote the date on which
the Borrower then reasonably expects the Loan to be disbursed based upon the
then-scheduled Contractual Delivery Date of the Purchased Vessel.

 

"Dollar", "USD" and the sign "$" mean lawful money of the United States.

 

"Dollar Pledged Account" means the Dollar account referred to in the Pledge
Agreement.

 

"Effective Date" is defined in the preamble.

 

"Eligible German Content Amount" means the amount of the Actual German Content
Component from time to time which is notified by the Builder to the Facility
Agent pursuant to Section 2.4(a) and for which the Hermes Documentary
Requirements have been satisfied.

 

"Election Date" means the date falling 65 days prior to the actual Disbursement
Date.

 

"Environmental Laws" means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

"EUR" and the sign "€" mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.

 

"EUR Pledged Account" means the EUR account referred to in the Pledge Agreement.

 

"Event of Default" is defined in Section 8.1.

 

"Existing Lender" has the meaning given to it in a Transfer Certificate.

 



6

 

 

"Existing Principal Subsidiaries" means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.

 

"Expected Delivery Date" means the latest date on which the Purchased Vessel is
expected to be delivered to the Borrower pursuant to the Construction Contract
being, as at the date of this Agreement, 8 May 2025, as such date may be
adjusted pursuant to the terms and conditions of the Construction Contract.

 

"Facility" means the term loan facility made available under this Agreement.

 

"Facility Agent" is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.

 

"FATCA" means Sections 1471 through 1474 of the Code, as in effect at the date
hereof (or any amended or successor version that is substantively comparable),
any current or future regulations promulgated thereunder or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to any published intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, any published intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such published
intergovernmental agreements.

 

"FATCA Deduction" means a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

"FATCA Exempt Party" means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

"FEC" means Finnish Export Credit Ltd. (Business Identity Code: 1642253-1) whose
postal address is Porkkalankatu 1, PO Box 1010, FI - 00101 Helsinki, Finland.

 

"FEC CIRR Rate" means 3.29% per annum, being the Commercial Interest Reference
Rate determined in accordance with the OECD Arrangement for Officially Supported
Export Credits applicable to the FEC Tranche A Loan pursuant to the FEC
Financing Offer.

 

"FEC Commitment Amount" means the sum of the FEC Tranche A Commitment Amount and
the FEC Tranche B Commitment Amount.

 

"FEC Conversion" means the election by FEC pursuant to Section 3.3.3 that the
FEC Tranche A Loan shall not bear interest at the FEC Fixed Rate but at the FEC
Tranche A Floating Rate.

 

"FEC Conversion Floating Rate Certificate" is defined in Section 3.3.3(c).

 

"FEC Conversion Notice" is defined in Section 3.3.3(b).

 



7

 

 

"FEC Financing" means the funding provided by FEC as Lender under this Agreement
following the execution of an FEC Transfer Certificate by the Initial FEC
Lender.

 

"FEC Financing Offer" means the offer by FEC to the Borrower in relation to the
FEC Loan and the FEC CIRR Rate dated 23 October 2019 as renewed from time to
time.

 

"FEC Fixed Rate Loan" means the FEC Tranche A Loan bearing interest at the FEC
CIRR Rate.

 

"FEC Lender" means the Initial FEC Lender until the effective date of its FEC
Transfer Certificate and, with effect from the effective date of such FEC
Transfer Certificate, FEC or any Lender who becomes a Lender in relation to the
FEC Loan.

 

"FEC Loan" means collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

"FEC Prepayment Event" has the meaning given to such term in
Section 9.1.10(A)(b).

 

"FEC Reassignment" has the meaning given to such term in Section 9.1.10(A)(a).

 

"FEC Supplemental Assignment Agreement" means the supplemental assignment
agreement entered into between FEC, the Initial Lender and the Facility Agent in
relation to the FEC Financing in the form set out in Exhibit G-1 as such
agreement may from time to time be acceded to by a Transferee Lender (other than
the Initial Lender) and/or amended and restated for the purpose of allowing such
Transferee Lender to become a party to it.

 

"FEC Tranche A Commitment" means:

 

(a)for the Initial FEC Lender, the amount set opposite its name in Exhibit A-1
under the heading "FEC Tranche A Commitments"; and

 

(b)for any other Lender, the amount of any Commitment in relation to the FEC
Tranche A Commitment Amount transferred to it under a Transfer Certificate or
under Section 11.11.1 of this Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

"FEC Tranche A Commitment Amount" means, as of any date, an amount equal to the
aggregate of the FEC Tranche A Commitments of all the Lenders on such date. As
of the Effective Date, the FEC Tranche A Commitment Amount is equal to the US
Dollar equivalent of EUR823,200,000.

 

"FEC Tranche A Loan" means that part of the Loan made or to be made (as the
context may require) by the FEC Lenders to the Borrower that is referred to in
Section 2.1.1(i).

 

"FEC Tranche A Floating Rate" means a rate per annum equal to the sum of the
LIBO Rate plus the FEC Tranche A Floating Rate Margin.

 



8

 

 

"FEC Tranche A Floating Rate Margin" means the rate per cent per annum to be
agreed between the Borrower and FEC in accordance with Section 3.3.3(b) or as
set out in the FEC Conversion Floating Rate Certificate issued pursuant to
Section 3.3.3(c).

 

"FEC Tranche B Commitment" means:

 

(a)for the Initial FEC Lender, the amount set opposite its name in Exhibit A-1
under the heading "FEC Tranche B Commitments"; and

 

(b)for any other Lender, the amount of any Commitment in relation to the FEC
Tranche B Commitment Amount transferred to it under a Transfer Certificate or
under Section 11.11.1 of this Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

"FEC Tranche B Commitment Amount" means, as of any date, an amount equal to the
aggregate of the FEC Tranche B Commitment of all the Lenders as of such date
which amount shall not exceed an aggregate amount equal to the US Dollar
equivalent of EUR420,131,966. As of the Effective Date, the FEC Tranche B
Commitment Amount is equal to (a) the US Dollar equivalent of EUR388,800,000
plus (b) the US Dollar equivalent of 100% of the Finnvera Premium not exceeding
2.52% of the amount of the FEC Loan.

 

"FEC Tranche B Loan" means that part of the Loan made or to be made (as the
context may require) by the FEC Lenders to the Borrower referred to in
Section 2.1.1(ii).

 

"FEC Tranche Commitment" means, with respect to each Lender, the sum of such
Lender's FEC Tranche A Commitment and FEC Tranche B Commitment.

 

"FEC Transfer Certificate" means a Transfer Certificate, to be executed by the
Initial FEC Lender in favour of FEC and pursuant to which all of the FEC Tranche
Commitments and other rights and obligations of the Initial FEC Lender under the
Loan Documents shall be transferred to FEC, substantially in the form set out in
Exhibit F-1.

 

"FEC Transfer Documents" means the FEC Transfer Certificate, the FEC
Supplemental Assignment Agreement and the Finnvera Guarantee Assignment
Agreement.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Facility Agent
from three Federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

"Fee Letter" means any letter entered into by reference to this Agreement
between the Borrower, on the one hand and any or all of the Facility Agent, the
Hermes Agent, the Initial Mandated Lead Arranger, the Lenders, the Residual Risk
Guarantors and/or FEC setting out the amount of certain fees referred to in, or
payable in connection with, this Agreement.

 



9

 

 

"Final German Content Notice" is defined in Section 2.4(b).

 

"Final German Content Notice Date" means the date falling three (3) months prior
to the Contractual Delivery Date.

 

"Final Maturity" means the date occurring twelve (12) years after the
Disbursement Date.

 

"Finance Parties" means the Lenders, the Initial Mandated Lead Arranger, the
Bookrunner, the Facility Agent, the Guarantee Holder and the Hermes Agent.

 

"Finnish Authority" means each of FEC and Finnvera.

 

"Finnish Builder" is defined in the preamble.

 

"Finnish Ministry" means the Ministry of Economic Affairs and Employment of the
State of Finland.

 

"Finnvera" means Finnvera plc, a company owned by the State of Finland having
its principal office at Porkkalankatu 1, PO Box 1010, FI-00101 Helsinki,
Finland.

 

"Finnvera Balancing Commitment" means:

 

(a)            for the Initial Finnvera Balancing Lender, the amount set
opposite its name in Exhibit A-1 under the heading "Finnvera Balancing
Commitments"; and

 

(b)            for any other Lender, the amount of any Commitment in relation to
the Finnvera Balancing Commitment transferred to it under Section 11.11.1 of
this Agreement,

 

in each case as such amount may be increased, reduced, transferred or cancelled
in accordance with the terms of this Agreement.

 

"Finnvera Balancing Commitment Amount" means, as of any date, an amount equal to
the aggregate of the Finnvera Balancing Commitment of all the Lenders as of such
date which amount shall include 100% of the Finnvera Balancing Premium, if
applicable. As of the Effective Date, the Finnvera Balancing Commitment Amount
is equal to zero.

 

"Finnvera Balancing Lenders" means the Initial Finnvera Balancing Lender and any
New Lender(s) to whom all or any part of the Finnvera Balancing Commitment is
transferred.

 

"Finnvera Balancing Loan" means that part of the Loan made or to be made (as the
context may require) by the Finnvera Balancing Lenders to the Borrower referred
to in Section 2.1.3.

 

"Finnvera Balancing Premium" means the premium payable to Finnvera (if any)
under and in respect of the Second Finnvera Guarantee calculated as provided in
Section 3.5.3.

 



10

 

 

"Finnvera General Terms" means the terms and conditions of Finnvera dated 1
March 2004 applicable to the Finnvera Guarantee and, if applicable, the Second
Finnvera Guarantee.

 

"Finnvera Guarantee" means the guarantee in relation to 100% of the FEC Loan
issued or to be issued by Finnvera in favour of the Guarantee Holder in the form
set out in Exhibit H as amended or replaced from time to time to refer to each
Transferring Lender in addition to the “Original Lender” (as defined therein).

 

"Finnvera Guarantee Assignment Agreement" means the assignment agreement to be
entered into by FEC as assignee and the Guarantee Holder as assignor and
pursuant to which the Guarantee Holder will assign to FEC all rights to and
benefits of any payments of indemnity to be made by Finnvera under the Finnvera
Guarantee in the form set out in Exhibit G-2.

 

"Finnvera Premium" means the premium payable to Finnvera under and in respect of
the Finnvera Guarantee calculated as provided in Section 3.5.3.

 

"Finnvera Premium Refund Formula" means an amount determined in accordance with
the following formula:

 

0.8*d*b*c

 

where:

 

b = the remaining average maturity of the Loan at the time of the prepayment

 

c = the principal amount of the prepayment

 

d = the up-front flat guarantee premium converted into a per annum based
premium.

 

Clarification of the formula:

 

(a)'0.8' in the formula above refers to the fact that 20% of the flat guarantee
premium will be retained and will not be refundable; and

 

(b)'d' in the formula above is derived as follows: the guarantee premium/6.25=d,
where the guarantee premium is the up-front flat guarantee premium and 6.25 is
the average maturity of a loan with a 12 year OECD repayment profile.

 

"First Fee" is defined in Section 11.13.1(c)(i).

 

"Fiscal Quarter" means any quarter of a Fiscal Year.

 

"Fiscal Year" means any annual fiscal reporting period of the Borrower.

 

"Fixed Charge Coverage Ratio" means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 



11

 

 

(a)net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower's consolidated statement of cash flow for
such period, to

 

(b)the sum of:

 

i)            dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

 

ii)            scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalised
Lease Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.

 

"Fixed Rate" means each of the FEC CIRR Rate in respect of the FEC Tranche A
Loan and the KfW Standard Fixed Rate or the KfW Fixed Rate (as applicable) in
respect of the Hermes Loan and, if applicable, the Finnvera Balancing Loan.

 

"Fixed Rate Loan" means each of the FEC Fixed Rate Loan and the KfW Fixed Rate
Loan, as applicable.

 

"Fixed Rate Margin" means the KfW Fixed Rate Margin or the KfW Standard Fixed
Rate Margin, as the case may be.

 

"Fixed Rate Provider" means FEC in relation to FEC Tranche A Loan and KfW in
relation to the Hermes Loan and, if applicable, the Finnvera Balancing Loan
unless in the case of (a) the Hermes Loan and, if applicable, the Finnvera
Balancing Loan the applicable Floating Rate applies or has been selected in
accordance with this Agreement or (b) the FEC Tranche A Loan, the FEC Tranche A
Floating Rate applies following an FEC Conversion.

 

"Floating Rate" means (a) a rate per annum equal to the sum of the LIBO Rate
plus the applicable Floating Rate Margin in the case of each of the FEC Tranche
B Loan and each of the Hermes Loan and, if applicable, the Finnvera Balancing
Loan, where it is not a Fixed Rate Loan and (b) the Floating Rate applicable to
the FEC Loan following an FEC Reassignment under Section 9.1.10(A)(c) where the
applicable Floating Rate shall be that determined in accordance with paragraphs
(f) to (h) inclusive of Section 9.1.10(A).

 

"Floating Rate Indemnity Amount" is defined in Section 4.4.1(A)c.

 

"Floating Rate Loan" means all or any portion of the Loan (other than the FEC
Tranche A Loan) bearing interest at the applicable Floating Rate and, in the
case of the FEC Tranche A Loan, bearing interest at the FEC Tranche A Floating
Rate.

 

"Floating Rate Margin" means (a) in respect of the FEC Tranche B Loan, 0.85% per
annum and (b) in respect of each of the Hermes Loan and, if applicable, the
Finnvera Balancing Loan, 0.85% per annum.

 

"F.R.S. Board" means the Board of Governors of the Federal Reserve System or any
successor thereto.

 



12

 

 

"Funding Losses Event" is defined in Section 4.4.1.

 

"GAAP" is defined in Section 1.4.

 

"German Construction Contract Component" means that portion of the Contract
Price which relates to monies to be paid to German exporters, suppliers and
sub-suppliers in relation to the Construction Contract.

 

"German Content Review Date" means each date falling at consecutive 12 monthly
intervals from the Effective Date until the Final German Content Notice Date
save that in each case if such date is not a Business Day, then the German
Content Review Date shall fall on the next succeeding Business Day following
such date.

 

"Government-related Obligations" means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue its or their business in
such Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

"Guarantee Holder" means KfW IPEX (i) (for the benefit of the Initial FEC Lender
or FEC from time to time) being the person in whose favour the Finnvera
Guarantee shall be issued for the benefit of the Initial FEC Lender and,
following the execution of an FEC Transfer Certificate, FEC and (ii) (for the
benefit of the Finnvera Balancing Lenders, if applicable, from time to time)
being the persons in whose favour the Second Finnvera Guarantee (if applicable)
shall be issued subject to approval from Finnvera following any assignment or
transfer of the Finnvera Balancing Commitment by the Initial Finnvera Balancing
Lender.

 

"Hedging Instruments" means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge one or more interest,
foreign currency or commodity exposures.

 

"herein", "hereof", "hereto", "hereunder" and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

"Hermes" means Euler Hermes Aktiengesellschaft, Gasstraße 27, 22761 Hamburg,
Germany acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.

 

"Hermes Agent" is defined in the preamble.

 

"Hermes Commitment" means:

 

(a)for the Initial Hermes Lender, the amount set opposite its name in
Exhibit A-1 under the heading "Hermes Commitments"; and

 



13

 

 

(b)for any other Lender, the amount of any Commitment in relation to the Hermes
Commitment Amount transferred to it under Section 11.11.1 of this Agreement,

 

in each case as such amount may be reduced, transferred or cancelled in
accordance with the terms of this Agreement.

 

"Hermes Commitment Amount" means, as of any date, an amount equal to the
aggregate of the Hermes Commitment of all the Lenders as of such date. As of the
Effective Date, the Hermes Commitment Amount equals the US Dollar equivalent of
EUR160,000,000 plus the Hermes Fee.

 

"Hermes Conditions" means (i) The General Terms and Conditions for Buyer Credit
Guarantees issued by Hermes with the heading Legal Basis and dated July 2017
(the "Conditions") and (ii) The Minimum Standards for the Specific
Pre-conditions for disbursements under Buyer Credit Cover issued by Hermes with
the heading Practical Information (the "Standards") and dated July 2017 unless
such Conditions and Standards are no longer applicable.

 

"Hermes Documentary Requirements" has the meaning given to such term in
Section 2.3(a).

 

"Hermes Fee" means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.

 

"Hermes Insurance Policy" means the export credit guarantee
(Finanzkreditgarantie) in relation to 95% of the Hermes Loan issued by the
Federal Republic of Germany, represented by Hermes, in favour of the Lenders.

 

"Hermes Lenders" means the Initial Hermes Lender and any New Lender(s) to whom
all or any part of the Hermes Commitment is transferred.

 

"Hermes Loan" means that part of the Loan made or to be made (as the context may
require) by the Hermes Lenders to the Borrower referred to in Section 2.1.2.

 

"Illegality Notice" is defined in Section 3.2.2(a).

 

"Indebtedness" means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation); (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective indebtedness so secured has been
assumed by such Person; (d) obligations of such Person in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.

 



14

 

 

"Indemnified Liabilities" is defined in Section 11.4.

 

"Indemnified Parties" is defined in Section 11.4.

 

"Initial Finnvera Balancing Lender" is defined in the preamble.

 

"Initial Lender" means the Initial FEC Lender, the Initial Hermes Lender and the
Initial Finnvera Balancing Lender listed in Exhibit A-1.

 

"Initial Residual Risk Guarantor" is defined in the preamble.

 

"Interaction Agreement" means the supplemental agreement to each Option A
Refinancing Agreement and this Agreement entered into or, as the case may be, to
be entered into at or around the time of any initial syndication of the Facility
between the Facility Agent, KfW and any Option A Lenders.

 

"Interest Period" means the period from and including the Disbursement Date up
to but excluding the first Repayment Date, and subsequently each succeeding
period from the last day of the prior Interest Period up to but excluding the
next Repayment Date, except that:

 

(a)any Interest Period which would otherwise end on a day which is not a
Business Day shall end on the next Business Day to occur, except if such
Business Day does not fall in the same calendar month, the Interest Period will
end on the last Business Day in that calendar month, the interest amount due in
respect of the Interest Period in question and in respect of the next following
Interest Period being adjusted accordingly; and

 

(b)if any Interest Period is altered by the application of a) above, the
subsequent Interest Period shall end on the day on which it would have ended if
the preceding Interest Period had not been so altered.

 

"Interest Subsidy Amount Repayable" means the amount of any interest subsidy
paid in connection with the FEC Tranche A Loan under the Facility, to the extent
such amount exceeds the respective amount of any interest compensation paid
under the respective interest swaps made by FEC to obtain the FEC CIRR Rate for
the FEC Tranche A Loan under the Facility, as well as annual interest on all
amounts of such interest subsidy paid from the date of payment until the date of
such repayment, at the interest rate referred to in paragraph 1 of Section 4 of
the Finnish Interest Rate Act (633/1982), as amended.

 

"Interpolated Screen Rate" means, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:

 



15

 

 

(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the relevant Interest Period; and

 

(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the relevant Interest Period.

 

"Investment Grade" means, with respect to Moody’s a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.

 

"Issuing Office" means, relative to a Residual Risk Guarantor, the office of
such Residual Risk Guarantor designated as such below its signature hereto or
such other office of a Residual Risk Guarantor as designated from time to time
by notice from such Residual Risk Guarantor to the Borrower and the Facility
Agent which shall be issuing the Residual Risk Guarantee of such Residual Risk
Guarantor.

 

"KfW" means KfW of Palmengartenstraße 5-9, 60325 Frankfurt am Main, Germany in
its capacities as (a) the Fixed Rate Provider on behalf of the Federal Republic
of Germany (represented by the Federal Ministry for Economic Affairs and Energy
and the Federal Ministry of Finance) in relation to the Hermes Loan and, if
applicable the Finnvera Balancing Loan or (b) as refinancing bank with respect
to the Option A Refinancing Agreements or (c) as the parent company of KfW IPEX
in relation to Section 11.11.1(i).

 

"KfW CIRR Agreement" means either an Option A Refinancing Agreement or an Option
B Interest Make-Up Agreement.

 

"KfW CIRR Cap" means 3.69% per annum.

 

"KfW CIRR Rate" means the KfW CIRR Cap, or if applicable, such lower rate that
may be set by KfW pursuant to Section 3.3.1(c) provided that the KfW CIRR Rate
shall not be less than the KfW CIRR Floor.

 

"KfW CIRR Floor" means 3.29% per annum.

 

"KfW Fixed Rate" has the meaning given to it in Section 3.3.1(b).

 

"KfW Fixed Rate Loan" means all or any part of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan bearing interest at the applicable Fixed
Rate or any portion of the Hermes Loan and, if applicable, the Finnvera
Balancing Loan that continues to bear interest at the applicable Fixed Rate
after the termination of any KfW CIRR Agreement pursuant to Section 3.3.2(e).

 

"KfW Fixed Rate Margin" means 0.85% per annum less administrative expenses
("Verwaltungskostenpauschale") of 0.20% per annum to 0.50% per annum as
determined by the Federal Republic of Germany once the Borrower has elected the
KfW Fixed Rate pursuant to Section 3.3.1(b).

 

"KfW Floating Rate Election Notice" has the meaning given to it in Section 3.3.2
(b).

 



16

 

 

"KfW IPEX" means KfW IPEX-Bank GmbH.

 

"KfW Refinancing Security Agreements" means in relation to any Option A Lender:

 

(a)the English law governed assignment deed relating to that Option A Lender's
rights under this Agreement;

 

(b)the German law governed assignment agreement relating to that Option A
Lender's rights under the Hermes Insurance Policy; and

 

(c)if applicable, the Finnish law governed assignment agreement relating to that
Option A Lender's rights under the Second Finnvera Guarantee,

 

in each case with KfW as assignee.

 

"KfW Standard Fixed Rate" means in respect of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan, the applicable KfW CIRR Rate plus the
KfW Standard Fixed Rate Margin.

 

"KfW Standard Fixed Rate Margin" means 0.85% per annum minus administrative
expenses ("Verwaltungskostenpauschale") of 0.20% per annum.

 

"Latest Date" has the meaning given to such term in section 7.2 of the Terms and
Conditions.

 

"Lender" and "Lenders" are defined in the preamble.

 

"Lender Assignment Agreement" means any Lender Assignment Agreement
substantially in the form of Exhibit C.

 

"Lending Office" means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.

 

"LIBO Rate" means:

 

(a)the Screen Rate; or

 

(b)(if no Screen Rate is available for the relevant Interest Period) the
Interpolated Screen Rate; or

 

(c)(if (i) no Screen Rate is available for the Floating Rate Loan or (ii) no
Screen Rate is available for the relevant Interest Period and it is not possible
to calculate the Interpolated Screen Rate), subject to Section 3.3.6, the
Reference Bank Rate,

 

at or about 11:00 a.m. (London time) two (2) Business Days before the
commencement of the relevant Interest Period; provided that:

 



17

 

 

(d)for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 

(e)if the LIBO Rate determined in accordance with the foregoing provisions of
this definition is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

"Lien" means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

"Loan" means, as the context requires:

 

(a)each of the FEC Tranche A Loan, the FEC Tranche B Loan, the Hermes Loan and,
if applicable, the Finnvera Balancing Loan; or

 

(b)the principal sum in Dollars advanced by the Lenders to the Borrower upon the
terms and conditions of this Agreement; or

 

(c)the amount thereof for the time being advanced and outstanding under this
Agreement.

 

"Loan Documents" means this Agreement, each Transfer Certificate, the Pledge
Agreement, the Fee Letters, the Loan Request and any other document jointly
designated as a "Loan Document" by the Facility Agent and the Borrower.

 

"Loan Request" means a loan request and certificate duly executed by an
Authorised Officer of the Borrower, substantially in the form of Exhibit A-2
hereto.

 

"Majority Lenders" means:

 

(a)at any time while FEC is not a Lender:

 

(i)if the Loan is not then outstanding, a Lender or Lenders whose Commitments
then aggregate more than 662/3% of the total Commitments (or, if the Commitments
have been reduced to zero, aggregate more than 662/3% of the total Commitments
immediately prior to the reduction); or

 

(ii)at any other time, a Lender or Lenders whose participations in the Loan then
outstanding aggregate more than 662/3% of the Loan then outstanding; or

 

(b)at any time while FEC is a Lender:

 

(i)FEC; and

 



18

 

 

(ii)either:

 

(A)if the Loan is not then outstanding, a Lender or Lenders (excluding FEC)
whose Commitments then aggregate more than 662/3% of the total Commitments
(excluding for this purpose any Commitment held by FEC) (or, if such total
Commitments have been reduced to zero, aggregate more than 662/3% of such
Commitments immediately prior to the reduction); or

 

(B)at any other time, a Lender or Lenders (excluding FEC) whose participations
in the Loan then outstanding aggregate more than 662/3% of the Loan then
outstanding (excluding for this purpose such portion of the Loan owed to FEC).

 

"Majority Residual Risk Guarantors" means a Residual Risk Guarantor or Residual
Risk Guarantors whose Residual Risk Guarantee Proportion(s) is or are in
aggregate equal to or more than 66⅔% of the total Residual Risk Guarantee
Proportions (or, if the total Residual Risk Guarantee Proportions have been
reduced to zero, were in aggregate equal to or more than 66⅔% of the total
Residual Risk Guarantee Proportions immediately prior to the reduction).

 

"Material Adverse Effect" means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.

 

"Material Litigation" is defined in Section 6.7.

 

"Maximum Balancing Amount" means, at any time, the aggregate of (a) the lesser
of (i) the US Dollar equivalent of EUR160,000,000 less 80% of the Eligible
German Content Amount (if any) confirmed by the Facility Agent to the Borrower
in accordance with Section 2.4(a) and (ii) the US Dollar equivalent of
EUR160,000,000 less 5% of the aggregate Commitments of the Lenders under this
Agreement and (b) 100% of the Finnvera Balancing Premium, which shall not exceed
the amount determined by using the percentage specified in level 3 of the
Pricing Grid.

 

"Mitigation Period" is defined in Section 11.20(a).

 

"Moody's" means Moody's Investors Service, Inc.

 

"Net Debt" means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all Capitalised
Lease Obligations) of the Borrower and its Subsidiaries (determined on a
consolidated basis in accordance with GAAP) less the sum of (without
duplication):

 

(a)all cash on hand of the Borrower and its Subsidiaries; plus

 

(b)all Cash Equivalents.

 



19

 

 

"Net Debt to Capitalisation Ratio" means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalisation on such date.

 

"New Financings" means proceeds from:

 

(a)borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities, and

 

(b)the issuance and sale of equity securities.

 

"New Lender" has the meaning given in Section 11.11.

 

"Non-Borrower Related Change in Law" means a Change in Law other than a Change
in Law that (a) specifically relates to the Borrower or (b) relates to companies
that are organized under the law of the jurisdiction of organisation or place of
residence of the Borrower (but not to borrowers generally).

 

"Nordea Agreement" means the $1,150,000,000 amended and restated credit
agreement dated as of August 23, 2013, as amended by Amendment No. 1 thereto
dated as of July 10, 2015, as amended and restated on October 12, 2017 and
further amended by Amendment No. 1 to such amended and restated credit agreement
on May 24, 2019 among the Borrower, as the borrower, the various financial
institutions as are or shall become parties thereto and Nordea Bank ABP, New
York Branch (as successor to Nordea Bank Finland PLC, New York Branch) as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

"NYC Allowance" has the meaning assigned thereto in Article II.1 of the
Construction Contract and, when such expression is prefaced by the word
"incurred", shall mean such amount of the NYC Allowance, not exceeding
EUR375,000,000 including the value of any Change Orders, as shall at the
relevant time have been paid, or become payable, to the Builder by the Borrower
under the Construction Contract as part of the Contract Price.

 

"NYC Applicable Rate" means the USD-to-EUR rate referred to in paragraph (b) of
the definition of "US Dollar Equivalent".

 

"Obligations" means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement and the other Loan Documents.

 

"Option A Lender" means each Lender that has executed an Option A Refinancing
Agreement.

 

"Option A Refinancing Agreement" means the refinancing agreement entered into
between KfW and any Lender pursuant to section 1.2.1 of the Terms and
Conditions, substantially in the form of Exhibit I hereto.

 

"Option B Interest Make-Up Agreement" means an interest adjustment agreement
entered into between KfW and any Lender pursuant to section 1.2.2 of the Terms
and Conditions.

 



20

 

 

 

"Option B Lender" means each Lender that has executed an Option B Interest
Make-Up Agreement.

 

"Option Period" is defined in Section 3.2.2(c).

 

"Organic Document" means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

"Participant" is defined in Section 11.11.2.

 

"Percentage" means, relative to any Lender, the percentage set forth in
Exhibit A-1 or as set out in an FEC Transfer Certificate, a Transfer Certificate
or in the applicable Lender Assignment Agreement, as such percentage may be
adjusted from time to time pursuant to Section 4.8 or pursuant to a Transfer
Certificate or Lender Assignment Agreement(s) executed by such Lender and its
Transferee Lender(s) or Assignee Lender(s) and delivered pursuant to
Section 11.11.1.

 

"Person" means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

"Pledge Agreement" means the pledge agreement in respect of the Pledged Accounts
substantially in the form set out in Exhibit E as amended to take into account
only the changes necessary to reflect the applicable governing law (as
determined by the location of the Pledged Accounts) and any other specific and
reasonable requirements of the account bank with whom the Pledged Accounts are
held and approved by the Facility Agent (acting on the instructions of the
Majority Lenders).

 

"Pledged Accounts" means the EUR Pledged Account and the Dollar Pledged Account
and "Pledged Account" means either of them.

 

"Premium Measurement Date" means the date falling thirty (30) days prior to the
expected Disbursement Date.

 

"Prepayment Event" is defined in Section 9.1.

 

"Pricing Grid" means the pricing grid for calculation of the Finnvera Premium
and, if applicable, the Finnvera Balancing Premium set forth in Exhibit D.

 

"Principal Subsidiary" means any Subsidiary of the Borrower that owns a Vessel.

 

"Purchased Vessel" is defined in the preamble.

 

"Recovered Amount" is defined in Section 4.9.1.

 

"Recovering Lender" is defined Section 4.9.1.

 

"Redistributed Amount" is defined Section 4.9.4.

 



21

 

 

"Reduction Notice" is defined in Section 2.2(a).

 

"Reference Banks" means those minimum of three banks designated as Reference
Banks by the Facility Agent from time to time that are reasonably acceptable to
the Borrower, and each additional Reference Bank and/or each replacement
Reference Bank appointed by the Facility Agent pursuant to Section 3.3.6.

 

"Reference Bank Rate" means the rate per annum certified by the Facility Agent
to be the average of the rates quoted by the Reference Banks as the rate at
which each of the Reference Banks was (or would have been) offered deposits of
Dollars by prime banks in the London interbank market in an amount approximately
equal to the amount of the Floating Rate Loan and for a period the length of the
relevant Interest Period (or for such other period as shall be agreed by the
Borrower and the Facility Agent with the consent of the Majority Lenders).

 

"Register" is defined in Section 11.11.3.

 

"Reinvestment Rate" means a rate equal to the estimated yield in dollars on debt
certificates issued by the Republic of Finland for the period referred to in
Section 4.4.1(A)b as determined by FEC.

 

"Repayment Date" means each of the dates for payment of the repayment
instalments of the Loan pursuant to Section 3.1.

 

"Required Lenders" means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments

 

"Residual Risk Guarantee" means each agreement entitled "On-demand Guarantee"
entered into (including by means of being a replacement for an existing
"On-demand Guarantee" or by way of transfer or accession or otherwise) by a
Residual Risk Guarantor in favour of Finnvera in form and substance satisfactory
to Finnvera as a condition to the effectiveness of the Finnvera Guarantee.

 

"Residual Risk Guarantee Fee" means the residual risk guarantee fee as set out
in the relevant Fee Letter.

 

"Residual Risk Guarantee Proportion" means , in relation to a Residual Risk
Guarantor, the proportion (expressed as a percentage) bourne by that Residual
Risk Guarantor’s commitment under its Residual Risk Guarantee (expressed as a
percentage) to the aggregate of the commitments of the Residual Risk Guarantors’
commitment under the Residual Risk Guarantees (expressed as a percentage).

 

"Residual Risk Guarantor" means the Initial Residual Risk Guarantor and each
Lender that becomes a party to this Agreement pursuant to Section 11.11.1
(excluding FEC) and which has entered into or acceded to (as the case may be) a
Residual Risk Guarantee.

 

"S&P" means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 



22

 

 

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty's Treasury of the United Kingdom.

 

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating or organised in a Sanctioned
Country.

 

"Scheduled Unavailability Date" means where the administrator of the Screen Rate
or a governmental authority having jurisdiction over the Facility Agent has made
a public statement identifying a specific date after which the Screen Rate shall
no longer be made available, or used for determining the interest rate of loans,
that specific date.

 

"Screen Rate" means the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to six months (or for
such other period as shall be agreed by the Borrower and the Facility Agent with
the consent of the Majority Lenders) which appears on pages LIBOR01 or LIBOR02
of the Thomson Reuters screen (or any replacement Thomson Reuters page which
displays that rate).

 

"Screen Rate Replacement Event" means:

 

(a)            if the Facility Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Facility Agent (with, in the case of the Required Lenders, a copy to the
Guarantor and the Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that;

 

(i)            adequate and reasonable means do not exist for ascertaining the
LIBO Rate for any requested Interest Period, including, without limitation,
because the Screen Rate is not available or published on a current basis and
such circumstances are unlikely to be temporary; or

 

(ii)            a Scheduled Unavailability Date has occurred; or

 

(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this definition, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate; or

 



23

 

 

(b)            in the opinion of the Facility Agent and the Borrower, that
Screen Rate is no longer appropriate for the purposes of calculating interest
under this Agreement, including, but not limited to, as a result of (A) a
substantial change in the economic characteristics or method of calculation of
the Screen Rate, (B) any withdrawal of the  administrator’s right to publish the
Screen Rate or (C) any prohibition for financial institutions to use the Screen
Rate.

 

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

 

"Second Fee" is defined in Section 11.13(c)(ii).

 

"Second Finnvera Guarantee" means, if applicable, the guarantee in relation to
95% of the Finnvera Balancing Loan issued or to be issued by Finnvera in favour
of the Guarantee Holder in the form set out in Exhibit H-2.

 

"Senior Debt Rating" means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody's and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody's and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).
For purposes of the foregoing, (i) if only one of S&P and Moody's shall have in
effect a Senior Debt Rating, the Finnvera Premium or the Finnvera Balancing
Premium, as applicable, shall be determined by reference to the available
rating; (ii) if neither S&P nor Moody's shall have in effect a Senior Debt
Rating, the Finnvera Premium or the Finnvera Balancing Premium, as applicable,
will be set in accordance with Level 4 of the Pricing Grid, unless (A) the
Borrower has obtained from at least one of such agencies a private implied
rating for its senior debt as of the Premium Measurement Date or (B) having
failed to obtain such private rating as of the Premium Measurement Date, the
Borrower and Finnvera shall have agreed within 10-days of the Premium
Measurement Date on an alternative rating method, which agreed alternative shall
apply for the purposes of this Agreement; (iii) if the ratings established by
S&P and Moody's shall fall within different levels, the Applicable Premium Rate
shall be based upon the higher rating unless such ratings differ by two or more
levels, in which case the applicable level will be deemed to be one level below
the higher of such levels; and (iv) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Senior Debt Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.

 

"Sharing Lenders" is defined in Section 4.9.2.

 

"Sharing Payment" is defined in Section 4.9.1.

 

"Stockholders' Equity" means, as at any date, the Borrower's stockholders'
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders' Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders' Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders' Equity.

 



24

 

 

"Subsidiary" means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

"Terms and Conditions" means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing dated 11 October 2019.

 

"Transfer Certificate" means a certificate substantially in the form of
Exhibit F-2 or any other form agreed between the Facility Agent and the
Borrower.

 

"Transferee Lender" has the meaning given to it in Section 11.11.1 (A).

 

"Transferring Lender" means the Initial Lender, and each other Person who
becomes a Lender under this Agreement and accedes to or otherwise enters into
the FEC Supplemental Assignment Agreement.

 

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act 2001, as
amended.

 

"US Dollar Equivalent" means:

 

(a)for all EUR amounts payable in respect of the Contract Price (excluding the
portion thereof comprising the NYC Allowance), the total of such EUR amounts
converted to a corresponding Dollar amount as determined using the weighted
average rate of exchange that the Borrower has agreed, either in the spot or
forward currency markets, to pay its counterparties for the purchase of the
relevant amounts of EUR with Dollars for the payment of the instalments of the
Contract Price (including the final instalment payable on the Actual Delivery
Date) and including in such weighted average the spot rates for any EUR amounts
due that have not been hedged by the Borrower (the "Weighted Average Rate");

 

(b)for all EUR amounts payable in respect of the NYC Allowance, the total of
such EUR amounts converted to a corresponding Dollar amount as determined using
the USD-to-EUR rate used by the Borrower to convert the relevant USD amount of
the amount of the NYC Allowance into EUR for the purpose of the Builder
invoicing the same to the Borrower in EUR in accordance with the Construction
Contract; and

 

(c)for the calculation and payment of the Hermes Fee in Dollars, the amount
thereof in EUR converted to a corresponding Dollar amount as determined by
Hermes on the basis of the latest rate for the purchase of EUR with Dollars to
be published by the German Federal Ministry of Finance prior to the time that
Hermes issues its invoice for the Hermes Fee.

 



25

 

 

Such rate of exchange under (a) above (whether forward or spot) shall be
evidenced by foreign exchange counterparty confirmations. The US Dollar Maximum
Loan Amount under (a) above shall be calculated by the Borrower in consultation
with the Facility Agent no less than:

 

(A)eight Business Days prior to the Disbursement Date in the case of the FEC
Loan; and

 

(B)two Business Days prior to the Disbursement Date in the case of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan except that where the
Borrower elects the KfW Fixed Rate under Section 3.3.1(b) the US Dollar
Equivalent shall be set at the same time as such KfW Fixed Rate.

 

Such rate of exchange under (b) above shall be evidenced by the production prior
to the Disbursement Date of the invoice from the Borrower to the Builder in
respect of the NYC Allowance, which invoice shall contain the USD/EUR exchange
rate used for determining the EUR amount of the NYC Allowance. The US Dollar
Equivalent amount of the Hermes Fee shall be calculated by Hermes and notified
by the Facility Agent in writing to the Borrower as soon as practicable after
Hermes issues its invoice therefor.

 

"US Dollar Maximum Loan Amount" is defined in the preamble.

 

"US Tax Obligor" means the Borrower, to the extent that it is resident for tax
purposes in the U.S.

 

"United States" or "U.S." means the United States of America, its fifty States
and the District of Columbia.

 

"Vessel" means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

"Weighted Average Rate" has the meaning given to it in paragraph (a) of the
definition of the term "US Dollar Equivalent".

 

Section 1.2. Use of Defined Terms

 

Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall, when capitalised, have such
meanings when used in the Loan Request and each notice and other communication
delivered from time to time in connection with this Agreement or any other Loan
Document.

 

Section 1.3. Cross-References

 

Unless otherwise specified, references in this Agreement and in each other Loan
Document to any Article or Section are references to such Article or Section of
this Agreement or such other Loan Document, as the case may be, and, unless
otherwise specified, references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 



26

 

 

Section 1.4. Accounting and Financial Determinations

 

Unless otherwise specified, all accounting terms used herein or in any other
Loan Document shall be interpreted, all accounting determinations and
computations hereunder or thereunder (including under Section 7.2.4) shall be
made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared, in accordance with United States generally
accepted accounting principles ("GAAP") consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply International
Financial Reporting Standards ("IFRS") accounting principles in lieu of GAAP,
upon any such election and notice to the Facility Agent, references herein to
GAAP shall thereafter be construed to mean IFRS (except as otherwise provided in
this Agreement); provided further that if, as a result of (i) any change in GAAP
or IFRS or in the interpretation thereof or (ii) the application by the Borrower
of IFRS in lieu of GAAP, in each case, after the date of the first set of
financial statements provided to the Facility Agent hereunder, there is a change
in the manner of determining any of the items referred to herein or therein that
are to be determined by reference to GAAP, and the effect of such change would
(in the reasonable opinion of the Borrower or the Facility Agent) be such as to
affect the basis or efficacy of the financial covenants contained in
Section 7.2.4 in ascertaining the consolidated financial condition of the
Borrower and its Subsidiaries and the Borrower notifies the Facility Agent that
the Borrower requests an amendment to any provision hereof to eliminate such
change occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Facility Agent notifies the Borrower that
the Majority Lenders request an amendment to any provision hereof for such
purpose), then such item shall for the purposes of Section 7.2.4 continue to be
determined in accordance with GAAP relating thereto as if GAAP were applied
immediately prior to such change in GAAP or in the interpretation thereof until
such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, all obligations of any person that are
or would be characterized as operating lease obligations in accordance with GAAP
as in effect on 31 December 2018  (whether or not such operating lease
obligations were in effect on such date) shall continue to be accounted for as
operating lease obligations for the purposes of this Agreement regardless of any
change in GAAP on or following 31 December 2018 that would otherwise require
such obligations to be recharacterized (on a prospective or retroactive basis or
otherwise) as capitalised leases provided that for clarification purposes,
operating leases recorded as liabilities on the balance sheet due to a change in
accounting treatment, or otherwise, shall for all purposes not be counted as
Indebtedness, Capital Lease Obligations or Capitalised Lease Liabilities.

 

Section 1.5. Application of this Agreement to KfW IPEX as an Option A Lender

 

The Parties are aware that KfW IPEX will not enter into an Option A Refinancing
Agreement with KfW. However, for the purposes of this Agreement, KfW IPEX as
lender will be deemed to have entered into an Option A Refinancing Agreement
with KfW. Consequently, any reference to an Option A Lender shall include KfW
IPEX and any reference to an Option A Refinancing Agreement shall include the
Option A Refinancing Agreement deemed to have been entered into by KfW IPEX.

 



27

 

 

Article II

COMMITMENTS AND BORROWING PROCEDURES

 

Section 2.1. Commitment

 

On the terms and subject to the conditions of this Agreement (including
Article V), each Lender severally agrees to make its portion of the Loan
pursuant to its Commitment described in this Section 2.1. No Lender's obligation
to make its portion of the Loan shall be affected by any other Lender's failure
to make its portion of the Loan.

 

Section 2.1.1. Commitment of FEC Lenders.

 

On the Disbursement Date, each FEC Lender will make available to the Borrower
(i) a loan in a maximum amount up to but not exceeding such FEC Lender's FEC
Tranche A Commitment and (ii) a loan in a maximum amount up to but not exceeding
such FEC Lender's FEC Tranche B Commitment.

 

Section 2.1.2. Commitment of Hermes Lenders.

 

On the Disbursement Date, each Hermes Lender will make available to the Borrower
a loan in a maximum amount up to but not exceeding such Hermes Lender's Hermes
Commitment.

 

Section 2.1.3. Commitment of Finnvera Balancing Lenders.

 

On the Disbursement Date, if applicable, each Finnvera Balancing Lender will
make available to the Borrower a loan in a maximum amount up to but not
exceeding such Finnvera Balancing Lender's Finnvera Balancing Commitment.

 

Section 2.1.4. Commitment Termination Date.

 

Each Lender's Commitment shall terminate on the earlier of (i) the Commitment
Termination Date if the Purchased Vessel is not delivered to the Borrower prior
to such date and (ii) the Actual Delivery Date.

 

Section 2.1.5. Defaulting Lender.

 

If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 

Section 2.1.6. Reductions, increases and cancellations.

 

Unless expressly provided to the contrary:

 

(a)any reduction, or cancellation of the FEC Tranche A Commitment shall adjust,
reduce or cancel (as applicable) each FEC Lender's respective FEC Tranche A
Commitment pro rata according to the amount of its respective FEC Tranche A
Commitment immediately prior to such adjustment, reduction or cancellation;

 



28

 

 

(b)any reduction or cancellation of the FEC Tranche B Commitment shall adjust,
reduce, increase or cancel (as applicable) each FEC Lender's respective FEC
Tranche B Commitment pro rata according to the amount of its respective FEC
Tranche B Commitment immediately prior to such adjustment, reduction or
cancellation;

 

(c)any reduction or cancellation of the Hermes Commitment shall reduce or cancel
(as applicable) each Hermes Lender's respective Hermes Commitment pro rata
according to the amount of its respective Hermes Commitment immediately prior to
such reduction or cancellation; and

 

(d)any increase, reduction or cancellation of Finnvera Balancing Commitment
shall adjust, reduce or cancel (as applicable) each Finnvera Balancing Lender's
Finnvera Balancing Commitment pro rata according to the amount of its respective
Finnvera Balancing Commitment immediately prior to such adjustment, reduction or
cancellation.

 

Section 2.2. Voluntary Reduction of Commitments

 

(a)The Borrower may at any time prior to the date of a Loan Request terminate,
or from time to time partially reduce, the Commitments upon written notice to
the Facility Agent setting forth the total amount of the reduction in the
Commitments (the "Reduction Notice"); provided that any such reduction shall be
applied (i) pro rata among the FEC Commitment Amount, the Hermes Commitment
Amount and the Finnvera Balancing Commitment Amount determined immediately prior
to giving effect to such reduction (ii) as between the FEC Tranche A Commitment
Amount and the FEC Tranche B Commitment Amount, as directed by the Borrower in
the Reduction Notice and (iii) as among each FEC Lender holding an FEC Tranche A
Commitment, pro rata according to the amount of its respective FEC Tranche A
Commitment immediately prior to giving effect to such reduction, (iv) as among
each FEC Lender holding an FEC Tranche B Commitment, pro rata according to the
amount of its respective FEC Tranche B Commitment immediately prior to giving
effect to such reduction, (v) as among each Hermes Lender holding a Hermes
Commitment, pro rata according to the amount of its respective Hermes Commitment
immediately prior to giving effect to such reduction and (vi) as among each
Finnvera Balancing Lender holding a Finnvera Balancing Commitment, pro rata
according to the amount of its respective Finnvera Balancing Commitment
immediately prior to giving effect to such reduction. The requested reduction
shall be effective two Business Days after the date of delivery of the Reduction
Notice to the Facility Agent.

 

(b)Except as provided in Sections 2.2(c), 2.2(d) and 2.2(e) below, each
voluntary reduction in Commitments pursuant to this Section 2.2 shall be without
premium or penalty.

 



29

 

 

(c)If a Reduction Notice is delivered by the Borrower to the Facility Agent on
or prior to the Election Date in relation to the Hermes Loan and, if applicable,
the Finnvera Balancing Loan, the Borrower shall not incur any liability to make
any payments pursuant to Section 4.4 or to incur any other indemnity or
compensation obligation.  If a Reduction Notice is delivered by the Borrower
after the Election Date in relation to the Hermes Loan and, if applicable, the
Finnvera Balancing Loan, the Borrower shall either (i) pay such compensation to
the relevant Hermes Lenders, Finnvera Balancing Lenders (if applicable) and
Fixed Rate Provider as required by, and in accordance with, Section 4.4 to the
extent such Hermes Lender, Finnvera Balancing Lender (if applicable) or Fixed
Rate Provider incurs a loss as set out in Section 4.4 or (ii) with the prior
written consent of FEC as a Fixed Rate Provider, extend the Disbursement Date to
a date that falls at least 65 days after the date the Reduction Notice in
relation to the Hermes Loan and, if applicable the Finnvera Balancing Loan was
first delivered by the Borrower.  In the event that the Borrower elects the
option under the foregoing clause (ii), the Borrower shall deliver a Loan
Request to the Facility Agent in accordance with Section 2.5(a), and the
proposed Disbursement Date set out in such Loan Request shall be a date that
falls at least 65 days after the date the Reduction Notice was first delivered
by the Borrower.

 

(d)If, during the period commencing on the Effective Date and ending on the
Disbursement Date, the Borrower howsoever reduces the FEC Tranche A Commitment
Amount, the Borrower shall pay such Break Costs as required by, and in
accordance with, Section 4.4.

 

(e)Where the Commitments are terminated or reduced pursuant to this Section 2.2,
the Borrower shall pay to the Facility Agent and the Lenders any fees and
commissions that have accrued to but excluding the date of termination or
partial reduction (but, in the case of a partial reduction of Commitments, only
in respect of the amount of the partial reduction). Any such payment shall be
made on the second (2nd) Business Day following receipt by the Borrower of an
invoice setting forth the accrued fees and commissions so payable.

 

Section 2.3. Notification of Hermes Documentary Requirements

 

(a)Promptly following its receipt of the Hermes Insurance Policy, the Facility
Agent shall notify the Borrower in writing (with a copy to the Builder) of the
documentary requirements specified by Hermes in the letter from Hermes and the
letter from Hermes to the Hermes Agent detailing the Hermes Documentary
Requirements (as defined below) in order for the Hermes Insurance Policy to
become effective in relation to any specified German Construction Contract
Component from time to time (the "Hermes Documentary Requirements").

 

(b)The Hermes Documentary Requirements as notified by the Facility Agent to the
Borrower pursuant to Section 2.3(a) shall constitute the definitive list of
documents which are to be delivered to the Facility Agent pursuant to
Section 5.1.6(d).

 



30

 

 

Section 2.4. Adjustment of Hermes Commitment Amount and Finnvera Balancing
Commitment Amount.

 

(a)The Finnvera Balancing Commitment Amount may be increased from zero to an
amount up to but not exceeding the aggregate of the Maximum Balancing Amount
subject to and in accordance with this Section 2.4 only. In order to determine
the Maximum Balancing Amount, from time to time, the Facility Agent shall
request the German Builder (up to 4 weeks before each German Content Review
Date) to (a) confirm to the Facility Agent and the Borrower in writing the
amount of the Actual German Content Component which is known or confirmed at
that time and that part of such Actual German Content Component (if any) for
which the Hermes Documentary Requirements can be satisfied and (b) provide
copies of all the Hermes Documentary Requirements which are then available for
any or all of the confirmed Actual German Content Component. On each German
Content Review Date the Maximum Balancing Amount shall be reduced by the
Eligible German Content Amount which is confirmed at that time provided that the
Facility Agent has received from the German Builder (in satisfactory form) the
relevant Hermes Documentary Requirements for such Eligible German Content
Amount. On each German Content Review Date the Facility Agent shall calculate
and confirm to each of the Borrower and Finnvera in writing the Maximum
Balancing Amount then available in accordance with this Agreement which amount
cannot be increased following each such confirmation.

 

(b)No later than five (5) Business Days after the Final German Content Notice
Date, the Borrower may, by written notice to the Facility Agent (the "Final
German Content Notice"), elect without premium or penalty to re-allocate a
portion of the Hermes Commitment Amount to the Finnvera Balancing Commitment
Amount in the event the German Construction Contract Component at such time is
expected to be less than EUR200,000,000 and/or there are any elements of the
German Construction Contract Component for which the Hermes Documentary
Requirements have not been satisfied (and are unlikely to be satisfied by the
Final German Content Notice Date (or such later date in advance of the
Contractual Delivery Date as the Borrower may agree with the Builder and the
Facility Agent)). Any such written notice shall be accompanied by a letter from
the German Builder regarding the then Actual German Content Component and the
then current status of the Hermes Documentary Requirements. The amount that may
be re-allocated pursuant to this Section 2.4(b) shall not exceed (a) 80% of the
difference between EUR200,000,000 and the Eligible German Content Amount or
(b) the Maximum Balancing Amount then available.

 

(c)It is agreed that any partial deficiency in the fulfilment of the Hermes
Documentary Requirements relating to a part of the German Construction Contract
Component shall not affect the validity of the Hermes Insurance Policy in
relation to the remaining German Construction Contract Component and shall not
affect the Borrower's right to draw such portion of the Hermes Commitment Amount
upon the terms of this Agreement in relation to all those elements of the German
Construction Contract Component for which the Hermes Documentary Requirements
have been met.

 



31

 

 

(d)In the circumstances set forth in this Section 2.4 only, the Finnvera
Balancing Commitment Amount (including any amount specified in Section 2.4(b))
shall be available to the Borrower under the terms of this Agreement.

 

(e)Section 2.1.6 shall apply to any adjustment of the Hermes Commitment Amount
and/or the Finnvera Balancing Commitment Amount under this Section 2.4.

 

(f)In the event the Facility Agent has not received the Final German Content
Notice by the Final German Content Notice Date or, if as of such Final German
Content Notice Date, the Facility Agent has received written notice from the
Borrower (accompanied by a letter from the Builder) indicating that the German
Construction Contract Component is equal to or greater than EUR200,000,000 and
that all Hermes Documentary Requirements can be met in relation to the German
Construction Component, then the Finnvera Balancing Commitment will be
automatically cancelled without premium or penalty and will not be available for
drawing.

 

Section 2.5. Borrowing Procedure

 

(a)The Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent as follows: (i) in
relation to the FEC Loan on or before 10:00 a.m., London time, not more than
fifteen (15) or less than eight (8) Business Days in advance of the Disbursement
Date and (ii) in relation to the Hermes Loan and, if applicable, the Finnvera
Balancing Loan, on or before 10:00 a.m., London time, not more than fifteen (15)
or less than two (2) Business Days in advance of the Disbursement Date, in each
case, the Disbursement Date being not earlier than two (2) Business Days prior
to the Expected Delivery Date (the "Loan Request Date"). Where there are two
Loan Requests under (i) and (ii) above, the Disbursement Date shall be the same
date in each Loan Request. The Loan Request(s) shall indicate the amount of each
of the FEC Tranche A Loan, FEC Tranche B Loan, Hermes Loan and, if applicable,
the Finnvera Balancing Loan that the Borrower, in its discretion, elects to draw
hereunder provided that:

 

i.the aggregate amount of FEC Tranche A Loan shall not exceed the FEC Tranche A
Commitment Amount as of the Loan Request Date;

 

ii.the aggregate amount of FEC Tranche B Loan shall not exceed the FEC Tranche B
Commitment Amount as of the Loan Request Date;

 

iii.the aggregate amount of Hermes Loan shall not exceed the Hermes Commitment
Amount as of the Loan Request Date;

 



32

 

 

iv.the aggregate amount of the Finnvera Balancing Loan shall not exceed the
Finnvera Balancing Commitment Amount as of the Loan Request Date;

 

v.the aggregate amount of the Loan shall not exceed the US Dollar Maximum Loan
Amount; and

 

vi.each of the FEC Loan, the Hermes Loan and, if applicable, the Finnvera
Balancing Loan is drawn down on a pro rata basis.

 

(b)The Facility Agent shall, no later than 11:00 a.m., London time, eight
(8) Business Days prior to the Disbursement Date, notify each Lender of any Loan
Request by forwarding a copy thereof to each Lender, together with its
attachments. On the terms and subject to the conditions of this Agreement, the
Loan shall be made on the date specified in such Loan Request provided that it
is a Business Day. On or before 2:00 p.m., London time, on the Business Day
specified in such Loan Request, each Lender shall, without any set-off or
counterclaim, deposit with the Facility Agent same day Dollar funds in an amount
equal to such Lender's Percentage of each of the FEC Loan, the Hermes Loan and,
if applicable, the Finnvera Balancing Loan requested by such Loan Request. Such
deposit will be made to an account which the Facility Agent shall specify from
time to time by notice to the Lenders. To the extent funds are so received from
the Lenders, the Facility Agent shall, without any set-off or counterclaim, make
such funds available to the Borrower on the Business Day specified in the Loan
Request by wire transfer of same day funds to the account or accounts the
Borrower shall have specified in its Loan Request.

 

(c)The Borrower shall be entitled, upon receipt of the Dollar funds into the
account referred to in Section 2.5(b) above, (i) to complete the purchase of EUR
with its counterparties or otherwise as set out in the Loan Request (by
authorising and instructing the Facility Agent to remit the necessary Dollar
funds to the said counterparties) and shall procure the payment of all EUR
proceeds of such transactions to the EUR Pledged Account no later than the
Business Day immediately following the Business Day specified in the Loan
Request and (ii) to the extent of any such Dollar funds as shall not be used to
purchase EUR, shall procure (by authorising and instructing the Facility Agent
accordingly) the payment of such Dollar funds to the Dollar Pledged Account on
the Disbursement Date.

 

(d)The Facility Agent shall direct that moneys standing to the credit of the
Pledged Accounts shall, in the manner set out in the Loan Request and in
accordance with the requirements and provisions of the Pledge Agreement, be
disbursed as follows on the dates specified below:

 

(i)on the Actual Delivery Date, in EUR, to the account of the Builder, as
designated by the Builder and identified by the Borrower in the Loan Request, to
the extent necessary to meet the final instalment of the Contract Price
(including any portion thereof attributable to the NYC Allowance) provided that
the Hermes Loan shall only finance up to the lesser of EUR160,000,000 and 80% of
the German Construction Contract Component, with the FEC Tranche A Loan, FEC
Tranche B Loan and, if applicable, the Finnvera Balancing Loan financing the
balance of the final instalment;

 



33

 

 

(ii)on the Disbursement Date, in Dollars to Finnvera in or towards payment of
the Finnvera Premium and, if applicable, the Finnvera Balancing Premium provided
that the relevant portion of the FEC Tranche B Loan shall only finance the
Finnvera Premium and, if applicable, the relevant portion of the Finnvera
Balancing Loan shall only finance the Finnvera Balancing Premium; and

 

(iii)on the Actual Delivery Date, in Dollars (based on the spot rate of exchange
specified in the invoice issued by Hermes prior to the Actual Delivery Date)
(a) to Hermes in payment of the Second Fee; and (b) to the account of the
Borrower, as designated by the Borrower and identified by the Borrower in the
Loan Request, in reimbursement of the First Fee and in respect of any additional
amounts standing to the Dollar Pledged Account as of the date of such
disbursement provided that the relevant portion of the Hermes Loan shall only
finance payment of such First Fee and Second Fee.

 

Section 2.6. Funding

 

Each Lender may, if it so elects, fulfil its obligation to make or continue its
portion of the Loan hereunder by causing a branch or Affiliate (or an
international banking facility created by such Lender) other than that indicated
next to its signature to this Agreement or, as the case may be, in the relevant
Transfer Certificate or Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Section 4.3, 4.4, 4.5 and 4.6 that is greater than the
amount which it would have been required to pay had the Lender not caused such
branch or Affiliate (or international banking facility) to make or maintain such
portion of the Loan.

 

Article III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

Section 3.1. Repayments and prepayment consequent upon reduction in Contract
Price

 

(a)Subject to Section 3.1(b), the Borrower shall repay the Loan in 24 equal
semi-annual instalments, with the first instalment to fall due on the date
falling six (6) months after the Disbursement Date and the final instalment to
fall due on the date of Final Maturity.

 



34

 

 

(b)If, on the Actual Delivery Date, the outstanding principal amount of the Loan
exceeds the US Dollar Maximum Loan Amount (as a result of a reduction in the
Contract Price after the Disbursement Date and before the delivery of the
Purchased Vessel), the Borrower shall prepay the Loan in an amount equal to such
excess within two (2) Business Days after the Actual Delivery Date. Any such
partial prepayment shall be applied on a pro rata basis across each of the FEC
Loan, the Hermes Loan and, if applicable, the Finnvera Balancing Loan provided
that the Borrower may direct how such pro rata prepayment shall be applied
between the FEC Tranche A Loan and the FEC Tranche B Loan.

 

(c)No amount repaid or prepaid by the Borrower pursuant to this Section 3.1 may
be re-borrowed under the terms of this Agreement.

 

Section 3.2. Prepayment

 

Section 3.2.1. Voluntary Prepayment

 

The Borrower:

 

(a)may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

(i)all such voluntary prepayments shall require (x) for prepayments on or after
the Disbursement Date made prior to the Actual Delivery Date in respect of the
advance made on the Disbursement Date, at least two (2) Business Days' prior
written notice to the Facility Agent, and (y) for all other prepayments, at
least thirty (30) calendar days' prior written notice (or such shorter period as
the Majority Lenders may agree), if all or any portion of the prepayment is to
be applied in prepayment of a Fixed Rate Loan, or otherwise at least five
(5) Business Days' (or, if such prepayment is to be made on the last day of an
Interest Period for the Loan, four (4) Business Days') prior written notice, in
each case to the Facility Agent; and

 

(ii)all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in forward order of maturity, inverse order of
maturity or rateably at the Borrower's option against the remaining instalments;
provided, however, that any such partial prepayment shall be applied on a pro
rata basis across each of the FEC Loan, the Hermes Loan and, if applicable, the
Finnvera Balancing Loan and provided further that the Borrower may direct how
such pro rata prepayment shall be applied between the FEC Tranche A Loan and the
FEC Tranche B Loan.

 



35

 

 

Section 3.2.2. Illegality

 

(a)If, by reason of a Change in Law, it becomes unlawful under any applicable
law (i) for a Lender to be subject to a commitment to make available to the
Borrower such Lender's portion of the FEC Loan and/or Hermes Loan and/or the
Finnvera Balancing Loan, if applicable, (ii) for a Lender to make or hold its
portion of the FEC Loan and/or Hermes Loan and/or the Finnvera Balancing Loan,
if applicable, in its Lending Office, (iii) for a Lender to receive a payment
under this Agreement or any other Loan Document or (iv) for a Lender to comply
with any other material provision of, or to perform its obligations as
contemplated by, this Agreement or any other Loan Document, the Lender affected
by such Change in Law may give written notice (the "Illegality Notice") to the
Borrower and the Facility Agent of such Change in Law, including reasonable
details of the relevant Change of Law and specifying which, if not all, of its
Commitment (the "Affected Commitment") and portion of the Loan (the "Affected
Loan") is affected by such Change in Law. Any Illegality Notice must be given by
a Lender no later than 120 days after such Lender first obtains actual knowledge
or written notice of the relevant Change in Law.

 

(b)If an affected Lender delivers an Illegality Notice prior to the Disbursement
Date, then, subject to Section 11.20, (1) while the arrangements contemplated by
the following clause (2) have not yet been completed and the Affected Commitment
of such Lender has not been formally cancelled, such Lender shall not be obliged
to fund its Affected Commitment and (2) the Borrower shall be entitled at any
time within 50 days after receipt of such Illegality Notice to replace such
Lender with another Lender hereunder or one or more other financial institutions
(I) reasonably acceptable to the Facility Agent, (II) acceptable to each of
Finnvera (in respect of the FEC Loan and, if applicable, the Finnvera Balancing
Loan) and/or Hermes (in respect of the Hermes Loan) (as applicable),
(III) meeting the criteria set out at section 2.2 of the Terms and Conditions
(in respect of the Hermes Loan and, if applicable, the Finnvera Balancing Loan)
and (IV) in the case of replacement of an Option A Lender, reasonably acceptable
to KfW provided that any such assignment or transfer shall be either (x) in the
case of a single assignment or transfer, an assignment or transfer of all of the
rights and obligations of the assigning or transferring Lender under this
Agreement with respect to the Affected Commitment or (y) in the case of more
than one assignment or transfer, an assignment or transfer of a portion of such
rights and obligations made concurrently with another such assignment or
transfer or other such assignments or transfers that collectively cover all of
the rights and obligations of the assigning or transferring Lender under this
Agreement with respect to the Affected Commitment. If, at the end of such 50-day
period, the Borrower has not so replaced such affected Lender as aforesaid and
no alternative arrangements have been implemented pursuant to Section 11.20, the
Affected Commitment held by such Lender shall be cancelled.

 



36

 

 

(c)Subject to Proviso (a) in Section 9.2, if an affected Lender delivers an
Illegality Notice on or following the Disbursement Date, then the Borrower shall
have the right, but not the obligation, exercisable at any time within 50 days
after receipt of such Illegality Notice (the "Option Period"), either (1) to
prepay the portion of the Affected Loan held by such Lender in full on or before
the expiry of the Option Period, together with all unpaid interest and fees
thereon accrued to but excluding the date of such prepayment, or (2) to replace
such Lender on or before the expiry of the Option Period with another Lender
hereunder or one or more other financial institutions (I) reasonably acceptable
to the Facility Agent, (II) acceptable to Finnvera (in respect of the FEC Loan
and, if applicable, the Finnvera Balancing Loan) and/or Hermes (in respect of
the Hermes Loan) (as applicable), (III) meeting the criteria set out in section
2.2 of the Terms and Conditions (in respect of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan) and (IV) in the case of replacement of
an Option A Lender, reasonably acceptable to KfW; provided that (x) in the case
of a single assignment or transfer, any such assignment or transfer shall be
either an assignment or transfer of all of the rights and obligations of the
assigning or transferring Lender under this Agreement with respect to the
Affected Loan or, in the case of more than one assignment or transfer, an
assignment or transfer of a portion of such rights and obligations made
concurrently with another such assignment or transfer or other such assignments
or transfers that collectively cover all of the rights and obligations of the
assigning or transferring Lender under this Agreement with respect to the
Affected Loan and (y) no Lender shall be obliged to make any such assignment or
transfer as a result of an election by the Borrower pursuant to this
Section 3.2.2(c) unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders, Transferee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Affected
Loan held by such Lender, together with all unpaid interest and fees thereon
accrued to but excluding the date of such assignment or transfer (and all other
amounts (including, without limitation, Break Costs) then owing to such Lender
under this Agreement with respect to the Affected Loan).

 

Section 3.2.3. Prepayment requirements

 

Each prepayment of the Loan made pursuant to this Section 3.2 shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement.

 

Section 3.3. Interest Provisions

 

Interest on the outstanding principal amount of the Loan shall accrue and be
payable in accordance with this Section 3.3.

 

Section 3.3.1. Rates

 

(a)The Loan shall accrue interest from the Disbursement Date to the date of
repayment or prepayment of the Loan in full to the Lenders as follows:

 

(i)on the FEC Tranche A Loan at the FEC CIRR Rate subject to any FEC Conversion
in which case interest shall accrue on the FEC Tranche A Loan at the FEC Tranche
A Floating Rate with effect from the date set forth in Section 3.3.3(b) or
Section 3.3.3(c), as applicable; and

 

(ii)on the FEC Tranche B Loan at the applicable Floating Rate; and

 



37

 

 

(iii)on each of the Hermes Loan and, if applicable, the Finnvera Balancing Loan
at the KfW Standard Fixed Rate or, if an election is made under section
3.3.1(b), at the KfW Fixed Rate, subject in each case to any election made by
the Borrower to elect the applicable Floating Rate pursuant Section 3.3.2(b) or
any conversion of any portion of the Hermes Loan and, if applicable, the
Finnvera Balancing Loan held by a Lender to a Floating Rate Loan upon
termination of the KfW CIRR Agreement to which such Lender is a party in
accordance with Section 3.3.2(e) in which case the Hermes Loan and, if
applicable, the Finnvera Balancing Loan shall each accrue interest at the
applicable Floating Rate.

 

Interest calculated at the applicable Fixed Rate, the applicable Floating Rate
or the FEC Tranche A Floating Rate (as the case may be) shall be payable
semi-annually in arrears on each Repayment Date. The Loan shall bear interest
for each Interest Period, from and including the first day of such Interest
Period up to but excluding the last day of such Interest Period, at the interest
rate determined as applicable to the Loan for such Interest Period and Interest
Periods shall be for a duration of six months. All interest shall be calculated
on the basis of the actual number of days elapsed over a year comprised of 360
days.

 

(b)(i) By written notice to the Facility Agent delivered on or before the
Election Date, the Borrower may, subject to the prior administrative approval of
KfW acting on the instructions of the Federal Republic of Germany, elect,
without incurring any liability to make any payments pursuant to Section 4.4 or
any other indemnity or compensation obligation, to pay interest on the Hermes
Loan and, if applicable, the Finnvera Balancing Loan at the percentage rate per
annum (the "KfW Fixed Rate") equal to the aggregate of:

 

(A)the weighted average rate of interest (and having regard to the Percentage of
the Hermes Commitment and, if applicable, the Finnvera Balancing Commitment of
each Lender) at which KfW (on behalf of each Option A Lender) and each Option B
Lender is able to hedge its respective cost of funding and payment profile of
the Hermes Loan and, if applicable, the Finnvera Balancing Loan (and on the
basis that the hedging by KfW shall be required to be approved by the Federal
Republic of Germany), but which rate of interest shall, for this purpose, be
neither a rate which is (1) lower than the KfW CIRR Floor or (2) higher than the
KfW CIRR Cap; and

 

  (B) the KfW Fixed Rate Margin.

 

(ii)The hedging costs used to determine the KfW Fixed Rate shall be determined
in the good faith discretion of KfW (on behalf of each Option A Lender) and each
Option B Lender. Where the Borrower makes an election to pay interest on the
Hermes Loan and, if applicable, the Finnvera Balancing Loan at the KfW Fixed
Rate it shall no longer be entitled to make an election under Section 3.3.2(b).

 



38

 

 

(iii)In connection with the option to elect the KfW Fixed Rate set out above, at
any time on or before the Election Date, the Borrower shall be entitled to
consult with the Facility Agent and request that the Facility Agent obtains
indicative quotes of the KfW Fixed Rate at or around the time of any such
request and such indicative quotes (based on the relevant information provided
by KfW and each Option B Lender) shall be forwarded by the Facility Agent to the
Borrower. Each Option B Lender agrees to provide to the Facility Agent and KfW,
promptly upon request, sufficient information and indicative rates of interest
in relation to its hedging arrangements contemplated by Section 3.3.1(b) to
enable the indicative KfW Fixed Rate to be provided to the Borrower pursuant to
Section 3.3.1(b).

 

(c)If, on or before the Election Date, the Borrower has neither elected the KfW
Fixed Rate in accordance with Section 3.3.1(b) nor the applicable Floating Rate
in accordance with Section 3.3.2(b) for the Hermes Loan and, if applicable, the
Finnvera Balancing Loan, then it is acknowledged and agreed that on the date
falling 64 days prior to the actual Disbursement Date (or, if such date is not a
Business Day, the next Business Day following that date), that the KfW CIRR Cap
shall be set as the KfW CIRR Rate for the purpose of the Fixed Rate applicable
to each of the Hermes Loan and, if applicable, the Finnvera Balancing Loan.

 

Section 3.3.2. Conversion to Floating Rate

 

(a) The Borrower shall only be obliged to make any indemnity or compensation
payment to any Lender in connection with any conversion of the FEC Tranche A
Loan from the FEC CIRR Rate to the FEC Tranche A Floating Rate following an FEC
Conversion pursuant to Section 3.3.3 and in the circumstances set out in
Section 3.3.3(b) and (c) below.

 

(b) At any time prior to the Disbursement Date, and provided that the Borrower
has not elected the KfW Fixed Rate pursuant to Section 3.3.1(b), the Borrower
may elect to pay interest on the Hermes Loan and, if applicable, the Finnvera
Balancing Loan at the applicable Floating Rate by written notice (the “KfW
Floating Rate Election Notice”) to the Facility Agent. If the KfW Floating Rate
Election Notice is delivered by the Borrower on or prior to the Election Date,
the Borrower shall not incur any liability to make any payments pursuant to
Section 4.4 or to incur any other indemnity or compensation obligation. If the
KfW Floating Rate Election Notice is delivered by the Borrower after the
Election Date, the Borrower shall either (i) pay such compensation to the
relevant Hermes Lenders and, if applicable, the relevant Finnvera Balancing
Lenders as required by, and in accordance with, Section 4.4 to the extent such
Lender incurs a loss as set out in Section 4.4 or (ii)  with the prior written
consent of FEC as a Fixed Rate Provider extend the Disbursement Date to a date
that falls at least 65 days after the date the KfW Floating Rate Election Notice
was first delivered by the Borrower. In the event that the Borrower elects the
option under the foregoing clause (ii), the Borrower shall deliver a Loan
Request to the Facility Agent in accordance with Section 2.5(a), and the
proposed Disbursement Date set out in such Loan Request shall be a date that
falls at least 65 days after the date the KfW Floating Rate Election Notice was
first delivered by the Borrower.

 

(c) If the Borrower has not elected the applicable Floating Rate prior to the
Disbursement Date as permitted by Section 3.3.2(b), the Borrower may elect, by
written notice to the Facility Agent no later than 2:00 p.m. Frankfurt time 32
days prior to the end of an Interest Period and subject to Section 4.4, to pay
interest on each of the Hermes Loan and, if applicable, the Finnvera Balancing
Loan for the remainder of the term of the Hermes Loan and, if applicable, the
Finnvera Balancing Loan at the applicable Floating Rate, with effect from the
end of that Interest Period.

 



39

 

 

(d) Any election made under any of Section 3.3.2(b) or Section 3.3.2(c) may only
be made one time during the term of each of the Hermes Loan and, if applicable,
the Finnvera Balancing Loan and shall be irrevocable.

 

(e)(i) If, during any Interest Period, and where interest on the Hermes Loan is
determined at the applicable Fixed Rate, the KfW CIRR Agreement in effect with
any Lender is terminated for any reason (other than as a result of the
negligence or wilful misconduct of such Lender), then the portion of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan held by such Lender shall
convert to a Floating Rate Loan on the last day of such Interest Period, and the
Borrower shall pay interest on that portion of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan at the applicable Floating Rate for the
remainder of the term of the Hermes Loan and, if applicable, the Finnvera
Balancing Loan.

 

(ii)Notwithstanding the foregoing paragraph, the Borrower shall not be obligated
to make any indemnity or compensation payment to any Hermes Lender and, if
applicable, any Finnvera Balancing Lender in connection with any conversion of
the Hermes Loan and, if applicable, the Finnvera Balancing Loan or in each case
any portion thereof to a Floating Rate Loan unless (a) such conversion is a
result of an election by the Borrower pursuant to Section 3.3.2 (b) or (c) or
(b) such conversion occurs as a result of any acceleration of the Hermes Loan
and, if applicable, the Finnvera Balancing Loan due to the occurrence of an
Event of Default.

 

Section 3.3.3. FEC Conversion

 

(a)The parties to this Agreement acknowledge and agree that, at any time when
the FEC Tranche A Loan is subject to the FEC CIRR Rate, FEC will have the right
to effect an FEC Conversion with respect to the FEC Tranche A Loan (if it has
been advanced) or the FEC Commitment relating to the FEC Tranche A Loan (if the
FEC Tranche A Loan has not been advanced) if:

 

(i)the funds made available under the Loan have been used for a purpose other
than pursuant to Section 2.5(d);

 

(ii)the Borrower has provided incorrect information in relation to an essential
issue or failed to disclose matters that have an essential impact on the terms
and conditions set out in schedule 3 of the FEC Supplemental Assignment
Agreement or the approval of the FEC Financing;

 

(iii)a Transferring Lender or the Facility Agent has provided incorrect
information in an essential matter in connection with the Application or failed
to disclose matters that have an essential impact on the approval of the FEC
Financing; or

 



40

 

 

(iv)a Transferring Lender or the Facility Agent is, in connection with the
export transaction pursuant to the Construction Contract or the Loan, found by a
court of competent jurisdiction to have been engaged prior to the Disbursement
Date in any act that constitutes corrupt activity within the meaning described
in clause 12 of the FEC Supplemental Assignment Agreement, or if otherwise the
same is proven without controversy.

 

(b)In the event that FEC is entitled under the terms of clause 13.1.1 of the FEC
Supplemental Assignment Agreement to effect an FEC Conversion, it shall notify
the Borrower through the Facility Agent and advise of the date on which the FEC
CIRR Rate will terminate and the FEC Tranche A Floating Rate will apply (the
"FEC Conversion Notice") and the Borrower and FEC shall agree the FEC Tranche A
Floating Rate Margin which is to apply for purposes of determining the FEC
Tranche A Floating Rate in accordance with the procedure set out in a separate
side letter between the Borrower and FEC. Any margin agreed shall constitute the
FEC Tranche A Floating Rate Margin to apply to the FEC Tranche A Loan effective
on and from the date specified in the FEC Conversion Notice.

 

(c)If the Borrower and FEC are unable to agree upon the alternative margin to
apply for purposes of determining the FEC Tranche A Floating Rate as provided in
Section 3.3.3(b), FEC shall set the FEC Tranche A Floating Rate Margin and FEC
shall furnish a certificate to the Borrower and the Facility Agent (the "FEC
Conversion Floating Rate Certificate") setting forth such rate (including
margin) as soon as reasonably practicable, which FEC Tranche A Floating Rate
Margin shall be effective on and from the date specified in the FEC Conversion
Notice.

 

(d)If an FEC Conversion occurs due to occurrence of the events or circumstances
specified in Section 3.3.3(a)(ii), the Borrower shall indemnify FEC in its
capacity as a Fixed Rate Provider for (x) any Break Costs incurred because of
the change of the interest rate and regardless of whether any FEC Commitment is
cancelled or any portion of the FEC Tranche A Loan is prepaid in connection with
such change of interest and (y) the Interest Subsidy Amount Repayable.

 

(e)If an FEC Conversion occurs due to the occurrence of the events or
circumstances specified in Section 3.3.3(a)(i), (iii) or (iv), then, unless such
events or circumstances are directly attributable to a breach by the Borrower of
its obligations under the Loan Documents, the Facility Agent or Transferring
Lender or Transferring Lenders who provided such incorrect information or
engaged in such corrupt activity shall (A) indemnify FEC in its capacity as a
Fixed Rate Provider for (x) any Break Costs incurred because of the change of
the interest rate and regardless of whether any FEC Commitment is cancelled or
any portion of the FEC Tranche A Loan is prepaid in connection with such change
of interest and, except when Section 3.3.3(a)(iv) is applicable, (y) the
Interest Subsidy Amount Repayable and (B) indemnify the Borrower no later than
three (3) Business Days following the end of each Interest Period for any
increase in the amount of interest which the Borrower has paid to the Facility
Agent for such Interest Period in respect of the FEC Tranche A Loan as a result
of the conversion from the applicable Fixed Rate to the FEC Tranche A Floating
Rate.

 



41

 

 

(f)If an FEC Conversion occurs due to the occurrence of the events or
circumstances specified in Section 3.3.3(a)(i), (iii) or (iv) which are directly
attributable to a breach by the Borrower of its obligations under the Loan
Documents, the Borrower shall indemnify FEC in its capacity as a Fixed Rate
Provider for (x) any Break Costs incurred because of the change of the interest
rate and regardless of whether any FEC Commitment is cancelled or any portion of
the FEC Tranche A Loan is prepaid in connection with such change of interest and
(y) the Interest Subsidy Amount Repayable.

 

(g)In the case of the indemnity under paragraph (d) or (f), the Facility Agent
shall provide the Borrower with a certificate prepared by FEC to show, in
sufficient detail, the method and basis of the computation of such Break Costs
and Interest Subsidy Amount Repayable. In any case referred to in this
Section 3.3.3(g), the Facility Agent shall collect from the Borrower the
payments payable by the Borrower hereunder and pay such collected payments to
FEC without delay upon receipt of such payments from the Borrower.

 

Section 3.3.4. Post-Maturity Rates

 

After the date any principal amount of the Loan is due and payable (whether on
any Repayment Date, upon acceleration or otherwise), or after any other monetary
Obligation of the Borrower shall have become due and payable, the Borrower shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts for each day during the period while such payment is
overdue at a rate per annum certified by the Facility Agent to the Borrower
(which certification shall be conclusive in the absence of manifest error) to be
equal to:

 

(a)            in the case of any principal amount of the FEC Tranche A Loan
while it is a Fixed Rate Loan, the sum of the FEC CIRR Rate plus 2% per annum;

 

(b)            in the case of any (i) principal of and interest on each of the
Hermes Loan and, if applicable, the Finnvera Balancing Loan while each is a
Fixed Rate Loan payable to each Option A Lender or (ii) interest on the Hermes
Loan and, if applicable, the Finnvera Balancing Loan while each is a Fixed Rate
Loan payable to each Option B Lender, the sum of the applicable Fixed Rate plus
3% per annum;

 

(c)            in the case of any principal amount bearing interest at (i) the
FEC Tranche A Floating Rate, the sum of the FEC Tranche A Floating Rate plus 2%
per annum or (ii) the applicable Floating Rate in the case of the FEC Tranche B
Loan, the sum of that applicable Floating Rate plus 2% per annum; or

 

(d)            in the case of any principal amount of each of the Hermes Loan
and, if applicable, the Finnvera Balancing Loan, where the applicable Floating
Rate applies or in the case of any other amount representing a monetary
Obligation (including without limitation principal on the Hermes Loan and, if
applicable, the Finnvera Balancing Loan due to each Option B Lender) the sum of
that applicable Floating Rate plus 3% per annum.

 



42

 

 

Section 3.3.5. Payment Dates

 

Interest accrued on the Loan shall be payable, without duplication, on the
earliest of:

 

(a)each Repayment Date;

 

(b)the date of any prepayment, in whole or in part, of principal outstanding on
the Loan (but only on the principal so prepaid);

 

(c)on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration; and

 

(d)in the case of any interest on any principal, interest or other amount owing
under this Agreement or any other Loan Document that is overdue, from time to
time on demand of the Facility Agent until such overdue amount is paid in full.

 

Section 3.3.6. Interest Rate Determination; Replacement Reference Banks

 

The Facility Agent shall obtain from each Reference Bank timely information for
the purpose of determining the LIBO Rate in the event that no relevant rate as
described in paragraphs (a) and (b) of the definition of "LIBO Rate" is
available and the LIBO Rate is to be the Reference Bank Rate. If any one or more
of the Reference Banks shall fail to furnish in a timely manner such information
to the Facility Agent for the Reference Bank Rate, the Facility Agent shall
determine the Reference Bank Rate on the basis of the information furnished by
the remaining Reference Banks. If the Borrower elects to add an additional
Reference Bank hereunder or a Reference Bank ceases for any reason to be able
and willing to act as such, the Facility Agent shall, at the direction of the
Majority Lenders and after consultation with the Borrower and the Lenders,
appoint a replacement for such Reference Bank reasonably acceptable to the
Borrower, and such replaced Reference Bank shall cease to be a Reference Bank
hereunder. The Facility Agent shall furnish to the Borrower and to the Lenders
each determination of the LIBO Rate made by reference to the Reference Bank
Rate.

 

Section 3.4. Commitment Fees

 

The Borrower agrees to pay to the Facility Agent for the account of each Lender
and each Residual Risk Guarantor the commitment fees on the dates and in the
amounts set out in a Fee Letter.

 

Section 3.5. Fees

 

Section 3.5.1. Participation Fee

 

The Borrower agrees to pay to the Facility Agent for the account of the Lenders
(other than FEC) a participation fee on the dates and in the amounts set out in
a Fee Letter.

 



43

 

 

 

Section 3.5.2. Agency Fee

 

The Borrower agrees to pay the Facility Agent (for its own account) an agency
fee on the dates and in the amounts set out in a Fee Letter.

 

Section 3.5.3. Finnvera Premium and Finnvera Balancing Premium

 

(a)            On the Disbursement Date, the Borrower shall pay to the Facility
Agent, for the account of and as agent for Finnvera, an amount equal to the
product of the Applicable Finnvera Rate and the principal amount of the FEC Loan
in Dollars.

 

(b)            On the Disbursement Date, the Borrower shall pay to the Facility
Agent, for the account of and as agent for Finnvera, an amount equal to the
product of the Applicable Finnvera Rate and the principal amount of the Finnvera
Balancing Loan in Dollars.

 

Section 3.5.4. Residual Risk Guarantee Fee

 

The Borrower shall pay to each Residual Risk Guarantor the Residual Risk
Guarantee Fee on the dates and in the amounts set out in a Fee Letter.

 

Section 3.5.5. Finnvera Handling Fee

 

The Borrower agrees to pay to the Facility Agent for and on behalf of Finnvera,
the amount of the handling fee which has been invoiced by Finnvera pursuant to
the Finnvera Guarantee in an amount equal to EUR20,000. Such handling fee shall
be due and payable within 14 days of the Effective Date.

 

Section 3.6. CIRR Guarantee Charge

 

The Borrower agrees to pay to the Facility Agent for the account of the Federal
Republic of Germany (via KfW) a CIRR guarantee charge on the dates and in the
amounts set out in a Fee Letter.

 

Section 3.7. Other Fees

 

The Borrower agrees to pay to the Facility Agent the other agreed-upon fees set
forth in the Fee Letters on the dates and in the amounts set forth therein.

 

Section 3.8. Limit on Interest Make-Up

 

If, in relation to any Interest Period during which any portion of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan held by a Lender carries
interest at the applicable Fixed Rate, the amount of the interest make-up to be
received by such Lender pursuant to the applicable KfW CIRR Agreement entered
into by such Lender is limited to an annual rate of twelve per cent. (12%) per
annum by virtue of the provisions of section 1.1 of the Terms and Conditions,
then the Borrower shall pay to the Facility Agent for the account of such Lender
any additional amount by way of interest equal to the amount of the interest
make-up forgone by the relevant Lender as a consequence of such limitation. Such
additional amount shall be payable by the Borrower within five (5) Business Days
following receipt by the Borrower from the Facility Agent of the relevant
Lender’s invoice accompanied by reasonable calculation and explanation of the
additional amount in question.

 



44

 

 

Section 3.9. Cancellation of KfW CIRR Agreements

 

No Lender shall be entitled to cancel or terminate the CIRR Agreement to which
it is a party without the prior written consent of the Borrower.

 

Article IV

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

Section 4.1. LIBO Rate Lending Unlawful

 

If after the Effective Date the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
governmental authority having jurisdiction over such Lender asserts that it is
unlawful, for such Lender to make, continue or maintain its portion of (i) the
FEC Tranche A Loan in the event it is accruing interest at the FEC Tranche A
Floating Rate (ii) the FEC Tranche B Loan and/or (iii) the Hermes Loan and, if
applicable, the Finnvera Balancing Loan in each case where it is accruing
interest at the applicable Floating Rate, the obligation of such Lender to make,
continue or maintain its portion of such (i) FEC Tranche A Loan (ii) FEC Tranche
B Loan and/or (iii) Hermes Loan and, if applicable, the Finnvera Balancing Loan
bearing interest at a rate based on the LIBO Rate shall, upon notice thereof to
the Borrower, the Facility Agent and each other Lender, forthwith be suspended
until the circumstances causing such suspension no longer exist, provided that
such Lender's obligation to make, continue and maintain its portion of such FEC
Tranche A Loan, FEC Tranche B Loan and/or Hermes Loan and, if applicable, the
Finnvera Balancing Loan hereunder shall be automatically converted into an
obligation to make, continue and maintain its portion of such (i) FEC Tranche A
Loan (ii) FEC Tranche B Loan and/or (iii) Hermes Loan and, if applicable,
Finnvera Balancing Loan bearing interest at a rate to be negotiated between such
Lender and the Borrower that is the equivalent of the sum of the LIBO Rate for
the relevant Interest Period plus the applicable Floating Rate Margin (in
relation to the FEC Tranche B Loan and the Hermes Loan and, if applicable, the
Finnvera Balancing Loan) or the FEC Tranche A Floating Rate Margin (in relation
to the FEC Tranche A Loan where following an FEC Conversion this is subject to
the FEC Tranche A Floating Rate).

 

Section 4.2. Screen Rate or Deposits Unavailable

 

If, in relation to a Floating Rate Loan, the Facility Agent shall have
determined that:

 

(a)the Screen Rate shall cease to be available as a publicly available benchmark
rate; or

 

(b)Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to each Reference Bank in its relevant market; or

 



45

 

 

(c)by reason of circumstances affecting the Reference Banks' relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period; or

 

(d)if any Lender shall have entered into an Option B Interest Make-Up Agreement,
the cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Hermes Loan and, if applicable,
the Finnvera Balancing Loan then held by Option B Lenders, of obtaining matching
deposits in the relevant interbank market for the relevant Interest Period would
be in excess of the LIBO Rate (provided that no Option B Lender may exercise its
rights under this Section 4.2(d) for amounts up to the difference between such
Option B Lender’s cost of obtaining matching deposits on the date such Option B
Lender becomes a Lender hereunder less the LIBO Rate on such date),

 

then the Facility Agent shall give notice of such determination (hereinafter
called a "Determination Notice") to the Borrower and each of the Lenders holding
a portion of a Floating Rate Loan. The Borrower, those Lenders and the Facility
Agent shall then negotiate in good faith in order to agree upon, in the case of
Section 4.2(a), the alternative benchmark rate to be substituted for the Screen
Rate (hereinafter called the "Alternative Screen Rate") which would otherwise
have applied under this Agreement and, in the case of Section 4.2(b), 4.2(c) and
4.2(d) above, a mutually satisfactory interest rate and interest period (or
interest periods) to be substituted for those which would otherwise have applied
under this Agreement. If the Borrower, those Lenders and the Facility Agent are
unable to agree upon the Alternative Screen Rate or an interest rate (or rates)
and interest period (or interest periods) (as the case may be) prior to the date
occurring fifteen (15) Business Days after the giving of such Determination
Notice, the Facility Agent shall (after consultation with those Lenders) (as the
case may be) set an Alternative Screen Rate or interest rate and an interest
period (or interest periods) in each case to take effect at the end of the
Interest Period current at the date of the Determination Notice, which
Alternative Screen Rate or rate (or rates), as applicable, shall be equal to the
sum of the applicable Floating Rate Margin or, if applicable, the FEC Tranche A
Floating Rate Margin and the Federal Funds Rate. The Facility Agent shall
furnish a certificate to the Borrower as soon as reasonably practicable after
the Facility Agent has given such Determination Notice setting forth such
rate(s).

 

In the event that the circumstances described in Section 4.2(b),
Section 4.2(c) and Section 4.2(d) shall extend beyond the end of an interest
period agreed or set pursuant hereto, the foregoing procedure shall be repeated
as often as may be necessary.

 

Section 4.3. Increased LIBO Rate Loan Costs, etc.

 

If after the Effective Date a change in any applicable treaty, law, regulation
or regulatory requirement (including by introduction or adoption of any new
treaty, law, regulation or regulatory requirement) or in the interpretation
thereof or in its application to the Borrower, or if compliance by any Lender or
Residual Risk Guarantor with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:

 



46

 

 

(a)subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than (i) taxes as
to which such Lender is indemnified under Section 4.6 and (ii) taxes excluded
from the indemnity set forth in Section 4.6); or

 

(b)change the basis of taxation to any Lender or Residual Risk Guarantor (other
than a change in taxation on the overall net income of any Lender or Residual
Risk Guarantor) of payments of principal or interest or any other payment due or
to become due pursuant to this Agreement; or

 

(c)impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the increased capital costs described in Section 4.5)
or other banking or monetary controls or requirements which affect the manner in
which a Lender or a Residual Risk Guarantor shall allocate its capital resources
to its obligations hereunder or require the making of any special deposits
against or in respect of any assets or liabilities of, deposits with or for the
account of, or loans by, any Lender or Residual Risk Guarantor (provided that
such Lender or Residual Risk Guarantor shall, unless prohibited by law, allocate
its capital resources to its obligations hereunder in a manner which is
consistent with its present treatment of the allocation of its capital
resources); or

 

(d)impose on any Lender or any Residual Risk Guarantor any other condition
affecting its portion of the Loan or any part thereof,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or such Residual Risk Guarantor or its effective return hereunder or
on its capital or (iii) to cause such Lender to make any payment or to forego
any return based on any amount received or receivable by such Lender or such
Residual Risk Guarantor hereunder, then and in any such case if such increase or
reduction in the opinion of such Lender or Residual Risk Guarantor materially
affects the interests of such Lender or such Residual Risk Guarantor, (A) such
Lender or such Residual Risk Guarantor shall (through the Facility Agent) notify
the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Lending Office or Issuing Office if the making of such a
designation would avoid the effects of such law, regulation or regulatory
requirement or any change therein or in the interpretation thereof and would
not, in the reasonable judgment of such Lender or such Residual Risk Guarantor,
be otherwise disadvantageous to such Lender or such Residual Risk Guarantor and
(B) the Borrower shall forthwith upon such demand pay to the Facility Agent for
the account of such Lender or such Residual Risk Guarantor such amount as is
necessary to compensate such Lender or such Residual Risk Guarantor for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment unless such additional costs are
attributable to a FATCA Deduction required to be made by a party to this
Agreement or are otherwise excluded from the indemnity set forth in Section 4.6
or Section 11.4. Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender's or Residual Risk
Guarantor’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender's or Residual Risk Guarantor’s jurisdiction of
organisation or in the relevant jurisdiction in which such Lender or Residual
Risk Guarantor does business. Failure or delay on the part of any Lender or
Residual Risk Guarantor to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender's or Residual Risk Guarantor’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or a Residual Risk Guarantor pursuant to this Section for
any increased costs or reductions incurred more than three months prior to the
date that such Lender or Residual Risk Guarantor notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender's or Residual Risk Guarantor’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such increased costs
or reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender or Residual Risk
Guarantor notifies the Borrower of the circumstance giving rise to such cost or
reductions and of such Lender's or Residual Risk Guarantor’s intention to claim
compensation therefor.

 



47

 

 

Section 4.4. Funding Losses Event and Defaulting Finance Party Break Costs

 

Section 4.4.1. Indemnity

 

(A)            In the event (i) any Lender is required to liquidate or to
re-deploy (at not less than the market rate) deposits or other funds acquired by
such Lender to fund any portion of the principal amount of its portion of the
Loan (ii) FEC exercises its right to effect an FEC Conversion (iii) FEC
exercises its right to effect an FEC Reassignment or (iv) any Hermes Lender or
Finnvera Balancing Lender exercises its right to irrevocably terminate (in whole
or in part) the CIRR Guarantee after the Latest Date in accordance with section
8.3 of the Terms and Conditions, in each case, as a result of:

 

(a)if at the time interest is calculated at the applicable Floating Rate on all
or any part of the Loan or, if applicable, the FEC Tranche A Floating Rate on
such Lender's portion of the FEC Loan, any conversion or repayment or prepayment
or acceleration of the principal amount of such Lender's portion of such Loan on
a date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment (in each case, including any payments as
a result of an FEC Reassignment made in accordance with Section 9.1.10(A) where
the Borrower is liable to pay Break Costs under Section 9.1.10(A)(b)), but
excluding any prepayment made following an election by the Borrower to effect a
voluntary prepayment pursuant to Section 3.2.2(c), or any mandatory prepayment
pursuant to Section 9.1.11, by reason of a Non-Borrower Related Change in Law;

 



48

 

 

(b)if at the time interest is calculated at the applicable Fixed Rate on such
Lender's portion of the Loan, any repayment or prepayment or acceleration of the
principal amount of such Lender's portion of such Loan, other than any repayment
made on the date scheduled for such repayment (in each case, including but not
limited to any payments whatsoever as a result of an FEC Conversion or an FEC
Reassignment where the Borrower is liable to pay Break Costs under
Section 3.3.3(d) or Section 3.3.3(f) in the case of an FEC Conversion and
Section 9.1.10 (A)(b) in the case of an FEC Reassignment) excluding any
voluntary prepayment of all or a portion of the Hermes Loan and/or the Finnvera
Balancing Loan pursuant to Section 3.2.2(c) or any mandatory prepayment pursuant
to Section 9.1.11, by reason of a Non-Borrower Related Change in Law;

 

(c)any voluntary reduction of the FEC Tranche A Commitment at any time or any
other reduction or termination of any Commitments other than the FEC Tranche B
Commitment by the Borrower pursuant to Section 2.2 but only to the extent that
the Borrower has a liability under this Section in the circumstances set out in
Section 2.2(c)(i);

 

(d)without prejudice to the rights of the Borrower to elect an option under
Section 3.3.2(b), an election by the Borrower of the applicable Floating Rate
for the Hermes Loan and, if applicable, the Finnvera Balancing Loan in
accordance with (i) Section 3.3.2(b) (where the Disbursement Date is a date that
falls less than 65 days after the KfW Floating Rate Election Notice was
delivered by the Borrower under Section 3.3.2(b) and paragraph (i) of that
Section 3.3.2(b) applies or (ii) Section 3.3.2 (c);

 

(e)the Loan not being advanced in accordance with the Loan Request therefor due
to the fault of the Borrower or as a result of any of the conditions precedent
set forth in Article V not being satisfied;

 

(f)any prepayment of the Loan by the Borrower pursuant to Section 4.11 or
Section 9.2 (except for any mandatory prepayment pursuant to Section 9.1.11 by
reason of a Non-Borrower Related Change in Law);

 

(g)if at the time interest is determined or calculated (as the case may be) at
the FEC CIRR Rate on such Lender’s FEC Tranche A Commitment or portion of the
FEC Tranche A Loan, as the case may be, the FEC Tranche A Loan not being
advanced on or before the Commitment Termination Date or any cancellation or
assignment or transfer of the FEC Tranche A Commitment pursuant to
Section 3.2.2(b);

 

(h)where interest on the Hermes Loan and, if applicable, the Finnvera Balancing
Loan is calculated at the KfW Standard Fixed Rate or where the Borrower has
elected the KfW Fixed Rate in accordance with Section 3.3.1(b), the Hermes Loan
and, if applicable, the Finnvera Balancing Loan not being advanced on or before
the Commitment Termination Date; or

 

(i)where the Borrower has elected the KfW Fixed Rate in accordance with
Section 3.3.1(b), the Disbursement Date of the Hermes Loan and, if applicable,
the Finnvera Balancing Loan is not the same as the expected Disbursement Date at
the time the Borrower elected the KfW Fixed Rate (and which expected
Disbursement Date) was applied for the purpose of determining the KfW Fixed
Rate),

 



49

 

 

(each, a "Funding Losses Event"), then, upon the written notice of such Lender
to the Borrower (with a copy to the Facility Agent), the Borrower shall, within
five (5) Business Days of its receipt of such notice:

 

a.if at that time interest is calculated at the applicable Floating Rate for the
FEC Tranche B Loan or, if applicable, the FEC Tranche A Floating Rate on such
Lender's portion of the FEC Tranche A Loan, pay directly to the Facility Agent
for the account of such Lender an amount equal to the amount, if any, by which:

 

(i)interest calculated at the applicable Floating Rate or, if applicable, the
FEC Tranche A Floating Rate which such Lender would have received on its share
of the amount of the FEC Loan subject to such Funding Losses Event for the
period from the date of receipt of any part of its share in the FEC Loan to the
last day of the applicable Interest Period,

 

exceeds:

 

(ii)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

b.if at that time the FEC CIRR Rate is applied to the FEC Tranche A Commitment
or the FEC Tranche A Loan (as applicable), pay to the Facility Agent acting on
the instructions of FEC, (in its capacity as a Fixed Rate Provider) for the
account of FEC in such capacity, the amount (if any) in Dollars determined by
FEC, as a Fixed Rate Provider, by which:

 

(i)the sum of the present value, discounted at the Reinvestment Rate, of each
principal payment and interest payment which the FEC Lender would have received
on its share of any amount of the FEC Tranche A Commitment that is cancelled or
any outstanding amount of the FEC Tranche A Loan that is prepaid or accelerated,
for the period from the date of cancellation or from the date of receipt of the
prepayment of the principal amount of the FEC Tranche A Loan by the FEC Lender
or the date of acceleration, until the date of Final Maturity (assuming for
these purposes that interest would have accrued during the relevant period on a
loan ("Deemed Loan") made on the date of cancellation or receipt of the
principal amount prepaid in an amount equal to the FEC Tranche A Commitment so
cancelled or the principal amount of the FEC Tranche A Loan so prepaid and where
such Deemed Loan is repaid in proportional repayment instalments on each of the
subsequent Repayment Dates),

 



50

 

 

exceeds:

 

(ii)the cancelled amount of the FEC Tranche A Commitment or the principal amount
of the FEC Tranche A Loan prepaid plus accrued interest paid thereon since the
previous interest payment date; or

 

c.if at that time interest is calculated at the applicable Floating Rate on such
Lender’s portion of the Hermes Loan and, if applicable, the Finnvera Balancing
Loan, pay directly to the Facility Agent for the account of such Lender an
amount (the “Floating Rate Indemnity Amount”) equal to the amount, if any, by
which:

 

(i)interest (not including the Floating Rate Margin applicable to the Hermes
Loan and, if applicable, the Finnvera Balancing Loan) calculated at the
applicable Floating Rate which such Lender would have received on its share of
the amount of the Hermes Loan and, if applicable, the Finnvera Balancing Loan
subject to such Funding Losses Event for the period from the date of receipt of
any part of its share in the Hermes Loan and, if applicable, the Finnvera
Balancing Loan to the last day of the applicable Interest Period,

 

exceeds:

 

(ii)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

d.if at that time interest is calculated at the KfW Fixed Rate or the KfW
Standard Fixed Rate on such Lender’s portion of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan, pay to the Facility Agent the sum of:

 

(A)           an amount equal to the amount, if any, by which:

 

(i)interest calculated at the rate per annum equal to (a) the applicable KfW
CIRR Rate which such Lender would have received on its share of the amount of
the Hermes Loan and, if applicable, the Finnvera Balancing Loan subject to such
Funding Losses Event minus (b) the applicable administrative margin of 0.20% in
the case of the KfW Standard Fixed Rate or 0.20% to 0.50% in the case of the KfW
Fixed Rate, for the period from the date of receipt of any part of its share of
the Hermes Loan and, if applicable, the Finnvera Balancing Loan to the final
scheduled date for the repayment of Hermes Loan and, if applicable, the Finnvera
Balancing Loan in full pursuant to Section 3.1,

 



51

 

 

exceeds:

 

 

(ii)the amount by which such Lender would be able to obtain by placing for such
remaining period an equal amount to the amount received by it on deposit and
receiving interest equal to the money market rate then applicable to Dollars on
the Reuters page "ICAP1" (the "Reinvestment Rate"),

 

such amount to be discounted to present value at the Reinvestment Rate or, where
the KfW Fixed Rate applies in the case of Sections 4.4.1(h) and (i), the cost to
KfW (on behalf of each Option A Lender) and each Option B Lender of adjusting,
renewing, terminating or otherwise altering the hedging arrangements entered
into by KfW and each Option B Lender in connection with the settling and
provision of the KfW Fixed Rate; plus

 

(B)only if KfW (where such Lender is an Option A Lender) or the Lender (where
such Lender is an Option B Lender) is funding itself at a floating rate, an
amount equal to the Floating Rate Indemnity Amount (and assuming for the purpose
of this calculation that the interest on the Hermes Loan and, if applicable, the
Finnvera Balancing Loan is calculated at the applicable Floating Rate and not
the applicable Fixed Rate).

 

Any amounts received by the Facility Agent under d.(A) above shall, unless
otherwise advised by KfW, be for the account of, and shall be payable to, KfW on
behalf of the Federal Republic of Germany; and any amounts received by the
Facility Agent under d.(B) above in respect of a Lender’s portion of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan shall be for the account
of, and shall be payable to, KfW (where such Lender is an Option A Lender) or to
that Lender (where such Lender is an Option B Lender).

 

If interest on the Hermes Loan and, if applicable, the Finnvera Balancing Loan
is to be calculated at the applicable Fixed Rate or the Borrower has elected the
KfW Fixed Rate in accordance with Section 3.3.1(b), and the Borrower voluntarily
cancels, terminates or partially reduces the Hermes Commitments and, if
applicable, the Finnvera Balancing Commitments in accordance with Section 2.2 or
the amount of (i) the Hermes Loan is less than the total Hermes Commitments and
(ii) if applicable, the Finnvera Balancing Commitments as at the date of this
Agreement, and such cancellation or reduction is due to the non-delivery or late
delivery of the Purchased Vessel by the Builder due to of the bankruptcy or
insolvency of the Builder then (1) no indemnity payments can be claimed by the
Option A Lenders under d. above in these circumstances and (2) where the
cancellation arises as a result of the late delivery of the Purchased Vessel by
the Builder, the amounts that can be claimed by way of indemnity from the
Borrower under this Section 4.4 in respect of the KfW Fixed Rate in these
circumstances shall be limited to the aggregate of the costs actually incurred
by KfW (on behalf of the Option A Lenders) and each Option B Lender in adjusting
the hedging arrangements entered into by KfW and such Option B Lenders in
connection with the KfW Fixed Rate to take account of the delayed delivery date.

 



52

 

 

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

 

(B)            Where a Defaulting Finance Party is liable to pay Break Costs to
the Facility Agent for the account of FEC acting in its capacity as a Fixed Rate
Provider pursuant to Section 3.3.3(e) or Section 9.1.10(A)(c) such Break Costs
shall be determined in accordance with Section 4.4.1(A)b.

 

Section 4.5. Increased Capital Costs

 

If after the Effective Date any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority (a) results in an increase of the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person's capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance or (b) a Finance Party
suffers a reduction of any amount payable under a Loan Document then, in each
such case upon notice from time to time by such Lender or Finance Party to the
Borrower, the Borrower shall immediately pay directly to such Lender or Finance
Party additional amounts sufficient to compensate such Lender or such
controlling Person or Finance Party for such reduction in rate of return. Any
such notice shall (i) describe in reasonable detail the capital adequacy
requirements which have been imposed, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such lowered return,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender's or Finance
Party's standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender or
Finance Party does business. In determining such amount, such Lender or Finance
Party may use any method of averaging and attribution that it shall, subject to
the foregoing sentence, deem applicable. Each Lender or Finance Party agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Lending Office if the making
of such a designation would avoid such reduction in such rate of return and
would not, in the reasonable judgment of such Lender or Finance Party, be
otherwise disadvantageous to such Lender or Finance Party. Failure or delay on
the part of any Lender or Finance Party to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender's or Finance Party's right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Finance Party pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender or Finance Party notifies the Borrower of the circumstance giving rise to
such reductions and of such Lender's or Finance Party's intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such reductions is retroactive, then the three-month period referred to above
shall be extended to include the period of retroactive effect thereof, but not
more than six months prior to the date that such Lender or Finance Party
notifies the Borrower of the circumstance giving rise to such reductions and of
such Lender's or Finance Party's intention to claim compensation therefor.
Notwithstanding the foregoing, no amounts shall be payable pursuant to
Section 4.5 in respect of (i) taxes to which a Finance Party is indemnified
under Section 4.6 or (ii) taxes excluded from the indemnity set forth in
Section 4.6.

 



53

 

 

Section 4.6. Taxes

 

All payments by the Borrower of principal of, and interest on, the Loan and all
other amounts payable hereunder, including for the avoidance of doubt under any
Fee Letter, shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding with respect to each Lender (i) franchise
taxes and taxes imposed on or measured by such Lender's net income or receipts
of such Lender and franchise taxes imposed in lieu of net income taxes or taxes
on receipts, by the jurisdiction under the laws of which such Lender is
organised or any political subdivision thereof or the jurisdiction of such
Lender's Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower's activities in such other jurisdiction, and (ii) any taxes imposed
under FATCA (such non-excluded items being called "Covered Taxes"). In the event
that any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:

 

(a)pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(b)promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 

(c)pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

 

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its Lending
Office if the making of such a change would avoid the need for, or reduce the
amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 



54

 

 

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

 

Each Lender agrees with the Borrower and the Facility Agent that it will
(i) (a) provide to the Facility Agent and the Borrower an appropriately executed
copy of Internal Revenue Service ("IRS") Form W-9 (or any successor form)
certifying the status of such Lender as a US person, IRS Form W-8ECI (or any
successor form) certifying that any payments made to or for the benefit of such
Lender are effectively connected with a trade or business in the United States
or IRS Form W-8BEN-E (or any successor form) claiming the benefits of a tax
treaty (but only if the applicable treaty described in such form provides for a
complete exemption from U.S. federal income tax withholding), or any successor
form, on or prior to the date hereof (or, in the case of any assignee or
transferee Lender, Lender that changes its Lending Office, on or prior to the
date of the relevant assignment, transfer or change), in each case attached to
an IRS Form W-8IMY (or any successor form), if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) provide such other tax forms or other documents as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, to
demonstrate, to the extent applicable, the status of such Lender or that
payments to such Lender hereunder are exempt from withholding under FATCA, and
(ii) in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes, a FATCA Deduction or any
payments made to or for benefit of such Lender, provided that the Lender is
legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or assignee or transferee Lender) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was required to be provided (which, in the case of an Assignee Lender
or Transferee Lender, would be the date on which the original assignor or
transferor was required to provide such form) or if such form otherwise is not
required hereunder) such Lender (or assignee or transferee Lender) shall not be
entitled to the benefits of this Section 4.6 or Section 11.4 with respect to
Covered Taxes imposed by reason of such failure.

 



55

 

 

Section 4.7. Payments, Computations, etc.

 

(a)Unless otherwise expressly provided in this Agreement or any other Loan
Document, all payments by the Borrower in respect of amounts of principal,
interest and fees or any other applicable amounts owing to the Lenders hereunder
shall be made by the Borrower to the Facility Agent for the account of the
Lenders entitled to receive such payments and rateably in accordance with the
respective amounts then due and payable to the Lenders. All such payments
required to be made to the Facility Agent shall be made by the Borrower, without
set-off, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Facility Agent shall specify from time to time by notice
to the Borrower. Funds received after that time shall be deemed to have been
received by the Lenders on the next succeeding Business Day.

 

(b)Each Option A Lender hereby instructs the Facility Agent to remit all
payments of interest made with respect to any portion of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan held by such Option A Lender to KfW
(A) less (x) the applicable Fixed Rate Margin and (y) the CIRR administrative
fee of 0.20% or 0.20% to 0.50%, as applicable, but plus (z) an agreed KfW
margin, if interest on the portion of the Hermes Loan and, if applicable, the
Finnvera Balancing Loan made by that Lender is then calculated at the applicable
Fixed Rate, or (B) less (x) the applicable Floating Rate Margin but plus (y) an
agreed KfW margin, if interest on that portion of the Hermes Loan and, if
applicable, the Finnvera Balancing Loan is then calculated at the Floating Rate.

 

(c)Each Option B Lender hereby instructs the Facility Agent, with respect to any
portion of the Hermes Loan and, if applicable, the Finnvera Balancing Loan held
by such Option B Lender, to pay directly to such Option B Lender interest
thereon at the applicable Fixed Rate or the applicable Floating Rate (whichever
is applicable), on the basis that, if interest on such portion of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan is then calculated at the
applicable Fixed Rate, such Option B Lender will, where amounts are payable to
KfW by that Option B Lender under the KfW CIRR Agreement, account directly to
KfW on behalf of the Federal Republic of Germany for any such amounts payable by
that Lender under the KfW CIRR Agreement to which such Lender is a party.

 



56

 

 

(d)The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by paragraph (a) of the definition of the
term "Interest Period") be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

 

Section 4.8. Replacement Lenders, etc.

 

If the Borrower shall be required to make any payment to any Lender pursuant to
Section 4.3, 4.5 or 4.6, the Borrower shall be entitled at any time (so long as
no Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) terminate such Lender's Commitment (whereupon the Percentage of each other
Lender shall automatically be adjusted to an amount equal to such Lender's
rateable share of the remaining Commitments), (b) prepay the affected portion of
such Lender's share of the Loan in full, together with accrued interest thereon
through the date of such prepayment (provided that the Borrower shall not
terminate any Lender's Commitment pursuant to clause (a) or prepay any such
Lender pursuant to this clause (b) unless the Borrower and the Facility Agent
shall have attempted in good faith over a period of 30 days to replace such
Lender pursuant to the following clause (c)), and/or (c) except in the case of
FEC in relation to the FEC Loan, replace such Lender with one or more financial
institutions (I) reasonably acceptable to the Facility Agent in its capacity as
Hermes Agent, (II) meeting the criteria set out in section 2.2 of the Terms and
Conditions in the case of the Hermes Loan and, if applicable, the Finnvera
Balancing Loan (III) acceptable to Hermes in the case of a Hermes Lender (IV) in
the case of a replacement of an Option A Lender, reasonably acceptable to KfW
and (V) acceptable to Finnvera in the case of an FEC Lender and, if applicable,
a Finnvera Balancing Lender; provided that (x) in the case of a single
assignment or transfer, any such assignment or transfer shall be either an
assignment or transfer of all of the rights and obligations of the assigning or
transferring Lender under this Agreement or, in the case of more than one
assignment or transfer, an assignment or transfer of a portion of such rights
and obligations made concurrently with another such assignment or transfer or
other such assignments or transfers that collectively cover all of the rights
and obligations of the assigning or transferring Lender under this Agreement and
(y) no Lender shall be obliged to make any such assignment or transfer pursuant
to this Section 4.8 unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders, Transferee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Loan held
by such Lender, together with all unpaid interest and fees thereon accrued to
but excluding the date of such assignment or transfer (and all other amounts
then owing to such Lender under this Agreement). Each Lender represents and
warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Section 4.3, 4.5 and 4.6 to or for account of such
Lender.

 



57

 

 

Section 4.9. Sharing of Payments

 

Section 4.9.1. Payments to Lenders

 

If a Lender (a "Recovering Lender") receives or recovers any amount from the
Borrower other than in accordance with Section 4.7 (Payments,
Computations, etc.) (a "Recovered Amount") and applies that amount to a payment
due under the Loan Documents then:

 

(a)the Recovering Lender shall, within three (3) Business Days, notify details
of the receipt or recovery to the Facility Agent;

 

(b)the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Lender would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.7, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 

(c)the Recovering Lender shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.

 

Section 4.9.2. Redistribution of payments

 

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
Borrower and distribute it between the Lenders (other than the Recovering
Lender) (the "Sharing Lenders") in accordance with Section 4.7 of this Agreement
towards the obligations of the Borrower to the Sharing Lenders.

 

Section 4.9.3. Recovering Lender's rights

 

On a distribution by the Facility Agent under Section 4.9.2 of a payment
received by a Recovering Lender from the Borrower, solely as between the
Borrower and the Recovering Lender, an amount of the Recovered Amount equal to
the Sharing Payment will be treated as not having been paid by the Borrower.

 

Section 4.9.4. Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Lender
becomes repayable to the Borrower and is repaid by that Recovering Lender to the
Borrower, then:

 

(a)each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

 



58

 

 

(b)solely as between the Borrower and each relevant Sharing Lender, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by the Borrower.

 

Section 4.9.5. Exceptions

 

(a)This Section 4.9 shall not apply to the extent that the Recovering Lender
would not, after making any payment pursuant to this Section 4.9, have a valid
and enforceable claim against the Borrower.

 

(b)A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

 

i.it notified the other Lender of the legal or arbitration proceedings; and

 

ii.the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

Section 4.10. Set-off

 

Upon the occurrence and during the continuance of an Event of Default or a
Prepayment Event, each Lender shall have, to the extent permitted by applicable
law, the right to appropriate and apply to the payment of the Obligations then
due and owing to it any and all balances, credits, deposits, accounts or moneys
of the Borrower then or thereafter maintained with such Lender; provided that
any such appropriation and application shall be subject to the provisions of
Section 4.9. Each Lender agrees promptly to notify the Borrower and the Facility
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of set-off under applicable
law or otherwise) which such Lender may have.

 



59

 

 

Section 4.11. Use of Proceeds

 

The Borrower shall apply the proceeds of the Loan in accordance with
Section 2.5(c) and (d) and, in relation to the Disbursement Date, prior to such
application, such proceeds shall be held in an account or accounts of the
Facility Agent in accordance with the provisions of Section 2.5(b) and (c) or in
an account or accounts that the Borrower shall have specified in its Loan
Request in accordance with the provisions of Section 2.5(b); without limiting
the foregoing, no proceeds of the Loan will directly or indirectly be used to
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or any other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such finding is a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as advisor, lender,
facility or other agent or otherwise) or (iii) to acquire any equity security of
a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any "margin stock", as defined in F.R.S. Board Regulation U. If
the proceeds of the Loan have not been paid either (A) to the Builder or its
order in accordance with Section 2.5(d)(i) and to, Finnvera, Hermes and the
Borrower in accordance with Section 2.5(d)(ii) or 2.5(d)(iii) or (B) to the
Facility Agent (directly or indirectly) in prepayment of the Loan under
Section 3.2.1(a) or by 9:59 p.m. (London time) on the second Business Day after
the Disbursement Date, such proceeds shall continue to be pledged by the
Borrower upon receipt in accordance with Section 2.5(c) as collateral pursuant
to the Pledge Agreement pending the Actual Delivery Date. If, within 30 days of
the Disbursement Date, the Borrower notifies the Facility Agent that the Actual
Delivery Date is expected to be materially delayed, the Facility Agent, the
Borrower and the Lenders shall discuss in good faith (but without obligation)
for a period of 30 days to agree whether the Loan can be repaid and reborrowed
and the terms that would apply to any such re-borrowing. In the event that no
agreement is reached and the delivery of the Purchased Vessel does not occur on
or before 2 February 2026, the proceeds in the Pledged Accounts shall be applied
as a prepayment against the Loan in accordance with Section 9.2.

 

Section 4.12. FATCA Deduction

 

(a)             Each party to the Agreement may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no party to the Agreement shall be required to increase any
payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction.

 

(b)             Each party to the Agreement shall promptly, upon becoming aware
that it must make a FATCA Deduction (or that there is any change in the rate or
the basis of such FATCA Deduction), notify the other party to the Agreement to
whom it is making the payment and, in addition, shall notify the Borrower and
the Facility Agent, and the Facility Agent shall notify the other parties to the
Agreement.

 

Section 4.13. FATCA Information

 

(a)             Subject to paragraph (c) below, each party (other than the
Borrower) shall, within ten (10) Business Days of a reasonable request by
another party (other than the Borrower):

 

(i)              confirm to that other party whether it is:

 

(A)            a FATCA Exempt Party; or

 

(B)            not a FATCA Exempt Party;

 

(ii)             supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;

 



60

 

 

(iii)            supply to that other party such forms, documentation and other
information relating to its status as that other party reasonably requests for
the purposes of that other party's compliance with any other law, regulation, or
exchange of information regime.

 

(b)             If a party confirms to another party pursuant to paragraph
(a)(i) above that it is a FATCA Exempt Party and it subsequently becomes aware
that it is not or has ceased to be a FATCA Exempt Party, that party shall notify
that other party reasonably promptly.

 

(c)             Paragraph (a) above shall not oblige any Lender or the Facility
Agent to do anything, and paragraph (a)(iii) above shall not oblige any other
party to do anything, which would or might in its reasonable opinion constitute
a breach of:

 

(i)              any law or regulation;

 

(ii)            any fiduciary duty; or

 

(iii)            any duty of confidentiality.

 

(d)            If a party fails to confirm whether or not it is a FATCA Exempt
Party or to supply forms, documentation or other information requested in
accordance with paragraph (a)(i) or (ii) above (including, for the avoidance of
doubt, where paragraph (c) above applies), then such party shall be treated for
the purposes of the Loan Documents (and payments under them) as if it is not a
FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.

 

(e)If the Borrower becomes a US Tax Obligor or the Facility Agent reasonably
believes that its obligations under FATCA or any other applicable law or
regulation require it, each Lender shall, within ten Business Days of:

 

(i)where the Borrower is a US Tax Obligor, the date of this Agreement;

 

(ii)where the Borrower is a US Tax Obligor on a date an assignment or transfer
is made pursuant to Section 11.11.1 and the relevant Lender is an Assignee
Lender or a Transferee Lender that becomes a Lender in accordance with
Section 11.11.1, the date on which such Assignee Lender or Transferee Lender
becomes a Lender;

 

(iii)the date of a request from the Facility Agent,

 

supply to the Facility Agent:

 

(A)a withholding certificate on Form W-8 (or any successor form), Form W-9 (or
any successor form) or any other relevant form; or

 

(B)any withholding statement or other document, authorisation or waiver as the
Facility Agent may require to certify or establish the status of such Lender
under FATCA or that other law or regulation.

 



61

 

 

(f)The Facility Agent shall provide any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) above to the Borrower.

 

(g)If any withholding certificate, withholding statement, document,
authorisation or waiver provided to the Facility Agent by a Lender pursuant to
paragraph (e) above is or becomes materially inaccurate or incomplete, that
Lender shall promptly update it and provide such updated withholding
certificate, withholding statement, document, authorisation or waiver to the
Facility Agent unless it is unlawful for the Lender to do so (in which case the
Lender shall promptly notify the Facility Agent). The Facility Agent shall
provide any such updated withholding certificate, withholding statement,
document, authorisation or waiver to the Borrower.

 

(h)The Facility Agent may rely on any withholding certificate, withholding
statement, document, authorisation or waiver it receives from a Lender pursuant
to paragraph (e) or (g) above without further verification. The Facility Agent
shall not be liable for any action taken by it under or in connection with
paragraph (e), (f) or (g) above.

 

Section 4.14. Resignation of the Facility Agent

 

The Facility Agent shall resign (and, to the extent applicable, shall use
reasonable endeavours to appoint a successor Facility Agent) if:

 

(a)            the Facility Agent fails to respond to a request under
Section 4.13 and the Borrower or a Lender reasonably believes that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party; or

 

(b)            the information supplied by the Facility Agent pursuant to
Section 4.13 indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party; or

 

(c)            the Facility Agent notifies the Borrower and the Lenders that the
Facility Agent will not be (or will have ceased to be) a FATCA Exempt Party,

 

and (in each case) the Borrower or a Lender reasonably believes that a party to
this Agreement will be required to make a FATCA Deduction that would not be
required if the Facility Agent were a FATCA Exempt Party, and the Borrower or
that Lender, by notice to the Facility Agent, requires it to resign, provided
that any such resignation (i) shall be subject to the restrictions in the FEC
Supplemental Assignment Agreement and (ii) shall not become effective until a
successor Facility Agent has been appointed as provided in Section 10.5, such
successor Facility Agent has accepted such appointment and the consent of each
of Hermes and the Finnish Authority has been obtained for the resignation.

 



62

 

 

Article V

CONDITIONS TO BORROWING

 

Section 5.1. Advance of the Loan

 

The obligation of the Lenders to fund all or any portion of the Loan on the
Disbursement Date shall be subject to the prior or concurrent satisfaction of
each of the conditions precedent set forth in this Section 5.1. The Facility
Agent shall advise the Lenders of the satisfaction of the conditions precedent
set forth in this Section 5.1 prior to funding on the Disbursement Date.

 

Section 5.1.1. Resolutions, etc.

 

The Facility Agent shall have received from the Borrower:

 

(a)a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorised to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

 

i.resolutions of its Board of Directors then in full force and effect
authorising the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

ii.Organic Documents of the Borrower,

 

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower cancelling or amending such prior certificate; and

 

(b)a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 

Section 5.1.2. Opinions of Counsel

 

The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender, from:

 

(a)Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian law,
covering the matters set forth in Exhibit B-1 hereto;

 

(b)Stephenson Harwood LLP, counsel to the Facility Agent, as to English law,
covering the matters set forth in Exhibit B-2 hereto;

 

(c)Norton Rose Fulbright (Germany) LLP, counsel to the Facility Agent and the
Lenders as to German law;

 

(d)Clifford Chance US LLP, United States tax counsel to the Facility Agent for
the benefit of the Lenders in the form set forth in Exhibit B-3 hereto subject
to such factual and consequential amendments as may be required and amendments
required due to changes in law or regulatory requirements following the
Effective Date;

 



63

 

 

(e)DLA Piper Finland Oy, as to Finnish law, covering the matters set forth in
Exhibit B-4 hereto;

 

(f)counsel to the Facility Agent and the Lenders as to the law governing the
Pledge Agreement, covering the validity and enforceability of the Pledge
Agreement; and

 

(g)if requested by a Lender at least 120 days prior to the expected Disbursement
Date in order to comply with Article 194 of the Regulation (EU) No 575/2013
(CRR), a single legal opinion (for the benefit of all the Lenders
notwithstanding that not all the Lenders have requested the same) on matters of
German law related to the validity and enforceability of the Hermes Insurance
Policy,

 

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

 

Section 5.1.3. Finnvera Guarantee and Hermes Insurance Policy

 

(a)The Finnvera Guarantee shall have been duly executed and delivered to the
Facility Agent and shall be in full force and effect subject only to payment of
the Finnvera Premium to Finnvera out of the proceeds of the FEC Tranche B Loan
and, as at the Disbursement Date, there are no written instructions from
Finnvera being in effect under clause 6.1 of the Finnvera General Terms
requiring the FEC Lenders to cease disbursement of the FEC Loan.

 

(b)If applicable, the Second Finnvera Guarantee shall have been duly executed
and delivered to the Facility Agent and shall be in full force and effect
subject only to payment of the Finnvera Balancing Premium to Finnvera out of the
proceeds of the Finnvera Balancing Loan and, as at the Disbursement Date, there
are no written instructions from Finnvera in effect under clause 6.1 of the
Finnvera General Terms requiring the Finnvera Balancing Lenders to cease
disbursement of the Finnvera Balancing Loan.

 

(c)Each Residual Risk Guarantee shall have been duly executed and delivered to
Finnvera with a copy to the Facility Agent and shall be in full force and
effect.

 

(d)The Facility Agent shall have received the Hermes Insurance Policy duly
issued and shall be in full force and effect subject only to payment of the
Hermes Fee out of the proceeds of the Hermes Loan.

 

(e)Hermes shall not have, prior to the advance of the Loan, delivered to the
Facility Agent or the Hermes Agent any notice that the Federal Republic of
Germany has determined that the Hermes Loan is excluded from cover under the
Hermes Insurance Policy.

 



64

 

 

 

Section 5.1.4. Closing Fees, Expenses, etc.

 

The Facility Agent shall have received for its own account, or for the account
of each Finance Party, as the case may be, all fees that the Borrower shall have
agreed in writing to pay to the Facility Agent (whether for its own account or
for the account of any Finance Party) that are due and owing as of the date of
such funding and all invoiced expenses of the Facility Agent (including the
agreed fees and expenses of counsels to the Facility Agent) required to be paid
by the Borrower pursuant to Section 11.3 or that the Borrower has otherwise
agreed in writing to pay to the Facility Agent, in each case on or prior to the
date of such funding.

 

Section 5.1.5. Compliance with Warranties, No Default, etc.

 

Both before and after giving effect to the funding of the Loan the following
statements shall be true and correct:

 

(a)the representations and warranties set forth in Article VI (excluding,
however, those set forth in Section 6.10) shall be true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and

 

(b)no Default and no Prepayment Event and no event which (with notice or lapse
of time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 

Section 5.1.6. Loan Request

 

The Facility Agent shall have received a Loan Request or Loan Requests duly
executed by the Borrower together with:

 

(a)certified as true (by the Builder) copies of the "Buyer's Invoice" received
by the Builder from the Borrower pursuant to sub-paragraph (b) of paragraph 2 of
Appendix B of the Construction Contract in relation to the incurred NYC
Allowance;

 

(b)a copy of the final invoice from the Builder showing the amount of the
Contract Price (including the NYC Allowance) and the portion thereof payable to
the Builder on the Actual Delivery Date under the Construction Contract;

 

(c)copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Contract Price prior to the
Borrower's service of the Loan Request;

 

(d)the Hermes Documentary Requirements as notified by the Facility Agent to the
Borrower pursuant to Section 2.3(a); and

 

(e)a certified true copy of the Construction Contract together with each
addendum thereto which is in effect on the date of the Loan Request.

 



65

 

 

Section 5.1.7. Foreign Exchange Counterparty Confirmations

 

(a)The Facility Agent shall have received a copy of each foreign exchange
counterparty confirmation entered into by the Borrower in respect of the payment
of the instalments of the Contract Price (other than that relating to the NYC
Allowance) at least ten (10) Business Days prior to the proposed Disbursement
Date.

 

(b)Following consultation with the Facility Agent the Borrower shall supply to
the Facility Agent at least three (3) Business Days prior to the date of the
Loan Request its calculation of the US Dollar Maximum Loan Amount under
paragraph (a) of the definition of the term "US Dollar Equivalent".

 

Section 5.1.8. Pledge Agreement

 

The Pledge Agreement shall be duly executed by the parties thereto and delivered
to the Facility Agent not less than thirty (30) days prior to the Disbursement
Date.

 

Section 5.1.9. FEC Financing Documents

 

(a)A copy of the duly executed FEC Transfer Documents.

 

(b)The FEC Transfer Documents being in full force and effect and where
applicable, from and after the Disbursement Date.

 

Article VI
REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date
and the Disbursement Date (except as otherwise stated).

 

Section 6.1. Organisation, etc.

 

The Borrower is a corporation validly organised and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors' licenses,
permits, consents and other approvals necessary to enter into each Loan Document
and to perform the Obligations.

 

Section 6.2. Due Authorisation, Non-Contravention, etc.

 

The execution, delivery and performance by the Borrower of this Agreement and
each other Loan Document are within the Borrower's corporate powers, have been
duly authorised by all necessary corporate action, and do not:

 



66

 

 

(a)contravene the Borrower's Organic Documents;

 

(b)contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 

(c)contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 

(d)contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 

(e)result in, or require the creation or imposition of, any Lien on any of the
Borrower's properties except: (i) as would not reasonably be expected to result
in a Material Adverse Effect or (ii) or Liens created under the Loan Documents.

 

Section 6.3. Government Approval, Regulation, etc.

 

No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or other Person is required
for the due execution, delivery or performance by the Borrower of this Agreement
or any other Loan Document (except for authorisations or approvals not required
to be obtained on or prior to the Disbursement Date or that have been obtained
or actions not required to be taken on or prior to the Disbursement Date or that
have been taken). The Borrower holds all governmental licenses, permits and
other approvals required to conduct its business as conducted by it on the
Disbursement Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.

 

Section 6.4. Compliance with Laws

 

(a)            The Borrower is in compliance with all applicable laws, rules,
regulations and orders, except to the extent that the failure to so comply does
not and would not reasonably be expected to have a Material Adverse Effect.

 

(b)            The Borrower has implemented and maintains in effect policies and
procedures designed to procure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person. None of (i) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.

 

(c)            The Borrower is in compliance with all applicable Environmental
Laws, except to the extent that the failure to so comply would not have a
Material Adverse Effect.

 



67

 

 

Section 6.5. Validity, etc.

 

This Agreement and each of the other Loan Documents constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally or by
general equitable principles.

 

Section 6.6. No Default, Event of Default or Prepayment Event

 

No Default, Event of Default or Prepayment Event has occurred and is continuing.

 

Section 6.7. Litigation

 

There is no action, suit, litigation, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened against the Borrower, that (i) except
as set forth in filings made by the Borrower with the SEC in the Borrower's
reasonable opinion might reasonably be expected to materially adversely affect
the business, operations or financial condition of the Borrower and its
Subsidiaries (taken as a whole) (collectively, "Material Litigation") or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.

 

Section 6.8. The Purchased Vessel

 

Immediately following the delivery of the Purchased Vessel to the Borrower under
the Construction Contract, the Purchased Vessel will be:

 

(a)legally and beneficially owned by the Borrower or one of the Borrower's
wholly owned Subsidiaries,

 

(b)registered in the name of the Borrower or one of the Borrower's wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 

(c)classed as required by Section 7.1.4(b),

 

(d)free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 

(e)insured against loss or damage in compliance with Section 7.1.5, and

 

(f)exclusively operated by or chartered to the Borrower or one of the Borrower's
wholly owned Subsidiaries.

 

Section 6.9. Obligations rank pari passu

 

The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 



68

 

 

Section 6.10. Withholding, etc.

 

As of the Effective Date, no payment to be made by the Borrower under any Loan
Document is subject to any withholding or like tax imposed by any Applicable
Jurisdiction.

 

Section 6.11. No Filing, etc. Required

 

No filing, recording or registration and no payment of any stamp, registration
or similar tax is necessary under the laws of any Applicable Jurisdiction to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement or the other Loan Documents (except for filings,
recordings, registrations or payments not required to be made on or prior to the
Disbursement Date or that have been made).

 

Section 6.12. No Immunity

 

The Borrower is subject to civil and commercial law with respect to the
Obligations. Neither the Borrower nor any of its properties or revenues is
entitled to any right of immunity in any Applicable Jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
set-off or execution of a judgment or from any other legal process or remedy
relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

Section 6.13. Investment Company Act

 

The Borrower is not required to register as an "investment company" within the
meaning of the Investment Company Act of 1940, as amended.

 

Section 6.14. Regulation U

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of the Loan will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U. Terms for which meanings are provided in F.R.S. Board Regulation U
or any regulations substituted therefor, as from time to time in effect, are
used in this Section with such meanings.

 

Section 6.15. Accuracy of Information

 

The financial and other information (other than financial projections or other
forward looking information) furnished to the Facility Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with the negotiation of this
Agreement is, when taken as a whole, to the best knowledge and belief of the
Borrower, true and correct and contains no misstatement of a fact of a material
nature. All financial projections, if any, that have been furnished to the
Facility Agent and the Lenders in writing by or on behalf of the Borrower by its
chief financial officer, treasurer or corporate controller in connection with
this Agreement have been or will be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower's control, and that no
assurance can be given that the projections will be realised). All financial and
other information furnished to the Facility Agent and the Lenders in writing by
or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller after the date of this Agreement shall have been prepared
by the Borrower in good faith.

 



69

 

 

Article VII
COVENANTS

 

Section 7.1. Affirmative Covenants

 

The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date (or, where applicable, from such time as may be stated in any
applicable provision below) until all Commitments have terminated and all
Obligations have been paid in full, the Borrower will perform the obligations
set forth in this Section 7.1.

 

Section 7.1.1. Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Facility Agent
(with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:

 

(a)as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower's report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 

(b)as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower's annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 

(c)together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 

(d)as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 



70

 

 

(e)as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

 

(f)promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange;

 

(g)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request; and

 

(h)information that identifies the Borrower and any Affiliate of the Borrower
party to a Loan Document, which may include the name and address of the Borrower
and that Affiliate, the organisational documents of the Borrower and any such
Affiliate and such other information that will allow the Facility Agent or a
Lender and/or its Affiliates to comply with its obligations under the USA
Patriot Act.

 

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (f) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower's website at
http://www.rclinvestor.com or the SEC's website at http://www.sec.gov.

 

Section 7.1.2. Approvals and Other Consents

 

The Borrower will obtain (or cause to be obtained) all such governmental
licenses, authorisations, consents, permits and approvals as may be required for
(a) the Borrower to perform its obligations under this Agreement and the other
Loan Documents and (b) the operation of the Purchased Vessel in compliance with
all applicable laws, except, in each case, to the extent that failure to obtain
(or cause to be obtained) such governmental licenses, authorisations, consents,
permits and approvals would not be expected to have a Material Adverse Effect.

 

Section 7.1.3. Compliance with Laws, etc.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all applicable laws, rules, regulations and orders,
except (other than as described in clause (a) below) to the extent that the
failure to so comply would not have a Material Adverse Effect, which compliance
shall in any case include (but not be limited to):

 

(a)in the case of the Borrower, the maintenance and preservation of its
corporate existence (subject to the provisions of Section 7.2.6);

 

(b)in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 



71

 

 

(c)the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

 

(d)compliance with all applicable Environmental Laws;

 

(e)compliance with all anti-money laundering laws and Anti-Corruption Laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this Agreement to the extent the same would be
in contravention of such applicable laws; and

 

(f)the Borrower will maintain in effect policies and procedures designed to
procure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

Section 7.1.4. The Purchased Vessel

 

The Borrower will:

 

(a)from the Actual Delivery Date, cause the Purchased Vessel to be exclusively
operated by or chartered to the Borrower or one of the Borrower's wholly owned
Subsidiaries, provided that the Borrower or such Subsidiary may charter out the
Purchased Vessel (i) to entities other than the Borrower and the Borrower's
wholly owned Subsidiaries and (ii) on a time charter with a stated duration not
in excess of one year;

 

(b)from the Actual Delivery Date, cause the Purchased Vessel to be kept in such
condition as will entitle her to classification by a classification society of
recognised standing;

 

(c)on the Actual Delivery Date, provide the following to the Facility Agent with
respect to the Purchased Vessel:

 

(i)            evidence (in the form of a builder's certificate or bill of sale)
as to the ownership of the Purchased Vessel by the Borrower or one of the
Borrower's wholly owned Subsidiaries;

 

(ii)            evidence of no recorded Liens on the Purchased Vessel, other
than Liens permitted pursuant to Section 7.2.3; and

 

(iii)            a copy of the protocol of delivery and acceptance in respect of
the Purchased Vessel signed by the Builder and the Borrower, certified as a true
and complete copy by an Authorised Officer of the Borrower.

 

(d)within seven days after the Actual Delivery Date, provide the following to
the Facility Agent with respect to the Purchased Vessel:

 



72

 

 

(i)            evidence of the class of the Purchased Vessel; and

 

(ii)            evidence as to all required insurance being in effect with
respect to the Purchased Vessel.

 

Section 7.1.5. Insurance

 

The Borrower will, from the Actual Delivery Date, maintain or cause to be
maintained with responsible insurance companies insurance with respect to the
Purchased Vessel against such casualties, third-party liabilities and
contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower or its relevant Subsidiary with
respect to the Purchased Vessel setting forth the nature and extent of all
insurance maintained by the Borrower and certifying as to compliance with this
Section.

 

Section 7.1.6. Books and Records

 

The Borrower will keep books and records that accurately reflect all of its
business affairs and transactions and permit the Facility Agent and each Lender
or any of their respective representatives, at reasonable times and intervals
and upon reasonable prior notice, to visit each of its offices, to discuss its
financial matters with its officers and to examine any of its books or other
corporate records.

 

Section 7.1.7. Finnish Authority and Hermes Requests

 

(a)The Borrower shall, on the reasonable request of the Facility Agent, provide
such information or documents as required under the Credit Support Documents as
necessary in each case to enable the Lenders to obtain the full support of FEC
and Finnvera as provided for in the Credit Support Documents. In particular but
without limitation the Borrower shall provide to the Finnish Ministry such
information as required for monitoring and supervision purposes and is relevant
to the FEC Financing and the Borrower, the Facility Agent and each of the FEC
Lenders (other than FEC) shall allow representatives of the Finnish Ministry to
visit their offices for this purpose.

 

Where the Guarantee Holder as holder of the Finnvera Guarantee or, if
applicable, the Second Finnvera Guarantee receives a request for any material
amendment, consent or waiver under this Agreement, the Guarantee Holder shall
ask for Finnvera's consent in respect of any such material amendment, consent or
waiver (which consent shall not be unreasonably withheld or delayed). The
Borrower and the Lenders acknowledge that Finnvera is entitled to instruct the
Guarantee Holder, the FEC Lenders and, if applicable, the Finnvera Balancing
Lenders how to exercise their rights regarding the FEC Loan and, if applicable,
the Finnvera Balancing Loan under this Agreement. The Facility Agent shall
procure that the Guarantee Holder shall comply, and the FEC Lenders and, if
applicable, the Finnvera Balancing Lenders shall comply, with the written
instructions and notices given by Finnvera and shall not exercise any rights
under this Agreement in a manner inconsistent with such written instructions and
notices of Finnvera, provided that any such instructions do not oblige the
Guarantee Holder or any FEC Lender or, if applicable, any Finnvera Balancing
Lender to act outside of or contrary to or in beach of its obligations under or
the powers and authority conferred on each of them (acting in any capacity)
under this Agreement. For the avoidance of doubt, nothing in this Section 7.1.7
shall affect the obligations of the Guarantee Holder under clause 4.2 of the
Finnvera General Terms.

 



73

 

 

(b)The Borrower shall, on the reasonable request of the Hermes Agent or the
Facility Agent, provide such other information as required under the Hermes
Insurance Policy and/or the Hermes Conditions as necessary in each case to
enable the Hermes Agent, the Facility Agent or the Hermes Lenders to obtain the
full support of Hermes and/or the government of the Federal Republic of Germany
(as the case may be) pursuant to the Hermes Insurance Policy and/or the Hermes
Conditions (as the case may be). The Borrower shall pay to the Hermes Agent, the
Facility Agent or the Hermes Lenders the amount of all reasonable costs and
expenses reasonably incurred by the Hermes Agent, the Facility Agent or the
Hermes Lenders in connection with complying with a request by Hermes or the
government of the Federal Republic of Germany for any additional information
necessary or desirable in connection with the Hermes Insurance Policy or the
Hermes Conditions; provided that the Borrower is consulted before the Hermes
Agent, the Facility Agent or Hermes Lenders incurs any such cost or expense.

 

The Lenders shall not take any action that: (a) would have an adverse effect on
the Hermes Insurance Policy; (b) would adversely impact the effectiveness of the
Hermes Insurance Policy; or (c) would amend or otherwise modify the terms of the
Hermes Insurance Policy in a manner that would impact any of the rights and
obligations of the Borrower under this Agreement, other than in accordance with,
or as contemplated by, the terms of this Agreement or as may be requested by the
Borrower.

 

Section 7.1.8. Notice of written amendments to Construction Contract

 

The Borrower shall furnish to the Facility Agent, as soon as practicable after
such amendment or modification is entered into, (a) each formal addendum to the
Construction Contract (which on its face is identified as an addendum) and
(b) notice of any other written amendment to or written modification of the
Construction Contract (other than upward or downward adjustments resulting from
change orders effected as contemplated by the express terms of the Construction
Contract) that (i) relates to the amount of the Contract Price, (ii) relates to
the date on which the Purchased Vessel is to be delivered or (iii) (either by
itself or when aggregated with earlier amendments or modifications, if any)
results in a decrease in the dimensions or capacity of the Purchased Vessel in
terms of the number of passengers and/or staterooms by more than five per cent
(5%), in each case to the extent that any of the same do not require approval
pursuant to Section 7.2.8.

 



74

 

 

Section 7.1.9. Hedging Activities

 

The Borrower shall deliver to the Facility Agent on a quarterly basis following
the Effective Date, a schedule of the Weighted Average Rate, accompanied by
copies of confirmations or screen shots evidencing the entry into, termination
or modification of any trades or fixings effected during such quarter under any
agreements entered into by the Borrower from time to time in spot or forward
currency markets for the purchase of EUR with Dollars in order to pay the
Contract Price or fix the NYC Applicable Rate.

 

Section 7.2. Negative Covenants

 

The Borrower agrees with the Facility Agent and each Lender that, from the
Effective Date until all Commitments have terminated and all Obligations have
been paid and performed in full, the Borrower will perform the obligations set
forth in this Section 7.2.

 

Section 7.2.1. Business Activities

 

The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any principal business activity other than those engaged in by the Borrower and
its Subsidiaries on the date hereof and other business activities reasonably
related, ancillary or complementary thereto, or that are reasonable extensions
thereof.

 

Section 7.2.2. Indebtedness

 

The Borrower will not permit any of the Existing Principal Subsidiaries to
create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than, without duplication, the following:

 

(a)Indebtedness secured by Liens of the type described in Section 7.2.3;

 

(b)Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

 

(c)Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

 

(d)Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(c), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and

 

(e)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 



75

 

 

Section 7.2.3. Liens

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets, whether now owned or hereafter acquired, except:

 

(a)Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 

(b)the Construction Mortgage but only to the extent that the same is discharged
on the Actual Delivery Date;

 

(c)in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) (i) 10% of the total assets of the Borrower and its Subsidiaries
(the "Lien Basket Amount") taken as a whole as determined in accordance with
GAAP as at the last day of the most recent ended Fiscal Quarter provided,
however that, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Lien Basket Amount
shall be the greater of (x) 5.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter and (y) $735,000,000;

 

(d)Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

(e)Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 



76

 

 

(f)Liens securing Government-related Obligations;

 

(g)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

(h)Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue by more than 60
days or being diligently contested in good faith by appropriate proceedings;

 

(i)Liens incurred in the ordinary course of business in connection with workers'
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

(j)Liens for current crew's wages and salvage;

 

(k)Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;

 

(l)Liens on Vessels that:

 

(i)            secure obligations covered (or reasonably expected to be covered)
by insurance;

 

(ii)            were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or

 

(iii)            were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

(m)normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers' liens, rights of set-off or similar rights in favour of banks or
other depository institutions;

 

(n)Liens in respect of rights of set-off, recoupment and holdback in favour of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

 



77

 

 

(o)Liens on cash or Cash Equivalents or marketable securities securing:

 

(i)            obligations in respect of Hedging Instruments entered into for
the purpose of managing interest rate, foreign currency exchange or commodity
exposure risk and not for speculative purposes; or

 

(ii)            letters of credit that support such obligations;

 

(p)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements;

 

(q)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

 

(r)licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries.

 

Section 7.2.4. Financial Condition

 

The Borrower will not permit:

 

(a)Net Debt to Capitalisation Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 

(b)Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.

 

In addition, if at any time, the Senior Debt Rating of the Borrower is less than
Investment Grade as given by both Moody's and S&P, the Borrower will not permit
Stockholders' Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 



78

 

 

Section 7.2.5. Intentionally omitted

 

Section 7.2.6. Consolidation, Merger, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, liquidate
or dissolve, consolidate with, or merge into or with, any other corporation
except:

 

(a)any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 

(b)so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 

(i)            after giving effect thereto, the Stockholders' Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders'
Equity immediately prior thereto; and

 

(ii)            in the case of a merger involving the Borrower where the
Borrower is not the surviving corporation:

 

(A)the surviving corporation shall have assumed in writing, delivered to the
Facility Agent, all of the Borrower's obligations hereunder and under the other
Loan Documents;

 

(B)the surviving corporation shall, promptly upon the request of the Facility
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Facility Agent or any Lender in order for the
Facility Agent or such Lender to carry out and be satisfied it has complied with
the results of all necessary "know your customer" or other similar checks under
all applicable laws and regulations; and

 

(C)as soon as practicable after receiving notice from the Borrower of such
merger, and in any event no later than five Business Days after the delivery of
such notice, for a surviving corporation that is organized under the laws of a
jurisdiction other than of the United States or a political subdivision thereof
or Liberia, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such surviving corporation,
either directly or through an Affiliate of such Lender (a "Protesting Lender")
shall so notify the Borrower and the Facility Agent in writing. With respect to
each Protesting Lender, the Borrower shall, effective on or before the date that
such surviving corporation shall have the right to borrow hereunder, notify the
Facility Agent and such Protesting Lender that the Commitments of such
Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received one or more payments from either the Borrower or one or more
assignees in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Protesting Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Protesting Lender under this Agreement.

 



79

 

 

Section 7.2.7. Asset Dispositions, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, contribute or otherwise convey, or grant options, warrants or other
rights with respect to, all or substantially all of the assets of (a) the
Borrower or (b) the Subsidiaries of the Borrower, taken as a whole except sales
of assets between or among the Borrower and Subsidiaries of the Borrower.

 

Section 7.2.8. Construction Contract

 

The Borrower will not amend or modify any term or condition of the Construction
Contract if such amendment or modification results in (i) a change of type of
the Purchased Vessel or (ii) (either by itself or when aggregated with earlier
amendments or modifications, if any) a decrease in the capacity of the Purchased
Vessel in terms of the number of passengers and/or staterooms by more than five
per cent (5%) or (iii) the Purchased Vessel being unable to comply with
applicable laws (including Environmental Laws) if, in the reasonable opinion of
each of Finnvera and the Hermes Agent, such inability has or could reasonably be
expected to have a Material Adverse Effect.

 

Section 7.3. Limitation of in respect of Certain Representations, Warranties and
Covenants

 

The representations and warranties and covenants given in Section 6.4(b) and
Section 7.1.3(f) respectively shall only be given, and be applicable to, a
Lender resident in the Federal Republic of Germany or any other Lender who
notifies the Facility Agent that this Section 7.3 applies to them insofar as the
giving of and compliance with such representations and warranties do not result
in a violation of or conflict with section 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph
1 a no.3 foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of
Council Regulation (EC) 2271/1996 in conjunction with (EU) 2018/1100 or any
similar applicable anti-boycott law or regulation.

 

Article VIII
EVENTS OF DEFAULT

 

Section 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an "Event of
Default".

 



80

 

 

Section 8.1.1. Non-Payment of Obligations

 

The Borrower shall default in the payment when due of any principal of or
interest on the Loan or any Commitment Fees or Break Costs, or the Borrower
shall default in the payment of any other fee due and payable under any Fee
Letter, provided that, in the case only of any default in the payment of any
interest on the Loan or of any Commitment Fees, such default shall continue
unremedied for a period of at least five (5) Business Days after notice thereof
shall have been given to the Borrower by the Facility Agent; and provided
further that, in the case of any default in the payment of Break Costs or of any
other fee due and payable under any Fee Letter, such default shall continue
unremedied for a period of at least ten days after notice thereof shall have
been given to the Borrower by the Facility Agent.

 

Section 8.1.2. Breach of Warranty

 

Any representation or warranty of the Borrower made or deemed to be made
hereunder (including any certificates delivered pursuant to Article V) is or
shall be incorrect in any material respect when made.

 

Section 8.1.3. Non-Performance of Certain Covenants and Obligations

 

The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

 

Section 8.1.4. Default on Other Indebtedness

 

(a) The Borrower or any of its Principal Subsidiaries shall fail to pay any
Indebtedness that is outstanding in a principal amount of at least $100,000,000
(or the equivalent in other currencies) in the aggregate (but excluding
Indebtedness hereunder or with respect to Hedging Instruments) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; (b) the occurrence under any Hedging Instrument
of an Early Termination Date (as defined in such Hedging Instrument) resulting
from (A) any event of default under such Hedging Instrument as to which the
Borrower is the Defaulting Party (as defined in such Hedging Instrument) or
(B) any Termination Event (as so defined) as to which the Borrower is an
Affected Party (as so defined) and, in either event, the termination value with
respect to any such Hedging Instrument owed by the Borrower as a result thereof
is greater than $100,000,000 and the Borrower fails to pay such termination
value when due after applicable grace periods; (c) any other event shall occur
or condition shall exist under any agreement or instrument evidencing, securing
or relating to any such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or (d) any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness); provided that any required prepayment or right to require
prepayment triggered by terms that are certified by the Borrower to be unique
to, but customary in, ship financings shall not constitute an Event of Default
under this Section 8.1.4 so long as any required prepayment is made when due.
For purposes of determining Indebtedness for any Hedging Instrument, the
principal amount of the obligations under any such instrument at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time.

 



81

 

 

Section 8.1.5. Bankruptcy, Insolvency, etc.

 

The Borrower or any of the Principal Subsidiaries (or any of its other
Subsidiaries to the extent that the relevant event described below would have a
Material Adverse Effect) shall:

 

(a)generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 

(b)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

 

(c)in the absence of such application, consent or acquiescence, permit or suffer
to exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorises the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents;

 

(d)permit or suffer to exist the commencement of any bankruptcy, reorganisation,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorises the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

 

(e)take any corporate action authorising, or in furtherance of, any of the
foregoing.

 

Section 8.2. Action if Bankruptcy

 

If any Event of Default described in clauses (b) through (d) of Section 8.1.5
shall occur with respect to the Borrower, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of the Loan and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand.

 



82

 

 

Section 8.3. Action if Other Event of Default

 

If any Event of Default (other than any Event of Default described in clauses
(b) through (d) of Section 8.1.5 with respect to the Borrower) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Facility
Agent, upon the direction of the Majority Lenders, shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable or payable on demand and/or the Commitments
(if not previously terminated) to be terminated, whereupon the full unpaid
amount of the Loan and other Obligations shall be and become immediately due and
payable or payable on demand (as the case may be), without further notice,
demand or presentment, and/or, as the case may be, the Commitments shall
terminate provided that the Facility Agent shall if so instructed by (i) FEC
(where it is the only Lender of the FEC Loan (acting on the instructions of
Finnvera)) in relation the FEC Loan, or (ii) the Majority Lenders (other than
FEC) (with the approval of Hermes) in relation to the Hermes Loan and/or (acting
on the instructions of Finnvera) in relation to the Finnvera Balancing Loan, by
notice to the Borrower:

 

(a)cancel all or any part of the (i) FEC Tranche A Commitment and/or the FEC
Tranche B Commitment in the case of FEC and/or (ii) the Finnvera Balancing
Commitment and/or the Hermes Commitment (as the case may be) in the case of the
Majority Lenders (other than FEC); and/or

 

(b)declare that all or part of any amounts outstanding under the Loan Documents
in respect of the Loan or any part thereof are:

 

(i)immediately due and payable; and/or

 

(ii)payable on demand by the Facility Agent acting on the instructions of FEC in
relation to the FEC Loan and the Majority Lenders (other than FEC) in relation
to the Hermes Loan and/or, if applicable, the Finnvera Balancing Loan.

 



83

 

 

  

Any notice given under this sub-clause will take effect in accordance with its
terms, provided that unless Finnvera has instructed otherwise FEC agrees to
consult with the Transferring Lenders (acting in any capacity in relation the
FEC Loan), the Hermes Lenders or the Finnvera Balancing Lenders as applicable
for a period not exceeding ten (10) Business Days before giving instructions to
the Facility Agent as to the measures to be taken in relation to the
acceleration or repayment of the FEC Loan pursuant to this Section 8.3.

 

Article IX
PREPAYMENT EVENTS

 

Section 9.1. Listing of Prepayment Events

 

Each of the following events or occurrences described in this Section 9.1 shall
constitute a "Prepayment Event".

 

Section 9.1.1. Change of Control

 

There occurs any Change of Control.

 

Section 9.1.2. Unenforceability

 

Any Loan Document shall cease to be the legally valid, binding and enforceable
obligation of the Borrower (in each case, other than with respect to provisions
of any Loan Document (i) identified as unenforceable in the form of the opinion
of the Borrower's counsel set forth as Exhibit B-1 or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by the Facility Agent.

 

Section 9.1.3. Approvals

 

Any material license, consent, authorisation, registration or approval at any
time necessary to enable the Borrower or any Principal Subsidiary to conduct its
business shall be revoked, withdrawn or otherwise cease to be in full force and
effect, unless the same would not have a Material Adverse Effect.

 

Section 9.1.4. Non-Performance of Certain Covenants and Obligations

 

The Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 4.11 or Section 7.2.4.

 

Section 9.1.5. Judgments

 

Any judgment or order for the payment of money in excess of $100,000,000 shall
be rendered against the Borrower or any of the Principal Subsidiaries by a court
of competent jurisdiction and the Borrower or such Principal Subsidiary shall
have failed to satisfy such judgment and either:

 



84

 

 

(a)enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
(5) Business Days after the commencement of such enforcement proceedings; or

 

(b)there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

Section 9.1.6. Condemnation, etc.

 

The Purchased Vessel shall be condemned or otherwise taken under colour of law
or requisitioned and the same shall continue unremedied for at least 20 days,
unless such condemnation or other taking would not have a Material Adverse
Effect.

 

Section 9.1.7. Arrest

 

The Purchased Vessel shall be arrested and the same shall continue unremedied
for at least 20 days, unless such arrest would not have a Material Adverse
Effect.

 

Section 9.1.8. Sale/Disposal of the Purchased Vessel

 

The Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).

 

Section 9.1.9. Termination of the Construction Contract

 

If the Construction Contract is terminated in accordance with its terms or by
other lawful means prior to delivery of the Purchased Vessel and the parties
thereto do not reach an agreement to reinstate the Construction Contract within
30 days after such termination.

 

Section 9.1.10. FEC Reassignment and Termination, etc. of the Finnvera
Guarantee, the Hermes Insurance Policy or the Second Finnvera Guarantee

 

(A)            FEC Reassignment

 

(a)The parties to this Agreement acknowledge that FEC has the right, pursuant to
and in accordance with clause 11.3 of the FEC Supplemental Assignment Agreement,
to effect a reassignment and/or re-transfer by way of Transfer Certificate of
any part of the FEC Loan to the Transferring Lenders (in accordance with their
respective Percentages) if and only if the circumstances set out in clause 11.3
of the FEC Supplemental Assignment Agreement occur, namely if the Finnvera
Guarantee is, due to a reason not attributable to FEC, repudiated, withdrawn,
suspended, terminated or cancelled or otherwise ceases to be in full force and
effect or binding or enforceable against Finnvera (the "FEC Reassignment").

 



85

 

 

(b)If an FEC Reassignment is at any time effected by FEC other than as a result
of any gross negligence or wilful misconduct of the Facility Agent, the
Guarantee Holder or any of the Transferring Lenders, (any such FEC Reassignment
hereinafter referred to as the "FEC Prepayment Event"), the mandatory
prepayments and cancellation provisions contained in Section 9.2 shall apply and
the Borrower shall be liable to pay any Break Costs determined in accordance
with Section 4.4.1.

 

(c)In the event of an FEC Reassignment as a result of any gross negligence or
wilful misconduct of the Facility Agent, the Guarantee Holder or any of the
Transferring Lenders, no such mandatory prepayment shall be required and the
parties to this Agreement acknowledge and agree that:

 

(i)            each such Transferring Lender, the Facility Agent or the
Guarantee Holder shall be liable to pay FEC in its capacity as a Fixed Rate
Provider, any Break Costs determined in accordance with Section 4.4.1(A)b. and
any other fees, costs or expenses required to be paid and the Facility Agent
shall procure that the Guarantee Holder shall make any such payment for which it
is liable;

 

(ii)            from the date of the FEC Reassignment the Borrower shall pay
interest on the relevant part of the FEC Loan at the applicable Floating Rate;
and

 

(iii)            the Borrower shall not be liable to pay any Break Costs or any
other fees costs or expenses required to be paid as a result of the FEC
Reassignment.

 

(d)References to the provisions of the FEC Supplemental Assignment Agreement
referred to in this Section 9.1.10(A) shall be to such provisions in the form of
the FEC Supplemental Assignment Agreement as originally executed (save for any
accession to such agreement by a Transferee Lender (other than the Initial
Lender) or amendment and restatement of such agreement to enable such Transferee
Lender to become a party to it as a Transferring Lender) provided no amendments
or supplements thereto shall be agreed without the Borrower's prior written
consent in which case such references shall be to such provisions of the FEC
Supplemental Assignment Agreement as amended or supplemented.

 

(e)The parties to this Agreement acknowledge and agree that if the Transferring
Lenders exercise their right to request a re-assignment and/or re-transfer of
the FEC Loan pursuant to clause 13.2 of the FEC Supplemental Assignment
Agreement, the Borrower shall not be liable to pay any costs and expenses,
including but not limited to Break Costs, that are incurred by any party as a
result of such re-assignment and/or re-transfer.

 

(f)If Section 9.1.10(A)(c)(ii) applies, the Facility Agent and the Borrower
shall enter in good faith negotiations (for a period of not more than thirty
(30) days commencing from the date of the FEC Reassignment) with a view to
agreeing a substitute basis for determining the rate of interest taking into
account the creditworthiness and borrowing credentials of the Borrower and the
cost to the Transferring Lenders of funding their respective participations in
the FEC Loan.

 



86

 

 

(g)From the date of the FEC Reassignment and unless and until an alternative
rate is agreed in accordance with paragraph (f) above, the rate of interest on
the relevant part of the FEC Loan for the relevant Interest Period shall be the
percentage rate per annum which is the weighted average of the rates notified in
good faith to the Facility Agent by each Transferring Lender as soon as
practicable and in any event within seven (7) Business Days of the date of the
FEC Reassignment (or, if earlier, on the date falling three (3) Business Days
before the date on which interest is due to be paid in respect of that Interest
Period), to be that which expresses as a percentage rate per annum and in the
relevant Transferring Lender's good faith the cost to the relevant Transferring
Lender of funding its participation in that FEC Loan from whatever source it may
reasonably select.

 

(h)Any alternative basis agreed pursuant to paragraph (f) above shall, with the
prior consent of all the Transferring Lenders and the Borrower, be binding on
those parties.

 

(B)            Termination etc. of Finnvera Guarantee or Second Finnvera
Guarantee

 

If, prior to the date of Final Maturity the Finnvera Guarantee and/or, if
applicable, the Second Finnvera Guarantee is suspended, terminated or withdrawn
by Finnvera or otherwise ceases to be of full force and effect other than as a
result of:

 

(i)a reason attributable to the gross negligence or wilful misconduct of FEC,
the Facility Agent, the Guarantee Holder or any of the Lenders; or

 

(ii)an FEC Prepayment Event,

 

then in such event, the Facility Agent shall, as soon as reasonably practicable
upon becoming aware of the same, notify the Borrower, giving details available
of the reasons or grounds for such suspension, termination or withdrawal and
shall provide to the Borrower copies of documents, or extracts thereof, as it
may have in its possession in relation thereto (and the Lenders shall provide
and the Facility Agent shall procure that the Guarantee Holder shall provide
such information to the Facility Agent as it may reasonably request in order for
it to comply with this requirement), to the extent not prohibited by applicable
law and without requiring it to breach any obligation binding upon it.

 

(C)            Termination etc. of Hermes Insurance Policy

 

If the Hermes Insurance Policy fails to be in full force and effect, is
terminated or cancelled or is no longer valid, or it is suspended for more than
six (6) months, in each case, so long as (a) such failure, termination,
cancellation, invalidity or suspension is not due to the gross negligence or
wilful misconduct on the part of any Lender and (b) the relevant parties to the
Hermes Insurance Policy do not reach an agreement to reinstate the Hermes
Insurance Policy within 60 days after such failure, termination, cancellation or
invalidity or the end of such six (6) month period, as the case may be. It being
agreed that the Facility Agent shall promptly notify the Borrower and the
Guarantor upon receipt by Hermes of a written notice that the Hermes Insurance
Policy is no longer in full force and effect, has been terminated, cancelled, is
no longer valid or suspended.

 



87

 

 

Section 9.1.11. Illegality

 

No later than the close of business on the last day of the Option Period related
to the giving of any Illegality Notice by an affected Lender pursuant to
Section 3.2.2(c), either: (x) the Borrower has not elected to take an action
specified in clause (1) or (2) of Section 3.2.2(c) or (y) if any such election
shall have been made, the Borrower has failed to take the action required in
respect of such election.

 

Section 9.2. Mandatory Prepayment

 

If any Prepayment Event shall occur and be continuing (and subject, in the case
of Section 9.1.10 (C), to Section 11.20), the Facility Agent, upon the direction
of the Majority Lenders, shall by notice to the Borrower either (i) if the
Disbursement Date has occurred and the Loan disbursed require the Borrower to
prepay in full on the date stipulated in such notice or, in the case of a notice
served on the Borrower in respect of a Prepayment Event under Section 9.1.11,
within 15 Business Days, all principal of and interest on the Loan and all other
Obligations (and, in such event, the Borrower agrees to so pay the full unpaid
amount of the Loan and all accrued and unpaid interest thereon and all other
Obligations) or (ii) if the Disbursement Date has not occurred, terminate the
Commitments ; provided that:

 

(a)if such Prepayment Event arises under Section 9.1.11, the remedy available
under this Section 9.2 shall be limited to that provided in clause (i) above and
only with respect to the portion of the Loan held by the affected Lender that
gave the relevant Illegality Notice (the "Affected Lender");

 

(b)if the Prepayment Event arises under Section 9.1.10(A) or (B), the Borrower
shall (i) prepay the FEC Loan together with interest and all other Obligations
or the FEC Commitment shall be cancelled (as the case may be) in respect of any
termination of the Finnvera Guarantee or any FEC Reassignment resulting
therefrom and/or (ii) in the case of Section 9.1.10(B) only and if applicable,
prepay the Finnvera Balancing Loan together with interest and all other
Obligations or the Finnvera Balancing Commitment shall be cancelled (as the case
may be) in respect of any termination of the Second Finnvera Guarantee; and

 

(c)if the Prepayment Event arises under Section 9.1.10(C) and no alternative
arrangements have been agreed during the Mitigation Period under and in
accordance with Section 11.20, the Borrower shall prepay the Loan together with
interest and all other Obligations or the total Commitments shall be cancelled
(as the case may be) as provided above in clause (i) above.

 



88

 

 

Section 9.3. Mitigation.

 

If the Facility Agent or any of the Lenders has actual notice and/or knowledge
of any potential suspension, termination or withdrawal of the Finnvera Guarantee
and/or, if applicable, the Second Finnvera Guarantee or becomes aware that an
event or circumstance has arisen which will cause the Finnvera Guarantee and/or,
if applicable, the Second Finnvera Guarantee to be suspended, terminated or
withdrawn for any reason or no longer remain in full force and effect it shall
notify the Borrower and, in the case of such Lender, the Facility Agent.
Following such notification the Lenders, the Borrower and the Facility Agent
shall (at the cost and expense of the Borrower) negotiate in good faith for a
period of up to 30 days or, if less, the date by which the Finnvera Guarantee
and/or, if applicable, the Second Finnvera Guarantee shall be suspended,
terminated or withdrawn or cease to be in full force and effect to determine
whether the Facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion.  The Facility
Agent (acting on behalf of the Lenders) will request that Finnvera take part in
such negotiations but shall have no obligation other than to send such request
to Finnvera. Nothing in this Section shall oblige any Finance Party to
(i) monitor or make enquiries of or any investigation into whether any such
suspension, termination or withdrawal etc. of the Finnvera Guarantee and/or, if
applicable, the Second Finnvera Guarantee has occurred or will occur or
(ii) agree to any restructuring or refinancing of the Loan during any such good
faith discussions.

 

Article X
THE FACILITY AGENT, THE HERMES AGENT AND THE MANDATED LEAD ARRANGERS

 

Section 10.1. Actions

 

Each Lender and Residual Risk Guarantor hereby appoints KfW IPEX, as Facility
Agent (including (as applicable) in its capacity as CIRR agent) and Hermes Agent
as its agent under and for purposes of this Agreement, each other Loan Document
and each other Credit Support Document (for purposes of this Article X, the
Facility Agent (including in its capacity as CIRR agent) and Hermes Agent are
referred to collectively as the "Agents"). Each Lender and each Residual Risk
Guarantor authorises the Agents to act on behalf of such Lender and such
Residual Risk Guarantor under this Agreement each other Loan Document and each
Credit Support Document and, in the absence of other written instructions from
the Majority Lenders and/or the Majority Residual Risk Guarantors (as the case
may be) received from time to time by the Agents (with respect to which each
Agent agrees that it will comply, except as otherwise provided in this Article X
or as otherwise advised by counsel), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. No Agent shall be obliged to act on the instructions of any
Lender, the Majority Lenders, the Residual Risk Guarantors or the Majority
Residual Risk Guarantors (as the case may be) if to do so would, in the opinion
of such Agent, be contrary to any provision of this Agreement, any other Loan
Document or Credit Support Document (as the case may be) or to any law, or would
expose such Agent to any actual or potential liability to any third party or
would in the reasonable opinion of such Agent be contrary to any provision of
the Finnvera Guarantee, or, if applicable, the Second Finnvera Guarantee or the
Hermes Insurance Policy (as the case may be) or in any way jeopardise the cover
provided by such guarantee or policy.

 



89

 

 

Section 10.2. Indemnity

 

Each Lender (other than FEC) and each Residual Risk Guarantor shall indemnify
(which indemnity shall survive any termination of this Agreement) each Agent,
pro rata according to such Lender's Percentage or Residual Risk Guarantee
Proportion (as the case may be), from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel) that be incurred by or asserted or awarded
against, such Agent in any way relating to or arising out of this Agreement and
any other Loan Document or any action taken or omitted by such Agent under this
Agreement or any other Loan Document; provided that no Lender or Residual Risk
Guarantor shall be liable for the payment of any portion of such claims,
damages, losses, liabilities and expenses which have resulted from such Agent's
gross negligence or wilful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its rateable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender, any Residual Risk Guarantor or a
third party. No Agent shall be required to take any action hereunder or under
any other Loan Document, or to prosecute or defend any suit in respect of this
Agreement or any other Loan Document, unless it is expressly required to do so
under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favour of an Agent shall be or become, in such Agent's
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and the Residual Risk Guarantors and cease to do the acts
indemnified against hereunder until such additional indemnity is given.

 

Section 10.3. Funding Reliance, etc..

 

Each Lender shall notify the Facility Agent by 4:00 p.m., Frankfurt time, one
day prior to the advance of the Loan if it is not able to fund the following
day. Unless the Facility Agent shall have been notified by telephone, confirmed
in writing, by any Lender by 4:00 p.m., Frankfurt time, on the day prior to the
advance of the Loan that such Lender will not make available the amount which
would constitute its Percentage of the Loan on the date specified therefor, the
Facility Agent may assume that such Lender has made such amount available to the
Facility Agent and, in reliance upon such assumption, may, but shall not be
obliged to, make available to the Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Facility Agent, such Lender and the Borrower severally agree to repay the
Facility Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Facility Agent made such amount
available to the Borrower to the date such amount is repaid to the Facility
Agent, at the interest rate applicable at the time to the Loan without premium
or penalty.

 



90

 

 

Section 10.4. Exculpation

 

None of the Agents nor any of their respective directors, officers, employees or
agents shall be liable to any Lender for any action taken or omitted to be taken
by it under this Agreement or any other Loan Document, or in connection herewith
or therewith, except for its own wilful misconduct or gross negligence. Without
limitation of the generality of the foregoing, each Agent (i) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it and in accordance with
the advice of such counsel, accountants or experts, (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement, (iii) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of the Borrower or
the existence at any time of any Default or Prepayment Event or to inspect the
property (including the books and records) of the Borrower, (iv) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto, (v) shall incur no liability
under or in respect of this Agreement by action upon any notice, consent,
certificate or other instrument or writing (which may be by telecopier) believed
by it to be genuine and signed or sent by the proper party or parties, and
(vi) shall have no responsibility to the Borrower or any Lender on account of
(A) the failure of a Lender or the Borrower to perform any of its obligations
under this Agreement or any other Loan Document; (B) the financial condition of
the Borrower; (C) the completeness or accuracy of any statements,
representations or warranties made in or pursuant to this Agreement or any other
Loan Document, or in or pursuant to any document delivered pursuant to or in
connection with this Agreement or any other Loan Document; or (D) the
negotiation, execution, effectiveness, genuineness, validity, enforceability,
admissibility in evidence or sufficiency of this Agreement or any other Loan
Document or of any document executed or delivered pursuant to or in connection
with any Loan Document.

 

Section 10.5. Successor

 

The Facility Agent may resign as such at any time upon at least 30 days' prior
notice to the Borrower, all Lenders and all Residual Risk Guarantors, provided
that any such resignation (i) shall be subject to the restrictions in the FEC
Supplemental Assignment Agreement and (ii) shall not become effective until a
successor Facility Agent has been appointed as provided in this Section 10.5 and
such successor Facility Agent has accepted such appointment. If the Facility
Agent at any time shall resign, the Majority Lenders shall, subject to the
immediately preceding proviso and subject to the consent of the Borrower (such
consent not to be unreasonably withheld), appoint another Lender as a successor
to the Facility Agent which shall thereupon become such Facility Agent's
successor hereunder (provided that the Majority Lenders and the Majority
Residual Risk Guarantors shall, subject to the consent of the Borrower unless an
Event of Default or a Prepayment Event shall have occurred and be continuing
(such consent not to be unreasonably withheld or delayed) offer to each of the
other Lenders in turn, in the order of their respective Percentages of the Loan,
the right to become successor Facility Agent). If no successor Facility Agent
shall have been so appointed by the Majority Lenders and the Majority Residual
Risk Guarantors, and shall have accepted such appointment, within 30 days after
the Facility Agent's giving notice of resignation, then the Facility Agent may,
on behalf of the Lenders and the Majority Residual Risk Guarantors, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld).
Upon the acceptance of any appointment as Facility Agent hereunder by a
successor Facility Agent, such successor Facility Agent shall be entitled to
receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement. After any
resigning Facility Agent's resignation hereunder as the Facility Agent, the
provisions of:

 



91

 

 

(a)this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Facility Agent under this Agreement; and

 

(b)Section 11.3 and Section 11.4 shall continue to inure to its benefit.

 

If a Lender acting as the Facility Agent assigns its Loan and, with the prior
written consent of Finnvera transfers its Residual Risk Guarantee to one of its
Affiliates or, such Affiliate, with the prior written consent of Finnvera issues
a replacement Residual Risk Guarantee, such Facility Agent may, subject to the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) assign its rights and obligations as Facility Agent to such Affiliate.

 

Section 10.6. Loans by the Facility Agent

 

The Facility Agent shall have the same rights and powers with respect to the
Loan made by it or any of its Affiliates. The Facility Agent and its Affiliates
may accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Affiliate of the Borrower as if the Facility
Agent were not the Facility Agent hereunder and without any duty to account
therefor to the Lenders. The Facility Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Facility Agent.

 

Section 10.7. Credit Decisions

 

Each Lender and Residual Risk Guarantor acknowledges that it has, independently
of each Agent and each other Lender and Residual Risk Guarantor, and based on
such Lender's and Residual Risk Guarantor’s review of the financial information
of the Borrower, this Agreement, the other Loan Documents (the terms and
provisions of which being satisfactory to such Lender and Residual Risk
Guarantor) and such other documents, information and investigations as such
Lender and Residual Risk Guarantor has deemed appropriate, made its own credit
decision to extend its Commitment. Each Lender and Residual Risk Guarantor also
acknowledges that it will, independently of each Agent and each other Lender and
Residual Risk Guarantor, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.

 

Section 10.8. Copies, etc.

 

Each Agent shall give prompt notice to each Lender of each notice or request
required or permitted to be given to such Agent by the Borrower pursuant to the
terms of this Agreement (unless concurrently delivered to the Lenders by the
Borrower). Each Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by such
Agent from the Borrower for distribution to the Lenders by such Agent in
accordance with the terms of this Agreement.

 



92

 

 

Section 10.9. The Agents' Rights

 

Each Agent may (i) assume that all representations or warranties made or deemed
repeated by the Borrower in or pursuant to this Agreement or any other Loan
Document are true and complete, unless, in its capacity as the Facility Agent,
it has acquired actual knowledge to the contrary, (ii) assume that no Default
has occurred unless, in its capacity as an Agent, it has acquired actual
knowledge to the contrary, (iii) rely on any document or notice believed by it
to be genuine, (iv) rely as to legal or other professional matters on opinions
and statements of any legal or other professional advisers selected or approved
by it, (v) rely as to any factual matters which might reasonably be expected to
be within the knowledge of the Borrower on a certificate signed by or on behalf
of the Borrower and (vi) refrain from exercising any right, power, discretion or
remedy unless and until instructed to exercise that right, power, discretion or
remedy and as to the manner of its exercise by the Lenders (or, where
applicable, by the Majority Lenders) and the Residual Risk Guarantors (or, where
applicable, by the Majority Residual Risk Guarantor) and unless and until such
Agent has received from the Lenders and the Residual Risk Guarantors any payment
which such Agent may require on account of, or any security which such Agent may
require for, any costs, claims, expenses (including legal and other professional
fees) and liabilities which it considers it may incur or sustain in complying
with those instructions.

 

Section 10.10. The Facility Agent's Duties

 

The Facility Agent shall (i) if requested in writing to do so by a Lender, make
enquiry and advise the Lenders as to the performance or observance of any of the
provisions of this Agreement or any other Loan Document by the Borrower or as to
the existence of an Event of Default and (ii) inform the Lenders promptly of any
Event of Default of which the Facility Agent has actual knowledge.

 

The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower's subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 



93

 

 

Section 10.11. Employment of Agents

 

In performing its duties and exercising its rights, powers, discretions and
remedies under or pursuant to this Agreement or the other Loan Documents, each
Agent shall be entitled to employ and pay agents to do anything which such Agent
is empowered to do under or pursuant to this Agreement or the other Loan
Documents (including the receipt of money and documents and the payment of
money); provided that, unless otherwise provided herein, including without
limitation Section 11.3, the employment of such agents shall be for such Agent's
account, and to act or refrain from taking action in reliance on the opinion of,
or advice or information obtained from, any lawyer, banker, broker, accountant,
valuer or any other person believed by such Agent in good faith to be competent
to give such opinion, advice or information.

 

Section 10.12. Distribution of Payments

 

The Facility Agent shall pay promptly to the order of each Lender and each
Residual Risk Guarantor that Lender's Percentage or that Residual Guarantors
Residual Risk Guarantee Proportion, as the case may be, of every sum of money
received by the Facility Agent pursuant to this Agreement or the other Loan
Documents owing to that Lender or Residual Risk Guarantor, as the case may be
(with the exception of any amounts payable pursuant to any Fee Letter and any
amounts which, by the terms of this Agreement or the other Loan Documents, are
paid to the Facility Agent for the account of the Facility Agent alone or
specifically for the account of one or more Lenders or Residual Risk Guarantors)
and until so paid such amount shall be held by the Facility Agent on trust
absolutely for that Lender or that Residual Risk Guarantor (as the case may be).

 

Section 10.13. Reimbursement

 

The Facility Agent shall have no liability to pay any sum to a Lender or
Residual Risk Guarantor until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender or Residual Risk Guarantor pursuant to
Section 10.12 before it has itself received payment of that amount, and the
Facility Agent does not in fact receive payment within two (2) Business Days
after the date on which that payment was required to be made by the terms of
this Agreement or any of the other Loan Documents, that Lender or Residual Risk
Guarantor will, on demand by the Facility Agent, refund to the Facility Agent an
amount equal to the amount received by it, together with an amount sufficient to
reimburse the Facility Agent for any amount which the Facility Agent may certify
that it has been required to pay by way of interest on money borrowed to fund
the amount in question during the period beginning on the date on which that
amount was required to be paid by the terms of this Agreement or the other Loan
Documents and ending on the date on which the Facility Agent receives
reimbursement.

 



94

 

 

Section 10.14. Instructions

 

Where an Agent is authorised or directed to act or refrain from acting in
accordance with the instructions of the Lenders, the Majority Lenders, the
Residual Risk Guarantors or the Majority Residual Risk Guarantors (as the case
may be) each of the Lenders and the Residual Risk Guarantors shall provide such
Agent with instructions within five (5) Business Days (or such longer period as
is required in the opinion of Hermes or Finnvera (as the case may be) in order
for the Lenders or the Residual Risk Guarantors to receive instructions from
Hermes and/or Finnvera (as the case may be)) of such Agent's request (which
request may be made orally or in writing). If a Lender or a Residual Risk
Guarantor does not provide such Agent with instructions within that period, that
Lender or that Residual Risk Guarantor shall be bound by the decision of such
Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders, the Majority Lenders, the Residual Risk Guarantors or the Majority
Residual Risk Guarantors (as the case may be) if such Agent in its discretion
considers it necessary or appropriate to take, or refrain from taking, such
action in order to preserve the rights of the Lenders or the Residual Risk
Guarantors (as the case may be) under or in connection with this Agreement or
any of the other Loan Documents. In that event, such Agent will notify the
Lenders or the Residual Risk Guarantors (as the case may be) of the action taken
by it as soon as reasonably practicable, and the Lenders and the Residual Risk
Guarantors agree to ratify any action taken by the Facility Agent pursuant to
this Section 10.14.

 

Section 10.15. Payments

 

All amounts payable to a Lender or a Residual Risk Guarantor under this
Section 10 shall be paid to such account at such bank as that Lender or that
Residual Risk Guarantor may from time to time direct in writing to the Facility
Agent.

 

Section 10.16. "Know your customer" Checks

 

Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself or on behalf of another Lender) in
order for the Facility Agent (or that Lender) to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement, the other Loan Documents, any FEC Transfer
Certificate, any Transfer Certificates or any Lender Assignment Agreements (as
the case may be).

 

Section 10.17. No Fiduciary Relationship

 

Except as provided in Section 10.12, neither Agent shall have any fiduciary
relationship with or be deemed to be a trustee of or for any other person and
nothing contained in this Agreement or any other Loan Document shall constitute
a partnership between any two or more Lenders or between either Agent and any
other person.

 



95

 

 

Section 10.18. Initial Mandated Lead Arranger

 

(A)            The Initial Mandated Lead Arranger has no obligations of any kind
to the Borrower or any other Finance Party under or in connection with this
Agreement or the other Loan Documents.

 

(B)            Nothing in any Loan Document constitutes the Initial Mandated
Lead Arranger as a trustee or fiduciary of any other person.

 

(C)            The Initial Mandated Lead Arranger shall not be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

 

Article XI
MISCELLANEOUS PROVISIONS

 

Section 11.1. Waivers, Amendments, etc.

 

(A)The provisions of this Agreement and of each other Loan Document may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by (a) the Borrower and each of (i) the
Majority Lenders (acting with the consent of the Federal Republic of Germany (in
accordance with section 9.2 of the Terms and Conditions where such amendments
modification or waiver is relevant to the Hermes Loan and, if applicable, the
Finnvera Balancing Loan) and (ii) only in the case of (b) and (d) below the
Majority Residual Risk Guarantors, and (b) Finnvera and Hermes in respect of any
material amendment, modification or waiver; provided that no such amendment,
modification or waiver which would:

 

(a)modify any requirement hereunder that any particular action be taken by all
the Lenders, Hermes or Finnvera shall be effective unless consented to by each
Lender;

 

(b)modify this Section 11.1 or change the definition of "Majority Lenders" or
"Majority Residual Risk Guarantors" shall be made without the consent of each
Lender and each Residual Risk Guarantor respectively;

 

(c)increase the Commitment of any Lender shall be made without the consent of
such Lender;

 

(d)reduce any fees described in Article III payable to any Lender or any
Residual Risk Guarantor shall be made without the consent of such Lender and
such Residual Risk Guarantor respectively;

 

(e)extend the Commitment Termination Date of any Lender shall be made without
the consent of such Lender;

 

(f)extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 



96

 

 

(g)affect adversely the interests, rights or obligations of the Facility Agent
in its capacity as such shall be made without consent of the Facility Agent.

 

(B)The Facility Agent shall be entitled to request instructions, or
clarification of any instruction, from the Majority Lenders in relation to the
Loan (or, if the relevant Loan Document stipulates the matter is a decision for
any other Lender, the Federal Republic of Germany, Hermes, Finnvera or group of
Lenders from that Lender, the Federal Republic of Germany, Hermes, Finnvera or
group of Lenders) or in relation to any matters concerning the Residual Risk
Guarantees. the Majority Residual Risk Guarantors as to whether, and in what
manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Facility Agent may refrain from acting unless
and until it receives any such instructions or clarification that it has
requested.

 

(C)The Facility Agent is fully protected if it acts on the instructions of the
Majority Lenders in relation to the Loan or the Majority Residual Risk
Guarantors in relation to the Residual Risk Guarantees in the exercise of any
right, authority, power or discretion or any matter not expressly provided for
in the Loan Documents or the Credit Support Documents. Any such instructions
given by the Majority Lenders or the Majority Residual Risk Guarantors (as the
case may be) will be binding on the relevant Lenders and relevant Residual Risk
Guarantor or all the Lenders or all Residual Risk Guarantors (as the case may
be). In the absence of instructions, the Facility Agent may act as it considers
to be in the best interests of all the Lenders and the Residual Risk Guarantors.

 

(D)No failure or delay on the part of the Facility Agent or any Lender or any
Residual Risk Guarantor in exercising any power or right under this Agreement or
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Borrower in any case shall entitle it to any notice or demand in
similar or other circumstances. No waiver or approval by the Facility Agent or
any Lender or any Residual Risk Guarantor under this Agreement or any other Loan
Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder. The Lenders and the Residual Risk Guarantors hereby agree, at any
time and from time to time that the Nordea Agreement or the Bank of Nova Scotia
Agreement is amended or refinanced to negotiate in good faith to amend this
Agreement (but expressly without obligation to agree on any amendment and only
on a basis which is strictly a without prejudice to the rights and benefits of
the Finance Parties currently existing under this Agreement) to conform any
representations, warranties, covenants or events of default in this Agreement to
the amendments made to any substantially comparable provisions in the Nordea
Agreement or the Bank of Nova Scotia Agreement or any refinancing thereof.

 

Section 11.2. Notices

 

(a)All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by electronic mail
and addressed, delivered or transmitted to such party at its address, facsimile
number or electronic mail address set forth below its signature hereto or set
forth in a Lender Assignment Agreement or Transfer Certificate (as the case may
be) or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any notice, if transmitted by electronic mail, shall
be deemed given upon acknowledgment of receipt by the recipient.

 



97

 

 

(b)So long as KfW IPEX is the Facility Agent, the Borrower may provide to the
Facility Agent all information, documents and other materials that it furnishes
to the Facility Agent hereunder or any other Loan Document (and any guaranties,
security agreements and other agreements relating thereto), including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other materials, but excluding any such communication
that (i) relates to a request for a new, or a conversion of an existing advance
or other extension of credit (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder or any other Loan Document prior to the scheduled
date therefor, (iii) provides notice of any Default or Event of Default or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of the Agreement and/or any advance or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as "Communications"), by transmitting the Communications in an
electronic/pdf medium in a format acceptable to the Facility Agent at
celine.brochard@kfw.de and maritime-industries-administration@kfw.de (or such
other email address notified by the Facility Agent to the Borrower).

 

(c)The Borrower agrees that the Facility Agent may make such items included in
the Communications as the Borrower may specifically agree available to the
Lenders by posting such notices, at the option of the Borrower, on Intralinks or
any similar such platform (the "Platform") acceptable to the Borrower. Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorisation System and the Platform is secured through a single user per deal
authorisation method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided "as is" and "as available" and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

 

(d)The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).

 



98

 

 

Section 11.3. Payment of Costs and Expenses

 

The Borrower agrees to pay on demand all reasonable expenses of the Finance
Parties, KfW, FEC, Finnvera and Hermes (including the reasonable fees and
out-of-pocket expenses of counsel to the Facility Agent, KfW and the Lenders
(except FEC), and of local counsel, if any, who may be retained by counsel to
the Facility Agent and, in the case each of FEC or KfW, counsel retained by each
of FEC and KfW with the Borrower's prior approval in connection with the initial
syndication of the Loans, any KfW CIRR Agreement, any KfW Refinancing Security
Agreements (including legal opinions), the negotiation and execution of this
Agreement and any other Loan Document or Credit Support Document, the initial
syndication of the Loan and any amendments, waivers, consents, supplements or
other modifications to, this Agreement, any other Loan Document or any Credit
Support Document as may from time to time hereafter be required, whether or not
the transactions contemplated hereby are consummated. In addition, the Borrower
agrees to pay reasonable fees and out of pocket expenses of counsel to the
Facility Agent and of counsel to FEC in connection with the funding under this
Agreement. The Borrower further agrees to pay, and to save the Finance Parties
harmless from all liability for, any stamp, recording, documentary or other
similar taxes payable in connection with the execution, delivery or enforcement
of this Agreement or the borrowing hereunder, any other Loan Document or any
Credit Support Document. The Borrower also agrees to reimburse the Facility
Agent and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys' fees and legal expenses) incurred by a Finance
Party or Finnvera in connection with (x) the negotiation of any restructuring or
"work-out", whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations. For the purposes of this Section 11.3,
references to "KfW" shall mean KfW only in its capacity as set out in
sub-clauses (a) and (b) of the definition of "KfW".

 



99

 

 

Section 11.4. Indemnification

 

In consideration of the execution and delivery of this Agreement by each Lender
and the extension of the Commitments, the Borrower hereby indemnifies and holds
harmless the Facility Agent, each Lender and each of their respective Affiliates
and their respective officers, advisors, directors and employees (collectively,
the "Indemnified Parties") from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel), joint or several, that may be incurred by or asserted
or awarded against any Indemnified Party (including, without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defence in connection therewith), in each case arising out of or in
connection with or by reason of this Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby or any actual or proposed use of
the proceeds of the Loan (collectively, the "Indemnified Liabilities"), except
to the extent such claim, damage, loss, liability or expense (i) is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party's gross negligence or wilful
misconduct or the material breach by such Indemnified Party of its obligations
under this Agreement, any other Loan Document or the Credit Support Documents
and which breach is not attributable to the Borrower's own breach of the terms
of this Agreement, any other Loan Document or the Credit Support Documents or
(ii) relates to taxes other than Covered Taxes. In the case of an investigation,
litigation or other proceeding to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such investigation, litigation
or proceeding is brought by the Borrower, any of its directors, security holders
or creditors, an Indemnified Party or any other person or an Indemnified Party
is otherwise a party thereto. Each Indemnified Party shall (a) furnish the
Borrower with prompt notice of any action, suit or other claim covered by this
Section 11.4, (b) not agree to any settlement or compromise of any such action,
suit or claim without the Borrower's prior consent, (c) shall cooperate fully in
the Borrower's defence of any such action, suit or other claim (provided that
the Borrower shall reimburse such Indemnified Party for its reasonable
out-of-pocket expenses incurred pursuant hereto) and (d) at the Borrower's
request, permit the Borrower to assume control of the defence of any such claim,
other than regulatory, supervisory or similar investigations, provided that
(i) the Borrower acknowledges in writing its obligations to indemnify the
Indemnified Party in accordance with the terms herein in connection with such
claims, (ii) the Borrower shall keep the Indemnified Party fully informed with
respect to the conduct of the defence of such claim, (iii) the Borrower shall
consult in good faith with the Indemnified Party (from time to time and before
taking any material decision) about the conduct of the defence of such claim,
(iv) the Borrower shall conduct the defence of such claim properly and
diligently taking into account its own interests and those of the Indemnified
Party, (v) the Borrower shall employ counsel reasonably acceptable to the
Indemnified Party and at the Borrower's expense, and (vi) the Borrower shall not
enter into a settlement with respect to such claim unless either (A) such
settlement involves only the payment of a monetary sum, does not include any
performance by or an admission of liability or responsibility on the part of the
Indemnified Party, and contains a provision unconditionally releasing the
Indemnified Party and each other indemnified party from, and holding all such
persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed). Notwithstanding the
Borrower's election to assume the defence of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defence of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (i) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party
and the Indemnified Party shall have concluded that there may be legal defences
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defences (in which case the Borrower shall not have the right to
assume the defence of such action on the Indemnified Party's behalf), (iii) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorises
the Indemnified Party to employ separate counsel at the Borrower's expense. The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party's gross
negligence or wilful misconduct. In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

 



100

 

 

Section 11.5. Survival

 

The obligations of the Borrower under Section 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4
and the obligations of the Lenders under Section 10.1, shall in each case
survive any termination of this Agreement and the payment in full of all
Obligations. The representations and warranties made by the Borrower in this
Agreement and in each other Loan Document shall survive the execution and
delivery of this Agreement and each such other Loan Document.

 

Section 11.6. Severability; Independence of Obligations

 

Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

The Borrower agrees that the Borrower's obligations under this Agreement
(including its obligation to repay the Loan) (a) are independent of the
Construction Contract and (b) will not be invalidated, suspended or limited in
any way by any termination, rescission, cancellation, invalidation,
non-performance or non-completion of the Construction Contract or any other
contract, agreement or arrangement relating thereto (other than the Loan
Documents) or any dispute or claim between the Borrower and/or the Builder
and/or any suppliers and/or any other third parties under or in connection with
the Construction Contract, or any defence thereto, or any insolvency proceedings
relating to the Builder or any other Person.

 

Section 11.7. Headings

 

The various headings of this Agreement and of each other Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement or such other Loan Document or any provisions hereof or
thereof.

 

Section 11.8. Execution in Counterparts

 

This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 



101

 

 

Section 11.9. Third Party Rights

 

(a)A person who is not a party to this Agreement or a Fee Letter has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Agreement or such Fee Letter except that each of
KfW, Finnvera and Hermes may enforce and enjoy any rights specifically conferred
upon KfW, Finnvera or Hermes pursuant to this Agreement, each Lender and
Residual Risk Guarantor may enforce and enjoy any rights conferred upon it
pursuant to a Fee Letter signed on its behalf by the Facility Agent and each
Lender acknowledges and agrees to be bound by the terms of the Fees Letters to
the extent they relate to the Borrower’s right to receive any fee reimbursements
due from such Lender to the Borrower.

 

(b)Notwithstanding any term of any Loan Document, the consent of any person who
is not a party to a Loan Document (other than Finnvera, FEC (until such time as
it becomes a party thereto pursuant to the FEC Transfer Certificates) KfW or
Hermes) is not required to rescind or vary this Agreement at any time.

 

Section 11.10. Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided that:

 

(a)except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

 

(b)the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 

Section 11.11. Sale and Transfer of the Loan; Participations in the Loan

 

Each Lender may assign or transfer its Percentage or portion of the Loan to one
or more other Persons (a "New Lender"), or sell participations in its Percentage
or portion of the Loan to one or more other Persons subject to this
Section 11.11; provided that, in the case of assignments or transfers, such New
Lender (i) enters into a KfW CIRR Agreement and (ii) where applicable enters
into the relevant KfW Refinancing Security Agreements and accedes to the
Interaction Agreement; and provided further that, in the case of assignments or
transfers, such Lender shall: (a) only assign or transfer to a New Lender that
has agreed to (i) enter into an Option A Refinancing Agreement or Option B
Interest Make-Up Agreement (as applicable) and (ii) if applicable enter into the
relevant KfW Refinancing Security Agreement and accede to the Interaction
Agreement; and (b) not assign or transfer any rights, benefits or obligations
under this Agreement unless at the same time such New Lender also executes and
delivers to Finnvera and FEC (as applicable) a Residual Risk Guarantee and any
Additional FEC Transfer Documents.

 



102

 

 

 

Section 11.11.1. Assignments and transfers

 

(A) (i) (a) Any Lender with the written consents of the Borrower and the
Facility Agent (which consents shall not be unreasonably delayed or withheld and
which consent, in the case of the Borrower, shall be deemed to have been given
in the absence of a written notice delivered by the Borrower to the Facility
Agent, on or before the fifth Business Day after receipt by the Borrower of such
Lender's request for consent, stating, in reasonable detail, the reasons why the
Borrower proposes to withhold such consent) may at any time (and from time to
time) assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender's share of the Loan; provided
that in the case of any assignee or transferee, such assignee or transferee
(other than in the case of FEC) shall (1) be reasonably acceptable to Hermes (in
relation to the Hermes Loan) and Finnvera (in relation to the FEC Loan and, if
applicable, the Finnvera Balancing Loan) and (2) meet the criteria set out in
section 2.2 of the Terms and Conditions (in relation to the Hermes Loan and, if
applicable, the Finnvera Balancing Loan) and (3) in the case of a replacement of
an Option A Lender, be reasonably acceptable to KfW, (b) any Lender with notice
to the Borrower and, notwithstanding this clause (A)(i), without the consent of
the Borrower, may assign or transfer at any time to KfW and (c) in connection
with the primary syndication of the Loan, at any time (and from time to time)
the Initial Lender may assign or transfer to one or more commercial banks or
other financial institutions identified by the Borrower in consultation with KfW
IPEX that fraction of the Initial Lender´s Loan or Commitment as agreed between
the Borrower and KfW IPEX.

 

(ii) Any Lender, with notice to the Borrower and the Facility Agent in all cases
except in the case of an assignment or transfer to FEC or Finnvera, and,
notwithstanding the foregoing (A) clause (i), without the consent of the
Borrower, or the Facility Agent may assign or transfer (a) to FEC or Finnvera
(including, but not limited to, an assignment and/or transfer by the Initial FEC
Lender to FEC under an FEC Transfer Certificate or by FEC to any other FEC
Lender pursuant to the FEC Supplemental Assignment Agreement) or following the
Disbursement Date, to any of its Affiliates or (b) following the occurrence and
during the continuance of an Event of Default under Section 8.1.1, 8.1.4(a) or
8.1.5, to any other Person, in either case, all or any fraction of such Lender's
portion of the Loan but on the basis that, in the case of clause (a) and clause
(b), any assignee or transferee (other than in the case of FEC or Finnvera)
shall (1) be reasonably acceptable to the Facility Agent, Finnvera (in relation
to the FEC Loan and, if applicable, the Finnvera Balancing Loan), Hermes (in
relation to the Hermes Loan) and (2) meet the criteria set out in section 2.2 of
the Terms and Conditions (in relation to the Hermes Loan and, if applicable, the
Finnvera Balancing Loan) and (3) in the case of a replacement of an Option A
lender, be reasonably acceptable to KfW.

 

(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to (i) any federal reserve bank or
central bank as collateral security in connection with the extension of credit
or support by such federal reserve bank or central bank to such Lender or
(ii) KfW as collateral security pursuant to the terms of any Option A
Refinancing Agreement entered into by such Lender.

 

(iv) No Lender may (notwithstanding the foregoing clauses) assign or transfer
any of its rights under this Agreement if the proposed assignment or transfer
would result in a breach of any terms of the Finnvera Guarantee, if applicable,
the Second Finnvera Guarantee or the Hermes Insurance Policy.

 



103

 

 

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to each of the Finnish Authorities, Hermes and (if
it is then funded by KfW) KfW and the Facility Agent and the Facility Agent has
obtained a prior written consent from the Finnish Authorities, Hermes and (if it
is then funded by KfW) KfW.

 

(vi) Nothing in this Section 11.11.1 shall prejudice the right of a Lender to
assign or transfer its rights under this Agreement to the Finnish Authorities or
Hermes, if such assignment or transfer is required to be made by that Lender to
the Finnish Authorities and Hermes in accordance with the Finnvera Guarantee, if
applicable, the Second Finnvera Guarantee or the Hermes Insurance Policy.

 

Save in the case of a transfer to FEC pursuant to the FEC Transfer Documents,
each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an "Assignee
Lender" or "Transferee Lender". Assignments or transfers in a minimum aggregate
amount of $25,000,000 (or, if less, all of such Lender's portion of the Loan and
Commitment) (which assignment or transfer shall be of a constant, and not a
varying, percentage of such Lender's portion of the Loan) are permitted;
provided that the Borrower and the Facility Agent shall be entitled to continue
to deal solely and directly with such Lender in connection with the interests so
assigned or transferred to an Assignee Lender or a Transferee Lender (as the
case may be) until:

 

(a)written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender or Transferee Lender, shall have been given to the Borrower and the
Facility Agent by such Lender and such Assignee Lender or Transferee Lender;

 

(b)such Assignee Lender or Transferee Lender shall have executed and delivered
to the Borrower and the Facility Agent a Lender Assignment Agreement or a
Transfer Certificate as set out in (B) below, accepted by the Facility Agent and
if the applicable portion of the Loan is a Fixed Rate Loan, any other agreements
required by the Facility Agent, KfW or FEC in connection therewith;

 

(c)the Facility Agent on behalf of (i) FEC shall have received the Additional
FEC Transfer Documents where required and (ii) Finnvera shall have received a
replacement Residual Risk Guarantee; and

 

(d)the processing fees described below shall have been paid.

 



104

 

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement or Transfer Certificate and receives the Additional FEC Transfer
Documents where required and Finnvera receives any replacement Residual Risk
Guarantee and the Facility Agent receives a copy of the same, (x) the Assignee
Lender or Transferee Lender thereunder shall be deemed automatically to have
become a party hereto and to the extent that rights and obligations hereunder
have been assigned or transferred to such Assignee Lender or Transferee Lender
in connection with such Lender Assignment Agreement or Transfer Certificate,
shall have the rights and obligations of a Lender hereunder and under the other
Loan Documents, and (y) the assignor or transferor Lender, to the extent that
rights and obligations hereunder have been assigned or transferred by it, shall
be released from its obligations hereunder and under the other Loan Documents,
other than any obligations arising prior to the effective date of such
assignment or transfer. Except to the extent resulting from a subsequent change
in law, in no event shall the Borrower be required to pay to any Assignee Lender
or Transferee Lender any amount under Section 4.3, 4.4, 4.5 and 4.6 that is
greater than the amount which it would have been required to pay had no such
assignment or transfer been made. Such assignor Lender, transferor Lender or
such Assignee Lender or Transferee Lender (unless a party to an FEC Transfer
Certificate under which FEC is the transferee) must also pay a processing fee to
the Facility Agent upon delivery of any Lender Assignment Agreement or Transfer
Certificate in the amount of $2,000 (and shall also reimburse the Facility Agent
for any reasonable out-of-pocket costs, including reasonable attorneys' fees and
expenses, incurred in connection with the assignment or transfer).

 

(B) Procedure for transfer to (i) FEC under an FEC Transfer Certificate or
(ii) a Transferee Lender under a Transfer Certificate

 

(a)A novation is effected if:

 

(i)the Existing Lender and FEC or Transferee Lender (as the case may be) deliver
to the Facility Agent a duly completed FEC Transfer Certificate or Transfer
Certificate (as the case may be); and

 

(ii)the Facility Agent executes it.

 

The Facility Agent must execute as soon as reasonably practicable any FEC
Transfer Certificate or Transfer Certificate (as the case may be) delivered to
it and which appears on its face to be in order.

 

(b)The Facility Agent shall only be obliged to execute an FEC Transfer
Certificate or Transfer Certificate delivered to it by (i) the Existing Lender
and FEC or (ii) the Existing Lender and the Transferee Lender upon its
completion of all "know your customer" checks that it is required to carry out
in relation to the transfer to FEC or such Transferee Lender and upon receipt of
the Additional FEC Transfer Documents where required.

 

(c)Each party to this Agreement (other than the Existing Lender and FEC or
Transferee Lender (as the case may be)) irrevocably authorises the Facility
Agent to execute any duly completed FEC Transfer Certificate or Transfer
Certificate, as applicable on its behalf.

 

(d)On the Effective Date (as defined in the relevant Transfer Certificate):

 

(i)FEC or the Transferring Lender (as applicable) will assume the rights and
obligations of the Existing Lender in connection with (i) the FEC Loan in the
relevant FEC Transfer Certificate or (ii) any other portion of the Loan in the
relevant Transfer Certificate by way of novation in substitution for the
Existing Lender; and

 

(ii)the Existing Lender will be released from those obligations and cease to
have those rights.

 



105

 

 

(C)  Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary and save in the case of a transfer by
the Initial FEC Lender to FEC on the Effective Date (as defined in the initial
FEC Transfer Certificate), an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the Loan
Documents or the Credit Support Documents;

 

(ii)the financial condition of the Borrower;

 

(iii)the performance and observance by the Borrower of its obligations under the
Loan Documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Loan Document or the Credit Support Documents,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Loan Document or Credit
Support Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of the Borrower and its related entities whilst any amount is or may be
outstanding under the Loan Documents or any Commitment is in force.

 

(c)Nothing in any Loan Document obliges an Existing Lender to:

 

(i)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Section 11.11.1 except in the
case of an FEC Reassignment; or

 



106

 

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Borrower of its obligations under the Loan
Documents or otherwise, save where Lenders are obliged to reimburse FEC for any
Break Costs.

 

Section 11.11.2. Participations

 

Any Lender may at any time sell to one or more commercial banks or other
financial institutions (herein called a "Participant") participating interests
in its Loan; provided that:

 

(a)no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its obligations hereunder;

 

(b)such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 

(c)the Borrower and the Facility Agent shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)no Participant, unless such Participant is an Affiliate of such Lender, shall
be entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant's
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1(A);

 

(e)the Borrower shall not be required to pay any amount under Section 4.3, 4.4,
4.5 and 4.6 that is greater than the amount which it would have been required to
pay had no participating interest been sold; and

 

(f)each Lender that sells a participation under this Section 11.11.2 that
constitutes a sale of its share in the Loan or an interest therein for U.S.
federal income tax purposes shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each of the Participant's interest in that Lender's portion of the
Loan, Commitments or other interests hereunder (the "Participant Register"). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender may treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Section 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered a
Lender.

 



107

 

 

Section 11.11.3. Register

 

The Facility Agent, acting as agent for the Borrower, shall maintain at its
address referred to in Section 11.2 a copy of each Lender Assignment Agreement
and each Transfer Certificate delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Loan owing to, each Lender from
time to time (the "Register"). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Facility Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

Section 11.11.4. Accession of Residual Risk Guarantors

 

Any New Lender which has become a party to a Residual Risk Guarantee shall, by
entering into a Transfer Certificate or a Lender Assignment Agreement and upon
execution of such Transfer Certificate or Lender Assignment Agreement by the
Facility Agent, become a party to this Agreement as a Residual Risk Guarantor
and shall assume the same obligations and become entitled to the same rights as
if it had been an original party to this Agreement as a Residual Risk Guarantor.

 

Section 11.12. Other Transactions

 

Nothing contained herein shall preclude the Facility Agent or any Lender from
engaging in any transaction, in addition to those contemplated by this Agreement
or any other Loan Document, with the Borrower or any of its Affiliates in which
the Borrower or such Affiliate is not restricted hereby from engaging with any
other Person.

 

Section 11.13. Hermes Insurance Policy

 

Section 11.13.1. Terms of Hermes Insurance Policy

 

(a)The Hermes Insurance Policy will cover 95% of the Hermes Loan.

 

(b)The Hermes Fee will equal 2.53% of the aggregate principal amount of the
Hermes Loan as at the Actual Delivery Date.

 

(c)The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

 

(i)25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy ("First Fee") will be payable to the Hermes Agent or Hermes in
Dollars within two (2) Business Days of receipt by the Borrower of demand from
the Hermes Agent following the later to occur of (i) the issue of the Hermes
Insurance Policy and (ii) the Effective Date;

 

(ii)the balance of the Hermes Fee (being the amount thereof under paragraph
(b) above less the First Fee) ("Second Fee") will be payable in Dollars to the
Hermes Agent or Hermes on the Actual Delivery Date;

 



108

 

 

(iii)if the Hermes Commitment is cancelled in full by the Borrower or the
Lenders on or prior to the Actual Delivery Date, Hermes shall be required to
reimburse the Hermes Agent the amount of the First Fee less an administration
fee (such administration fee to be no greater than 5% of the amount refunded but
in any event not exceeding EUR2,500);

 

(iv)if the Hermes Commitment is cancelled in part by the Borrower on or prior to
the Actual Delivery Date, Hermes shall be required to reimburse the Hermes Agent
an amount equal to a corresponding proportion of the First Fee, based on the
proportion of the aggregate Hermes Commitment prior to such cancellation to the
aggregate Hermes Commitment after giving effect to such cancellation, less an
administration fee (such administration fee to be no greater than 5% of the
amount refunded but in any event not exceeding EUR2,500); and

 

(v)if, after the Actual Delivery Date, the Borrower prepays all or part of the
Hermes Loan in accordance with this Agreement, Hermes shall be required to
reimburse the Hermes Agent an amount equal to a corresponding proportion of the
unexpired portion of the Hermes Fee, having regard to the amount of the
prepayment and the remaining term of the Hermes Loan less the sum of (x) a break
funding fee equal to 20% of the unexpired portion of the Hermes Fee and (y) an
administration fee (such fee to be no greater than 5% of the amount refunded but
in any event not exceeding EUR2,500).

 

Where the Hermes Agent receives any reimbursement of any Hermes Fee, other than
the First Fee prior to the date the Borrower is reimbursed out of proceeds of
the Hermes Loan for that First Fee, such reimbursed amount received from Hermes
shall be used in prepayment of the Hermes Loan without any further notice by the
Hermes Agent to the Borrower or, where the Hermes Loan has already been prepaid
in full, any such amount shall be paid directly to the Borrower or as it may
direct. The Hermes Agent shall inform the Borrower as soon as reasonably
possible after it becomes aware of any decrease in the Hermes Fee which may
result in a reimbursement by Hermes of an excess amount to the Hermes Agent and
a consequential prepayment of the Hermes Loan under this Section.

 

Section 11.13.2. Obligations of the Borrower

 

(a)Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent in accordance with
Section 11.13.1(c)(i) and (b) the Second Fee to the Hermes Agent on the Actual
Delivery Date. In each case, if received by the Hermes Agent, the Hermes Agent
shall pay such amount to Hermes.

 



109

 

 

(b)Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent an issue fee of EUR12,500 for the issue
of the Hermes Insurance Policy at the same time that the First Fee is payable.

 

Section 11.13.3. Obligations of the Hermes Agent and the Lenders

 

(a)Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

 

(b)The Hermes Agent shall perform such acts or provide such information which
are, acting reasonably, within its power so to perform or so to provide, as
required by Hermes under the Hermes Insurance Policy and as are necessary to
ensure that the Lenders obtain the support of Hermes pursuant to the Hermes
Insurance Policy.

 

(c)The Hermes Agent shall (in the circumstances described in
Section 11.13.1(c)(iii), (iv) or (v)):

 

(i)make written requests to Hermes seeking a reimbursement of the Hermes Fee
promptly after the relevant cancellation or prepayment and (subject to any
confidentiality undertakings given to Hermes by the Hermes Agent pursuant to the
terms of the Hermes Insurance Policy) provide a copy of the request to the
Borrower;

 

(ii)use its reasonable endeavours to maximise the amount of any reimbursement of
the Hermes Fee to which the Hermes Agent is entitled;

 

(iii)pay to the Facility Agent the full amount of any reimbursement of the
Hermes Fee that the Hermes Agent receives from Hermes within two (2) Business
Days of receipt with same day value for application as a prepayment towards the
Hermes Loan in such order as the Hermes Lenders (in consultation with the
Borrower) shall require; and

 

(iv)relay the good faith concerns of the Borrower to Hermes regarding the amount
it is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent's obligation
shall be no greater than simply to pass on to Hermes the Borrower's concerns.

 

(d)Each Hermes Lender will co-operate with the Hermes Agent, the Facility Agent
and each other Hermes Lender, and take such action and/or refrain from taking
such action as may be reasonably necessary, to ensure that the Hermes Insurance
Policy and each KfW CIRR Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy or such KfW CIRR Agreement (as the case may be) does not
continue in full force and effect due to its gross negligence or wilful default.

 



110

 

 

Section 11.14. Finnvera and FEC

 

Section 11.14.1. Finnvera Guarantee and Second Finnvera Guarantee

 

(a)Promptly upon receipt of the Finnvera Guarantee and, if applicable, the
Second Finnvera Guarantee from Finnvera and provided that the Borrower provides
a confidentiality undertaking to Finnvera in respect of the Finnvera Guarantee
and, if applicable, the Second Finnvera Guarantee, the Facility Agent shall
(subject to any confidentiality undertakings given to Finnvera by the Facility
Agent pursuant to the terms of the Finnvera Guarantee and, if applicable, the
Second Finnvera Guarantee send a copy thereof to the Borrower.

 

(b)The Facility Agent shall procure that if, after the Disbursement Date, the
Borrower prepays the FEC Loan and/or, if applicable, the Finnvera Balancing Loan
in part or in full in accordance with Section 3.2.1, the Finnvera Guarantee and,
if applicable, the Second Finnvera Guarantee will require Finnvera to reimburse
the Guarantee Holder for the account of the Borrower all or a corresponding
portion of any Finnvera Premium or the Finnvera Balancing Premium (as the case
may be) paid prior to the date of such prepayment in an amount calculated in
accordance with the Finnvera Premium Refund Formula.

 

(c)Any refund of the Finnvera Premium or the Finnvera Balancing Premium (as the
case may be) pursuant to Section 11.14.1(b) above shall be subject to:

 

(i)there not having been any claims for indemnification under the Finnvera
Guarantee and/or the Second Finnvera Guarantee (as the case may be) up to the
date of such refund payment by Finnvera; and

 

(ii)the irrevocable release of Finnvera from any liability under (i) the
Finnvera Guarantee in respect of the portion of the FEC Loan prepaid and/or
(ii) the Second Finnvera Guarantee in respect of the portion of the Finnvera
Balancing Loan being prepaid.

 

(d)The Facility Agent shall procure that the Guarantee Holder shall:

 

(i)make a written request to Finnvera seeking a reimbursement of the Finnvera
Premium and/or the Finnvera Balancing Premium (as the case may be) in the
circumstances described in Section 11.14.1(b) and (c) above promptly after the
relevant prepayment and (subject to any confidentiality undertakings given to
Finnvera by the Facility Agent pursuant to the terms of the Finnvera Guarantee
and/or the Second Finnvera Guarantee (as the case may be) provide a copy of the
request to the Borrower;

 

(ii)use its reasonable endeavours to maximize the amount of any reimbursement of
the Finnvera Premium and/or the Finnvera Balancing Premium (as the case may be)
from Finnvera to which the Guarantee Holder is entitled;

 



111

 

 

(iii)agree to the irrevocable release of Finnvera from any liability under
(i) the Finnvera Guarantee in respect of the portion of the FEC Loan prepaid
and/or (ii) the Second Finnvera Guarantee in respect of the portion of the
Finnvera Balancing Loan prepaid; and

 

(iv)pay to the Borrower the full amount of any reimbursement of the Finnvera
Premium and/or the Finnvera Balancing Premium (as the case may be) that the
Guarantee Holder receives from Finnvera pursuant to the terms of the Finnvera
Guarantee and/or the Second Finnvera Guarantee (as the case may be) within five
(5) Business Days of receipt with same day value and such amount of any such
reimbursement shall be applied as a prepayment against the FEC Loan and the
Finnvera Balancing Loan on a pro rate basis provided that the Borrower may
direct how such pro rata prepayment shall be applied between the FEC Tranche A
Loan and the FEC Tranche B Loan.

 

(e)The Borrower acknowledges that the Finnvera Premium and, if applicable, the
Finnvera Balancing Premium shall be calculated as provided in Section 3.5.3 and
shall be paid to Finnvera from the proceeds of the FEC Tranche B Loan and the
Finnvera Balancing Loan respectively on the Disbursement Date and duly
authorises (i) FEC to pay the Finnvera Premium to Finnvera on the Disbursement
Date by utilising the proceeds of the FEC Tranche B Loan and (ii) the Finnvera
Balancing Lenders to pay the Finnvera Balancing Premium to Finnvera on the
Disbursement Date by utilising the proceeds of the Finnvera Balancing Loan.

 

Section 11.14.2. Facility Agent, Guarantee Holder and Finnvera dealings

 

(a)The parties to this Agreement agree that the Facility Agent and the Guarantee
Holder may act on the instructions of Finnvera in relation to this Agreement
provided that nothing in this Clause shall permit the Facility Agent to do
anything which would alter the rights and/or obligations of any Finance Party or
the Borrower as set out in this Agreement.

 

(b)Subject to any provision of the FEC Transfer Documents to the contrary, KfW
IPEX as the Guarantee Holder under the Finnvera Guarantee and, if applicable,
the Second Finnvera Guarantee, agrees with the Lenders to act in compliance with
the Finnvera Guarantee and, if applicable, the Second Finnvera Guarantee.

 

(c)KfW IPEX as the Guarantee Holder under the Finnvera Guarantee and, if
applicable, the Second Finnvera Guarantee, may inform Finnvera of any increase
or material change in any risk covered by the Finnvera Guarantee and/or, if
applicable, the Second Finnvera Guarantee to the extent it is required to do so
under the terms of the Finnvera Guarantee and, if applicable, the Second
Finnvera Guarantee and/or related Finnvera General Terms or for the purposes of
ensuring the continuing validity of the Finnvera Guarantee and, if applicable,
the Second Finnvera Guarantee and shall notify the Borrower in case it so
informs Finnvera.

 



112

 

 

Section 11.15. FEC Transfer Documents

 

(a)The Borrower acknowledges that:

 

(i)the Initial FEC Lender has entered into or will enter into (as applicable)
the FEC Transfer Documents pursuant to which Initial FEC Lender will, amongst
other things, assign and transfer its respective rights and obligations under
this Agreement to FEC in respect of the FEC Loan; and

 

(ii)following the assignment and transfer referred to above, the Facility Agent
shall act as agent for FEC under the Loan Documents and the Guarantee Holder
shall continue to act as holder of the Finnvera Guarantee for and on behalf of
the FEC Lender(s).

 

(b)The Borrower and each Finance Party shall co-operate and actively assist each
other with respect to any obligations such Finance Party may have under or in
connection with any Credit Support Document provided however, the Borrower shall
not be required to act in a manner that it considers to be contrary or adverse
to its own interests or may, directly or indirectly, result in any increased or
additional cost or liability to the Borrower whether under the Loan Documents or
otherwise (except for costs and expenses which the Borrower has agreed, pursuant
to any Loan Document or otherwise, to pay).

 

(c)The Finance Parties have obligations under the FEC Transfer Documents (to
which they are a party) and the Facility Agent has obligations as holder of the
Finnvera Guarantee and, if applicable, the Second Finnvera Guarantee, which they
would not have incurred (or in relation to which it would not have had any
liability) if they had not entered into the FEC Transfer Documents or become
holder of the Finnvera Guarantee and, if applicable, the Second Finnvera
Guarantee. Accordingly, the Borrower agrees to indemnify each Finance Party
against any cost, loss or liability incurred by such Finance Party in connection
with the FEC Transfer Documents (to which such Finance Party is a party and
acting in whatever capacity) or as holder of the Finnvera Guarantee and, if
applicable, the Second Finnvera Guarantee, and for any cost, loss or liability
for which such Finance Party may be liable to FEC or Finnvera or otherwise under
any FEC Transfer Document to which it is a party (acting in whatever capacity)
or in respect of the Finnvera Guarantee and, if applicable, the Second Finnvera
Guarantee, unless caused by the gross negligence or wilful misconduct of that
Finance Party or the failure to perform or any default by that Finance Party
under the relevant FEC Transfer Document, this Agreement, any other Loan
Document or the Finnvera Guarantee and, if applicable, the Second Finnvera
Guarantee.

 

(d)The FEC Transfer Documents and the Residual Risk Guarantee from the Initial
Residual Risk Guarantor shall be executed concurrently with signing this
Agreement.

 



113

 

 

(e)The Facility Agent shall or (as the case may be) shall procure that the
Guarantee Holder shall, provide a copy of each FEC Transfer Document and the
Residual Risk Guarantee from the Initial Residual Risk Guarantor to the Borrower
promptly following execution of the same.

 

Section 11.16. Application of proceeds under the Finnvera Guarantee, the Second
Finnvera Guarantee and the Hermes Insurance Policy

 

(a)If any Finance Party receives any proceeds under the Finnvera Guarantee, the
Second Finnvera Guarantee or the Hermes Insurance Policy, it shall transfer such
moneys to the Facility Agent.

 

(b)Any proceeds referred to in (a) above shall be applied by the Facility Agent
in favour of (i) an FEC Lender only in relation to monies received under the
Finnvera Guarantee (ii) if applicable, the Finnvera Balancing Lenders only in
relation to monies received under the Second Finnvera Guarantee and (iii) the
Hermes Lenders only in relation to monies received under the Hermes Insurance
Policy and, for the avoidance of doubt, no such proceeds shall be made available
to the Borrower.

 

(c)Such proceeds shall be ignored when calculating the amount owing to the
Lenders in respect of the FEC Loan, the Finnvera Balancing Loan (if applicable)
or the Hermes Loan (as the case may be) and, for the avoidance of doubt, the
obligations of the Borrower under the Loan Documents to which it is a party
shall remain in full force and effect, notwithstanding the receipt of any such
proceeds under the Finnvera Guarantee, the Second Finnvera Guarantee (if
applicable) or the Hermes Insurance Policy (as the case may be).

 

Section 11.17. Waiver of immunity

 

To the extent that the Borrower or any Finance Party has or hereafter may
acquire any immunity from jurisdiction of any court of from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself or its property, the
Borrower and such Finance Party hereby irrevocably waives, to the fullest extent
permitted by law, such immunity in respect of its obligations under this
Agreement and the other Loan Documents.

 

Section 11.18. Law and Jurisdiction

 

Section 11.18.1. Governing Law

 

This Agreement and any non-contractual obligations arising out of or in respect
of this Agreement shall in all respects be governed by and interpreted in
accordance with English law.

 

Section 11.18.2. Jurisdiction

 

For the exclusive benefit of the Facility Agent and the other Finance Parties,
the parties to this Agreement irrevocably agree that the courts of England are
to have jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement and that any proceedings may be brought in those
courts. The Borrower irrevocably waives any objection which it may now or in the
future have to the laying of the venue of any proceedings in any court referred
to in this Section, and any claim that those proceedings have been brought in an
inconvenient or inappropriate forum.

 



114

 

 

Section 11.18.3. Alternative Jurisdiction

 

Nothing contained in this Section shall limit the right of the Facility Agent or
the other Finance Parties to commence any proceedings against the Borrower in
any other court of competent jurisdiction nor shall the commencement of any
proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any proceedings in any other jurisdiction, whether concurrently
or not.

 

Section 11.18.4. Service of Process

 

Without prejudice to the right of the Facility Agent or the other Finance
Parties to use any other method of service permitted by law, the Borrower
irrevocably agrees that any writ, notice, judgment or other legal process shall
be sufficiently served on it if addressed to it and left at or sent by post to
RCL Cruises Ltd., presently at Building 2, Aviator Park, Station Road,
Addlestone, Surrey KT15 2PG, Attention: General Counsel, and in that event shall
be conclusively deemed to have been served at the time of leaving or, if by
international courier, at 9:00 am on the third Business Day after posting by
international courier.

 

Section 11.19. Confidentiality

 

Each of the Facility Agent, the Lenders and the Residual Risk Guarantors agrees
to maintain and to cause its Affiliates to maintain the confidentiality of all
information provided to it by the Borrower or any Subsidiary of the Borrower, or
by the Facility Agent on the Borrower's or such Subsidiary's behalf, under this
Agreement, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement or
in connection with other business now or hereafter existing or contemplated with
the Borrower or any Subsidiary, except to the extent such information (i) was or
becomes generally available to the public other than as a result of disclosure
by it or its Affiliates or their respective directors, officers, employees and
agents, or (ii) was or becomes available on a non-confidential basis from a
source other than the Borrower or any of its Subsidiaries so long as such source
is not, to its knowledge, prohibited from disclosing such information by a
legal, contractual or fiduciary obligation to the Borrower or any of its
Affiliates; provided, however, that it may disclose such information (A) at the
request or pursuant to any requirement of any self-regulatory body, governmental
body, agency or official to which the Facility Agent, any Lender, any Residual
Risk Guarantor or any of their respective Affiliates is subject or in connection
with an examination of the Facility Agent, such Lender, such Residual Risk
Guarantor or any of their respective Affiliates by any such authority or body,
including without limitation the Federal Republic of Germany or Finland;
(B) pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable requirement of law but without
limitation including the rules of any relevant stock exchange on which any
Lender's, Residual Risk Guarantor's or its Affiliate's shares are listed; (D) to
the extent reasonably required in connection with any litigation or proceeding
to which the Facility Agent, any Lender, any Residual Risk Guarantor or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder; (F) to the Facility Agent
or such Lender's or such Residual Risk Guarantor's independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender or such Residual Risk Guarantor who are advised of the confidentiality of
such information; (G) to any direct participant, assignee or transferee and
their representatives and professional advisers, in relation to any Loan
Document or the Borrower, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent, the
Lenders and the Residual Risk Guarantors hereunder; (H) as to the Facility
Agent, any Lender, any Residual Risk Guarantor or their respective Affiliates,
as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Borrower or any Subsidiary is party with
the Facility Agent, such Lender or such Residual Risk Guarantor or such
Affiliate; (I) to its Affiliates and its Affiliates' directors, officers,
employees, professional advisors and agents, provided that each such Affiliate,
director, officer, employee, professional advisor or agent shall keep such
information confidential to the same extent required of the Facility Agent, the
Lenders and the Residual Risk Guarantors hereunder; (J) to each of Finnvera and
Hermes provided that Finnvera or Hermes may only discuss such information
subject to receiving a confidentiality undertaking from any recipient to whom
such information is disclosed (other than in the case of other Export Credit
Agencies); (K) to any other party to the Agreement; and (L) to any rating agency
(including its professional advisers) such confidential information as may be
required to be disclosed to enable such rating agency to carry out its normal
rating activities in relation to the Loan Documents and/or the Borrower. Each of
the Facility Agent, the Lenders and the Residual Risk Guarantors shall be
responsible for any breach of this Section 11.19 by any of its Affiliates or any
of its Affiliates' directors, officers, employees, professional advisors and
agents.

 



115

 

 

Section 11.20. Mitigation

 

(a)If the provisions of Section 3.2.2(b), 3.2.2(c) or 9.1.10(C) apply (and
having regard to clause (b) below), the Facility Agent, the Borrower and the
Lenders (or, in the case of Section 3.2.2(b) or 3.2.2(c), any affected Lender)
shall discuss in good faith (but without obligation) for a period (the
"Mitigation Period") of not less than, in the case of Sections 3.2.2(b) and
3.2.2(c), 50 days and, in the case of Section 9.1.10(C), 30 days (and which in
the case of Section 3.2.2(b) and 3.2.2(b) shall commence on the first day of the
50-day period referred to in those respective Sections and, in the case of
Section 9.1.10(C), shall run concurrently with the 30 day period referred to in
that Section or, concurrently with the three (3) month grace period applicable
in the case of a suspension of the Hermes Insurance Policy ) after (x) in the
case of Section 3.2.2(b) and 3.2.2(c), the date on which the Illegality Notice
is given or (y) in the case of Section 9.1.10(C), the date such Section becomes
applicable, as the case may be:

 

(i)in the case of Section 3.2.2(b) or 3.2.2(c), what steps may be open to the
relevant Lender to mitigate or remove such circumstances (including, without
limitation, the possibility of assigning the Lender's Commitment to an Affiliate
or another Lending Office); and

 



116

 

 

(ii)in the case of Section 9.1.10(C), the circumstances in which
Section 9.1.10(C) has become applicable and whether there are any steps or
actions which can be taken to remove the effect of the circumstances as
described in such Section and/or reinstate or replace the Hermes Insurance
Policy.

 

If the provisions of Section 3.2.2(b) or 3.2.2(c) apply, if requested by the
Borrower, the affected Lender shall, without limiting such Lender's obligation
to enter into discussions as set forth above in this Section 11.20(a), use
commercially reasonable efforts to transfer its Affected Commitment or its
portion of the Loan, as the case may be, to one or more third parties at par
during the Mitigation Period in the manner contemplated by Section 3.2.2(b) or
(c) as relevant.

 

(b)To the extent required by or considered necessary by any party to this
Agreement, the Lenders (and, in the case of Section 3.2.2(b) or 3.2.2(c), any
affected Lender) shall use commercially reasonable efforts to include the
Finnish Authorities and Hermes in all foregoing discussions.

 

(c)If an Illegality Notice shall be given by any Lender during the period
falling 20 days prior to the Actual Delivery Date, the affected Lender will use
all reasonable efforts to accelerate the mitigation steps of the type described
or to be discussed pursuant to this Section to try and enable the Commitment of
such Lender to still be available for drawing by the Borrower two (2) Business
Days prior to the Actual Delivery Date in the manner contemplated by this
Agreement.

 

Section 11.21. CIRR requirements

 

(A)           The Borrower acknowledges that:

 

(a)the government of the Federal Republic of Germany, the Federal Audit Court or
any authorised representatives specified by these bodies shall be authorised at
any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of any or all of the Lenders relating to this
Agreement;

 

(b)in the course of its activity as the Facility Agent, the Facility Agent may:

 

(i)provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it under this Agreement; and

 

(ii)disclose information concerning the subsidised transaction contemplated by
this Agreement in the context of internationally agreed
consultation/notification proceedings and statutory specifications, including
information received from the lenders relating to this Agreement;

 



117

 

 

(c)the Facility Agent and (to the extent the Lenders have entered into an Option
A Refinancing Agreement with KfW) the Hermes Lenders and the Finnvera Balancing
Lenders are entitled to disclose to KfW:

 

(i)circumstances pertaining to the Hermes Loan and, if applicable, the Finnvera
Balancing Loan, proper repayment and collaterisation;

 

(ii)extraordinary events which may jeopardise the proper servicing of the Hermes
Loan and, if applicable, the Finnvera Balancing Loan;

 

(iii)any information required by KfW with respect to the proper use of any
refinancing funds granted to the respective Hermes Lender in respect of the
Hermes Loan and, if applicable, the respective Finnvera Balancing Lender in
respect of the Finnvera Balancing Loan;

 

(iv)the Loan Documents;

 

provided that KfW agrees to keep such information confidential to the same
extent required of Lenders pursuant to Section 11.15.

 

Section 11.22. Modification and/or discontinuation of benchmarks

 

(a)If a Screen Rate Replacement Event has occurred then promptly thereafter, the
Facility Agent and the Borrower will enter into negotiations with a view to
amend this Agreement to replace the LIBO Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving of then existing
convention for similar US dollar denominated syndicated credit facilities for
such alternative benchmarks where such negotiations will take into account the
then current market standards and will be conducted with a view to reducing or
eliminating, to the extent reasonably practicable, any transfer of economic
value from one party to another party (any such proposed rate, a "Benchmark
Successor Rate"), together with any proposed Benchmark Successor Rate Conforming
Changes and any such amendment shall become effective at 5:00 PM (New York City
time) on the fifth Business Day after the Facility Agent shall have posted such
proposed amendment to all Lenders and the Borrower unless, prior to such time,
the Required Lenders have delivered to the Facility Agent written notice that
such Lenders does not accept such amendment. Such Benchmark Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the Facility
Agent, such Benchmark Successor Rate shall be applied in a manner as otherwise
reasonably determined by the Facility Agent.

 

(b)If no Benchmark Successor Rate has been determined and either (x) the
circumstances set out in paragraph (a) of the definition of "Screen Rate
Replacement Event" in section 1.1 exist or (y) the Scheduled Unavailability Date
has occurred, the Facility Agent will promptly so notify the Borrower and each
Lender. Thereafter, (i) the obligation of the Lenders to make or maintain the
Loan shall be suspended and (ii) Screen Rate shall no longer be utilised in
determining the LIBO Rate. Upon receipt of such notice, the Borrower may revoke
any pending Loan Request.

 



118

 

 

(c)Until such time as a Benchmark Successor Rate and benchmark Successor Rate
Conforming Changes have been determined and agreed and without prejudice to the
obligation of the parties to enter into negotiations with a view to determining
or agreeing a Benchmark Successor Rate pursuant to paragraph (a) above, for any
Interest Period starting after the Screen Rate Replacement Event, the LIBO Rate
shall be replaced by the weighted average of the rates notified to the Facility
Agent by each Lender five Business Days prior to the first day of that Interest
Period, to be that which expresses as a percentage rate per annum the cost the
relevant Lender would have of funding an amount equal to its participation in
the Loan during the relevant Interest Period from whatever source it may
reasonably select. If such amount is less than zero, it shall be deemed to be
zero.

 

(d)Notwithstanding anything else herein, any definition of Benchmark Successor
Rate shall provide that in no event shall such Benchmark Successor Rate be less
than zero for purposes of this Agreement.

 

(e)Section 3.3.6 shall not apply following the occurrence of a Screen Rate
Replacement Event.

 

(f)Where paragraph (a) above applies, the Borrower shall, within three Business
Days of demand, reimburse the Facility Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Facility Agent in
responding to, evaluating, negotiating or complying with the requirements set
out in that paragraph.

 



119

 

 

IN WITNESS WHEREOF, the parties hereto have caused this ICON 3 Hull No. 1402
Credit Agreement to be executed by their respective officers thereunto duly
authorised as of the day and year first above written.

 

  KFW IPEX-BANK GMBH, as Facility Agent, Documentation Agent, Hermes
Agent, Initial Mandated Lead Arranger, Sole Bookrunner, Initial Lender and
Initial Residual Risk Guarantor       By /s/ Sheila Obhrai   Name: Sheila Obhrai
  Title: Attorney-in-fact       Address:   Palmengartenstrasse 5-9       D-60325
Frankfurt am Main       Germany       Facsimile No.: ++49 (69) 7431 [3768]  
Email: celine.brochard@kfw.de   Attention: Maritime Industries       With a copy
to: Credit Operations   Facsimile No.: +49 (69) 7431 2944

 



120

 

 

  ROYAL CARIBBEAN CRUISES LTD.       By /s/ Antje M. Gibson   Name: Antje M.
Gibson   Title: Vice President and Treasurer       Address:   1050 Caribbean Way
  Miami, Florida 33132, United States of America   Facsimile No.: +1 (305)
539-6400   Email: agibson@rccl.com     bstein@rccl.com   Attention: Vice
President, Treasurer   With a copy to: General Counsel

 





 

 

 

EXHIBIT A-1
Commitments of the Initial Lender

 

Initial Lender Commitment (USD equivalent of EUR) Percentage (%)         FEC
Tranche A Commitments         KfW IPEX-Bank GmbH 823,200,000 - FEC Tranche A
Loan 100%       FEC Tranche B Commitments         KfW IPEX-Bank GmbH 388,800,000
- FEC Tranche B Loan (without Finnvera premium)
31,331,966 - Finnvera Premium 100%         Hermes Commitments         KfW
IPEX-Bank GmbH 160,000,000 - Hermes Loan (without Hermes Fee)
4,153,073 - Hermes Fee 100%       KfW IPEX – Bank GmbH Finnvera Balancing
Commitments         0 - Finnvera Balancing Loan (including Finnvera Balancing
Premium) 100%

 



122

 

 

EXHIBIT A-2
Form of Loan Request (FEC Loan)

 

KfW IPEX-Bank GmbH, as Facility Agent

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

Federal Republic of Germany

 

Attention:[Name]
[Title]

 

ICON 3 - HULL NO. 1402 – NOTICE OF DRAWDOWN

 

Gentlemen and Ladies:

 

This Loan Request is delivered to you pursuant to Section 2.5 of the ICON 3 Hull
No. 1402 Credit Agreement dated [                        ] 2019 (together with
all amendments, if any, from time to time made thereto, the "Agreement"), among
Royal Caribbean Cruises Ltd. (the "Borrower"), the various other financial
institutions from time to time party thereto as Lenders and Residual Risk
Guarantors, KfW IPEX-Bank GmbH as Facility Agent (in such capacity, the
"Facility Agent"), Documentation Agent, Hermes Agent, KfW IPEX-Bank GmbH as
Initial Mandated Lead Arranger and Sole Bookrunner. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Agreement.

 

The Expected Delivery Date is [         ], 20    .

 

The Borrower hereby requests that the FEC Loan be made in the principal amount
of US$[     ] on                    , 20 , which amount [(when aggregated with
the Hermes Loan [and Finnvera Balancing Loan] to be requested in a subsequent
Loan Request] does not exceed the US Dollar Maximum Loan Amount. The said Dollar
amount requested for the FEC Loan is:

 

(A)           to the extent of the amount of US$[            ], [(when
aggregated with the Hermes Loan [and Finnvera Balancing Loan to be requested in
a subsequent Loan Request)] equal to the US Dollar Equivalent of the amount of
EUR [            ], being 80% of the Contract Price (including the portion
thereof relating to the NYC Allowance) to be funded from the relevant
Commitments as follows:

 

(i)            EUR [                  ] from the FEC Tranche A Loan; and

 

(ii)           EUR [                  ] from the FEC Tranche B Loan

 

and paid to the account specified by the Facility Agent pursuant to
Section 2.5(b) of the Agreement;

 



123

 

 

(B)            US$[                       ] from the FEC Tranche B Loan to
finance 100% of the Finnvera Premium to be paid to Finnvera on the Disbursement
Date in accordance with Section 2.5(d)(ii) of the Agreement; and

 

The Borrower has previously sent to your attention (i) true and complete copies
of the counterparty confirmations evidencing the rates of exchange making up the
US Dollar Equivalent under (A) in the preceding paragraph (excluding the portion
thereof related to the NYC Allowance) and (ii) the invoice from the Borrower to
the Builder in respect of the NYC Allowance showing the USD/EUR exchange rate
used for determining the EUR amount of the NYC Allowance.

 

Please wire transfer the proceeds of the FEC Loan as follows:

 

Amount to be Transferred Settlement Instructions

 

The Borrower confirms that it has delivered to the Facility Agent the documents
required to satisfy the condition precedent set out in Section 5.1.1 and
Section 5.1.6 of the Agreement.

 

The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects, except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made.

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Facility Agent. Except to the
extent, if any, that prior to the time of the borrowing requested hereby the
Facility Agent shall receive written notice to the contrary from the Borrower,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such borrowing as if then made.

 



124

 

 

The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ____ day of __________, 20__ .

 

  Royal Caribbean Cruises Ltd.       By:                     Name:     Title:  

 



125

 

 

EXHIBIT A-3
Form of Loan Request (Hermes Loan [and if applicable Finnvera Balancing Loan])

 

KfW IPEX-Bank GmbH, as Facility Agent

Palmengartenstrasse 5-9

D-60325 Frankfurt am Main

Federal Republic of Germany

 

Attention:[Name]
[Title]

 

ICON 3 - HULL NO. 1402 – NOTICE OF DRAWDOWN

 

Gentlemen and Ladies:

 

This Loan Request is delivered to you pursuant to Section 2.5 of the ICON 3 Hull
No. 1402 Credit Agreement dated [               ] 2019 (together with all
amendments, if any, from time to time made thereto, the "Agreement"), among
Royal Caribbean Cruises Ltd. (the "Borrower"), the various other financial
institutions from time to time party thereto as Lenders and Residual Risk
Guarantors, KfW IPEX-Bank GmbH as Facility Agent (in such capacity, the
"Facility Agent"), Documentation Agent, Hermes Agent, KfW IPEX-Bank GmbH as
Initial Mandated Lead Arranger and Sole Bookrunner. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Agreement.

 

The Expected Delivery Date is [         ], 20    .

 

The Borrower hereby requests that the Hermes Loan [and the Finnvera Balancing
Loan] be made in the principal amount of US$[       ] on                    , 20
, which amount (when aggregated with the FEC Loan requested in our Loan Request
dated [●]) does not exceed the US Dollar Maximum Loan Amount. The said Dollar
amount requested for the Hermes Loan [and the Finnvera Balancing Loan]is:

 

(A)      to the extent of the amount of US$[            ] (when aggregated with
the FEC Loan requested in our Loan Request dated [●]), equal to the US Dollar
Equivalent of the amount of EUR [                ], being 80% of the Contract
Price (including the portion thereof relating to the NYC Allowance) to be funded
from the relevant Commitments as follows:

 

(i)            EUR [                  ] from the Hermes Loan[; and

 

(ii)            EUR [                  ] from the Finnvera Balancing Loan]

 

and paid to the account specified by the Facility Agent pursuant to
Section 2.5(b) of the Agreement;

 



126

 

 

(B)            US$[                    ] to finance 100% of the Hermes Fee from
the Hermes Loan to be paid Hermes [and US$[                ] to finance 100% of
the Finnvera Balancing Premium from the Finnvera Balancing Loan to be paid to
Finnvera] and the Borrower on the Actual Delivery Date in accordance with
Section 2.5(d)[(ii) and] (iii) of the Agreement.

 

The Borrower has previously sent to your attention (i) true and complete copies
of the counterparty confirmations evidencing the rates of exchange making up the
US Dollar Equivalent under (A) in the preceding paragraph (excluding the portion
thereof related to the NYC Allowance) and (ii) the invoice from the Borrower to
the Builder in respect of the NYC Allowance showing the USD/EUR exchange rate
used for determining the EUR amount of the NYC Allowance.

 

Please wire transfer the proceeds of the relevant part of the requested Loan as
follows:

 

Amount to be Transferred Settlement Instructions

 

The Borrower confirms that it has delivered to the Facility Agent the documents
required to satisfy the condition precedent set out in Section 5.1.1 and
Section 5.1.6 of the Agreement.

 

The Borrower hereby acknowledges that, pursuant to Section 5.1.5 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects, except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made.

 

The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Facility Agent. Except to the
extent, if any, that prior to the time of the borrowing requested hereby the
Facility Agent shall receive written notice to the contrary from the Borrower,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such borrowing as if then made.

 



127

 

 

The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ____ day of __________, 20__ .

 

  Royal Caribbean Cruises Ltd.       By:     Name:                   Title:  

 



128

 

 

EXHIBIT B-1
Form of Opinion of Liberian Counsel to Borrower

 



129

 

 

[tm1926679d1_ex10-1img006.jpg] 

WFW-NY Draft 12/12/19

 

To the Lenders, FEC, Finnvera and Hermes (each as defined in

the Credit Agreement referred to below), and to KfW IPEX-Bank

GmbH as Facility Agent

 

Our Reference RODD1/01474.50108/US/80698988v3  

 

May __, 2025

 

Royal Caribbean Cruises Ltd. - ICON 3 Hull No. 1402 Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as legal counsel on matters of Liberian law to Royal Caribbean
Cruises Ltd. (the “Borrower”) in connection with an ICON 3 Hull No. 1402 Credit
Agreement dated as of [l] (the “Credit Agreement”) among (inter alia) (1) the
Borrower, (2) the lenders from time to time party thereto as several lenders
(collectively, the “Lenders”), (3) KfW IPEX-Bank GmbH as facility agent, CIRR
agent and documentation agent (in such capacities, the “Facility Agent”),
(4) KfW IPEX-Bank GmbH as Hermes Agent, (5) KfW IPEX-Bank GmbH as Initial
Mandated Lead Arranger and Sole Bookrunner and (6) KfW IPEX-Bank GmbH as Initial
Residual Risk Guarantor, in respect of a US dollar loan facility in an amount
not to exceed (i) the US Dollar Equivalent of 80% of the Contract Price of the
Purchased Vessel, (ii) the US Dollar equivalent of 100% of the Finnvera Premium
and, if applicable, 100% of the Finnvera Balancing Premium and (iii) the US
Dollar Equivalent of 100% of the Hermes Fee.

 

This opinion is furnished to the addressees pursuant to Clause 5.1.2(a) of the
Credit Agreement. Terms defined in the Credit Agreement shall have the same
meaning when used herein.

 

In rendering this opinion we have examined an executed copy of each of the
following documents (collectively, the “Documents”):

 

A.The Credit Agreement;

 

B.An Account Pledge Agreement dated [●] (the “Account Pledge Agreement”) among
the Borrower, the Facility Agent and the Lenders respecting the Pledged Accounts
described therein;1

 



 



1 Please provide a draft of this document.

 

[tm1926679d1_ex10-1img007.jpg] 

 





Page 2

 

[tm1926679d1_ex10-1img008.jpg]

 

C.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the Participation Fee described therein;

 

D.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the Commitment Fees (Lenders) described
therein;

 

E.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the Commitment Fees (Residual Risk
Guarantors) described therein;

 

F.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the Agency Fee described therein;

 

G.A Fee Letter dated [l] addressed by KfW IPEX-Bank GmbH as Initial Mandated
Lead Arranger to, and accepted and agreed by, the Borrower in relation to the
Arranger Fee described therein;

 

H.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the CIRR Guarantee Charge described
therein; and

 

I.A Fee Letter dated [l] addressed by the Facility Agent to, and accepted and
agreed by, the Borrower in relation to the Residual Risk Guarantee Fees
described therein.

 

We have also examined originals or photostatic copies or certified copies of all
such agreements and other instruments, certificates by public officials and
certificates of officers of the Borrower as are relevant and necessary and
relevant corporate authorities of the Borrower. We have assumed with your
approval, the genuineness of all signatures, the authenticity of all documents
submitted to us as originals and the conformity with the original documents of
all documents submitted to us as copies, the power, authority and legal right of
the parties to the Documents other than the Borrower to enter into and perform
their respective obligations under the Documents, and the due authorization of
the execution of the Documents by all parties thereto other than the Borrower.
We have also assumed that (i) the Borrower does not have its management and
control in Liberia, or undertake any business activity in Liberia, and (ii) less
than a majority of the direct or indirect shareholders of the Borrower by vote
or value are resident in Liberia. We have further assumed the validity and
enforceability of the Documents under all applicable laws other than the law of
the Republic of Liberia.

 

As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.

 

We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction. Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000) as amended
by the Consolidated Tax Amendments Act of 2011, and the Liberian Commercial Code
of 2010, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States. In rendering our opinion
as to the valid existence in good standing of the Borrower, we have relied on a
Certificate of Goodstanding issued by order of the Minister of Foreign Affairs
of the Republic of Liberia on [●].

 





Page 3

 

[tm1926679d1_ex10-1img009.jpg]

 

This opinion is limited to the law of the Republic of Liberia. We express no
opinion as to the laws of any other jurisdiction.

 

Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:

 

1.The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;

 

2.The Borrower has full right, power and authority to enter into, execute and
deliver the Documents and to perform each and all of its obligations under the
Documents;

 

3.Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower;

 

4.Each of the Documents constitutes the legal, valid and binding obligations of
the Borrower, enforceable against the Borrower in accordance with its terms;

 

5.Neither the execution nor delivery of any of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian law or violate any
provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower;

 

6.No consent or approval of, or exemption by, any Liberian governmental or
public bodies and authorities are required in connection with the execution and
delivery by the Borrower of any of the Documents;

 

7.It is not necessary to file, record or register any of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower;

 

8.Assuming none of the Documents has been executed in the Republic of Liberia,
no stamp or registration or similar taxes or charges are payable in the Republic
of Liberia in respect of any of the Documents or the enforcement thereof in the
courts of the Republic of Liberia other than customary court fees payable in
litigation in the courts of the Republic of Liberia;

 

9.The Borrower is not required or entitled under any existing applicable law or
regulation of the Republic of Liberia to make any withholding or deduction in
respect of any tax or otherwise from any payment which it is or may be required
to make under any of the Documents;

 

10.Assuming that the shares of the Borrower are not owned, directly or
indirectly, by the Republic of Liberia or any other sovereign under Liberian
law, neither the Borrower nor the property or assets of the Borrower is immune
from the institution of legal proceedings or the obtaining or execution of a
judgment in the Republic of Liberia;

 





Page 4

 

[tm1926679d1_ex10-1img010.jpg]

 

11.Under Liberian law the choice by the Borrower of English law to govern the
Documents (other than the Account Pledge Agreement) is a valid choice of law and
the irrevocable submission under the Credit Agreement by the Borrower to the
jurisdiction of the courts of England is a valid submission to such courts;

 

12.In the event a judgment of the courts of England against the Borrower was
obtained after service of process in the manner specified in the Credit
Agreement, such judgment would (when duly authenticated) be admissible as
evidence in proceedings brought to enforce the Credit Agreement in the courts of
Liberia; provided that each defendant in any such proceeding shall have appeared
in person or by an authorized representative before the English court rendering
such judgment;

 

13.Under Liberian law the choice by the Borrower of law of [●] to govern the
Account Pledge Agreement is a valid choice of law and the submission thereunder
by the Borrower to the jurisdiction of [●] is a valid submission to such
jurisdiction;

 

14.To the best of our knowledge without having made any investigation of
agreements (other than our examination of the Documents) to which the Borrower
is a party, claims against the Borrower under the Documents will rank at least
pari passu with the claims of all unsecured creditors of the Borrower except
those mandatorily preferred by law;

 

15.None of the Finance Parties will be deemed to be resident, domiciled,
carrying on business or subject to taxation in the Republic of Liberia solely by
reason of the negotiation, preparation, execution, performance or enforcement
of, and/or receipt of any payment due from the Company under, the Documents.

 

We qualify our opinion to the extent that:

 

(i)the enforceability of the rights and remedies provided for in the Documents
(a) may be limited by bankruptcy, reorganization, insolvency, moratorium and
other similar laws affecting generally the enforcement of creditors’ rights and
(b) is subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), including
application by a court of competent jurisdiction of principles of good faith,
fair dealing, commercial reasonableness, materiality, unconscionability and
conflict with public policy or similar principles; and

 

(ii)while there is nothing in the law of the Republic of Liberia that prohibits
a Liberian corporation from submitting to the jurisdiction of a forum other than
the Republic of Liberia, the enforceability of such submission to jurisdiction
provisions is not dependent upon Liberian law and such provisions may not be
enforceable under the law of a particular jurisdiction other than the Republic
of Liberia.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender or the Facility Agent in accordance with the provisions of the
Credit Agreement. Any such Lender or Facility Agent may rely on the opinion
expressed above as if this opinion letter were addressed and delivered to such
Lender or Facility Agent on the date hereof.

 





Page 5

 

[tm1926679d1_ex10-1img011.jpg]

 

This opinion may not be disclosed to any person other than:

 

(a)any Affiliate of any of the Facility Agent and the Lenders, and the
employees, officers, auditors and professional advisors of any of the Facility
Agent, the Lenders and their respective Affiliates;

 

(b)those Persons (such as regulatory authorities) who, in the ordinary course of
business of the Facility Agent and the Lenders, have access to their papers and
records or are entitled by law to see them (including as required by the
rules of any applicable stock exchange);

 

(c)any Person as required in accordance with law, regulation or any judicial
proceeding;

 

(d)to the extent required in connection with any actual or potential dispute or
claim to which an addressee of this opinion is a party and which is relating to
the transaction for which this opinion is given; and

 

(e)those Persons who are considering becoming Lenders, assignees or Participants
and their professional advisers, and on the basis that those Persons will make
no further disclosure.

 

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you or any other Lender or Facility Agent who is
permitted to rely on the opinion expressed herein as specified in the next
preceding paragraph of any development or circumstance of any kind including any
change of law or fact that may occur after the date of this opinion letter even
though such development, circumstance or change may affect the legal analysis, a
legal conclusion or any other matter set forth in or relating to this opinion
letter. Accordingly, any Lender or Facility Agent relying on this opinion letter
at any time should seek advice of its counsel as to the proper application of
this opinion letter at such time.

 

Very truly yours,

 

Watson Farley & Williams LLP

 







 

 

EXHIBIT B-2
Form of Opinion of English Counsel to Facility Agent

 



130

 

 

[tm1926679d1_ex10-1img002.jpg] [tm1926679d1_ex10-1img003.jpg]

 

 

KfW IPEX-Bank GmbH

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

Finnish Export Credit Ltd.

 

Finnvera plc

 

Euler Hermes Aktiengesellschaft

E:

T:

F:

Our ref:

 

 

 

 

sheila.obhrai@shlegal.com

+44 20 7809 2622

+44 20 7003 8483

\01-58-04373

 

[           ] 2020

 

01-58-04373\Draft(2)\Sheila Obhrai\10 December 2019

 

Dear Sirs

 

Royal Caribbean Cruises Ltd. (the "Borrower")

 

We have acted as English legal advisers to KfW IPEX-Bank GmbH as facility agent
(the "Facility Agent") in connection with a Finnvera and Hermes backed credit
agreement dated [     ] 2019 in respect of a United States Dollar credit
facility (the "Credit Agreement") relating to the construction of Meyer Turku Oy
ICON 3 hull no 1402 (the "Vessel") made between (among others) (i) the Borrower,
(ii) each of the Initial FEC Lender, the Initial Hermes Lender and the Initial
Finnvera Balancing Lender, (iii) KfW IPEX-Bank GmbH as the Facility Agent, the
Documentation Agent, CIRR agent and the Hermes Agent, and (iv) KfW IPEX-Bank
GmbH as the Initial Mandated Lead Arranger and Sole Bookrunner.

 

We have been asked to give this opinion pursuant to Section 5.1.2(b) of the
Credit Agreement.

 

Terms defined in the Credit Agreement have the same meaning in this opinion.

 

1Documents

 

1.1We have examined copies of the following documents for the purposes of this
opinion:

 

(a)the Credit Agreement;

 

(b)the Fee Letter in relation to an agency fee dated [    ] 2019 addressed by
the Facility Agent to the Borrower and accepted and agreed by the Borrower;

 

[tm1926679d1_ex10-1img004.jpg]

 



 

 

 

[tm1926679d1_ex10-1img003.jpg]

 

(c)the Fee Letter in relation to an arranger fee dated [     ] 2019 addressed by
KfW IPEX-Bank GmbH as the Initial Mandated Lead Arranger to the Borrower and
accepted and agreed by the Borrower;

 

(d)the Fee Letter in relation to the commitment fees (Lenders) dated [    
] 2019 addressed by the Facility Agent (acting on behalf of itself and the
Lenders) to the Borrower and accepted and agreed by the Borrower;

 

(e)the Fee Letter in relation to the commitment fees (Residual Risk Guarantors)
dated [      ] 2019 addressed by the Facility Agent (acting on behalf of itself
and the Residual Risk Guarantors) to the Borrower and accepted and agreed by the
Borrower;

 

(f)the Fee Letter in relation to the CIRR guarantee charge dated [     ] 2019
addressed by the Facility Agent to the Borrower and accepted and agreed by the
Borrower;

 

(g)the Fee Letter in relation to a participation fee dated [     ] 2019
addressed by the Facility Agent to the Borrower and accepted and agreed by the
Borrower; [and]

 

(h)the Fee Letter in relation to the residual risk guarantee fee dated [     
] 2019 addressed by the Facility Agent to the Borrower and accepted and agreed
by the Borrower; and

 

(i)the FEC Transfer Certificate dated [     ] 2019, executed by the Initial FEC
Lender in favour of FEC in relation to its Commitment in respect of the FEC Loan
under the Credit Agreement.

 

1.2"Finance Document" means each document referred to in paragraphs 1.1(a) to
(i).

 

1.3We have not examined any document or made any enquiries or searches except as
described in this opinion.

 

2Scope of Opinion

 

2.1Our opinion is given solely with respect to the laws of England and Wales as
at the date of this letter and as currently applied by the English courts.
Statements relating to taxation are also based on generally published practice
of HM Revenue & Customs applying at the date of this opinion. We express no
opinion as to the law of any other jurisdiction or as to any matters of fact.

 

2.2This opinion shall be governed by and interpreted in accordance with English
law.

 



2

 

 

[tm1926679d1_ex10-1img003.jpg]

 

3Opinion

 

3.1Subject to the assumptions and qualifications set out below, we are of the
opinion that:

 

(a)Obligations binding: the obligations of the Borrower under each Finance
Document to which it is a party are legally valid, binding and enforceable
obligations;

 

(b)Filings: it is not necessary for the validity, enforceability or
admissibility in evidence in England of any Finance Document that it be
registered or filed with any court, authority or public office;

 

(c)Choice of law and submission to jurisdiction: the choice of English law to
govern the Finance Documents and the submission of the Borrower to the
jurisdiction of the English courts will be upheld as a valid choice of law and
submission to jurisdiction in the English courts;

 

(d)Stamp duty: no United Kingdom ad valorem stamp duty or stamp duty reserve tax
or stamp or registration duty or similar United Kingdom taxes or charges are
payable in England in relation to:

 

(i)the execution, delivery or enforcement of the Finance Documents; or

 

(ii)the transfer of Loans by way of assignment or transfer as recorded under
section 11.11 of the Credit Agreement;

 

(e)Withholding tax: the Borrower is not required to make any deduction or
withholding for or on account of United Kingdom taxes from any payment of
interest made by the Borrower under the Finance Documents;

 

(f)No consents: no consent, authorisation, licence or approval of any
governmental or public body in England and Wales is required (i) to authorise
the execution, delivery, validity, enforceability or admission into evidence of
any Finance Document or (ii) for the lawful performance by the Borrower of its
obligations under each Finance Document to which it is a party;

 

(g)Equal ranking: the payment obligations of the Borrower under the Finance
Documents to which it is a party rank at least equally with claims of all its
other unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally; and

 

(h)Existing law: the execution by the Borrower of the Finance Documents to which
it is a party does not violate any provision of English law of general
application.

 



3

 

 

[tm1926679d1_ex10-1img003.jpg]

 

4Assumptions

 

4.1We have assumed that:

 

(a)Status and capacity: each party to each Finance Document:

 

(i)is duly incorporated and validly existing under the laws of its country of
incorporation;

 

(ii)has the necessary corporate power to enter into and perform its obligations
under each Finance Document to which it is a party;

 

(iii)has obtained all necessary consents and authorisations (other than, in
relation to the Borrower only, any consents or authorisations required under
English law) and is qualified and empowered to enter into and perform its
obligations under each Finance Document to which it is a party; and

 

(iv)has taken all action required by its constitutional documents to authorise
the execution of and the performance of its obligations under each Finance
Document to which it is a party;

 

(b)Execution: each Finance Document has been duly executed and delivered on
behalf of each party to it;

 

(c)Authenticity and conformity: each document described as an original is
authentic and each document described as a copy conforms to its original;

 

(d)Solvency: the Borrower is able to pay its debts as they fall due, will not
become unable to pay its debts as a consequence of entering into the Finance
Documents to which it is a party and no steps have been taken to make the
Borrower the subject of any insolvency procedure or injunction;

 

(e)No waiver: no Finance Document has been terminated or varied and no
obligation has been waived;

 

(f)Entire agreement: each Finance Document constitutes the entire agreement
between the parties to it as to the matters referred to in it;

 

(g)No duress: the effect of the Finance Documents is not affected by duress,
undue influence or mistake and no Finance Document has been entered into by any
party in connection with any unlawful activity;

 

(h)Other parties: each Finance Document has been duly authorised, executed and
delivered by each party to it and each such party has obtained all necessary
consents and authorisations and is qualified and empowered to enter into and
perform its obligations under each Finance Documents to which it is a party;

 

(i)Other laws: no law or public policy of any place other than England affects
the opinions contained in this letter and each Finance Document constitutes
legal, valid and binding obligations of the parties to it under all applicable
laws other than, in the case of the Borrower, English law;

 



4

 

 

[tm1926679d1_ex10-1img003.jpg]

 

(j)Facts: all facts and documents relevant to this opinion have been disclosed
to us;

 

(k)Agent for service of process: the person specified in the Credit Agreement as
agent for the service of process on behalf of the Borrower in England and Wales
exists and operates at the address stated, has duly accepted its appointment and
such appointment will subsist for so long as any liability is outstanding under
the Finance Documents;

 

(l)Choice of law: the choice of English law to govern the Finance Documents and
the submission by the parties other than the Borrower to the jurisdiction of the
English courts is, in each case, a valid choice of law and submission to
jurisdiction under the rules governing choice of law and submission to
jurisdiction applicable to each such party (other than the rules applicable
under English law);

 

(m)Rate of Interest: the Loan does not carry interest at a rate that exceeds a
reasonable commercial return or which is determined to any extent by reference
to the results of any business activity or the value of any property and does
not carry any right on repayment to any premium;

 

(n)No Amendments: there has been no amendment or change to any Finance Document
from the date on which it was signed;

 

(o)Payments not arising in the UK: any security provided by the Borrower in
relation to the Finance Documents, the Borrower's source of funds to satisfy its
obligations under the Finance Documents, and the place of payment of interest
under the Credit Agreement are not located, or taken to be located, in the
United Kingdom;

 

(p)Not UK incorporated or resident in the UK: the Borrower is not incorporated
in the United Kingdom or resident in the United Kingdom for tax purposes and is
not entering into or performing its obligations under the Finance Documents
through a permanent establishment in the United Kingdom; and

 

(q)No UK Register: no Loan will be registered in a register kept in the United
Kingdom by or on behalf of the Borrower.

 

4.2We have taken no steps to verify any of these assumptions.

 



5

 

 

[tm1926679d1_ex10-1img003.jpg]

 

5Qualifications

 

Our opinion is subject to the following qualifications:

 

(a)Enforceability: the expression "enforceable" means that the obligations are
of a type which English courts enforce and does not mean that they will be
enforced in all circumstances or in accordance with their terms;

 

(b)Insolvency: the rights of the parties are subject to limitations arising from
laws relating to insolvency and other laws affecting the rights of creditors
generally;

 

(c)Penalty: any provision for the forfeiture of property or the payment of an
amount in the event of a breach of contract is unenforceable if it is construed
as a penalty;

 

(d)Equitable remedies: equitable remedies including specific performance and
injunction are granted at the discretion of the court and are not usually
available where damages are considered to be an adequate remedy;

 

(e)Time-barred claims: enforcement of the rights of any party may become
time-barred;

 

(f)Performance abroad: an obligation to be performed in a jurisdiction outside
England and Wales or by a person subject to the laws of a jurisdiction outside
England and Wales may not be enforceable under English law to the extent that
such performance would be illegal or contrary to public policy under the laws of
that other jurisdiction;

 

(g)Set-off: defences of set-off or counterclaim may be available even where such
defence is waived;

 

(h)Discretions: any party which is vested with a discretion or which may
determine any matter in its opinion may be required to exercise such discretion
reasonably or to base its opinion on reasonable grounds;

 

(i)Certificates: any provision to the effect that a calculation, determination
or certificate will be conclusive, binding or final will not prevent judicial
enquiry into its accuracy;

 

(j)Severability: any provision allowing an invalid, illegal or unenforceable
provision to be severed from other provisions may be disregarded by a court;

 

(k)Amendments: documents may be amended or waived orally despite any provision
to the contrary;

 

(l)Costs: an undertaking by one party to pay the costs of another in litigation
may be unenforceable if the litigation is unsuccessful or the court makes an
order for costs;

 



6

 

 

[tm1926679d1_ex10-1img003.jpg]

 

(m)Stamp duty: an undertaking or indemnity regarding stamp duty may be
unenforceable under section 117 of the Stamp Act 1891;

 

(n)Foreign currency: an English court may decline to give judgment in respect of
an obligation under any Finance Document in any currency other than sterling and
any judgment other than in sterling may be converted to sterling for enforcement
purposes and, in an English liquidation, foreign currency claims must be
converted into sterling at the rate prevailing at the commencement of
liquidation for the purpose of proving for such claims;

 

(o)Exclusion of liability: the effectiveness of certain provisions excluding or
limiting the liability of a party may be limited by law;

 

(p)Convenient forum: an English court has power to stay an action where it is
shown that it can without injustice to the parties be tried in a more convenient
forum except in those cases where jurisdiction is determined in accordance with
EU Regulation No. 1215/2012 of 12 December 2012 on jurisdiction and the
recognition and enforcement of judgments in civil and commercial matters or, in
the case of Iceland, Norway and Switzerland, the Lugano Convention on
Jurisdiction and the Recognition and Enforcement of Judgments in Civil and
Commercial Matters 2007;

 

(q)Choice of law: the choice of English law to govern the Finance Documents will
not displace mandatory rules of law applicable in another jurisdiction with
which the relevant transaction is otherwise solely connected or in which a
dispute is being adjudicated and may not be recognised or upheld by the English
courts where to do so would be inconsistent with Regulation (EC) No. 593/2008 of
17 June 2008 on the law applicable to contractual obligations (Rome I) or
Regulation (EC) No. 864/2007 of 11 July 2007 on the law applicable to
non-contractual obligations (Rome II);

 

(r)Jurisdiction: the English courts may be required to or may decline
jurisdiction in the circumstances set out in EU Regulation No. 1215/2012 of 12
December 2012 and the Civil Jurisdiction and Judgments Act 1982 (as amended) or
in the case of Iceland, Norway and Switzerland, the Lugano Convention on
Jurisdiction and the Recognition and Enforcement of Judgments in Civil and
Commercial Matters 2007;

 

(s)Process Agent: If the Borrower does not maintain an agent for the service of
process on its behalf in England and Wales for the purposes of the Finance
Documents, the Facility Agent may require leave of the English courts to
commence proceedings in connection with the Finance Documents against the
Borrower in the English courts and may require an order for service of such
proceedings outside the jurisdiction. We express no view as to the time or cost
involved in obtaining any such leave or order nor as to the basis on which such
leave or order may be obtained; and

 

(t)Agreements to agree: an English court will not enforce a provision of any
Finance Document that requires the parties to reach agreement in the future as
to any matter.

 



7

 

 

[tm1926679d1_ex10-1img003.jpg]

 

6Observations

 

We make the following observations:

 

(a)Statements: we express no view as to the accuracy of any statement made in
any Finance Document;

 

(b)Circumstances: we have not considered the particular circumstances of any
party except to the extent expressly stated in this opinion; and

 

(c)Facility Agent: we have acted for and received instructions only from the
Facility Agent in respect of the Finance Documents.

 

7Reliance

 

7.1This opinion is addressed to you for your sole benefit and may not be relied
upon by any other person.

 

7.2You may disclose this opinion to any person, but you may not file it with any
person or quote or refer to it in any public document.

 

Yours faithfully

 

 

Stephenson Harwood LLP

 



8

 





 

EXHIBIT B-3

Form of Opinion of US Tax Counsel to Facility Agent and Lenders

 



131



 

CLIFFORD CHANCE US LLP

 

31 WEST 52ND STREET

NEW YORK, NY 10019-6131

 

TEL +1 212 878 8000

FAX +1 212 878 8375

 

www.cliffordchance.com

 

DRAFT

 

KfW IPEX-Bank GmbH Palmengartenstrasse

5-960325 Frankfurt am Main Federal [·], 2019

Republic of Germany (“KfW”)

 

For the benefit of KfW and the other banks

and financial institutions listed in the

Appendix hereto (collectively “Lenders” and

singly “Lender”

 

Re: Application of U.S. Withholding Tax to Payments by Silversea Cruise Holding
Ltd. or Royal Caribbean Cruises Ltd.

 

Dear Sirs:

 

You have asked whether U.S. withholding tax will be imposed on payments made by
Silversea Cruise Holding Ltd. (“Silversea”), a company organized under the laws
of the Bahamas, as borrower, and Royal Caribbean Cruises Ltd. (“RCCL”), a
corporation organized under the laws of Liberia, as guarantor, to any of the
Lenders, under the Hull No. S-720 Credit Agreement dated [·], 2019 between
Silversea, RCCL and the Lenders, KfW as Hermes Agent, Facility Agent, Initial
Mandated Lead Manager and Sole Bookrunner and the Mandated Lead Arrangers (the
“Credit Agreement”).

 

Under the Credit Agreement, the Lenders would severally lend money to Silversea
to help fund the purchase of Hull No. S-720.

 

The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.

 

In connection with rendering this opinion we have reviewed the Credit Agreement
and such other documents as we have deemed necessary or appropriate for purposes
of rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to this opinion to which we have not been given access. We
have assumed, with your consent, that each Lender will [either]1 be [a United
States person for U.S. federal income tax purposes (a “U.S. Lender”), will be]2
claiming the benefits of an income tax treaty between the United States and its
own jurisdiction (each such Lender a “Treaty Lender”) [or is booking the loan
out of a branch in the United States (each such Lender an “U.S. Branch
Lender”)]3.

 







 

CLIFFORD CHANCE US LLP

 

 

We have assumed, with your consent, that with respect to each Treaty Lender:

 

(i) the relevant Treaty Lender (which term as used in this opinion letter does
not include any successor or assign of such Treaty Lender) is and will continue
to be eligible to claim benefits as a resident of the jurisdiction in which it
was formed under the income tax treaty between the United States and such
jurisdiction currently in force (each a “Treaty”);

 

[(ii) if the relevant Treaty Lender is claiming benefits under the Treaty
between Spain and the United States, it is a bank or other financial institution
within the meaning of and subparagraph 3(b) of Article II of such Treaty and has
independently determined that this loan will be considered a long-term loan
within the meaning of such subparagraph and is not seeking our review of this
issue;]4

 

[(iii) if the relevant Treaty Lender is claiming benefits under the Treaty
between Japan and the United States, it is a bank within the meaning of
subparagraph 3(c) of Article 11 of such Treaty;]5

 

[(iv) if the relevant Treaty Lender is claiming benefits under the Treaty
between Australia and the United States, it is a “financial institution which is
unrelated to and dealing wholly independently with” the obligors within the
meaning of subparagraph 3(b) of Article 11 of such Treaty and the interest it
earns is not subject to the anti-avoidance rules described in paragraph 4 of
such Article;]6

 

(v) the relevant Treaty Lender will not receive payments under the Credit
Agreement that are attributable, for purposes of the Treaty, to a permanent
establishment of the relevant Treaty Lender in the United States;

 

(vi) the relevant Treaty Lender has not made and will not make an election, or
otherwise take steps, to be treated as other than a corporation for United
States federal income tax purposes;

 

(vii) the relevant Treaty Lender has provided Silversea or its agent with a
properly completed Internal Revenue Service (“IRS”) Form W-8BEN or W-8BEN-E, as
appropriate, accurately representing that the relevant Treaty Lender is eligible
to claim benefits under a Treaty for all payments under the Credit Agreement;

 



 

 

1       To be included if there are Lenders other than Treaty Lenders.

 

2       To be included if there is a U.S. Lender.

 

3       To be included if there is a U.S. Branch Lender.

 

4       To be included if there is a Lender claiming the benefits of the
Spanish-U.S. double taxation treaty.

 

5       To be included if there is a Lender claiming the benefits of the
Japanese-U.S. double taxation treaty.

 

6       To be included if there is a Lender claiming the benefits of the
Australian-U.S. double taxation treaty.

 



- 2 -

 

 

CLIFFORD CHANCE US LLP

 

(viii) if the relevant Treaty Lender is receiving payments for a participant, it
has provided Silversea with a properly completed IRS Form W-8IMY to which it
attached its own IRS Form W-8BEN or W-8BEN-E, as appropriate, and a properly
completed IRS Form from each participant accurately representing that the
participant is entitled to receive all payments under the Credit Agreement free
and clear of U.S. withholding;

 

(ix) the relevant Treaty Lender will be eligible to receive payments free of
withholding under the provisions of Sections 1471 through 1474 of the U.S.
Internal Revenue Code (“FATCA”) and will provide Silversea or its agent with
such properly completed IRS forms, certifications and other items as may be
required to establish such Lender’s exemption from withholding under FATCA; and

 

(x) all of the foregoing will, in relation to the relevant Treaty Lender,
continue to be accurate and correct.

 

[We have assumed, with your consent, that with respect to each U.S. Branch
Lender:

 

(i) the payments the relevant U.S. Branch Lender receives under the loan are
effectively connected with a trade or business of such U.S. Branch Lender in the
United States;

 

(ii) the relevant U.S. Branch Lender has not made and will not make an election,
or otherwise take steps, to be treated as other than a corporation for United
States federal income tax purposes;

 

(iii) the relevant U.S. Branch Lender provided Silversea or its agent with a
properly completed IRS Form W-8ECI accurately representing that all payments
under the Credit Agreement are effectively connected with its conduct of a trade
or business in the United States;

 

(iv) if the relevant U.S. Branch Lender is receiving payments for a participant,
it will either provide Silversea with a properly completed IRS Form W-8IMY in
which it elects to be treated as a U.S. person with respect to payments made
under the Credit Agreement or to which it will attach its own IRS Form W-8ECI
and a properly completed IRS Form from each participant accurately representing
that the participant is entitled to receive all payments under the Credit
Agreement free and clear of U.S. withholding;

 

(v) all of the foregoing will in relation to the relevant U.S. Branch Lender
continue to be accurate and correct.]7

 

[Finally, we have assumed, with your consent, that with respect to each U.S.
Lender:

 

(i) the relevant U.S. Lender will provide Silversea or its agent with a properly
completed and currently accurate IRS Form W-9; and

 



 

 

7       To be included if there is a U.S. Branch Lender.

 



- 3 -

 

 

CLIFFORD CHANCE US LLP

 

(ii) the U.S. Lender will continue to be a United States person for U.S. federal
income tax purposes for so long as it is a Lender.]8

 

Conclusion

 

We are members of the Bar of the State of New York. This opinion is limited to
the U.S. federal withholding tax treatment of payments by Silversea or RCCL
under the Credit Agreement and does not address any other tax or legal
consequences of the transactions contemplated in the Credit Agreement. This
opinion is rendered solely to KfW for the benefit of itself and the other
Lenders listed in the Appendix hereto and may not be relied upon by any other
person, other than KfW’s and those other Lenders’ respective legal advisors. Our
opinion is based on existing authorities as of the date hereof and may change as
a result of subsequent legislation, regulations, administrative pronouncements,
court opinions or other legal developments, possibly with retroactive effect. We
do not undertake to update this opinion based on any such developments unless
specifically engaged by KfW on behalf of itself or any other Lender to do so.
Our opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.

 

Based on the assumptions and limitations set forth above[, including the
accuracy of the independent determination referred to in clause (ii) of the
assumptions regarding Treaty Lenders]9 we are of the view that there will be no
U.S. federal withholding tax imposed on payments by Silversea or RCCL under the
Credit Agreement to any Lender. Payments to non-U.S. persons that are not
considered to be U.S. source income for U.S. federal income tax purposes,
generally are not subject to U.S. withholding tax. Payments by Silversea or RCCL
under the Credit Agreement to any Treaty Lender, to the extent they are U.S.
source income, will be exempt from U.S. withholding tax either under the
Interest or Other Income Articles of the relevant Treaty. [Payments to a [U.S.
Lender]10 [or a]11 [U.S. Branch Lender]12 will be subject to net U.S. Federal
income tax but will be exempt from U.S. withholding tax.]13 Should any of the
said assumptions set forth above with respect to a Lender be invalid or cease to
be valid in relation to a Lender, that Lender shall not be entitled to rely upon
this opinion.

 



 

 

8       To be included if there is a U.S. Lender.

 

9       To be included if there is a Lender claiming the benefits of the
Spanish-U.S. double taxation treaty.

 

10       To be included if there is a U.S. Lender.

 

11       To be included if there is both a U.S. Lender and a U.S. Branch Lender.

 

12       To be included if there is a U.S. Branch Lender.

 

13       To be included if there is either a U.S. Lender or a U.S. Branch
Lender.

 



- 4 -

 

 

CLIFFORD CHANCE US LLP

 

Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.

 

Sincerely,

 



- 5 -

 

 

CLIFFORD CHANCE US LLP

 

APPENDIX

 

Lender Address of Record Residence for Treaty
Purposes                                    

 



- 6 -

 

 



 

EXHIBIT B-4

Form of Opinion of Finnish Counsel to Facility Agent for Lenders

 



132

 

 

 [tm1926679d1_ex10-1img001.jpg]

Asianajotoimisto DLA Piper Finland Oy is a limited liability company registered
in Finland (Business ID number 2425412-8) which is part of DLA Piper, a global
law firm operating through various separate and distinct legal entities. Its
registered office and principal place of business is at Fabianinkatu 23,
FI-00130, Helsinki, Finland.

 

A list of offices and regulatory information can be found at www.dlapiper.com.

 

Helsinki Switchboard

+358 9 4176 030

 

To:     The addressees listed in Schedule A (the “Addressees”)

 

[__] 2019

 

FINNVERA AND HERMES BACKED TERM LOAN FACILITY IN RESPECT OF VESSEL ICON 3 HULL
NO. 1402

 

Dear Sirs/Ladies,

 

We have acted as special Finnish counsel in connection with a Finnvera and
Hermes backed term facility agreement dated [__] 2019 (the “Facility Agreement”)
relating to a loan facility up to the US Dollar Maximum Loan Amount (as defined
in the Facility Agreement) entered into between, among others, Royal Caribbean
Cruises Ltd. (“RCCL”) as the Borrower, KfW IPEX-Bank GmbH (“KfW IPEX”) as
Facility Agent, CIRR Agent, Documentation Agent, Hermes Agent, Initial Mandated
Lead Arranger and Sole Bookrunner and the Lenders and Residual Risk Guarantors
form time to time party thereto and in such capacity we have been requested to
render this opinion (the “Opinion”) to the Addressees.

 

Terms defined in the Facility Agreement shall have the same meaning when used in
this Opinion unless otherwise defined herein or the context otherwise requires.

 

I.DOCUMENTS

 

For the purposes of this Opinion we have examined the following documents:

 

(a)a copy of the executed Facility Agreement;

 

(b)a copy of the executed buyer credit guarantee agreement BC 137-16 / 1 dated
[__] 2019 (the “Finnvera Guarantee ”) entered into between Finnvera plc
(“Finnvera”) and KfW IPEX as the Guarantee Holder (as defined therein, the
”Guarantee Holder”) under which Finnvera has issued, in accordance with the Act
on the State’s Export Credit Guarantees (Fi: laki valtion vientitakuista
(422/2001), as amended), a buyer credit guarantee to the Guarantee Holder as
security for the credit made available to the Borrower under the Facility
Agreement in respect of the FEC Loan. The Finnvera Guarantee includes the
General Conditions for Buyer Credit Guarantees dated 1 March 2004 issued by
Finnvera (the “General Conditions”) which are incorporated in the Finnvera
Guarantee;

 



1

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(c)a copy of the executed FEC Transfer Certificate, dated [__] and issued by KfW
IPEX as the Initial FEC Lender and Finnish Export Credit Ltd (“FEC”) as New
Lender (as defined therein) (the “FEC Transfer Certificate”) whereby the Initial
FEC Lender has transferred its FEC Tranche A Commitment and FEC Tranche B
Commitment under the Facility Agreement to FEC;

 

(d)a copy of the executed supplemental assignment agreement dated [__] 2019 (the
“Supplemental Assignment Agreement”) entered into between FEC and KfW IPEX as
Transferring Lender, Guarantee Holder and Facility Agent (each as defined
therein);

 

(e)a copy of the executed Finnvera guarantee assignment agreement (the “Finnvera
Guarantee Assignment”) dated [__] 2019 entered into between FEC as Assignee and
KfW IPEX as Guarantee Holder (each as defined therein);

 

(f)a Lenders’ commitment fee letter (the “Fee Letter”) dated [__] 2019 entered
into between KfW IPEX as Facility Agent and RCCL as Borrower;

 

(g)a copy of the extract from the minutes of the meeting of the Boards of
Directors of Finnvera, number [__]/2019, held on [__] 2019;

 

(h)a copy of the extract from the minutes of the meeting of the Boards of
Directors of FEC, number [__]/2019, held on [__] 2019;

 

(i)an extract from the Trade Register in respect of Finnvera dated [__] 2019 and
a copy of the Articles of Association of Finnvera dated [__] 2019;

 

(j)an extract from the Trade Register in respect of FEC dated [__] 2019 and a
copy of the Articles of Association of FEC dated [__] 2019;

 

(k)a copy of the certificate of:

 

(i)Finnvera dated [__] 2019 signed by authorised representatives of Finnvera and
certifying that (i) the decision of the Board of Directors of Finnvera referred
to in paragraph (g) above remains in full force and effect and has not been
revoked, amended, modified or superseded, subject to any subsequent amendments
or modifications made in accordance with the internal instructions and policies
of Finnvera, (ii) all corporate and other approvals, including the approval of
the Finnish Ministry of Economic Affairs and Employment, if applicable, have
been obtained and all corporate and other action have been taken as required by
Finnvera to execute, deliver and perform the Finnvera Guarantee and such
approvals and action have not been amended or revoked and are in full force and
effect, and (iii) there are no contractual restrictions, judgments, orders or
similar restrictions binding on Finnvera which would affect the terms of the
Finnvera Guarantee or entering into it by Finnvera;

 



2

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(ii)FEC dated [__] 2019 signed by authorised representatives of FEC and
certifying that (i) the decision of the Board of Directors of FEC referred to in
paragraph (h) above remains in full force and effect and has not been revoked,
amended, modified or superseded, subject to any subsequent amendments or
modifications made in accordance with the internal instructions and policies of
FEC, (ii) all corporate and other approvals, including the approval of the
Finnish Ministry of Economic Affairs and Employment, if applicable, have been
obtained and all corporate and other action have been taken as required by FEC
to make the decision regarding the financing to be granted by FEC in respect of
the Facility Agreement and such approvals and action have not been amended or
revoked and are in full force and effect, and (iii) there are no contractual
restrictions, judgments, orders or similar restrictions binding on FEC which
would affect the terms of the FEC Transfer Certificate, the Supplemental
Assignment Agreement or the Finnvera Guarantee Assignment Agreement or entering
into such documents by FEC; and

 

(l)such other documents we have considered necessary or desirable for the
purposes of this Opinion.

 

The Finnvera Guarantee, the FEC Transfer Certificate, the Supplemental
Assignment Agreement, the Finnvera Guarantee Assignment, and the Fee Letter are
hereinafter collectively referred to as the “Opinion Documents”. Finnvera and
FEC are hereinafter collectively referred to as the “Finnish ECAs”.

 

With respect to certain relevant questions of fact, we have relied on the
extracts and certificates referred to in paragraphs (g) - (k) above and have not
independently verified their accuracy.

 

We have, for the purposes of this Opinion, made on [__] 2019 an enquiry with the
Register of Bankruptcy and Reorganisation Proceedings (Fi: Konkurssi- ja
yrityssaneerausrekisteri) (the “Insolvency Register”) in respect of the Finnish
ECAs.

 



3

 

 

[tm1926679d1_ex10-1img001.jpg]

 

For the purposes of this Opinion, we have not reviewed and express no opinion on
any factual matters, including the assets, business or affairs of the Finnish
ECAs.

 

This Opinion is issued and may only be relied upon by the Addressees on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
law as in force at the date hereof. We have not investigated the laws of any
other country than Finland and express no opinion as to any matter governed by
any law other than the laws of Finland. By issuing this Opinion we do not assume
any obligation to notify or inform you of any developments subsequent to the
date of this Opinion that might render the opinions expressed herein wholly or
partly inaccurate.

 

II.ASSUMPTIONS

 

For the purposes of this Opinion, we have assumed:

 

(i)the genuineness of all signatures, the completeness and conformity to
originals of all documents submitted to us as copies or extracts and the
authenticity of the originals of such documents;

 

(ii)that, other than in respect of the Finnish ECAs, the Opinion Documents have
been duly authorised by, duly executed and delivered by, and constitute legal,
valid, binding and enforceable obligations of all of the parties thereto;

 

(iii)that both the FEC Transfer Certificate and Fee Letter have been duly
authorised, executed and delivered by the parties thereto (other than FEC) and
constitute legal, valid, binding and enforceable obligations of the parties
thereto under the laws of England by which they are stated to be governed;

 

(iv)that the Facility Agreement has been duly authorised, executed and delivered
by the parties thereto and constitutes legal, valid, binding and enforceable
obligations of the parties thereto under the laws of England by which it is
stated to be governed;

 

(v)that the terms of the Facility Agreement and the Construction Contract meet
the provisions of the OECD Arrangement on Officially Supported Export Credits,
approved by the participants of such OECD Arrangement within the Organisation
for Economic Co-Operation and Development (OECD), as published by the OECD from
time to time;

 

(vi)that the terms of the Facility Agreement and other Loan Documents do not
contravene or conflict with any provision of the Finnvera Guarantee or the
Supplemental Assignment Agreement and all provisions required to be complied
with by the Finnvera Guarantee and the Supplemental Assignment Agreement have
been duly complied with in the Facility Agreement and other Loan Documents; and

 



4

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(vii)that the Guarantee Holder and other parties to the Loan Documents duly
perform and comply with all of their obligations towards the Finnish ECAs under
the Opinion Documents and that the information given at any time by the
Guarantee Holder or other parties to the Loan Documents to the Finnish ECAs in
connection with the Opinion Documents is true and accurate in all material
respects and not misleading and does not omit any material facts so that full
details of all facts and circumstances which are or might be material in
relation to the Opinion Documents have been disclosed to the Finnish ECAs.

 

III.OPINIONS

 

On the basis of the foregoing assumptions and subject to the qualifications set
forth below, we are of the opinion that under the laws of Finland as of the date
hereof:

 

1Status

 

Each of the Finnish ECAs is a limited liability company (Fi: osakeyhtiö) duly
incorporated, duly organised and validly existing under the laws of Finland,
with the capacity to sue and be sued in its own name and has the power to own
assets and conduct business as set forth in its Articles of Association and the
searches with the Insolvency Register reveal no initiation of bankruptcy (Fi:
konkurssi) or restructuring (Fi: yrityssaneeraus) proceedings.

 

2Powers and authority

 

Each of the Finnish ECAs has the power and authority to enter into, execute and
deliver the Opinion Documents to which it is a party, to exercise its rights and
perform its obligations thereunder and, in the case of FEC only, also perform
its obligations under the Facility Agreement, and has taken all corporate or
other action necessary or desirable to approve and authorise the same.

 

3Due execution and legal validity

 

The Opinion Documents have been validly and properly executed and delivered by
the relevant Finnish ECA and constitute legal, valid, binding and enforceable
obligations of the Finnish ECA being a party thereto.

 

4Legal form

 

The Opinion Documents and the Facility Agreement are in an acceptable and proper
legal form for enforcement in Finland.

 



5

 

 

[tm1926679d1_ex10-1img001.jpg]

 

5No conflict

 

The execution, delivery and performance by the relevant Finnish ECA of the
Opinion Document to which it is a party and, in the case of FEC only, the
performance of its obligations under the Facility Agreement, do not conflict
with or violate any provision of the laws and regulations of Finland, the
Finnish ECA’s Articles of Association or any other constitutional documents of
the Finnish ECA.

 

6Consents and authorisations

 

All authorisations, licenses, consents and approvals required or advisable by
the Finnish ECAs in Finland for or in connection with the execution, delivery,
performance and validity of the Opinion Documents and, in the case of FEC only,
the performance of its obligations under the Facility Agreement, have been
obtained and are in full force and effect.

 

7No registration

 

It is not necessary or advisable in order to ensure the legality, validity,
enforceability or admissibility in evidence in proceedings and priority of the
obligations of the Finnish ECAs under the Opinion Documents and, in the case of
FEC the Facility Agreement, or the rights, powers of the relevant Finance
Parties thereunder, that the Opinion Documents or the Facility Agreement (as the
case may be) are notarised, filed, registered or recorded in Finland.

 

8Taxes on payments

 

There is no Finnish withholding or other tax to be deducted from any payment of
any items characterised as interest to be made by the Finnish ECAs pursuant to
the Opinion Documents or the Facility Agreement, as the case may be, assuming
that the relevant payee is considered a non-resident of Finland (Fi:
rajoitetusti verovelvollinen) for purposes of the Finnish Income Tax Act (Fi:
tuloverolaki, 1535/1992, as amended), i.e. the payee is formed and registered
under the laws of a jurisdiction other than Finland, provided that such payee
does not have a permanent establishment in Finland to which such payments are
effectively connected.

 

9Stamp duties

 

No stamp, registration, documentary or other similar ad valorem taxes, duties or
assessments of whatever nature are imposed by or payable in Finland upon or in
connection with the execution, delivery or performance of the Opinion Documents
or the Facility Agreement, as the case may be, or the enforcement or
admissibility in evidence of the Opinion Documents or the Facility Agreement, as
the case may be, in Finland.

 



6

 

 

[tm1926679d1_ex10-1img001.jpg]

 

10No residency

 

None of the Finance Parties is or will be deemed to be resident, domiciled,
carrying on business or subject to taxation in Finland by reason only of receipt
of any payments due from the Finnish ECAs under the Opinion Documents or the
Facility Agreement, as the case may be, and it is not necessary for any of the
Finance Parties to be licensed, resident, domiciled or carrying on business or
subject to taxation in Finland in order to enforce or receive payments due under
the Opinion Documents or the Facility Agreement, as the case may be.

 

11No immunity

 

Each of the Finnish ECAs is subject to civil and commercial law with respect to
its obligations under the Opinion Documents to which it is a party and, in the
case of FEC only, also under the Facility Agreement and the entry into and
exercise of rights and performance of obligations by each of the Finnish ECAs
under the Opinion Documents to which it is a party and, in the case of FEC only,
also under the Facility Agreement constitute private and commercial acts for
private and commercial purposes. Subject to the provisions of the Restructuring
of Companies Act (Fi: laki yrityksen saneerauksesta (47/1993), as amended) and
its effects on execution, in any proceedings taken in Finland, neither the
Finnish ECAs nor the Republic of Finland (should Finnvera not be able to honour
its obligations under the Finnvera Guarantee) or any of their properties or
assets have any immunity against the jurisdiction of the courts of Finland for
suit, execution, attachment or other legal process.

 

12Ranking of claims

 

The claims of the Finance Parties against the Finnish ECAs under the Opinion
Documents and, against FEC under the Facility Agreement will rank at least pari
passu with the claims of all other unsecured and unsubordinated creditors of the
Finnish ECAs save for those whose claims are preferred solely by any mandatory
bankruptcy, insolvency, restructuring, liquidation or other similar laws of
general application.

 

13Liability of the Republic of Finland

 

Pursuant to the Act on the State Guarantee Fund (Fi: laki valtiontakuurahastosta
(444/1998), as amended), the Republic of Finland is (through a separate fund)
responsible for the Finnvera Guarantee should Finnvera not be able to honour its
obligations or commitments under the Finnvera Guarantee.

 

14Choice of law

 

The choice of English law as the governing law of the Facility Agreement, the
Fee Letter and the FEC Transfer Certificates is legal, valid and binding upon
FEC.

 

In any proceedings for the enforcement of the obligations of FEC, the Finnish
courts would uphold as valid and give effect to the choice of English law as the
governing law of the Facility Agreement, the Fee Letter and the FEC Transfer
Certificates and all non-contractual obligations arising from or in connection
with the Facility Agreement and the FEC Transfer Certificates, subject to the
limitations and exceptions set out in Regulation (EC) No 593/2008 of the
European Parliament and of the Council of 17 June 2008 on the law applicable to
contractual obligations (Rome I) and in Regulation (EC) No 864/2007 of the
European Parliament and of the Council of 11 July 2007 on the law applicable to
non-contractual obligations (Rome II).

 



7

 

 

[tm1926679d1_ex10-1img001.jpg]

 

In any proceedings for the enforcement of the obligations of Finnvera, the
Finnish courts would uphold as valid and give effect to the choice of Finnish
law as the governing law of the Finnvera Guarantee and any non-contractual
obligations arising out of or in connection with it.

 

15Submission to the jurisdiction

 

The submission to the exclusive jurisdiction of the courts of England in
connection with the Facility Agreement is valid and binding upon FEC and Finnish
courts would enforce a judgment in respect of the Facility Agreement given by an
English court without examination of the merits of the case in accordance with
the provisions of Council Regulation (EC) No 1215/2012 dated 12 December 2012 on
Jurisdiction, Recognition and Enforcement of Judgments in Civil and Commercial
Matters.

 

The submission to the exclusive jurisdiction of the courts of Finland (Helsinki
District Court, Fi: Helsingin käräjäoikeus, as the court of first instance) in
connection with the Finnvera Guarantee, Supplemental Assignment Agreeement and
Finnvera Guarantee Assignment is valid and binding upon Finnvera and FEC.

 

IV.QUALIFICATIONS

 

The opinions set forth above are subject to the following qualifications:

 

(a)The enforcement of the obligations under the Opinion Documents and, the
Facility Agreement, as the case may be, may be subject to statutory limitation
under Finnish law pursuant to the Act of Statutes of Limitation (Fi: laki velan
vanhenemisesta (728/2003), as amended).

 

(b)In order for Finnvera to be obliged to make payment of any claim(s) under the
Finnvera Guarantee it is required that the conditions on the basis of which the
Finnvera Guarantee has been issued are duly performed and observed by the
Guarantee Holder any other relevant parties to the Loan Documents as specified
in the Finnvera Guarantee. In addition, we note that although Finnvera has not
confirmed that the Facility Agreement is in form and substance acceptable to it
(it being Finnvera’s normal practice not to give such a confirmation), in our
opinion, there are no material provisions in the Facility Agreement which on
their face contravene or conflict with the provisions of the Finnvera Guarantee
and such provisions generally required to be complied with by the Finnvera
Guarantee have been complied with in the Facility Agreement.

 



8

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(c)We note that according to Clause 22 (Applicable Law and Dispute Settlement)
of the General Conditions, the Act on Guarantees and Third Party Pledges (Fi:
laki takauksesta ja vierasvelkapanttauksesta (361/1999), as amended, the “Act”)
shall not apply to the Finnvera Guarantee. However, in case a Finnish court
would, despite the explicit provision of such Clause 22 decide to apply the Act,
the below qualifications should be noted:

 

(iii)under the Act, a creditor must notify the guarantor of the debtor's default
no later than one (1) month after the default and in a case such notice is made
after such period, the guarantor is only liable for the interest, penalty
interest or other time based compensation that has accrued after the notice was
issued or sent, provided, however, that in a case where the creditor is able to
prove that the guarantor had otherwise become aware of the default, the
guarantor is liable for the said compensation from the moment it received
information on the default;

 

(iv)under the Act and the Finnish legal practice, the illegality, invalidity or
unenforceability of or any similar defect in any provision of the guaranteed
obligations or the alteration, amendment or supplement of any condition agreed
therein, including the granting of any time or other indulgence, the release of
any security or other debtor or guarantee or the waiver of any right or
obligation of the debtor under the guaranteed obligations without consent of the
guarantor, or the absence of any enforcement may affect the validity of the
guarantor's obligations under the guarantee; and

 

(v)under the Act, if the guarantee is given also for obligations of the debtor
other than the specified main debt (Fi: yleistakaus), the guarantor is
responsible under the guarantee for the guaranteed obligations of the debtor
created subsequent to a merger or a division of the creditor only provided that
the guarantor has been notified about that merger or division and about the
guarantor’s statutory right in that case to limit its liability, and the
guarantor has not responded within a time period stated in that notification,
such time period not being less than one (1) month, that it shall restrict its
aforesaid liability.

 

(d)In addition to item (i) in paragraph IV. (c) above, the General Conditions
contain a special prescription period of sixty (60) days from the respective due
dates for the filing of a claim against Finnvera.

 



9

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(e)We note that Finnvera’s liability under the Finnvera Guarantee shall be
limited to the Guaranteed Receivables as defined in Clause 4.1 (Guaranteed
Receivables) of the Finnvera Guarantee only and in addition, that the Finnvera
Guarantee includes provisions which restrict any indemnity payable for default
interest and therefore Finnvera’s liability under the Finnvera Guarantee may not
cover the entire default interest as determined and calculated pursuant to the
relevant provisions of the Facility Agreement.

 

(f)We note that the obligations and liability of the Transferring Lenders (as
defined in the Supplemental Assignment Agreement) towards FEC, including the
liability in case of termination the application of the fixed interest rate
based on the CIRR by FEC, shall be determined according to the terms of the
Supplemental Assignment Agreement notwithstanding anything otherwise agreed in
the Facility Agreement.

 

(g)Under Finnish law, it is required that in connection with the bankruptcy,
reorganisation or winding-up or insolvency proceedings of a debtor, the creditor
has to file its claim against the debtor within a certain time limit, and
failing this, the guarantor shall be free from any liability under the guarantee
to the extent the creditor could have recovered by filing its claim.

 

(h)The terms and conditions of the Opinion Documents and the Facility Agreement
are subject to bankruptcy, moratorium, reorganisation, insolvency and other laws
affecting creditors’ rights generally and may pursuant to the Contracts Act (Fi:
laki varallisuusoikeudellisista oikeustoimista (228/1929), as amended) be set
aside or modified if adjudged to be unreasonable and may also be subject to
limitation of action by passage of time.

 

(i)Enforcement of the Opinion Documents and the Facility Agreement may be
limited by general principles of equity; in particular, equitable remedies (such
as an order for specific performance or an injunction) are discretionary
remedies and may not be available under the laws of Finland where damages are
considered to be an adequate remedy, and nothing in this Opinion should be taken
to indicate that any particular remedy necessarily would be available with
respect to any particular provision of the Opinion Documents or the Facility
Agreement in any particular instance.

 

(j)The term ”enforceable”, where used herein, means that the obligations assumed
by the relevant party under the relevant document are of a type which Finnish
law and the courts of Finland generally enforce or recognise; however,
enforcement before the courts of Finland will in any event be subject to the
acceptance of such courts of jurisdiction, the powers of such courts to stay
proceedings and other principles of law and procedure of general application
(some of which may be discretionary in nature) and to the availability of
defences such as set-off, abatement, counter-claim and force majeure.

 



10

 

 

[tm1926679d1_ex10-1img001.jpg]

 

(k)We express no opinion on the enforceability of the Opinion Documents in any
jurisdiction outside Finland.

 

(l)Other than the opinions expressed in paragraph III. 8 (Taxes on payment of
interest), paragraph III. 9 (Stamp duties) and paragraph III. 10 (No residency)
above, we express no opinion on any matters relating to taxes or any tax
consequences in relation to the execution, delivery or enforcement of the Second
Finnvera Guarantee.

 

(m)Any person who is not party to an agreement referred to in this Opinion may
not be able to enforce any provisions of that agreement which are expressed to
be for the benefit of that person.

 

(n)Any provision in the Opinion Documents or the Facility Agreement which
involves or indicates an indemnity for legal costs or costs of litigation or
arbitration is subject to the discretion of the court or arbitrators to decide
whether and to what extent a party to litigation or arbitration, as the case may
be, should be awarded the legal costs incurred by it in connection with the
litigation or arbitration or otherwise.

 

(o)Whereas judgments may be awarded by the Finnish courts in currencies other
than the euro, judgments may be enforced in the euro only, generally at the rate
of exchange prevailing at the date of enforcement rather than at the date of
judgment.

 

(p)A court in Finland may not treat as conclusive those certificates,
determinations, records and opinions which the Opinion Document or the Facility
Agreement state are so to be treated since a Finnish court is free to consider
any evidence presented to it in the discretion of the court.

 

(q)Finnish courts may require that documents drawn up in English or any other
language than Finnish or Swedish and presented to the court shall be translated
into Finnish or Swedish.

 

(r)The files in respect of the Finnish ECAs maintained by the Trade Register or
by the Insolvency Register may not be up to date and documents required to be
filed with the Trade Register or Insolvency Register may not be filed
immediately or may not be available for immediate inspection.

 

This Opinion is limited solely to the laws of Finland as in force on the date of
this Opinion and we have not made an investigation and no opinion is expressed
or implied as to the laws of any other jurisdiction, and furthermore we have
assumed that there is nothing in any other law that affects the opinions
presented herein.

 



11

 

 

[tm1926679d1_ex10-1img001.jpg]

 

This Opinion shall be construed in accordance with Finnish law. It is rendered
by us to you in the matter and context specified herein and is not to be
disclosed to or relied upon by any other person or for any other purpose without
our prior written consent, provided however, that this Opinion may be disclosed
to but not relied upon by (i) your affiliates and yours and their professional
advisors, auditors, employees and officers; (ii) your potential successors,
assignees and transferees and their professional advisers; (iii) to the extent
required in connection with any actual or potential dispute or claim to which
any of you are party and which is relating to the transaction for which this
opinion is given, the competent court or arbitration institute in respect of
such dispute or claim, and (iv) to the extent required by any regulatory
authority to whose jurisdiction such person is subject or pursuant to the
rules of any recognised stock exchange on which such person’s securities are
listed, such regulatory authority or stock exchange of the Addressees (provided
such person must promptly notify us, where lawful to do so, before the
disclosure to the relevant regulatory authority or stock exchange occurs, except
where the disclosure is made in the ordinary course of such person’s supervisory
or regulatory function), or (v) where required by law, regulation or court
order, and in each case on the basis that those persons will make no further
disclosure.

 

Very truly yours,

 

ASIANAJOTOIMISTO DLA PIPER FINLAND OY

 

   Hans Sundblad  Partner 

 



12

 

 

[tm1926679d1_ex10-1img001.jpg]

 

Schedule A

 

Addressees:

 

 

1.KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger and Sole Bookrunner, FEC,
the Initial Lender and Facility Agent, CIRR Agent and Documentation Agent under
the Facility Agreement, as the Guarantee Holder under the Finnvera Guarantee, as
Transferring Lender, Guarantee Holder and Facility Agent under the Supplemental
Assignment Agreement;

 



13

 

 

 

 

[tm1926679d1_ex10-1img001.jpg]

Asianajotoimisto DLA Piper Finland Oy

Fabianinkatu 23

FI-00130 Helsinki

Finland

T +358 9 4176 030

F +358 9 4176 0417

W www.dlapiper.com

 

To:     The addressees listed in Schedule A (the “Addressees”)

 

[●] 2019

 

FINNVERA BUYER CREDIT GUARANTEE AGREEMENT [●] – ICON 3 HULL NO. 1402

 

Dear Sirs/Ladies,

 

We have acted as special Finnish counsel to you in connection with the Second
Finnvera Guarantee (as defined below) granted by Finnvera plc (“Finnvera”) as
security for the credit made available under the facility agreement dated [●]
2019 (the “Facility Agreement”) entered into between, among others, Royal
Caribbean Cruises Ltd. as the Borrower, KfW IPEX-Bank GmbH (“KfW IPEX”) as
Facility Agent, CIRR Agent, Documentation Agent, Hermes Agent, Initial Mandated
Lead Arranger and Sole Bookrunner and the Lenders and Residual Risk Guarantors
form time to time party thereto, and in such capacity we have been requested to
render this opinion (the “Opinion”) to the Addressees.

 

Terms defined in the Facility Agreement shall have the same meaning when used in
this Opinion unless otherwise defined herein or the context otherwise requires.

 

I.DOCUMENTS

 

For the purposes of this Opinion we have examined the following documents:

 

(a)a copy of the executed buyer credit guarantee agreement BC [●] dated [●]
20[●] (the “Second Finnvera Guarantee”) entered into between Finnvera and KfW as
the Guarantee Holder (as defined therein, the “Guarantee Holder”) under which
Finnvera has issued, in accordance with the Act on the State’s Export Credit
Guarantees (Fi: laki valtion vientitakuista (422/2001), as amended), a buyer
credit guarantee to the Guarantee Holder as security for the credit made
available to the Borrower under the Facility Agreement in respect of the
Finnvera Balancing Loan. The Second Finnvera Guarantee includes the General
Conditions for Buyer Credit Guarantees dated 1 March 2004 issued by Finnvera
(the “General Conditions”) which are incorporated in the Second Finnvera
Guarantee;

 





 

 

(b)for the purposes only of terms used in the Second Finnvera Guarantee defined
by reference to, or provisions incorporated in the Second Finnvera Guarantee by
reference to, the Facility Agreement, an executed copy of the Facility
Agreement;

 

(c)a copy of the extract from the minutes of the meeting of the Board of
Directors of Finnvera number [●], held on [●];

 

(d)a copy of the certificate dated [●] 20[●] signed by authorised
representatives of Finnvera and certifying that (i) the decision of the Board of
Directors of Finnvera referred to in paragraph (c) above remains in full force
and effect and has not been revoked, amended, modified or superseded, subject to
any subsequent amendments or modifications made in accordance with the internal
instructions and policies of Finnvera, (ii) all corporate and other approvals,
including the approval of the Finnish Ministry of Economic Affairs and
Employment, if applicable, have been obtained and all corporate and other action
have been taken as required by Finnvera to execute, deliver and perform the
Finnvera Guarantee and such approvals and action have not been amended or
revoked and are in full force and effect, and (iii) there are no contractual
restrictions, judgments, orders or similar restrictions binding on Finnvera
which would affect the terms of the Second Finnvera Guarantee or entering into
it by Finnvera;

 

(e)an extract from the Trade Register in respect of Finnvera dated [●] 20[●] and
a copy of the Articles of Association of Finnvera dated [●] 20[●]; and

 

(f)such other documents we have considered necessary or desirable for the
purposes of this Opinion.

 

With respect to certain relevant questions of fact, we have relied on the
documents referred to in paragraphs (c) to (e) above and have not independently
verified their accuracy.

 

We have, for the purposes of this Opinion, made on [●] 20[●]an enquiry with the
Register of Bankruptcy and Reorganisation Proceedings (Fi: Konkurssi- ja
yrityssaneerausrekisteri) (the “Insolvency Register”) in respect of Finnvera.

 

For the purposes of this Opinion, other than as specified in paragraph
(b) above, we have not reviewed and express no opinion on the Facility Agreement
or any other Loan Document or any factual matters, including the assets,
business or affairs of Finnvera.

 

This Opinion is issued and may only be relied upon by the Addressees on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
law as in force at the date hereof. We have not investigated the laws of any
other country than Finland and express no opinion as to any matter governed by
any law other than the laws of Finland. By issuing this Opinion we do not assume
any obligation to notify or inform you of any developments subsequent to the
date of this Opinion that might render the opinions expressed herein wholly or
partly inaccurate.

 



2

 

 

II.ASSUMPTIONS

 

For the purposes of this Opinion, we have assumed:

 

(i)the genuineness of all signatures, the completeness and conformity to
originals of all documents submitted to us as copies or extracts and the
authenticity of the originals of such documents;

 

(ii)that, other than in respect of Finnvera, the Second Finnvera Guarantee has
been duly authorised by, duly executed and delivered by, and constitute legal,
valid, binding and enforceable obligations of all of the parties thereto;

 

(iii)that the Facility Agreement has been duly authorised, executed and
delivered by the parties thereto and constitutes legal, valid, binding and
enforceable obligations of the parties thereto under the laws of England by
which it is stated to be governed;

 

(iv)that the terms of the Facility Agreement and the Construction Contract meet
the provisions of the OECD Arrangement on Officially Supported Export Credits,
approved by the participants of such OECD Arrangement within the Organisation
for Economic Co-Operation and Development (OECD), as published by the OECD from
time to time;

 

(v)that the terms of the Facility Agreement and other Loan Documents do not
contravene or conflict with any provision of the Second Finnvera Guarantee and
all provisions required to be complied with by the Second Finnvera Guarantee
have been duly complied with in the Facility Agreement and other Loan Documents;
and

 

(vi)that the Guarantee Holder duly performs and complies with all of its
obligations towards Finnvera under the Second Finnvera Guarantee and that the
information given at any time by the Guarantee Holder or other parties to the
Facility Agreement to Finnvera in connection with the Second Finnvera Guarantee
is true and accurate in all material respects and not misleading and does not
omit any material facts so that full details of all facts and circumstances
which are or might be material in relation to the issue by Finnvera of the
Second Finnvera Guarantee have been disclosed to Finnvera.

 



3

 

 

III.OPINIONS

 

On the basis of the foregoing assumptions and subject to the qualifications set
forth below, we are of the opinion that under the laws of Finland as of the date
hereof:

 

1Status

 

Finnvera is a limited liability company (Fi: osakeyhtiö) duly incorporated, duly
organised and validly existing under the laws of Finland, with the capacity to
sue and be sued in its own name and has the power to own assets and conduct
business as set forth in its Articles of Association and the searches with the
Insolvency Register reveal no initiation of bankruptcy (Fi: konkurssi) or
restructuring (Fi: yrityssaneeraus) proceedings.

 

2Powers and authority

 

Finnvera has the power and authority to enter into, execute and deliver the
Second Finnvera Guarantee, to exercise its rights and perform its obligations
under the Second Finnvera Guarantee, and has taken all corporate or other action
necessary or desirable to approve and authorise the same.

 

3Due execution and legal validity

 

The Second Finnvera Guarantee has been validly and properly executed and
delivered by Finnvera and constitutes legal, valid and binding obligations of
Finnvera, enforceable in accordance with its terms.

 

4Legal form

 

The Second Finnvera Guarantee is in an acceptable and proper legal form for
enforcement in Finland.

 

5No conflict

 

The execution, delivery and performance of the Second Finnvera Guarantee by
Finnvera do not conflict with or violate any provision of the laws and
regulations of Finland, Finnvera’s Articles of Association or any other
constitutional documents of Finnvera.

 

6Consents and authorisations

 

All authorisations, licenses, consents and approvals required or advisable by
Finnvera in Finland for or in connection with the execution, delivery,
performance and validity of the Second Finnvera Guarantee have been obtained and
are in full force and effect.

 

7No registration

 

It is not necessary or advisable in order to ensure the legality, validity,
enforceability or admissibility in evidence in proceedings and priority of the
obligations of Finnvera under the Second Finnvera Guarantee, or the rights,
powers of the Guarantee Holder thereunder, that the Second Finnvera Guarantee is
notarised, filed, registered or recorded in Finland.

 



4

 

 

8Taxes on payment of interest

 

There is no Finnish withholding or other tax to be deducted from any payment of
any items characterised as interest to be made by the Finnish ECAs pursuant to
the Opinion Documents assuming that the relevant payee is considered a
non-resident of Finland (Fi: rajoitetusti verovelvollinen) for purposes of the
Finnish Income Tax Act (Fi: tuloverolaki, 1535/1992, as amended), i.e. the payee
is formed and registered under the laws of a jurisdiction other than Finland,
provided that such payee does not have a permanent establishment in Finland to
which such payments are effectively connected.

 

9Stamp duties

 

No stamp, registration, documentary or other similar ad valorem taxes, duties or
assessments of whatever nature are imposed by or payable in Finland upon or in
connection with the execution, delivery or performance of the Second Finnvera
Guarantee or the enforcement or admissibility in evidence of the Second Finnvera
Guarantee in Finland.

 

10No residency

 

The Guarantee Holder is not nor will it be deemed to be resident, domiciled,
carrying on business or subject to taxation in Finland by reason only of the
execution of or performance of its obligation under the Second Finnvera
Guarantee and it is not necessary for the Guarantee Holder to be licensed,
resident, domiciled or carrying on business or subject to taxation in Finland in
order to enforce or receive payments due under the Second Finnvera Guarantee.

 

11No immunity

 

Finnvera is subject to civil and commercial law with respect to its obligations
under the Second Finnvera Guarantee and the entry into and exercise of rights
and performance of obligations under the Second Finnvera Guarantee by Finnvera
constitute private and commercial acts for private and commercial purposes.
Subject to provisions of the Restructuring of Companies Act (Fi: laki yrityksen
saneerauksesta (47/1993), as amended) and its effects on execution, in any
proceedings taken in Finland, neither Finnvera nor the Republic of Finland
(should Finnvera not be able to honour its obligations under the Second Finnvera
Guarantee) or any of their properties or assets have any immunity against the
jurisdiction of the courts of Finland for suit, execution, attachment or other
legal process.

 

12Ranking of claims

 

The claims of the Guarantee Holder against Finnvera under the Second Finnvera
Guarantee will rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors save for those whose claims are preferred
solely by any mandatory bankruptcy, insolvency, restructuring, liquidation or
other similar laws of general application.

 



5

 

 

13Liability of the Republic of Finland

 

Pursuant to the Act on the State Guarantee Fund (Fi: laki valtiontakuurahastosta
(444/1998), as amended), the Republic of Finland is (through a separate fund)
responsible for the Second Finnvera Guarantee should Finnvera not be able to
honour its obligations or commitments under the Second Finnvera Guarantee.

 

14Choice of law

 

In any proceedings for the enforcement of the obligations of Finnvera under the
Second Finnvera Guarantee, the Finnish courts would uphold as valid and give
effect to the choice of Finnish law as the governing law of the Second Finnvera
Guarantee and any non-contractual obligations arising out of or in connection
with it.

 

15Submission to jurisdiction

 

The submission to the jurisdiction of the courts of Finland (Helsinki District
Court, Fi: Helsingin käräjäoikeus, as the court of first instance) in connection
with the Second Finnvera Guarantee is valid and binding upon Finnvera.

 

IV.QUALIFICATIONS

 

The opinions set forth above are subject to the following qualifications:

 

a)The enforcement of the obligations under the Opinion Documents may be subject
to statutory limitation under Finnish law pursuant to the Act of Statutes of
Limitation (Fi: laki velan vanhenemisesta (728/2003), as amended).

 

b)In order for Finnvera to be obliged to make payment of any claim(s) under the
Second Finnvera Guarantee it is required that the conditions on the basis of
which the Second Finnvera Guarantee has been issued are duly performed and
observed by the Guarantee Holder and any other relevant parties to the Loan
Documents as specified in the Second Finnvera Guarantee. In addition, we note
that although Finnvera has not confirmed that the Facility Agreement is in form
and substance acceptable to it (it being Finnvera’s normal practice not to give
such a confirmation), in our opinion, there are no material provisions in the
Facility Agreement which on their face contravene or conflict with the
provisions of the Second Finnvera Guarantee and such provisions generally
required to be complied with by the Second Finnvera Guarantee have been complied
with in the Facility Agreement.

 

c)We note that according to Clause 22 (Applicable Law and Dispute Settlement) of
the General Conditions, the Act on Guarantees and Third Party Pledges (Fi: laki
takauksesta ja vierasvelkapanttauksesta (361/1999), as amended, the “Act”) shall
not apply to the Second Finnvera Guarantee. However, in case a Finnish court
would, despite the explicit provision of such Clause 22 decide to apply the Act,
the following qualifications should be noted:

 



6

 

 

(i)under the Act, a creditor must notify the guarantor of the debtor's default
no later than one (1) month after the default and in a case such notice is made
after such period, the guarantor is only liable for the interest, penalty
interest or other time based compensation that has accrued after the notice was
issued or sent, provided, however, that in a case where the creditor is able to
prove that the guarantor had otherwise become aware of the default, the
guarantor is liable for the said compensation from the moment it received
information on the default;

 

(ii)under the Act and the Finnish legal practice, the illegality, invalidity or
unenforceability of or any similar defect in any provision of the guaranteed
obligations or the alteration, amendment or supplement of any condition agreed
therein, including the granting of any time or other indulgence, the release of
any security or other debtor or guarantee or the waiver of any right or
obligation of the debtor under the guaranteed obligations without consent of the
guarantor, or the absence of any enforcement may affect the validity of the
guarantor's obligations under the guarantee; and

 

(iii)under the Act, if the guarantee is given also for obligations of the debtor
other than the specified main debt (Fi: yleistakaus), the guarantor is
responsible under the guarantee for the guaranteed obligations of the debtor
created subsequent to a merger or a division of the creditor only provided that
the guarantor has been notified about that merger or division and about the
guarantor’s statutory right in that case to limit its liability, and the
guarantor has not responded within a time period stated in that notification,
such time period not being less than one (1) month, that it shall restrict its
aforesaid liability.

 

d)In addition to item (i) in paragraph IV. (b) above, the General Conditions
contain a special prescription period of sixty (60) days from the respective due
dates for the filing of a claim against Finnvera.

 

e)We note that that Finnvera’s liability under the Second Finnvera Guarantee
shall be limited to the Guaranteed Receivables as defined in Clause 4.1
(Guaranteed Receivables) of the Second Finnvera Guarantee only and in addition,
that the Second Finnvera Guarantee includes provisions which restrict any
indemnity payable for default interest and therefore Finnvera’s liability under
the Second Finnvera Guarantee may not cover the entire default interest as
determined and calculated pursuant to the relevant provisions of the Facility
Agreement.

 

f)Under Finnish law, it is required that in connection with the bankruptcy,
reorganisation or winding-up or insolvency proceedings of a debtor, the creditor
has to file its claim against the debtor within a certain time limit, and
failing this, the guarantor shall be free from any liability under the guarantee
to the extent the creditor could have recovered by filing its claim.

 



7

 

 

g)The terms and conditions of the Second Finnvera Guarantee are subject to
bankruptcy, moratorium, reorganisation, insolvency and other laws affecting
creditors’ rights generally and may pursuant to the Contracts Act (Fi: laki
varallisuusoikeudellisista oikeustoimista (228/1929), as amended) be set aside
or modified if adjudged to be unreasonable and may also be subject to limitation
of action by passage of time.

 

h)Enforcement of the Second Finnvera Guarantee may be limited by general
principles of equity; in particular, equitable remedies (such as an order for
specific performance or an injunction) are discretionary remedies and may not be
available under the laws of Finland where damages are considered to be an
adequate remedy, and nothing in this Opinion should be taken to indicate that
any particular remedy necessarily would be available with respect to any
particular provision of the Second Finnvera Guarantee in any particular
instance.

 

i)The term ”enforceable”, where used herein, means that the obligations assumed
by the relevant party under the relevant document are of a type which Finnish
law and the courts of Finland generally enforce or recognise; however,
enforcement before the courts of Finland will in any event be subject to the
acceptance of such courts of jurisdiction, the powers of such courts to stay
proceedings and other principles of law and procedure of general application
(some of which may be discretionary in nature) and to the availability of
defences such as set-off, abatement, counter-claim and force majeure.

 

j)We express no opinion on the enforceability of the Second Finnvera Guarantee
in any jurisdiction outside Finland.

 

k)Other than the opinions expressed in paragraph III. 8 (Taxes on payment of
interest), paragraph III. 9 (Stamp duties) and paragraph III. 10 (No residency)
above, we express no opinion on any matters relating to taxes or any tax
consequences in relation to the execution, delivery or enforcement of the Second
Finnvera Guarantee.

 

l)Any person who is not party to an agreement referred to in this Opinion may
not be able to enforce any provisions of that agreement which are expressed to
be for the benefit of that person.

 

m)Any provision in the Second Finnvera Guarantee which involves or indicates an
indemnity for legal costs or costs of litigation or arbitration is subject to
the discretion of the court or arbitrators to decide whether and to what extent
a party to litigation or arbitration, as the case may be, should be awarded the
legal costs incurred by it in connection with the litigation or arbitration or
otherwise.

 

n)Whereas judgments may be awarded by the Finnish courts in currencies other
than the euro, judgments may be enforced in the euro only, generally at the rate
of exchange prevailing at the date of enforcement rather than at the date of
judgment.

 

o)A court in Finland may not treat as conclusive those certificates,
determinations, records and opinions which the Second Finnvera Guarantee state
are so to be treated since a Finnish court is free to consider any evidence
presented to it in the discretion of the court.

 



8

 

 

p)Finnish courts may require that documents drawn up in English or any other
language than Finnish or Swedish and presented to the court shall be translated
into Finnish or Swedish.

 

q)The files in respect of Finnvera maintained by the Trade Register or by the
Insolvency Register may not be up to date and documents required to be filed
with the Trade Register or Insolvency Register may not be filed immediately or
may not be available for immediate inspection.

 

This Opinion is limited solely to the laws of Finland as in force on the date of
this Opinion and we have not made an investigation and no opinion is expressed
or implied as to the laws of any other jurisdiction, and furthermore we have
assumed that there is nothing in any other law that affects the opinions
presented herein.

 

This Opinion shall be construed in accordance with Finnish law. It is rendered
by us to you in the matter and context specified herein and is not to be
disclosed to or relied upon by any other person or for any other purpose without
our prior written consent, provided however, that this Opinion may be disclosed
to but not relied upon by (i) your affiliates and yours and their professional
advisors, auditors, employees and officers; (ii) your potential successors,
assignees and transferees and their professional advisers; (iii) to the extent
required in connection with any actual or potential dispute or claim to which
any of you are party and which is relating to the transaction for which this
opinion is given, the competent court or arbitration institute in respect of
such dispute or claim, and (iv) to the extent required by any regulatory
authority to whose jurisdiction such person is subject or pursuant to the
rules of any recognised stock exchange on which such person’s securities are
listed, such regulatory authority or stock exchange of the Addressees (provided
such person must promptly notify us, where lawful to do so, before the
disclosure to the relevant regulatory authority or stock exchange occurs, except
where the disclosure is made in the ordinary course of such person’s supervisory
or regulatory function), or (v) where required by law, regulation or court
order, and in each case on the basis that those persons will make no further
disclosure.

 

Very truly yours,

 

ASIANAJOTOIMISTO DLA PIPER FINLAND OY

 

   Hans Sundblad  Partner 

 



9

 

 

Schedule A

 

Addressees:

 

1.KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger and Sole
Bookrunner, Initial Finnvera Balancing Lender and [the Persons who have become
Lenders by the date of issuance of the Second Finnvera Guarantee – Names to be
inserted], Facility Agent and Documentation Agent under the Facility Agreement,
and as the Guarantee Holder under the Second Finnvera Guarantee;

 



10

 

 

EXHIBIT C
Form of Lender Assignment Agreement

 

To:     Royal Caribbean Cruises Ltd.

 

To:     KfW IPEX-Bank GmbH, as Facility Agent (as defined below)

 

ROYAL CARIBBEAN CRUISES LTD.

 

Gentlemen and Ladies:

 

We refer to clause (b) of Section 11.11.1 of the ICON 3 Hull No. 1402 Credit
Agreement dated [                       ] 2019 (together with all amendments and
other modifications, if any, from time to time thereafter made thereto, the
"Agreement") among Royal Caribbean Cruises Ltd. (the "Borrower"), KfW IPEX-Bank
GmbH as Facility Agent (in such capacity, the “Facility Agent”), Documentation
Agent, Hermes Agent, KfW IPEX-Bank GmbH as Initial Mandated Lead Arranger and
Sole Bookrunner, and the various other financial institutions from time to time
party thereto as Lenders and Residual Risk Guarantors. Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Agreement.

 

This agreement is delivered to you pursuant to clause (b) of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause
(a) of Section 11.11.1 of the Agreement, of the assignment and transfer
(including by way of novation) by the undersigned "Assignor" (the "Assignor") to
the undersigned "Assignee" (the "Assignee") of [ ]% of the Assignor's
[Commitment]1 [portion of the Loan held by the Assignor]2 which assigned amount
is on the date hereof equal to [     ]. After giving effect to the foregoing
assignment and transfer, the amounts of the Assignor’s and the Assignee’s
respective shares of the [Commitment][portion of the Loan held by the Assignor]
for the purposes of the Agreement are set forth opposite each such Person’s name
on the signature pages hereof.

 

The Assignee hereby acknowledges and confirms that it has received a copy of the
Agreement and the exhibits related thereto, together with copies of any
documents which have been required to be delivered under the Agreement as a
condition to the making of the Loan thereunder. The Assignee further confirms
and agrees that in becoming a Lender and in making its contribution to the Loan
under the Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Facility Agent.

 

Except as otherwise provided in the Agreement, effective as of the date of
acceptance hereof by the Borrower and the Facility Agent:

 

(a)            the Assignee:

 



 





1 Insert prior to the date on which the Loan is made

 

2 Insert on and after the date on which the Loan is made

 



133

 

 

(i)            shall be deemed automatically to have become a party to the
Agreement, have all the rights and obligations of a "Lender" under the Agreement
and the other Loan Documents as if it were an original signatory thereto to the
extent specified in the second paragraph hereof; and

 

(ii)            agrees to be bound by the terms and conditions set forth in the
Agreement and the other Loan Documents as if it were an original signatory
thereto; and

 

(b)            the Assignor shall be released from its obligations under the
Agreement and the other Loan Documents to the extent of the relevant percentage
of the [Commitment][Loan] specified in the second paragraph hereof.

 

The Assignor and the Assignee hereby agree that the [Assignor][Assignee] will
pay to the Facility Agent the processing fee and expenses referred to in
Section 11.11.1 of the Agreement upon delivery hereof.

 

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan/Commitment and requests the Borrower to
acknowledge receipt of this document:

 

(A)Address for Notices:

 

Institution Name:

 

Attention: Domestic

 

Office: Telephone:

 

Facsimile:

 

Email:    

 

Lending Office:

 

Telephone: Facsimile:

 

Email:

 

(B)Payment Instructions:

 

The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Facility Agent.

 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 



134

 

 

Amount of the [Commitment] [portion of the Loan] after giving effect to the
assignment contemplated hereby:       [ASSIGNOR] [            ]       By:  
                          Title:      [            ]  [ASSIGNEE]         By:  
        Title:

 



135

 

 

Accepted and Acknowledged this                  day of        , _       .

 

Royal Caribbean Cruises Ltd.     By:                    Name:  Title:     KfW
IPEX-Bank GmbH, as Facility Agent     By:    Name:  Title: 

 



136

 

 

EXHIBIT D
Finnvera Premium and Finnvera Balancing Premium Pricing Grid for FEC
Loan/Finnvera Balancing Loan

 

  Level 1 Level 2 Level 3 Level 4 Level 5 Basis for Pricing Senior Debt Rating
of A- by Standard & Poor's or A3 by Moody's (or Higher) Senior Debt Rating of
BBB+ by Standard & Poor's or Baa1 by Moody's Senior Debt Rating of BBB by
Standard & Poor's or Baa2 by Moody's Senior Debt Rating of BBB- by Standard &
Poor's or Baa3 by Moody's Senior Debt Rating lower than Level 4 Premium Rate
2.00% 2.25% 2.52% 2.83% 3.18%

 



137

 

 

  

EXHIBIT E

Form of Pledge Agreement

 



138



 

CONFIDENTIAL

 

Dated [·]

 

ACCOUNT PLEDGE AGREEMENT

(Kontoverpfändung) in relation to the

Hull No. S-700 Credit Agreement

 

Royal Caribbean Cruises Ltd.

as Pledgor

 

KfW IPEX-Bank GmbH

as Facility Agent

 

and

 

[·]

as Lenders

 







 



  Contents   Clause Page 1 Headings, Capitalised Terms, References, and Language
2 2 Abstract Acknowledgement of Debt 4 3 Grant of Pledges 4 4 Operation of
Accounts 4 5 Secured Obligations 5 6 Representations and Warranties 5 7
Protection of Collateral 5 8 Enforcement of Collateral 6 9 Release of Collateral
7 10 Waivers of Pledgor 7 11 Assignment and Transfer 7 12 Substitution of a
Pledgee 8 13 Further Assurance 8 14 Costs and Expenses 8 15 Severability,
Duration and other Matters 8 16 Notification 9 17 Notices and Other Matters 9 18
Partial Invalidity 10 19 Changes and Amendments 10 20 Choice of Law and
Jurisdiction 10 21 Entire Agreement 10 22 Process Agent 11 Schedule 1 Address
details of the parties 12 Schedule 2 The Pledged Accounts 13 Schedule 3
Notification Letter 14 Schedule 4 Acknowledgement Letter 16 Schedule 5
Instruction to Account Bank 17      







 

THIS ACCOUNT PLEDGE AGREEMENT (hereinafter referred to as the Account Pledge
Agreement) is made on _______ . BETWEEN:

 

(1)ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation incorporated under the
laws of Liberia and registered in the Register of Companies of Liberia under
C-38863, whose registered office is at 80 Broad Street, Monrovia, Liberia, as
pledgor (hereinafter referred to as the Pledgor);

 

(2)KFW IPEX-BANK GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organised under the laws of the Federal Republic of
Germany (Germany), whose registered office is at Palmengartenstraße 5-9, 60325
Frankfurt am Main, Germany, in its capacity as facility agent (hereinafter
referred to as the Facility Agent); and

 

(3)[·], each in their capacity as lender (hereinafter referred to as the
Lenders, and together with the Facility Agent the Pledgees). [Note: update to
include all Lenders as at the time of execution and adapt the rest of the pledge
agreement accordingly.]]

 

WHEREAS

 

(A)The Pledgor and KfW IPEX-Bank GmbH as [·] Agent and [·] each as a Lender have
entered into a loan agreement dated [·] (as amended, varied, novated,
supplemented, superseded or extended from time to time, hereinafter referred to
as the Credit Agreement), pursuant to which the Lenders have agreed to make
available to the Borrower a loan facility in US dollars in connection with the
financing of a passenger cruise vessel bearing Meyer [·] hull number [·] (the
Vessel) (the Transaction).

 

(B)The Pledgor has opened or will open a Euro-denominated and US
dollar-denominated bank account at the Account Bank for certain payments to be
made to it in Euros or US dollars in relation to the Transaction.

 

(C)The pledge provided for in this Account Pledge Agreement is a condition
precedent to the utilisation of the US dollar loan facility by the Pledgor under
the Credit Agreement.

 

NOW, THEREFORE IT IS HEREBY AGREED as follows:

 

1  Headings, Capitalised Terms, References, and Language

 

1.1  Headings are for ease of reference only and shall not affect the
construction of this Account Pledge Agreement.

 

1.2  Unless otherwise defined herein or unless the context otherwise requires,
capitalised terms defined in the Credit Agreement shall have the same meaning
when used in this Account Pledge Agreement.

 

1.3  In addition, in this Account Pledge Agreement

 

Abstract Acknowledgement has the meaning given to such term in Clause 2
(Abstract Acknowledgement of Debt);

 

Account Bank means [·], a financial institution organised and existing under the
laws of [·] acting through its office at [·] [NB Account Bank to be confirmed];

 

Builder means Meyer [·];

 



2

 

 

Collateral has the meaning given to such term in clause 3.1;

 

Discharge Date has the meaning given to such term in clause 9.1;

 

Enforcement Event has the meaning given to such term in clause 8.1;

 

Finance Parties means the Lenders, the Hermes Agent and the Facility Agent each
of such terms as defined in the Credit Agreement, each of them individually a
Finance Party;

 

Security Grantor means any person granting a security for the Secured
Obligations;

 

Pledges means the pledges created by clause 3 (Grant of Pledges);

 

Pledged Accounts has the meaning given to such term in clause 3.1 (and being the
EUR Pledged Account and the Dollar Pledged Account referred to in the Credit
Agreement);

 

Purchased Vessel means the passenger cruise vessel bearing Builder’s hull number
[·];

 

Secured Obligations means all financial obligations, promises and other
liabilities, owing or incurred by the Pledgor vis-à-vis the Pledgees, whether
due or hereinafter to become due, including, but not limited to, all future and
contingent obligations, promises and other liabilities, of whatever nature
(including claims for unjust enrichment (ungerechtfertigte Bereicherung)), under
or in connection with the Loan Documents (including but not limited to the
Abstract Acknowledgement of Debt pursuant to clause 2); and

 

Security Period means the period from the date of this Account Pledge Agreement
to and including the earliest of (a) the date on which the Commitments have
reduced to zero and all Indebtedness under the Loan Documents has been fully
paid and discharged, (b) the date on which the proceeds of the Loan shall have
been paid out pursuant to clause 4.1(a) and (c) the later of (i) the date on
which amounts standing to the credit of the Pledged Accounts shall have been
paid or transferred to the relevant account or accounts designated by the
Facility Agent pursuant to clause 4.1(b) or,(ii) where a prepayment of the Loan
in full has occurred under section 3.7 of the Credit Agreement, the date (if
any) upon which the Commitments are subsequently cancelled, terminated or
otherwise come to an end .

 

1.4  Words importing the plural shall include the singular and vice versa.

 

1.5  This Account Pledge Agreement is made in the English language. For the
avoidance of doubt, the English language version of this Account Pledge
Agreement shall prevail over any translation of this Account Pledge Agreement.
However, where a German translation of a word or phrase appears in the text of
this Account Pledge Agreement, the German translation of such word or phrase
shall prevail.

 

1.6  In this Account Pledge Agreement, any reference to:

 

(a)a defined document is a reference to that defined document as from time to
time amended, varied, novated, restated, supplemented or extended;

 

(b)promptly means without undue delay (unverzüglich) as contemplated by Section
121 of the German Civil Code (Bürgerliches Gesetzbuch - BGB); and

 

(c)clauses and schedules are to be construed as references to clauses of and
schedules to this Account Pledge Agreement.

 



3

 

 

2  Abstract Acknowledgement of Debt

 

The Pledgor acknowledges by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) (the Abstract Acknowledgement), that each and
every obligation of the Pledgor towards a Finance Party under this Agreement,
the Credit Agreement, the other Loan Documents and any ancillary document
thereto (together, but for the avoidance of doubt excluding the Abstract
Acknowledgment, hereinafter referred to as the Original Obligations) shall also
be owing in full to the Facility Agent and that, accordingly, the Facility Agent
will have its own independent right to demand performance by the Pledgor of
those obligations. Without in any way prejudicing the legally independent nature
of the Abstract Acknowledgement, the Parties hereto agree that (a) payment by
the Pledgor of the obligations under the Abstract Acknowledgement shall to the
same extent be deemed to decrease and discharge the Original Obligations owing
to the relevant Finance Parties and (b) payment by the Pledgor of its Original
Obligations to the relevant Finance Parties shall to the same extent be deemed
to decrease and discharge the amounts owed under the Abstract Acknowledgement
owing by it to the Facility Agent. For the avoidance of doubt, the obligations
under the Abstract Acknowledgement shall only be due and payable when the
obligations under the Original Obligations are due and payable.

 

3  Grant of Pledges

 

3.1  The Pledgor hereby pledges (verpfändet) to each of the Pledgees all of its
rights and claims in the current and future amounts standing to the credit of
its accounts stated in Schedule 2 (The Pledged Accounts) hereto (including all
sub-accounts thereto), (hereinafter together referred to as the Pledged
Accounts), in particular, but not limited to, the right to claim payment from
the Account Bank, and in each case including all interest accruing thereon
(together the Collateral).

 

3.2  Each of the Pledgees hereby accepts the Pledges created under clause 3.1
above.

 

3.3  For the avoidance of doubt, the Parties agree that nothing in this Account
Pledge Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the assignment or transfer (including by way
of assignment and assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee in accordance with the Loan Documents.

 

4  Operation of Accounts

 

4.1  Unless the Facility Agent has notified the Account Bank that an Event of
Default has occurred and is continuing, the Pledgor shall be entitled on and
after the commencement of the Security Period, without the consent of the
Pledgees, to request that the Facility Agent instructs the Account Bank (which
the Facility Agent agrees to do) in the form set out in Schedule 5 or in such
other form the Facility Agent and Account Bank may agree to disburse all of the
moneys standing to the credit of the Pledged Accounts, either :

 

(a)on the Delivery Date, in accordance with the provisions of section 2.5(d) (i)
and (ii) of the Credit Agreement; or

 

(b)to such account or accounts as the Facility Agent may specify as prepayment,
in whole or in part, of the Loan in accordance with section 3.2, 3.7 or 9.2 of
the Credit Agreement. For the purposes of this clause 4.1(b), if the Pledgor
shall be obliged to prepay the Loan in whole or in part pursuant to sections
3.2, 3.7 or 9.2 of the Credit Agreement, the Facility Agent, on behalf of the
Pledgees, will, if and to the extent that there are EUR funds standing to the
credit of the EUR Pledged Account, consent to the disbursement of such EUR funds
to third party counterparties for the purpose of foreign exchange into Dollars,
so long as such exchanged Dollar funds are paid directly to such account as may
be designated by the Facility Agent for application in or towards such
prepayment.

 



4

 

 

4.2  Unless the Facility Agent has notified the Account Bank that an Event of
Default has occurred and is continuing, all interest earned on the Pledged
Accounts shall, at such times as the Pledgor may in its discretion request and,
in any event, at the end of the Security Period, be paid to the Pledgor or to
its order to such account as the Pledgor may direct and the Pledgor shall be
entitled to instruct the Account Bank accordingly.

 

5  Secured Obligations

 

The Collateral shall serve as security for the Secured Obligations.

 

6  Representations and Warranties

 

The Pledgor represents and warrants to each of the Pledgees that:

 

6.1  it is duly organised and validly existing under the laws of Liberia, it has
obtained all licenses and authorisations to carry out its business as it is now
being conducted, all necessary or recommendable corporate action authorising the
conclusion and performance of this Account Pledge Agreement has been taken, all
consents, approvals or permits which are required or recommendable in connection
with the conclusion and performance of this Account Pledge Agreement have been
obtained and this Account Pledge Agreement constitutes legal, valid and binding
obligations of the Pledgor enforceable in accordance with its terms;

 

6.2  subject to the provisions in the general terms and conditions of the
Account Bank, it is the sole legal and beneficial owner of the Collateral, has
full title thereto and is entitled to pledge the Collateral to the Pledgees; and

 

6.3  subject to the provisions in the general terms and conditions of the
Account Bank, this Account Pledge Agreement constitutes a first priority right
in the Collateral and the Collateral is not subject to any prior or pari passu
rights, including, but not limited to, rights of pledge, rights of usufruct and
attachment.

 

7  Protection of Collateral

 

During the term of this Account Pledge Agreement, the Pledgor undertakes towards
each of the Pledgees:

 

7.1  not to assign, encumber or otherwise dispose of any of the Collateral or
any interest therein or offer to do so, except as herein provided and subject to
the provisions in the general terms and conditions of the Account Bank;

 

7.2  to refrain from any acts or omissions which would result in the Collateral
being encumbered or further encumbered, except as herein provided and subject to
the provisions in the general terms and conditions of the Account Bank;

 

7.3  to record the Pledges immediately in its books and records and to refrain
from any acts or omissions which could prevent third parties who may have a
legitimate interest in obtaining knowledge of the Pledges from obtaining
knowledge thereof;

 

7.4  not to otherwise defeat or impair the rights of the Pledgees under or in
connection with this Account Pledge Agreement;

 

7.5  to open a new account (other than any Pledged Accounts in existence at the
date of this Account Pledge Agreement) to hold the proceeds of the Loan
disbursed or to be disbursed under the Credit Agreement only with prior written
consent of the Facility Agent, and in accordance with the Credit Agreement. In
such a case, the Pledgor shall grant a corresponding account pledge to the
Pledgees over the newly established account;

 



5

 

 

7.6  to inform the Pledgees, by written notice to the Facility Agent, as soon as
possible in the case the Pledgees’ rights in respect of the Collateral are
prejudiced or jeopardised by attachment or are prejudiced or jeopardised by
other material actions of third parties. Such information shall be accompanied,
in the case of any attachment, by a copy of the order for attachment as well as
all documents required for the filing of an objection against the attachment,
and, in case of any other actions by third parties, by copies evidencing which
actions have been or will be taken, respectively, as well as all documents
required for the filing of an objection against such actions. The Pledgor shall
further be obliged to inform as soon as possible the attaching creditors or
other third parties asserting rights with respect to the Collateral in writing
of the Pledgees’ rights in respect of the Collateral. All reasonable and
adequately documented costs and expenses for countermeasures of the Pledgees
shall be borne by the Pledgor. This shall also apply to the institution of legal
action which any of the Pledgees reasonably considers necessary;

 

7.7  to inform the Pledgees, by written notice to the Facility Agent, promptly
of any subsequent material changes in the value of the Pledged Accounts
resulting from any set off or other reasons, after becoming aware of such
changes other than in the ordinary course of business; and

 

7.8  to notify the Pledgees, by written notice to the Facility Agent, promptly
of any event or circumstance which might be expected to have a material adverse
effect on the validity or enforceability of this Account Pledge Agreement.

 

8  Enforcement of Collateral

 

8.1  Following the occurrence of an Event of Default and, in addition, if and
when the requirements of Section 1204 et seq. of the German Civil Code (BGB)
(Pfandreife) are met in respect of the Secured Obligations (or any part thereof)
(an Enforcement Event), the Pledgees, acting through the Facility Agent, shall
be entitled, after having given one week’s notice to the Pledgor and if such
Event of Default is then still continuing, to avail themselves of all rights and
remedies of a pledgee (Pfandgläubiger) hereunder without prior court ruling and
released from Section 1277 of the German Civil Code (BGB). However, the Pledgees
will only make use of their rights to the extent necessary to cover the Secured
Obligations.

 

8.2  In the case of the occurrence and (having regard to clause 8.1)
continuation of an Enforcement Event, the Pledgees, acting through the Facility
Agent, shall in particular be entitled to

 

(a)collect the monies standing to the credit of the Pledged Accounts;

 

(b)request that all documents relating to the Pledges be handed over to the
Facility Agent and the Pledgor hereby agrees to comply promptly with any such
request; and

 

(c)take any other actions not mentioned in clauses (a) and (b) above which are
necessary or appropriate for the purpose of realising the security granted by
the Pledgor in accordance with this Account Pledge Agreement, to the extent that
such actions are permissible under the applicable law and not restricted by any
other Loan Document.

 

8.3  The Facility Agent shall apply such amounts in accordance with the
provisions of the Credit Agreement and the other Loan Documents.

 



6

 

 

9  Release of Collateral

 

9.1  Upon (a) complete and irrevocable satisfaction of the Secured Obligations
or (b) the end of the Security Period, the Pledgees, acting through the Facility
Agent, will, upon request of the Pledgor, declare the release of the Pledges
(Pfandfreigabe) to the Pledgor as a matter of record. For the avoidance of
doubt, the Parties are aware that upon complete and irrevocable satisfaction of
the Secured Obligations or, if earlier, the ending of the Security Period, the
Pledges, due to their accessory nature (Akzessorietät), cease to exist by
operation of law (the Discharge Date).

 

9.2  At any time when the total value of the aggregate security granted by the
Pledgor and any of the other Security Grantors to secure the Secured Obligations
which can be expected to be realised in the event of an enforcement of the
Security (realisierbarer Wert) not only temporarily exceeds 110% of the Secured
Obligations (hereinafter referred to as the Limit), the Facility Agent, acting
on behalf of the Pledgees, shall on demand of the Pledgor release such part of
the security (Sicherheitenfreigabe) as the Facility Agent may in its reasonable
discretion determine so as to reduce the realisable value of the security to the
Limit.

 

9.3  If the Pledgees are required to release any security prior to the Discharge
Date, they shall be free to select the security to be released, taking into
consideration the legitimate interest of the Pledgor.

 

10  Waivers of Pledgor

 

10.1  The Pledgor hereby expressly waives, to the fullest extent legally
admissible, all defences of voidability (Anfechtbarkeit, Sections 1211, 770 of
the German Civil Code (BGB)) and set-off (Aufrechenbarkeit, Sections 1211, 770
of the German Civil Code (BGB)) and any other defences that a pledgor may have
under German law, including, but not limited to, all defences, to the fullest
extent possible, in terms of Section 1211 of the German Civil Code (BGB), with
the exception that the waiver shall not apply to set-offs or counterclaims that
are (i) uncontested, or (ii) based on an unappealable court decision.

 

10.2  In case of enforcement of the Pledges under this Account Pledge Agreement,
as long as any of the Secured Obligations remain outstanding, no rights of the
Pledgees shall pass to the Pledgor or third parties by subrogation or otherwise,
such rights being hereby waived by the Pledgor under this Account Pledge
Agreement and relating to all forms of subrogation and all kind of security
interest, including, but not limited to, pledges and guarantees (Bürgschaften).
In particular, but not limited to, the Pledgor hereby waives, to the fullest
extent legally admissible, any rights to subrogation in terms of Section 1225 of
the German Civil Code (BGB).

 

11  Assignment and Transfer

 

11.1  Each of the Pledgees shall, at any time have the right to assign, to
transfer, or to dispose of its rights in the Secured Obligations together with
the rights and obligations under this Account Pledge Agreement (other than the
Pledges which will be transferred by operation of law in the event the Secured
Obligations are transferred) to any person who is, or may become, any Lender
pursuant to and in accordance with the Credit Agreement. The Pledgor hereby
already explicitly and irrevocably consents to such assignment, transfer or
disposal.

 

11.2  The Facility Agent shall, at any time have the right to assign, to
transfer, or to dispose of its rights and obligations under this Account Pledge
Agreement to any person who becomes a Facility Agent pursuant to and in
accordance with the Credit Agreement. The Pledgor hereby already explicitly and
irrevocably consents to such assignment, transfer or disposal.

 



7

 

 

11.3  The Pledgor shall not be entitled to assign, to transfer, or to dispose of
all or any part of its rights or obligations or both hereunder.

 

12  Substitution of a Pledgee

 

The Pledgor undertakes to enter into any agreement reasonably required by the
relevant Pledgee and otherwise to do whatever is reasonably required by the
relevant Pledgee in case such Pledgee legitimately transfers its rights and
obligations under the Loan Documents in accordance with the Loan Documents
wholly or partially to a third party by creating new pledges over the Collateral
or agreeing to mechanics of distribution of proceeds on an equal basis or
otherwise.

 

13  Further Assurance

 

13.1  Should any further actions and/or declarations be necessary in order to
validly pledge the Collateral or any part thereof to the Pledgees, the Pledgor
undertakes to take such actions and/or to provide such declarations upon the
Pledgees’ demand.

 

13.2  The Pledgor herewith irrevocably authorises (bevollmächtigt
unwiderruflich) the Facility Agent (including the right to grant sub-power of
attorney (Untervollmacht)) to perform actions and declarations set out in
clauses 12 and 13.1 above also in the Pledgor’s name. The Facility Agent is
herewith exempted from the restrictions of Section 181 of the German Civil Code
(BGB).

 

14  Costs and Expenses

 

All costs and expenses arising from the execution of this Account Pledge
Agreement, from amendments or prolongations thereof or any costs arising from
the enforcement or preservation of the Pledgees’ rights hereunder shall be borne
by the Pledgor, whereby the Facility Agent, acting on behalf of the Pledgees, is
entitled to mandate a third party to perform such actions in its own name but
for the Pledgor’s account.

 

15  Severability, Duration and other Matters

 

15.1  The validity and effect of each of the Pledges created hereunder shall be
independent from the validity and the effect of any of the other Pledges created
hereunder.

 

15.2  This Account Pledge Agreement shall remain in full force and effect until
the Secured Obligations have been completely satisfied. The Pledges shall not
cease to exist if the Secured Obligations have only temporarily been satisfied.

 

15.3  As long as the Secured Obligations are not completely satisfied and not
all facilities which may give rise to the Secured Obligations have been
terminated, the Pledgor shall not assert any claims against any other person
which might arise from the fulfilment of its obligations according to this
Account Pledge Agreement, either contractual or statutory. The monies which are
transferred to or debited by the Pledgor from such other person shall be
received by the Pledgor on trust (treuhänderisch) and transferred by it on trust
to the Facility Agent.

 

15.4  This Account Pledge Agreement shall create a continuing security and no
change or amendment in the Transaction Documents shall affect the validity and
the scope of this Account Pledge Agreement or the obligations which are imposed
on the Pledgor pursuant to it.

 

15.5  Subject to anything expressed to the contrary in this Account Pledge
Agreement, the Pledges are independent from and granted in addition to any other
security or guarantee which may have been given to the Pledgees with respect to
any of the Secured Obligations. None of such other security interests shall
prejudice, or shall be prejudiced by, or shall be merged in any way with, this
Account Pledge Agreement.

 



8

 

 

15.6  This Account Pledge Agreement shall inure to the benefit of the Pledgees,
their respective successors and permitted assigns.

 

16  Notification

 

16.1  In order to comply with the requirement of Section 1280 of the German
Civil Code (BGB) the Pledgor shall notify the Account Bank of the Pledge created
hereunder by delivery to the Account Bank of a notification letter as set out in
Schedule 3 to this Account Pledge Agreement on the date of this Account Pledge
Agreement.

 

16.2  The Pledgor shall use all reasonable endeavours to procure that the
Account Bank confirms receipt of the notification letter by signing the
acknowledgement letter as set out in Schedule 4 of this Account Pledge
Agreement.

 

17  Notices and Other Matters

 

17.1  Notices

 

(a)Any notice or communication to be made under or in connection with this
Account Pledge Agreement shall be made in writing and, unless otherwise stated,
may be made by prepaid letter or fax.

 

(b)Addresses for notices

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Account Pledge
Agreement for any communication or document to be made or delivered under or in
connection with this Account Pledge Agreement is as set out in Schedule 1
(Address details of the Parties) or any such substitute address, fax number, or
department or officer as the relevant party to this Account Pledge Agreement may
notify to the Facility Agent (or the Facility Agent may notify to the other
parties to this Account Pledge Agreement, if a change is made by the Facility
Agent) by not less than five (5) Business Days’ notice.

 

(c)Delivery of notices

 

Any communications or document made or delivered by one party to another under
or in connection with this Account Pledge Agreement will only be regarded as
effective

 

(i)if by way of fax, when received in complete and legible form; or

 

(ii)if by way of letter, when received by its addressee,

 

and, if a particular department or officer is specified as part of its address
details provided under clause (b) above, if addressed to that department or
officer.

 

17.2  No implied waiver, remedies cumulative

 

No failure or delay on the part of a Pledgee or the Facility Agent to exercise
any power, right or remedy under this Account Pledge Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise by a Pledgee or the
Facility Agent of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any power, right or remedy. The remedies
provided in this Account Pledge Agreement are cumulative and are not exclusive
of any remedies provided by law.

 



9

 

 

17.3  English translations

 

All documents to be delivered under or supplied in connection with this Account
Pledge Agreement shall be in the English language or shall be accompanied by a
certified translation into English upon which the recipient shall be entitled to
rely.

 

17.4  Counterparts

 

This Account Pledge Agreement may be executed in any number of counterparts
(whether by facsimile or otherwise, but, if by facsimile, with the original
signed pages being promptly sent to the Facility Agent by prepaid letter (and
the Facility Agent is hereby authorised to incorporate such pages into bound
originals)) and by the different parties on separate counterparts, each of which
when so executed and delivered shall be an original, but all counterparts shall
together constitute one and the same agreement.

 

18  Partial Invalidity

 

If at any time, any one or more of the provisions of this Account Pledge
Agreement is or becomes invalid, illegal or unenforceable in any respect under
the law of any jurisdiction, such provision shall as to such jurisdiction, be
ineffective to the extent necessary without affecting or impairing the validity,
legality and enforceability of the remaining provisions hereof or of such
provisions in any other jurisdiction. The invalid, illegal or unenforceable
provision shall be deemed to be replaced with such valid, legal or enforceable
provision which comes as close as possible to the original intent of the parties
and the invalid, illegal or unenforceable provision. Should an omission
(Regelungslücke) become evident in this Account Pledge Agreement, such omission
shall, without affecting or impairing the validity, legality and enforceability
of the remaining provisions hereof, be deemed to be filled in with such
provision which comes as close as possible to the original intent of parties.

 

19  Changes and Amendments

 

Changes to and amendments of this Account Pledge Agreement including this clause
19 (Changes and Amendments) must be made in writing, signed by all of the
parties hereto.

 

20  Choice of Law and Jurisdiction

 

20.1  This Account Pledge Agreement and any non-contractual obligations
connected with it shall be governed by and construed in accordance with the laws
of the Federal Republic of Germany.

 

20.2  The place of jurisdiction shall be Frankfurt am Main, Germany, provided,
however, that each of the Pledgees shall also be entitled to take legal action
against the Pledgor before any other court of competent jurisdiction.

 

21  Entire Agreement

 

This Account Pledge Agreement constitutes the entire agreement of the parties
hereto with regard to the pledges contemplated under this Account Pledge
Agreement and supersedes all oral, written or other type of agreements thereon.

 



10

 

 

22  Process Agent

 

22.1  For the purpose of any suit, action, proceeding or settlement of dispute
in the German courts, the Pledgor hereby undertakes to appoint (zu bestellen)
and to authorise (bevollmächtigen) [Note: Address details of Process Agent to be
added] Germany, as process agent (Zustellungsbevollmächtigten) to accept service
of process in respect of any such suit, action, proceeding or settlement of
dispute in connection with this Account Pledge Agreement. The Pledgor shall
furnish the Facility Agent with written confirmation from the process agent that
the process agent has accepted such appointment.

 

22.2  If for any reason, such process agent no longer serves as agent to receive
process in the Federal Republic of Germany, the Pledgor shall promptly notify
the Facility Agent and within a period of 30 days appoint a substitute process
agent acceptable to the Facility Agent.

 



11

 

 

Schedule 1

Address details of the parties

 

Party Name Details Pledgor Royal Caribbean Address for notices:   Cruises Ltd.  
    1050 Caribbean Way           Florida 33132, Miami           United States of
America           Attention: General Counsel               B. Stein            
Facsimile: +1 (305) 539-64 00             Email: bstein@rccl.com        
Facility KfW IPEX-Bank Address for notices: Agent GmbH        
Palmengartenstraße 5-9             60325 Frankfurt am Main             Germany  
            Attention: Maritime Industries               Mrs. Claudia Wenzel    
        E-mail: claudia.wenzel@kfw.de             Fax: +49 (69) 7431 3768      
      With a copy to: Credit Operations             Fax: +49 (69) 7431 2944    
     

 



12

 

 

Schedule 2

The Pledged Accounts

 

Account Account Bank Account Account IBAN name   Holder Number             [ ]
(EUR Account) [·] Borrower [ ] [ ]           [ ] (Dollar Account) [·] Borrower [
] [ ]

 

[NB Account details and Account Bank to be provided]

 



13

 

 

Schedule 3

Notification Letter

 

[·]

Attn. [ ]

[NB to be confirmed]

 

[·]

 

Dear Sirs,

 

1Royal Caribbean Cruises Ltd. (the Pledgor) hereby gives you notice in
accordance with Section 1280 German Civil Code (BGB) that by an accounts pledge
agreement dated [·] it has pledged in favour of KfW IPEX-Bank GmbH in its
capacity as facility agent (the Facility Agent) and [·] each in their capacity
as lenders (the Lenders) (the Facility Agent and the Lenders are hereinafter
referred together to as the Pledgees) (the Account Pledge Agreement) all of its
rights, interests and claims in the current and future amounts standing to
credit of the following accounts held in the name of the Pledgor with you:

 

·Account number [ ] (IBAN DE[ ]);

·Account number [ ]

(together the Pledged Accounts).

 

2The Pledgor hereby requests that you deliver to the Pledgor and the Pledgees
confirmation of receipt of this notice in the form attached to this letter (the
Acknowledgement Letter) and further request that you provide to the Pledgees all
information which they request from time to time concerning the Pledged
Accounts.

 

3The Pledgor hereby further requests you to agree:

 

(a)not to make any set-off or deduction from the Pledged Accounts or invoke any
rights of retention in relation to the Pledged Accounts during the existence of
the Account Pledge Agreement, other than in relation to (i) charges payable in
connection with the maintenance of the Pledged Accounts in the ordinary course
of business relating thereto or (ii) other bank charges or fees payable in
relation to reverse and correction entries and/or amounts arising from the
return of direct debits or cheques credited to an account, in each case to the
extent relating to such Pledged Accounts; and

 

(b)that the pledge in your favour over the Pledged Accounts granted pursuant to
your general business conditions shall rank for the time the Accounts Pledge
Agreement is in force behind the pledge over the Pledged Accounts granted to the
Pledgees by the Pledgor pursuant to the Accounts Pledge Agreement and that you
agree to be treated in all respect as if the pledge granted pursuant to your
general business conditions would have been created after the pledge under the
Accounts Pledge Agreement has been perfected.

 

4Please confirm that you have neither received any previous notice of pledge
relating to the Pledged Accounts nor are aware of any third party rights in
relation to the Pledged Accounts.

 

5We hereby confirm that you will be only entitled to follow the instructions of
the Facility Agent in relation to the Pledged Accounts.

 



14

 

 

6This Notice shall be governed by and construed in accordance with the laws of
[·].

 

7Place of jurisdiction shall be [·].

 

Yours faithfully

 

        Royal Caribbean Cruises Ltd.             KfW IPEX-Bank GmbH in its
capacity as Facility Agent           [·] in its capacity as a Lender    

 



15

 

 

Schedule 4

Acknowledgement Letter

 

From:

 

[·]

Attn. [ ]

[NB to be confirmed]

(the Account Bank)

 

To:

KfW IPEX Bank in its capacity as Facility Agent and [·] each in their capacity
as Lender, each of such terms as defined in the Accounts Pledge Agreement as
defined in the Notice Palmengartenstraße 5-9

60325 Frankfurt am Main

Germany

And

[·]

(together, the Pledgees)

 

Copy:

Royal Caribbean Cruises Ltd.

[NB Address details to be added]

(the Pledgor)

 

Date: [·]

 

Dear Sirs,

 

We hereby confirm (a) receipt of a notice (the Notice) in accordance with
Section 1280 of the German Civil Code (BGB) that by an account pledge agreement
dated [·] the Pledgor has pledged in your favour all its rights and claims in
the current and future amounts standing to credit of the accounts held in its
name with us and specified in such notice (together the Accounts), (b) our
consent to the terms of the Notice including but not limited to Clause 3 (b)
thereof, (c) our agreement in relation to the limitation of our rights to retain
amounts standing to the credit of the Accounts, as set forth in paragraph 3 (a)
of the Notice and (d) that we have neither received any previous notice of
pledge relating to the Accounts nor are aware of any third party rights in
relation to the Accounts.

 

This Acknowledgement Letter shall be governed by and construed in accordance
with the laws of [·]. Place of jurisdiction shall be [·].

 

Yours faithfully

 

       

[·]

 



16

 

 

Schedule 5

Instruction to Account Bank

 

To:

[·]

 

Attn. [ ]

[NB to be confirmed]

 

Dear Sirs:

 

Payment Instruction

 

We refer to the account pledge agreement dated [·] and entered into between KfW
IPEX-Bank GmbH in its capacity as facility agent (the Facility Agent) and [·] in
their capacities as lenders (the Pledgees) and Royal Caribbean Cruises Ltd as
pledgor (the Pledgor) pursuant to which the Pledgor has pledged in favour of the
Pledgees all of its rights, interests and claims in the current and future
amounts standing to credit of the following accounts held in the name of the
Pledgor with you:

 

·            Account number [         ] (IBAN DE[          ]) (“EUR AC”)

 

Account number [          ]; (“USD AC”)

 

(together the Pledged Accounts).

 

We as Facility Agent hereby instructs you to pay, on this very day the       of
               , the following funds you are holding on the Pledged Accounts to
the following accounts:

 

(A) in the case of funds standing to the credit of the EUR AC:

 

Account Holder [          ] Bank Name [          ] IBAN [          ] SWIFT
[          ] Amount [          ] Reference [          ]

 

(B) in the case of funds standing to the credit of the USD AC:

 

Account Holder [          ] Bank Name [          ] IBAN [          ] SWIFT
[          ] Amount [          ]

 

And

 

Account Holder [          ] Bank Name [          ] IBAN [          ] SWIFT
[          ] Amount [          ]

 

Bank fees shall be borne by the Pledgor.

 

 Date    

 

        KfW IPEX-Bank GmbH in its capacity as Facility Agent  

 



17

 

 

IN WITNESS whereof the parties to this Account Pledge Agreement have caused this
Account Pledge Agreement to be duly executed on the date first above written

 

The Pledgor

 

ROYAL CARIBBEAN CRUISES LTD.

 

acting by:                       Name:               Title:               The
Lenders               [·]       acting by:                     Name:   Name:    
      Title:   Title:           The Facility Agent               KFW IPEX-BANK
GMBH               acting by:                     Name:   Name:           Title:
  Title:  

 

Signature Page to Pledge Agreement

 







 



 

EXHIBIT F-1 
Form of FEC Transfer Certificate

 

  To: KfW IPEX-Bank GmbH as Facility Agent

 

  Copy: Royal Caribbean Cruises Ltd.

 

From:[Insert name of the original lender] (the Existing Lender) and Finnish
Export Credit Ltd. ("FEC")

 

  Date: [         ]

 

Finnvera and Hermes Backed Term Facility Agreement dated
[                             ] 2019 – ICON 3 Hull No. 1402 (the "Agreement")

 

We refer to the Agreement. This is an FEC Transfer Certificate.

 

1The Existing Lender transfers by novation to FEC the Existing Lender's
Commitment, rights and obligations under the Agreement as specified in the
Schedule below in accordance with the terms of the Agreement excluding without
limitation the obligation to accept a re-assignment or re-transfer of its
Percentage of the FEC Loan pursuant to Section 9.1.10(A) of the Agreement.

 

2The proposed transfer date is [l] (the "Effective Date").

 

3The administrative details of FEC for the purposes of the Agreement are set out
in the Schedule.

 

4This FEC Transfer Certificate and any non-contractual obligations arising out
of or in connection with it are governed by English law.

 

5FEC agrees to be bound by the terms of the Agreement. On this FEC Transfer
Certificate becoming effective the Existing Lender will be released from its
obligations under the Agreement to the extent that they are transferred to FEC.

 

6[NB: Delete this paragraph if such transfer takes place prior to issue of the
Finnvera Guarantee]. FEC confirms that it has received a copy of the Finnvera
Guarantee, is aware of its contents and acknowledges that further steps may need
to be taken in order to assign the rights and benefits of the Existing Lender
under the Finnvera Guarantee to FEC under Finnish law.

 

139

 

 

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable share of the Commitment or Loan
to be transferred]

 

Administrative details of FEC

[insert details of Facility Office, address for notices and payment details
etc.]

 

[Insert name of existing lender] Finnish Export Credit Ltd     By: By:     By:
By:


 

The transfer date is confirmed by the Facility Agent as [            ] 20[●].

 

 

KfW IPEX-Bank GmbH       By:       By:  


 

140

 



 

EXHIBIT F-2      
Form of Transfer Certificate

 

  To: KfW IPEX-Bank GmbH as Facility Agent

 

  Copy: Royal Caribbean Cruises Ltd.

 

From:[Insert name of the original lender] (the Existing Lender) and [Insert name
of the new lender] (the New Lender)

 

  Date: [         ]

 

Finnvera and Hermes Backed Term Facility Agreement dated
[                        ] 2019 – ICON 3 Hull No. 1402 (the "Agreement")

 

We refer to Section 11.11.1 of the Agreement. This is a Transfer Certificate.

 

1The Existing Lender transfers by novation to the New Lender the Existing
Lender's Commitment, rights and obligations under the Agreement as specified in
the Schedule below in accordance with the terms of the Agreement [including
without limitation the obligation to accept a re-assignment or re-transfer of
its Percentage of the FEC Loan pursuant to Section 9.1.10(A) of the Agreement]3.

 

2The proposed transfer date is [l] (the "Effective Date").

 

3The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

 

4This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

5The New Lender confirms, for the benefit of the Facility Agent and without
liability to the Borrower, that following the transfer, the Borrower will not be
obliged to pay any greater amount under Section 4.6 (Taxes) or Section 4.5
(Increased Capital Costs) of the Agreement or under any other provision of a
Loan Document (in the circumstances existing on the Effective Date).

 

6The New Lender agrees to be bound by the terms of the Agreement and the Fee
Letters signed by the Facility Agent on behalf of the Lenders and the Residual
Risk Guarantors. On this Transfer Certificate becoming effective the Existing
Lender will be released from its obligations under the Agreement to the extent
that they are transferred to the New Lender.

 

7The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (C) of clause Section 11.11.1 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 

 



3 Include this language if the transfer relates to the FEC Loan – exclude if the
transfer relates to the Hermes Loan and, if applicable, the Finnvera Balancing
Loan.

 



141

 

 

8[NB: Delete this paragraph if such transfer takes place prior to issue of the
Finnvera Guarantee]4. The New Lender confirms that it has received a copy of the
Finnvera Guarantee, is aware of its contents and acknowledges that further steps
may need to be taken in order to assign the rights and benefits of the Existing
Lender under the Finnvera Guarantee to the New Lender under Finnish law.

 

9The New Lender confirms that it has received a copy of the Hermes Insurance
Policy, is aware of its contents and acknowledges that further steps may need to
be taken in order to assign the rights and benefits of the Existing Lender under
the Hermes Insurance Policy to the New Lender under the Hermes Insurance
Policy.5

 

10The New Lender confirms that it has on the date of this Transfer Certificate
[entered into] [acceded to] a Residual Risk Guarantee and that it hereby accedes
to the Agreement as a Residual Risk Guarantor pursuant to Section 11.11.4 of the
Agreement.6

 

 



4 Insert this paragraph if the FEC Loan is being transferred.

 

5 Insert this paragraph if the Hermes Loan and, if applicable, the Finnvera
Balancing Loan is being transferred.

 

6 Insert this paragraph if the FEC Loan is being transferred.

 



 

142

 



 

THE SCHEDULE

 

Rights and obligations to be transferred by novation

[insert relevant details, including applicable share of the Commitment or Loan
to be transferred]

 

Administrative details of the New Lender

[insert details of Facility Office, address for notices and payment details
etc.]

 

[Insert name of existing lender] [Insert name of new lender]     By: By:     By:
By:


 

 

The transfer date is confirmed by the Facility Agent as [            ] 20[●].

 

KfW IPEX-Bank GmbH       By:       By:  


  

143

 



 

EXHIBIT G-1
Form of FEC Supplemental Assignment Agreement

  

144

 



 

 

SUPPLEMENTAL ASSIGNMENT AGREEMENT

 

between

 

FINNISH EXPORT CREDIT LTD

 

and

 

KfW IPEX-Bank GmbH

 

as Transferring Lender,

 

as Facility Agent,

 

and

 

as Guarantee Holder

 

Dated ___ December 2019

 

_______________________________

 

in relation to Assignment of the Transferring Lender´s

FEC Tranche Commitments under the Credit Agreement

ICON 3 Hull No 1402 for Royal Caribbean Cruises Ltd.

________________________________

 

 

 

 

THIS SUPPLEMENTAL ASSIGNMENT AGREEMENT (the “Agreement”) has been entered into
on ___ December 2019 between

 

1)Finnish Export Credit Ltd, Business ID 1642253-1, Helsinki, Finland, a company
providing export credit financing as referred to in the Act on Finnish Export
Credit Ltd (1136/96, as amended) (“FEC”); and

 

2)KfW IPEX-Bank GmbH, Palmengartenstrasse 5-9, 60325 Frankfurt, Germany (the
“Transferring Lender”);

 

3)KfW IPEX-Bank GmbH, Palmengartenstrasse 5-9, 60325 Frankfurt, Germany, in its
capacity as the facility agent under the Credit Agreement (the “Facility
Agent”);

 

4)KfW IPEX-Bank GmbH, Palmengartenstrasse 5-9, 60325 Frankfurt, Germany, in its
capacity as as the guarantee holder under the Finnvera Guarantee (the “Guarantee
Holder”).

 

FEC, the Transferring Lender, the Facility Agent and the Guarantee Holder are
sometimes referred to hereinafter together as the “Parties” and individually as
a “Party”.

 

1.BACKGROUND AND PURPOSE

 

1.1FEC, the Transferring Lender and the Facility Agent have agreed to execute
and deliver the FEC Transfer Certificate pursuant to the relevant provisions of
the Credit Documents whereby the Transferring Lender shall assign and/or
transfer to FEC its entire FEC Tranche Commitment together with all related
rights and obligations under the Credit Documents, excluding such rights as
specifically excluded in the FEC Transfer Certificate.

 

1.2By this Agreement, the Parties agree on the supplemental terms and conditions
that shall apply to the Assignment.

 

1.3The purpose of this Agreement is to carry out the objective given to FEC as
the Finnish export credit agency to promote the economic development of Finland
by offering financing for exports and domestic ship deliveries.

 

2.DEFINITIONS AND INTERPRETATION

 

2.1In this Agreement, except where the context otherwise requires, the following
capitalised words and expressions shall have the meanings given to them below:

 

“Act” means the Act on Officially Supported Export and Ship Credits and Interest
Equalisation (1543/2011, as amended).

 

“Applicant” means, as specified in Schedule 3, (the Exporter).

 

“Application” means the written application specified in Schedule 3 for the FEC
Financing and submitted to FEC by the Applicant.

 

“Assignment” means the assignment and/or transfer by the Transferring Lender of
its FEC Tranche Commitment and related rights and obligations under the Credit
Documents to FEC pursuant to the FEC Transfer Certificate.

 

“Borrower” has the meaning given to it in Schedule 3.

 



 

2

 

“Break Costs” means, as applicable:

 

a)with regard to any fixed rate interest the amount (if any) in the currency of
the Credit determined by FEC by which:

 

(i)the sum of the present value, discounted at the Reinvestment Rate, of each
principal payment and interest payment which FEC would have received on its
share of any amount of the FEC Tranche A Commitment (as defined in the Credit
Agreement) that is cancelled or any outstanding amount of the FEC Tranche A Loan
(as defined in the Credit Agreement) that is prepaid or accelerated , for the
period from the date of cancellation or from the date of receipt of the
prepayment of the principal amount of the FEC Tranche A Loan by FEC or the date
of the acceleration, until the final repayment date (assuming for these purposes
that interest would have accrued during the relevant period on a loan (“Deemed
Loan”) made on the date of cancellation of the FEC Tranche A Commitment or
receipt of the prepaid amount of the outstanding amount of the FEC Tranche A
Loan or the date of acceleration, on an amount equal to the FEC Tranche A
Commitment cancelled, the principal amount of the FEC Tranche A Loan prepaid or
the amount accelerated and where such Deemed Loan is repaid in proportional
repayment instalments on each of the subsequent repayment dates);

 

exceeds

 

(ii)the cancelled amount of the FEC Tranche A Commitment or the prepaid amount
of the outstanding amount of the FEC Tranche A Loan or the accelerated amount
plus accrued interest paid thereon since the previous interest payment date,

 

where “Reinvestment Rate” means a rate equal to the estimated yield in the
currency of the FEC Tranche A Loan on debt certificates issued by the Republic
of Finland for the period referred to in paragraph (i), as determined by FEC;
and

 

b)with regard to any floating rate interest such break costs as are customary
for investment grade borrowers such as the Borrower in international banking
transactions as evidenced by Section 4.4.1. (Indemnity) of the Credit Agreement.

 

“Business Day” has the meaning given to it in the Credit Agreement.

 

“CIRR” means Commercial Interest Reference Rates as determined in the OECD
Arrangement and as specified in Schedule 3.

 

“Commercial Contract” means the shipbuilding contract as specified in Schedule
3.

 

“Credit” means the FEC Loan, comprising the FEC Tranche A Loan and the FEC
Tranche B Loan, granted or to be granted under the Credit Agreement for the
purposes stated in Schedule 3.

 

“Credit Agreement” means the facility agreement, as amended, novated,
supplemented or restated from time to time in accordance with the terms of the
Credit Agreement, as specified in Schedule 3, in which the terms of the Credit
are agreed upon, and for the purpose of this Agreement in respect of any
provisions of the Credit Agreement in relation to the FEC Tranche Commitment and
the FEC Loan or affecting the rights of the Lender generally, excluding (a) any
provisions of the Credit Agreement in relation to the Hermes Commitment or the
Finnvera Balancing Commitment, if applicable, and the Hermes Loan or the
Finnvera Balancing Loan, if applicable and (b) any provisions otherwise
affecting the rights of the Hermes Lender and the Finnvera Balancing Lender, as
applicable only.

 



 

3

 

“Credit Documents” means the Loan Documents as defined in the Credit Agreement,
and for the purpose of this Agreement any provisions of such Loan Documents in
relation to the FEC Tranche Commitment and the FEC Loan or affecting the rights
of the Lender generally excluding (a) any provisions of the Loan Documents in
relation to the Hermes Commitment or the Finnvera Balancing Commitment, if
applicable and the Hermes Loan or the Finnvera Balancing Loan, if applicable and
(b) any provisions otherwise affecting the rights of the Hermes Lender and the
Finnvera Balancing Lender, as applicable only.

 

“Disbursement Date” has the meaning given to it in the Credit Agreement.

 

“Exporter” has the meaning given to it in the definition of the term “Applicant”
above.

 

“Export Transaction” means the export transaction under the Commercial Contract.

 

“FEC Commitment Fee” has the meaning given to it in Schedule 3.

 

“FEC Financing” means the financing of the Credit by FEC through the Assignment.

 

”FEC Interest” means the portion, as specified in Schedule 3, of the aggregate
interest payable for any amount outstanding under the Credit and to be remitted
and paid to FEC.

 

“FEC Tranche Commitment” means collectively the FEC Tranche A Commitment and FEC
Tranche B Commitment being the amount representing 100% of the commitment of the
Transferring Lender in relation to the Credit as set out in Schedule 1.

 

“FEC Loan” means collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

“FEC Tranche A Commitment” means the FEC Tranche Commitment in respect of FEC
Tranche A Loan.

 

“FEC Tranche A Loan” has the meaning given to it in the Credit Agreement.

 

“FEC Tranche B Commitment” means the FEC Tranche Commitment in respect of FEC
Tranche B Loan.

 

“FEC Tranche B Loan” has the meaning given to it in the Credit Agreement.

 

“FEC Transfer Certificate” has the meaning given to it in the Credit Agreement
being the transfer certificate executed and delivered by the Transferring
Lender, the Facility Agent and FEC in respect of the Credit in connection with
the Assignment and in accordance with the Credit Documents.

 

“Finance Party” has the meaning given to it in the Credit Agreement.

 

“Finnvera” means Finnvera plc, the Finnish export credit agency and specialised
financing company owned by the State of Finland.

 

“Finnvera Balancing Commitment” has the meaning given to it in the Credit
Agreement.

 

“Finnvera Balancing Lender” has the meaning given to it in the Credit Agreement.

 

“Finnvera Balancing Loan” has the meaning given to it in the Credit Agreement.

 



 

4

 

“Finnvera Guarantee” means the buyer credit guarantee agreement, as specified in
Schedule 3, covering 100% of the commercial and political risks in relation to
the Credit.

 

“Finnvera Guarantee Assignment” means the agreement entered into or to be
entered into between FEC and the Guarantee Holder in relation to the assignment
and/or transfer of the right to any indemnification payable by Finnvera under
the Finnvera Guarantee to FEC.

 

“Hermes Commitment” has the meaning given to it in the Credit Agreement.

 

“Hermes Lender” has the meaning given to it in the Credit Agreement.

 

“Hermes Loan” has the meaning given to it in the Credit Agreement.

 

“Investment Grade Rating” means a credit rating of at least BBB- by Fitch
Ratings, BBB- by Standard & Poor’s Corporation or Baa3 by Moody’s Investment
Service and if rated by two or all, at least BBB- by Fitch Ratings, BBB- by
Standard & Poor's Corporation and Baa3 by Moody's Investment Service.

 

“Lender” has the meaning given to it in the Credit Agreement and includes any
subsequent permitted transferee and assignee of such Lender, such as FEC upon
completion of the Assignment.

 

“Majority Lenders” has the meaning given to it in the Credit Agreement.

 

“Ministry” means the Finnish Ministry of Economic Affairs and Employment.

 

“Notice of Utilisation” means a Facility Agent’s notice to FEC of the Borrower’s
irrevocable utilisation request under the Credit and according to the Credit
Agreement materially in the form of Schedule 2.

 

“OECD Arrangement” means the Arrangement on Officially Supported Export Credits,
approved by the participants of such Arrangement within the Organisation for
Economic Co-operation and Development (OECD), regulating the terms of the
officially supported export credits which have a repayment term of two years or
more, as published by the OECD and in effect on the date hereof.

 

“Supplier” means the Exporter and/or any other supplier under the Commercial
Contract and as specified in Schedule 3.

 

2.2In this Agreement:

 

(a)headings have been inserted for convenience only and shall be of no
consequence for the interpretation of this Agreement;

 

(b)unless otherwise stated, references to clauses, paragraphs and schedules are
to be construed as references to clauses, paragraphs and schedules of this
Agreement;

 

(c)references to this Agreement, the Application and/or a Credit Document shall
be construed as references to such document as the same may be amended,
extended, renewed or supplemented from time to time;

 

(d)references to a “person” shall be construed as a reference to any person,
firm, company, corporation, government, state or agency of a state, or any
association, partnership or limited partnership (whether or not having separate
legal personality); and

 

(e)where the context so allows, words importing the singular include the plural
and vice versa.

 



 

5

 

3.PRECONDITIONS FOR FEC FINANCING

 

Eligibility of the Facility Agent and the Transferring Lender

 

Each of the Facility Agent, the Guarantee Holder and Transferring Lender shall
have at the time of executing this Agreement an Investment Grade Rating and in
addition the Facility Agent and the Guarantee Holder shall have:

 

(i)sufficient public supervision in its home country;

 

(ii)sufficient knowledge and experience of officially supported export credit
arrangements, including familiarity with the OECD Arrangement; and

 

(iii)competence to implement financing arrangements for export transactions.

 

4.TERMS AND CONDITIONS FOR FEC FINANCING

 

4.1It is acknowledged by the Transferring Lender that the terms and conditions
set out in Schedule 3 are based on the information provided in the Application
and on any additional information provided by the Applicant and the Facility
Agent to FEC.

 

4.2Further, it is acknowledged that upon entering into this Agreement, the
Transferring Lender shall be deemed to have accepted the terms and conditions of
the FEC Financing set out in Schedule 3.

 

5.ASSIGNMENT

 

5.1The Transferring Lender recognises and understands that the entering into the
Assignment by FEC shall be subject to the execution and delivery of this
Agreement and the Finnvera Guarantee Assignment.

 

5.2The Assignment shall be governed by the terms of this Agreement in addition
to the relevant provisions of the Credit Documents and in the event of any
inconsistency between the Credit Documents in relation to any matters regarding
the Credit (as defined) and this Agreement, the provisions of this Agreement
shall prevail as between the Parties to this Agreement. For the avoidance of any
doubt it is acknowledged and agreed by the Parties that this requirement shall
not apply to the Hermes Commitment or, if applicable, the Finnvera Balancing
Commitment or the Hermes Loan or, if applicable, the Finnvera Balancing Loan or
any related matters agreed in the Credit Documents in respect of which the
Hermes Lender or the Finnvera Balancing Lender, as applicable shall have the
authority to decide in the manner set out in and subject to the relevant
provisions of the Credit Agreement.

 

5.3Following the Assignment, any utilisation of the FEC Tranche Commitment under
the Credit Agreement shall be subject to the Facility Agent having provided FEC
with the following documents:

 

(i)a copy of the duly executed Credit Agreement and copies of other relevant
Credit Documents (if any), save for any fee letters to which FEC or the Facility
Agent is not a party;

 

(ii)a copy of the duly executed FEC Transfer Certificate;

 

(iii)a copy of the duly executed Finnvera Guarantee;

 

(iv)a copy of the duly executed Finnvera Guarantee Assignment;

 

(v)copies of any relevant certificates or documents, including any KYC documents
delivered to the Facility Agent under the Credit Agreement, in relation to the
Credit as may need to be executed and delivered in accordance with the Credit
Agreement or which would otherwise be advisable to ensure that the Assignment
conforms to the Credit Documents and any applicable law; and

 

(vi)evidence satisfactory to FEC with regard to the authority of the
Transferring Lender to enter into the Assignment.

 



 

6

 

6.NOTICE OF UTILISATION

 

6.1The Facility Agent:

 

(i)shall promptly notify FEC when all the conditions precedent under the Credit
Agreement which are required to have been met at that time have been so met (or
waived) in form and substance satisfactory to the Facility Agent;

 

(ii)may deliver the Notice of Utilisation to FEC only after having notified FEC
as described in item (i) of this Clause 6 above; and

 

(iii)shall submit a duly completed Notice of Utilisation to FEC at the latest at
11 a.m. London time on the date falling eight (8) Business Days prior to the
Disbursement Date.

 

7.OBLIGATIONS OF THE TRANSFERRING LENDER

 

7.1Information undertaking

 

The Transferring Lender shall ensure that any and all information it has
provided to FEC on or before the date of this Agreement in connection with the
Application and the FEC Financing (as applicable) is true to the best of its
knowledge and if sourced from a third party, conforms to what was submitted to
the Transferring Lender and that such information, if non-public information, is
or was passed on by the Transferring Lender in accordance with customary
procedures of the Transferring Lender for handling such information relating to
investment grade borrowers and applying such duty of care as is customary in
term loan facilities for investment grade borrowers.

 

7.2Transferring Lender and the Facility Agent

 

7.2.1The Transferring Lender shall be responsible towards FEC for any actions
taken or omitted (i) by the Facility Agent relating to its duties under the
Credit Documents or this Agreement, and (ii) by the Guarantee Holder relating to
its duties under the Finnvera Guarantee, and for the avoidance of any doubt, the
Transferring Lender shall be responsible to pay and reimburse any such cost,
loss or liability incurred by the Facility Agent under the Credit Documents as
FEC as a Lender may be obligated to indemnify to the Facility Agent pursuant to
the relevant provisions of the Credit Agreement.

 

Furthermore, it is acknowledged and agreed that the provisions of this Agreement
regarding the Facility Agent and the responsibility of the Transferring Lender
for any acts of the Facility Agent shall apply equally when the Facility Agent
is acting in its capacity as the Guarantee Holder, as applicable.

 

 

7



 

7.2.2The Transferring Lender acknowledges the duties of the Facility Agent as
set forth in this Agreement and undertakes not to (i) do any acts or take any
measures or (ii) (where applicable) omit to do any acts or take any measures
which would contravene any provisions hereof or the rights and obligations of
the Facility Agent as agreed herein. The Transferring Lender represents to FEC
that it irrevocably and unconditionally accepts any and all measures and acts
taken, or omitted to be taken, by the Facility Agent (acting in any capacity)
when performing its duties in relation to the Credit and as set forth in this
Agreement.

 

7.3Reimbursement of FEC costs

 

The Transferring Lender shall promptly upon FEC’s demand reimburse FEC for all
reasonable costs and expenses (including, without limitation, out-of-pocket
expenses as well as reasonable fees and costs of external counsels used by FEC),
incurred by FEC in connection with the preparation, negotiation and execution of
this Agreement, the Credit Documents, the Assignment and any related document
and/or instrument, up to the total aggregate amount as specified in Schedule 3
(and additionally any VAT if applicable) to the extent not timely reimbursed and
paid by the Applicant, the Borrower or any other obligor, as applicable.

 

7.4Other costs and expenses

 

In the event that the Facility Agent requests FEC’s consent to an amendment or a
waiver under the Credit Documents, FEC has the right to charge for such consent
reasonable costs and expenses (including, without limitation, out-of-pocket
expenses as well as fees and costs of external counsels used by FEC) incurred in
evaluating and complying with such request. The Transferring Lender shall
promptly upon FEC’s demand reimburse FEC for all such costs and expenses, to the
extent not timely reimbursed and paid by the Borrower or any other obligor, as
applicable.

 

7.5Payments free and clear of deductions or withholdings

 

All payments to be made to or for the benefit of FEC pursuant to the terms of
this Agreement, shall be made free and clear of and shall be paid without any
deductions or withholdings whatsoever.

 

8.OBLIGATIONS OF THE FACILITY AGENT

 

8.1General obligation

 

8.1.1The Facility Agent agrees to act as an agent for FEC as a Lender under the
Credit Documents following the Assignment and in accordance with the Credit
Documents and this Agreement.

 

8.1.2When performing its duties under the Credit Documents and this Agreement,
the Facility Agent shall apply such duty of care as is customary in comparable
international banking transactions taking into due consideration the
requirements of the relevant provisions of the Credit Documents applicable to
the Facility Agent.

 

8.2Use of funds under the Credit

 

Except for the funds disbursed to finance the premium in relation to the
Finnvera Guarantee, which shall be paid to Finnvera, the Facility Agent shall
ensure that any funds disbursed under the Credit are paid to the Exporter or its
order in the manner set forth in of the Credit Agreement.

 



 

8

 

8.3Administration of the Credit

 

8.3.1The Facility Agent shall administer the Credit during the entire term of
the Credit and shall represent FEC, if and for as long as FEC is a Lender,
towards the Borrower and any other relevant party to the Credit Documents in
accordance with the Credit Agreement and the respective Credit Documents.

 

8.3.2The Facility Agent shall, in each case as further set out in the Credit
Agreement, also represent FEC as a Lender, in connection with the enforcement of
the rights of the Lenders under the Credit Documents and in claiming from the
Borrower or any other obligor for reimbursement of incurred costs and expenses
in accordance with the Credit Documents.

 

8.3.3Except for the authority of the Facility Agent as agreed herein or in the
relevant Credit Documents, the Facility Agent shall not be entitled to make any
binding agreements or commitments on behalf of FEC. Upon request by the Facility
Agent and for a specified purpose, FEC shall instruct the Facility Agent, as it
deems appropriate in each case and issue a power of attorney to the Facility
Agent if necessary.

 

8.4Resignation

 

As long as FEC remains a Lender in relation to the Credit or any part thereof:

 

(i)the Facility Agent undertakes not to resign as the Facility Agent under the
Credit Agreement; and

 

(ii)the Guarantee Holder undertakes not to resign as the Guarantee Holder under
the Finnvera Guarantee,

 

in each case without FEC’s prior written consent.

 

8.5Payments to FEC

 

Upon receipt from the Borrower or any other obligor of an amount representing
any sum due to FEC, including but not limited to the FEC Commitment Fee, the
Facility Agent shall with the same date value remit and irrevocably pay the same
to FEC in the manner and to the account(s) as designated by FEC from time to
time.

 

8.6Information undertakings

 

8.6.1The Facility Agent shall, not later than five (5) Business Days after the
Assignment, inform FEC of the amounts and dates of the scheduled utilisations
and repayments of the Credit.

 

8.6.2The Facility Agent shall submit to FEC the actual repayment schedule of the
Credit as soon as available, however, not later than on the Disbursement Date.

 

8.6.3The Facility Agent shall:

 

(i)notify FEC at least five (5) Business Days prior to each due date, the amount
of principal and FEC Interest then falling due;

 

(ii)notify FEC at least two (2) Business Days before the first day of any
interest period under the Credit of the rate of interest determined for such
interest period and of the amount of interest that will accrue in the course of
such interest period;

 



 

9

 

(iii)calculate the amount of and promptly notify FEC of the payments of the FEC
Commitment Fee as they become due and payable to FEC;

 

(iv)as soon as reasonably possible upon becoming aware of the same, notify FEC
of any breach by the Borrower or any obligor of any of its material obligations,
including but not limited to payment obligations, under the Credit Agreement or
any other relevant Credit Document and of the relevant facts and circumstances
relating to such breach;

 

(v)as soon as reasonably possible upon becoming aware of the same in its
capacity as the Facility Agent with respect to the Credit, notify FEC, to the
extent such notification would not be in breach of any applicable law (including
without limitation in respect of restrictions relating to “tipping-off”) of any
event or circumstances that constitute a corrupt activity by the Supplier in
respect of the Credit, including any event and situation described in Clause 12
below;

 

(vi)as soon as reasonably possible upon receipt, provide FEC with any available
information regarding changes to the Commercial Contract or to the dates or
amounts of utilisations or repayments of the Credit;

 

(vii)as soon as reasonably possible upon receipt, provide FEC with copies of all
notices, demands and other communications in accordance with the relevant
provisions of the Credit Documents; and

 

(viii)notify FEC of the cancellation of all or any part of the FEC Tranche
Commitment, the termination of the Credit, any prepayment of the Credit or a
part thereof and/or the termination of the Commercial Contract, in each case as
soon as reasonably possible after it has been notified thereof.

 

8.6.4If a situation arises that gives a Lender the right to require prepayment
or acceleration of the Credit or any part thereof, the Facility Agent shall
notify FEC as soon as the Facility Agent becomes aware of such situation. It is
acknowledged and agreed that FEC shall, subject to the provisions of
Section 8.3. (Action if Other Event of Default) of the Credit Agreement and in
each case acting upon the instructions of Finnvera, have an independent right to
instruct the Facility Agent to accelerate the Credit as FEC deems appropriate.
However, and without limiting the right of FEC to accelerate or require the
prepayment of the Credit as set out herein and provided that Finnvera has not
instructed otherwise, FEC agrees to consult, for a period not exceeding ten
(10) Business Days before giving instructions to the Facility Agent, with the
Transferring Lender (acting in any capacity in relation to the Credit) and the
Hermes Lenders and the Finnvera Balancing Lender as applicable as to the
measures to be taken in relation to the acceleration or prepayment of the
Credit, as applicable.

 

8.6.5The Facility Agent shall submit (i) to FEC such additional information as
may be reasonably requested by FEC and is either in the possession of the
Facility Agent, or can be obtained from the Borrower or any other obligor by the
Facility Agent pursuant to the provisions of the Credit Documents, in order for
FEC to ascertain that the terms of this Agreement have been followed as well as
to enable FEC to obtain the information and to take the measures called for by
the OECD Arrangement, and (ii) to the Ministry for inspection, irrespective of
any restrictions imposed by any confidentiality undertakings but subject to any
applicable laws and regulations, all documents and other files related to the
Credit as the Ministry considers necessary and requests for supervision purposes
in accordance with the Act.

 

8.6.6The Facility Agent shall, subject to any applicable laws and regulations
that the Facility Agent is subject to, allow the representatives appointed by
the Ministry to visit the offices of the Facility Agent for such supervision
purposes as set out in the Act, provided that any such representatives are
always bound by the statutory confidentiality obligations as described in the
Act.

 



 

10

 

8.6.7The Facility Agent shall ensure that any and all information it has
provided to FEC is true to the best of its knowledge and if sourced from a third
party, conforms to what was submitted to the Facility Agent and that such
information, if non-public information, is passed on by the Facility Agent in
accordance with such customary procedures which the Facility Agent applies when
handling such information relating to investment grade borrowers and applying
such duty of care as is customary in term loan facilities for investment grade
borrowers.

 

9.RESPONSIBILITY AND RISK FOR THE DOCUMENTATION

 

9.1Notwithstanding any other provisions of this Agreement and regardless of
whether or not negligence may be attributed to the Transferring Lender, the
Transferring Lender acknowledges and agrees that it is responsible for:

 

(i)the drafting, negotiation and finalisation of the Credit Agreement and other
Credit Documents;

 

(ii)ensuring that the Credit Agreement and other Credit Documents are valid,
legally binding and enforceable on all parties (other than FEC and Finnvera)
thereto during the entire term of the Credit;

 

(iii)ensuring that the Credit Documents do not include any obligations of FEC as
a Lender other than the obligation to disburse through the Facility Agent the
proceeds under the Credit and such other obligations that are customary in
comparable international export credit transactions;

 

(iv)ensuring (a) that the Credit Documents include provisions regarding the
obligation to gross up payments for any deductions for taxes, duties or any
other charges as well as reimbursement for costs and interest losses that may
arise if payments are made in full or in part on a date other than the agreed
due date, and (b) that all such payments or reimbursements to be made to or for
the benefit of FEC pursuant to the terms of this Agreement or the Credit
Documents shall be made free and clear of and shall be paid without any
deductions or withholdings whatsoever;

 

(v)ensuring that the Credit Agreement includes provisions regarding the
obligation of the Borrower and any other obligor to pay to FEC all Break Costs
incurred by FEC in connection with any cancellation of the FEC Tranche
Commitment, any prepayment of any outstanding amount of the FEC Loan or due to
acceleration;

 

(vi)ensuring that the Credit Agreement includes customary provisions regarding,
inter alia, all lender and majority lenders matters in decision making,
defaults, events of default and subsequent right of the Majority Lenders to
accelerate and declare the outstanding principal of the Credit together with any
interest accrued thereon and other sums payable under the Credit Documents
immediately due and payable, in each case subject to provisions of Clause 8.6.4
above;

 

(vii)ensuring that the Credit Agreement and other Credit Documents and any
rights and/or obligations thereunder in relation to the Credit and the FEC
Tranche Commitment may be (a) assigned and/or transferred to FEC and, as
applicable, to Finnvera and (b) re-assigned and/or re-transferred to the
Transferring Lender as provided in this Agreement, in each case without the
consent of the Borrower or any other person;

 



 

11

 

(viii)ensuring that the Credit Documents oblige the Borrower to provide to the
Facility Agent information related to the Export Transaction or any other
information that may be reasonably requested by a Lender or the Facility Agent;

 

(ix)ensuring that the Credit Documents contain adequate provisions to (a) oblige
the Borrower to provide to the Ministry, upon its request, information related
to the Export Transaction and (b) enable representatives appointed by the
Ministry to visit the offices of the Borrower for such supervision purposes as
set out in the Act provided that statutory confidentiality obligations will
apply to any such information and to such representatives as described in the
Act;

 

(x)ensuring that the terms of the Credit conform to the terms of the OECD
Arrangement in respect of the requirements regarding the maturity date, the
starting point of the credit and the repayment schedule;

 

(xi)ensuring that the terms of the Credit conform to this Agreement;

 

(xii)ensuring that the Facility Agent fulfils its obligations under the Credit
Agreement and other Credit Documents to which the Facility Agent is a party; and

 

(xiii)ensuring that (a) the conditions for the validity of the Finnvera
Guarantee are timely and duly observed and met at all times, including the
compliance of the Credit Agreement and other Credit Documents with the terms set
forth in the Finnvera Guarantee, and that (b) the Guarantee Holder complies with
the terms of the Finnvera Guarantee, and in respect of both (a) and (b) above,
both before and after the execution of the Finnvera Guarantee Assignment.

 

9.2For the avoidance of any doubt, it is expressly understood and agreed that
FEC shall have no liability or obligation in relation to the authorisation,
execution, legality, validity, enforceability, effectiveness or genuineness or
sufficiency of the Credit Agreement or any other Credit Document or for the
collectability of any sum payable under any document referred to therein,
provided that FEC shall abstain from anything that is reasonably likely to
impair any of the Transferring Lender´s rights under any Credit Document to
which FEC is or becomes a party following the Assignment without prior
consultation with the Facility Agent.

 

9.3Further, for the avoidance of any doubt, it is expressly understood and
agreed that the delivery of any of the documents as listed in Clause 5.3 above
or any Notice of Utilisation or its attachment shall not affect the
responsibility of the Transferring Lender for the documentation as set out in
Clause 9.1 above.

 

10.INDEMNITY

 

10.1Indemnity by the Transferring Lender

 

If and to the extent that FEC suffers any loss or damage or incurs any costs or
expenses, including but not limited to Break Costs, due to any of the reasons
for which the Transferring Lender shall be responsible pursuant to this
Agreement, including, but not limited to the obligations of the Transferring
Lender under Clause 7 above, the responsibility for the documentation under
Clause 9 above and/or the liability for the non-payment by Finnvera under Clause
11.2 below, then the Transferring Lender shall be liable for any such loss or
damage and costs or expenses thereby incurred by FEC and shall reimburse FEC for
any such amounts upon FEC’s written demand and a reasonably detailed
specification of the loss and the amount thereof.

 



 

12

 

11.FINNVERA GUARANTEE

 

11.1Observance of the terms of the Finnvera Guarantee

 

11.1.1The Facility Agent as the Guarantee Holder shall ensure that all
conditions for the effectiveness of the Finnvera Guarantee are duly and timely
observed and met throughout the entire term of the Credit Agreement, including
but not limited to timely payments of any guarantee premiums or other sums
payable to Finnvera and timely application for indemnification under the
Finnvera Guarantee.

 

11.1.2FEC agrees to co-operate with the Guarantee Holder at the Guarantee
Holder’s reasonable request in complying with its obligations under or in
relation to the Finnvera Guarantee. It is acknowledged and accepted by the
Facility Agent as the Guarantee Holder and the Transferring Lender that pursuant
to the terms of the Finnvera Guarantee Assignment, FEC shall under certain
circumstances have an independent right, but not an obligation, to present a
claim under the Finnvera Guarantee based on the authorisation granted by the
Guarantee Holder to FEC under the Finnvera Guarantee Assignment. For the
avoidance of any doubt, it is agreed that FEC’s right to present claims under
the Finnvera Guarantee shall not reduce or otherwise affect the Guarantee
Holder’s obligation to ensure that all conditions for the effectiveness of the
Finnvera Guarantee are duly and timely observed and met.

 

11.2Non-payment by Finnvera

 

11.2.1If Finnvera, in accordance with the terms of the Finnvera Guarantee,
decides not to pay the whole or any part of the indemnification claimed under
the Finnvera Guarantee due to negligence attributable to the Guarantee Holder
with regard to the due observance and fulfilment of the terms of the Finnvera
Guarantee, the Transferring Lender shall be liable for any direct loss, costs or
expenses, including but not limited to Break Costs, incurred by FEC as a result
thereof.

 

11.2.2Following the payment by the Transferring Lender to FEC of an amount that
is covered by the Finnvera Guarantee but which has not been paid by Finnvera,
FEC shall assign and/or transfer to the Transferring Lender without recourse its
corresponding claim on the Borrower and any other obligor, as well as to the
Facility Agent (in its capacity as the Guarantee Holder under the Finnvera
Guarantee) its right to indemnification from Finnvera in respect of the amount
so paid by the Transferring Lender.

 

11.3Cessation of the Finnvera Guarantee

 

In the event that the Finnvera Guarantee is, due to a reason not attributable to
FEC, repudiated, withdrawn, suspended, terminated or cancelled or otherwise
ceases to be in full force and effect or binding or enforceable against
Finnvera, then FEC shall be entitled, but not obliged, to require a
re-assignment and/or re-transfer of the entire Credit and outstanding FEC
Tranche Commitment to the Transferring Lender against full payment of the
outstanding principal of the Credit and any interest and fees accrued thereon as
well as be entitled to be compensated for any costs and expenses, including but
not limited to Break Costs, incurred by it in connection with such re-assignment
and/or re-transfer as reasonably detailed in a calculation specifying the amount
of such costs and expenses.

 

11.4Finnvera override

 

11.4.1Notwithstanding anything contrary in this Agreement, nothing in this
Agreement shall (i) be interpreted or construed to amend or otherwise affect any
term of the Finnvera Guarantee, or (ii) affect the obligations and
responsibilities of the Guarantee Holder pursuant to the terms of the Finnvera
Guarantee or oblige the Transferring Lender, the Guarantee Holder, the Facility
Agent or any other Finance Party to act (or omit to act) in a manner that is
inconsistent with the terms of the Finnvera Guarantee.

 



 

13

 

11.4.2In particular, it is agreed that the Facility Agent acting in its capacity
as the Guarantee Holder:

 

(i)shall be authorised to take all such actions as it may deem necessary to
ensure that the terms of the Finnvera Guarantee are complied with; and

 

(ii)shall not be obliged to do anything if, in its opinion, to do so could
result in a breach of any term of the Finnvera Guarantee,

 

however, for the purpose of this Agreement and without limiting the generality
of Clause 11.4.1, it is acknowledged and agreed that the above paragraphs
(i) and (ii) shall not oblige the Facility Agent to act in a manner which is
contrary to or in breach of its obligations under the Credit Documents or which
is not within the authority conferred on it (acting in any capacity) under the
Credit Documents.

 

12.ANTI-BRIBERY UNDERTAKINGS

 

The Transferring Lender and the Facility Agent understand the importance of
development, application and documentation of the appropriate anti-bribery
management control systems and hereby the Transferring Lender and the Facility
Agent confirms to FEC that:

 

(i)it has been informed of and it understands that promising, offering or giving
a bribe to a domestic or foreign public official constitutes an offence under
Sections 13, 14, 14a, 14b and 20 of Chapter 16 of the Finnish Penal Code
(39/1889, as amended);

 

(ii)neither it nor any other party acting under any capacity in its name or on
its account has engaged or will engage in any corrupt activity in connection
with the Export Transaction or the Credit;

 

(iii)neither it nor to the best of its knowledge based on reasonable
examination, any other party acting under any capacity in its name or on its
account in connection with the Export Transaction or the Credit is currently
under charge in any national court or, within a five-year period preceding this
Agreement, has been convicted in any national court or been subject to
equivalent national administrative measures for violation of laws against
bribery of foreign public officials of any country; and

 

(iv)it has not been listed on the publicly available debarment lists of the
World Bank Group, African Development Bank, Asian Development Bank, European
Bank for Reconstruction and Development, and Inter-American Development Bank.

 



 

14

 

13.TERMINATION

 

13.1Termination of the payment of interest subsidy

 

13.1.1In the event that:

 

(i)the funds made available under the Credit have been used for a purpose other
than that determined in Schedule 3;

 

(ii)the Borrower has provided incorrect information in relation to an essential
issue or failed to disclose matters that have an essential impact on the terms
and conditions set out in Schedule 3 or the approval of the FEC Financing;

 

(iii)the Transferring Lender or the Facility Agent has provided incorrect
information in an essential matter in connection with the Application or failed
to disclose matters that have an essential impact on the approval of the FEC
Financing; or

 

(iv)the Transferring Lender or the Facility Agent is, in connection with the
Export Transaction or the Credit, found by a court of competent jurisdiction to
have been engaged prior to the Disbursement Date in any act that constitutes
corrupt activity within the meaning described in Clause 12 above, or if
otherwise the same is proven without controversy,

 

then FEC shall have the right to require that the fixed interest rate of the
Credit based on the CIRR (if fixed rate is applicable in accordance with the
Credit Agreement) shall be changed to floating rate.

 

13.1.2In addition, if fixed rate is applicable in accordance with the Credit
Agreement, in the case referred to in paragraph (ii) of Clause 13.1.1 above the
Borrower and, in the cases referred to in paragraphs (i), (iii) and (iv) of
Clause 13.1.1 above, the Transferring Lender shall indemnify FEC for any Break
Costs (as determined pursuant to the principles and calculation method given in
the respective definition) incurred because of the change of the interest rate
and regardless whether any FEC Tranche Commitment is cancelled or any
outstanding amount of the Credit is prepaid in connection with such change of
interest as well as, except when paragraph (iv) of Clause 13.1.1 above becomes
applicable, the amount of any interest subsidy paid in connection with the
Credit to the extent such amount exceeds the respective amount of any interest
compensation paid under the respective interest swaps made to obtain the CIRR
for the Credit, as well as annual interest on all amounts of such interest
subsidy paid from the date of payment until the date of such repayment, at the
interest rate referred to in paragraph 1 of Section 4 of the Finnish Interest
Rate Act (633/1982, as amended). In the case referred to in paragraph (ii) of
Clause 13.1.1 above, the Facility Agent shall collect the payments payable by
the Borrower as referred to in this Clause 13.1.2 from the Borrower and pay such
collected payments to FEC without delay upon receipt of such payments from the
Borrower. FEC shall, upon request by the Facility Agent, provide to the Facility
Agent a calculation reasonably detailing the amounts payable to FEC under this
Clause 13.1.2 and the basis of computation of such amounts. The provisions of
Clause 13.1.1 and this Clause 13.1.2 that are derived from the provisions of
Sections 17 and 18 of the Act shall be construed and applied taking into due
consideration the provisions of Sections 17 and 18 of the Act.

 

13.1.3The Transferring Lender shall include in the Credit Agreement provisions
confirming FEC’s right to require the change of the interest rate as referred to
in Clause 13.1.1 above and the obligation of the Borrower to indemnify FEC for
any Break Costs incurred as well as the amount of the interest subsidy and
interest thereon in the case referred to in paragraph (ii) of Clause 13.1.1
above and as set out in Clause 13.1.2 above.

 

13.2Transferring Lender´s right to request re-transfer of the Credit

 

The Transferring Lender shall always have the right to request a re-assignment
and/or re-transfer of the entire Credit and FEC Tranche Commitment, as may be
outstanding at each time. In such case, the Transferring Lender shall pay to FEC
in full the outstanding principal of the Credit and any interest and fees
accrued thereon, and be solely responsible for and reimburse FEC for any costs
and expenses, including but not limited to Break Costs that FEC may incur as a
result of such re-assignment and/or re-transfer; and in that case FEC shall
assign and/or transfer its rights under the Finnvera Guarantee to the Guarantee
Holder.

 



 

15

 

14.OTHER PROVISIONS

 

14.1Validity and term of the Agreement

 

This Agreement shall take effect when all Parties have duly signed it and it
will continue to be in full force and effect until the Credit has been repaid in
full and all other obligations of the Parties as set forth in this Agreement
have been finally discharged or the Credit and any outstanding FEC Tranche
Commitment have been re-assigned and/or re-transferred in accordance with Clause
11.3 or 13.2 above.

 

14.2Notices

 

Any communication to be made under or in connection with this Agreement shall be
made in writing and, unless otherwise stated, may be made by fax, email or
letter using the address as specified below or such other address as the Party
may designate to the other Party:

 

To FEC:

 

Finnish Export Credit Ltd

c/o Finnvera plc

 

  Attention: Export Financing   Address: P.O.Box 1010     FI-00101 Helsinki    
Finland   Fax: +358 29 460 2774   Tel: +358 29 460 11   Email:
office.eca@finnvera.fi

 

To the Facility Agent / Guarantee Holder:

 

KfW IPEX-Bank GmbH

Maritime Industries

 

  Attention: Celine Brochard   Address: Palmengartenstrasse 5-9, 60325 Frankfurt
am Main, Germany   Fax: +49 (0)69 7431 3768   Email:      
celine.brochard@kfw.de     maritime-industries-administration@kfw.de

 

To the Transferring Lender

 

KfW IPEX-Bank GmbH

Maritime Industries

 

  Attention: Celine Brochard   Address: Palmengartenstrasse 5-9     D-60325
Frankfurt am Main, Germany         Fax: +49 (69) 7431 3768   Email:
celine.brochard@kfw.de     maritime-industries-administration@kfw.de   With a
copy to: Credit Operations   Fax: +49 (69) 7431 2944

 



 

16

 

14.3Changes in address

 

Each Party shall promptly inform the other Parties of any changes in its address
specified above.

 

14.4Delivery of notices

 

14.4.1Any communication or document made or delivered by a Party to another
under or in connection with this Agreement shall only be effective if made by
way of fax, letter or email, and when actually received in readable form.

 

14.4.2All notices from or to FEC as the Lender shall be sent through the
Facility Agent.

 

14.5English language

 

Any notice or document provided under or in connection with this Agreement shall
be in English language.

 

14.6Representations by the Parties

 

Each of the Parties represent to each other that:

 

(i)it has the power to enter into, perform and deliver, and it has taken all
necessary action to authorise its entry into, performance and delivery of, this
Agreement and the terms and conditions hereof;

 

(ii)its obligations hereunder constitute its legal, valid and binding
obligations and it is not immune from enforcement of any other Party’s rights
against it; and

 

(iii)this Agreement has been entered into in the ordinary course of its
business.

 

14.7Amendments

 

Any amendment to this Agreement shall be made in writing and shall be executed
by the Parties to this Agreement.

 

14.8Assignment and transfer of this Agreement

 

This Agreement or any rights or obligations hereunder may not be assigned and/or
transferred by the Party without the prior written consent of the other Party.

 

14.9Waiver and severability

 

Time is of the essence with respect to all provisions in this Agreement but no
failure or delay by any Party in exercising any right, power or remedy hereunder
shall impair such right, power or remedy or operate as a waiver thereof, nor
shall any single or partial exercise of the same preclude any further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies herein provided are cumulative and do not exclude any other rights,
powers and remedies provided by law. If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, the legality, validity and enforceability of such
provision under the law of any other jurisdiction, and of the remaining
provisions of this Agreement, shall not be affected or impaired thereby.

 



 

17

 

14.10Override

 

In the event of inconsistency between this Agreement and the Credit Documents,
this Agreement shall prevail as between the Parties to this Agreement.

 

14.11Governing law and jurisdiction

 

14.11.1This Agreement shall be governed by and construed in accordance with the
laws of Finland.

 

14.11.2Any dispute, controversy or claim arising out of or relating to this
Agreement or any question regarding its existence, breach, termination or
validity, shall be settled by Finnish Courts, and the Parties to this Agreement
hereby submit to the exclusive jurisdiction of Helsinki District Court
(Helsingin käräjäoikeus) as the court of first instance.

 

14.11.3Further, and for the benefit of FEC only, it is agreed that the
submission to such jurisdiction shall not (and shall not be construed so as to)
limit the right of FEC to take proceedings against any of the other Parties in
the courts of any other competent jurisdiction.

 

[Signatures to follow]

 

 

18

 

This Agreement has been executed in four (4) identical copies in English
language. Each Party shall receive one (1) copy.

 

TRANSFERRING LENDER

KfW IPEX-Bank GmbH

  

Name:   Name: Title:   Title:

 

FACILITY AGENT

KfW IPEX-Bank GmbH

  

Name:   Name: Title:   Title:

 

GUARANTEE HOLDER

KfW IPEX-Bank GmbH

  

Name:   Name: Title:   Title:

 

FINNISH EXPORT CREDIT LTD

  

Name:   Name: Title:   Title:

 



 

19

 

SCHEDULE 1

 

COMMITMENT OF THE TRANSFERRING LENDER

 

Name of the Transferring Lender FEC Tranche A
Commitment (USD
Equivalent of EUR) FEC Tranche B
Commitment (USD
Equivalent of EUR)

 

KfW IPEX-Bank GmbH

 

 

823,200,000

 

420,131,966

 

 

 

20



 

SCHEDULE 2

 

Form of Notice of Utilisation

 

To: Finnish Export Credit Ltd

From: KfW IPEX-Bank GmbH (as Facility Agent under the Credit Agreement)

Date: [      ]

FEC reference no. 9700/16

 

1.We refer to the Supplemental Assignment Agreement dated ___ December 2019
between yourselves and ourselves in relation to the Assignment of the
Transferring Lender´s FEC Tranche Commitments under the Credit Agreement ICON 3
Hull No 1402 for Royal Caribbean Cruises Ltd. (the "Agreement"). This is a
Notice of Utilisation. Terms defined in the Agreement to which this is a
Schedule 2 have the same meaning in this Notice of Utilisation unless given a
different meaning in this Notice of Utilisation.

 

2.We also refer to the Credit Agreement according to which the Borrower has
issued an irrevocable utilisation request upon which this Notice of Utilisation
is based and we attach a copy of such Borrower’s utilisation request to this
Notice of Utilisation.

 

3.The Borrower wishes to borrow a loan equal to the FEC Tranche A Commitment/FEC
Tranche B Commitment or a part of it on the following terms:

 

  Proposed date of the utilisation (being a Business Day): [●]   Currency: [●]  
Amount: [●]   The first interest period (start and end dates): [●]   The bank
account to which the loan shall be disbursed: [●]

 

4.We hereby confirm that the proceeds of this loan will be used in accordance of
clause 8.2 of the Agreement.

 

5.We hereby confirm that each condition precedent under the Credit Agreement
which is required to be satisfied on the date of this Notice of Utilisation is
satisfied.

 

6.[●] of the Amount shall be applied to pay the Guarantee Premium (as defined in
the Finnvera Guarantee) and therefore the Borrower has authorised FEC to pay [●]
of the Amount directly to Finnvera and the rest [●] of the Amount shall be paid
to the bank account referred in item 3. above.]

 

  Yours faithfully

 

 

……………………………………

authorised signatory for

[●]

KfW IPEX-Bank GmbH

 

Annexure: Copy of the Borrower’s utilization request and supporting documents

 



 

21

 

SCHEDULE 3

 

The terms and conditions set out in this Schedule 3 shall apply to the FEC
Financing as is agreed in the supplemental assignment agreement dated __
December 2019 and entered into between KfW IPEX- Bank GmbH, as the Transferring
Lender, as the Facility Agent, as the Guarantee Holder and t and FEC (the
“Agreement”). This Schedule 3 forms an integral part of the Agreement. Terms
defined in the Agreement to which this is a Schedule 3 have the same meaning in
this Schedule 3.

 

The purpose of the Credit shall be financing of the Export Transaction and of
the Guarantee Premium (as defined in the Finnvera Guarantee).

 

1. Commercial Contract       1.1 Contract: the shipbuilding contract concerning
the Export Transaction entered into on 28 June 2019 between the Exporter and the
Buyer (as amended from time to time).       1.2 Exporter Meyer Turku Oy, a
company incorporated in Finland.     1.3 Supplier the Exporter.     1.4 Buyer
Royal Caribbean Cruises Ltd., a company incorporated in Liberia.       1.5
Contract Price the contract price under the Contract, being maximum of EUR
1,715,000,000 including change orders and owner’s supply items.   2. Credit    
  2.1 Application the application for FEC Financing dated 14 December 2016 and
submitted by the Exporter as the Applicant.       2.2 Credit Agreement the
credit agreement entered into on __ December 2019 between the Transferring
Lender as the Original FEC Lender, the Facility Agent and the Borrower.     2.3
Borrower the Buyer.     2.4 Credit amount

the aggregate of USD equivalent of FEC Tranche A Loan not exceeding EUR
823,200,000 and FEC Tranche B Loan not exceeding USD equivalent of EUR
420,131,966; the maximum amount not exceeding USD equivalent of EUR
1,243,331,966. The FEC Tranche B Loan includes the Guarantee Premium in maximum
USD equivalent of EUR 31,331,966.

 

The portion of the Credit for the purpose to finance the Guarantee Premium under
FEC Tranche B Loan shall, however, not exceed the actual Guarantee Premium to be
determined and be paid by the Borrower in accordance with the Finnvera
Guarantee.    

 

2.5 Availability period the Credit shall be disbursed in one lump sum no more
than two (2) business days prior to the Expected Delivery Date (as such term is
defined in the Credit Agreement) of the Vessel estimated to take place 8
May 2025 and, in any event, no later than the Commitment Termination Date (as
such term is defined in the Credit Agreement).  

 



 

22

 

2.6 Repayment the Credit shall be repaid in twenty-four (24) equal consecutive
semi-annual instalments, the first instalment being due six (6) months from the
date the Credit is disbursed (the “Disbursement Date”).       2.7 Final maturity
the Credit shall be repaid in full not later than twelve (12) years after the
Disbursement Date.       2.8 FEC Interest (i) USD CIRR of 3,29 % p.a. for the
FEC Tranche A Loan; and (ii) a floating rate of 6 month USD LIBO rate plus a
margin of 0.85% p.a. for the FEC Tranche B Loan, and if such USD LIBO rate is
less than zero, it shall be deemed to be zero.       2.9 Default interest FEC
Interest plus 2% per annum.     2.10 Interest payments semi-annually in arrears.
    2.11 FEC Commitment Fee commitment fee to be paid for the account of FEC as
agreed between FEC and the Borrower in a separate fee letter.       2.12 Costs
and expenses (Clause 7.3) costs and expenses in accordance with section 11.3
under the Credit Agreement.       2.13 Finnvera Guarantee BC 137-16 / 1       3.
Other terms

With regards to the utilisation of the Credit and applicable procedures and the
provisions of Clause 8.2 (“Use of funds under the Credit”) of the Agreement, FEC
acknowledges and agrees to the provisions of Sections 2.5(b), 2.5(c), 2.5(d) and
4.11 of the Credit Agreement regarding holding funds in and, transferring funds
from and to, the Pledged Accounts (as defined in the Credit Agreement) subject
to the provisions specified in those sections.


 

As regards paragraph (iii) of Clause 13.1.1 (Termination of the payment of
interest subsidy), it is recognized that neither the Facility Agent or the
Transferring Lender has made the Application to FEC, and consequently neither of
the Facility Agent or the Transferring Lender has provided such information to
FEC in connection with the Application as referred to in paragraph (iii) of
Clause 13.1.1 (Termination of the payment of interest subsidy).

 

 

 



 

 

EXHIBIT G-2

Form of Finnvera Guarantee Assignment Agreement

 



145



 

FINNVERA GUARANTEE ASSIGNMENT

 

between

 

KfW IPEX-BANK GmbH

as Guarantee Holder

 

and

 

FINNISH EXPORT CREDIT LTD

as Assignee

 

Dated [    ] 2019

 



 

 

in respect of indemnities payable under

 

Finnvera Buyer Credit Guarantee BC 137-16 / 1

 



 

 





2

 

THIS FINNVERA GUARANTEE ASSIGNMENT AGREEMENT dated ___ December 2019 (the
“Agreement”) is made between:

 

(1)KfW IPEX-BANK GmbH (the “Guarantee Holder”); and

 

(2)FINNISH EXPORT CREDIT LTD (the “Assignee”).

 

The Guarantee Holder and the Assignee are collectively referred to as the
“Parties”.

 

WHEREAS

 

A.Royal Caribbean Cruises Ltd. as Borrower and KfW IPEX-Bank GmbH as, amongst
others, Facility Agent and Initial FEC Lender, have entered into a Finnvera plc
supported and Hermes Backed facility agreement dated [ ] 2019 (the “Facility
Agreement”) under which the Initial FEC Lender has agreed (among other things)
to make available to the Borrower a credit facility up to the maximum amount of
the USD equivalent of EUR 1,243,331,966 for the purpose of financing part of the
Contract Price under the Delivery Contract as well as the Finnvera Premium, all
subject to the provisions of and as set forth in the Facility Agreement.

 

B.By a buyer credit guarantee agreement BC 137-16 / 1 dated on about the date
hereof (the “Finnvera Guarantee”) and made between Finnvera plc (“Finnvera”) and
KfW IPEX-Bank GmBH as the Guarantee Holder (as defined therein), Finnvera has,
subject to the terms and conditions set forth therein (including, without
limitation, the terms and conditions of Finnvera’s general conditions for buyer
credit guarantees dated 1 March 2004 (the “General Conditions”)) agreed to grant
a buyer credit guarantee to the Guarantee Holder as security for the FEC Tranche
A Loan up to the maximum amount of USD equivalent of EUR 823.200.00 and for the
FEC Tranche B Loan up to the maximum amount of USD equivalent of EUR 420,131,966
to be made available under the Facility Agreement.

 

C.By Transfer Certificate dated on or about the date hereof and executed and
delivered pursuant to the Facility Agreement, the Initial FEC Lender has
transferred its FEC Tranche A Commitment and FEC Tranche B Commitment (as these
terms are defined in the Facility Agreement) and related rights and obligations
under the Facility Agreement to the Finnish Export Credit Ltd. as the Assignee
and as a new lender.

 

D.By a supplemental assignment agreement dated on or about the date hereof (the
“Supplemental Assignment Agreement”) KfW IPEX-Bank GmbH as Transferring Lender,
as Facility Agent and Guarantee Holder and the Assignee have, among others,
agreed on the supplemental terms and conditions relating to the transfer by the
Transferring Lender of its FEC Tranche A Commitment and FEC Tranche B Commitment
(together the “FEC Tranche Commitment”) and related rights and obligations under
the Facility Agreement to the Assignee.

 

E.Pursuant to the Supplemental Assignment Agreement it is a condition precedent
to the transfer of the FEC Tranche Commitment and related rights and obligations
under the Facility Agreement to the Assignee that the Parties enter into this
Agreement.

 

F.In consideration of the above, the Guarantee Holder agrees to assign to the
Assignee all rights to and benefits of any payments of indemnity to be made by
Finnvera under the Finnvera Guarantee, excluding the expenses as specified in
clause 11 (Indemnification of collection and enforcement expenses) of the
General Conditions and the proceeds after payment of indemnification as
specified in clause 15 (Distribution of proceeds after payment of
indemnification) of the General Conditions.

 





3

 

NOW, THEREFORE, the Guarantee Holder and the Assignee agree as follows:

 

1DEFINITIONS

 

Unless otherwise defined herein, words and expressions defined in the Facility
Agreement shall have the same meanings when used in this Agreement.

 

2THE FINNVERA GUARANTEE

 

2.1Assignment

 

The Guarantee Holder hereby assigns to the Assignee, absolutely and
unconditionally, all rights to and benefits of any payments of indemnity to be
made by Finnvera under or in connection with the Finnvera Guarantee excluding
the expenses as specified in clause 11 (Indemnification of collection and
enforcement expenses) of the General Conditions and the proceeds after payment
of indemnification as specified in clause 15 (Distribution of proceeds after
payment of indemnification) of the General Conditions.

 

2.2Notice of assignment

 

The Guarantee Holder undertakes to give Finnvera notice of the assignment set
forth in Clause 2.1 (Assignment) above in the form set out in Schedule 1
(Form of notice of assignment to Finnvera) hereto, and procure that Finnvera
acknowledges receipt of such notice by a written statement substantially in the
form set out in Schedule 2 (Form of acknowledgement from Finnvera) hereto.

 

2.3Administration and claims

 

Notwithstanding Clauses 2.1 (Assignment) and 2.2 (Notice of assignment) above,
the Parties agree that;

 

(i)the Guarantee Holder shall continue to be solely responsible for the due and
timely fulfillment and observance of any responsibilities and obligations of the
Guarantee Holder, as required from time to time under the Finnvera Guarantee
and, for the avoidance of any doubt, including also the time after payment of
any indemnity by Finnvera;

 

(ii)in all matters relevant to the Finnvera Guarantee, Finnvera shall be
entitled to communicate with the Guarantee Holder only;

 

(iii)claims or demands under the Finnvera Guarantee shall be made by the
Guarantee Holder on behalf of the Assignee in accordance with the Finnvera
Guarantee; and

 

(iv)prior to any such claim or demand being made under the Finnvera Guarantee,
the Assignee shall provide to the Guarantee Holder, for onward communication to
Finnvera, all bank account details necessary for the purpose of Finnvera’s
transfer to the Assignee of the monies to be claimed or demanded by the
Guarantee Holder on behalf of the Assignee.

 





4

 

Notwithstanding the above and anything to the contrary in the Supplemental
Assignment Agreement, the Parties agree that the Assignee shall have its own
independent right to demand payment from Finnvera under the Finnvera Guarantee
if this is deemed necessary by the Assignee for the purpose of protecting or
preserving its rights under the Facility Agreement, or to enforce its rights
under the Finnvera Guarantee (or to do any act reasonably incidental to any of
the foregoing in accordance with the Finnvera Guarantee), and the Guarantee
Holder hereby authorises the Assignee to demand such payment from Finnvera under
the Finnvera Guarantee in the circumstances referred to above.

 

Notwithstanding anything to the contrary in this Agreement, the Supplemental
Assignment Agreement or any other document elsewhere, the Parties agree that the
Assignee shall not obtain better rights towards Finnvera than the Guarantee
Holder has.

 

3CONTINUING ASSIGNMENT

 

The assignment established by this Agreement shall remain in full force and
effect until payment in full has been received by the Assignee of each and every
sum payable under and in accordance with the terms of the Finnvera Guarantee.

 

4MISCELLANEOUS

 

(a)The Guarantee Holder represents and warrants to the Assignee that prior to
execution of this Agreement it has not sold, mortgaged, assigned, pledged,
charged or granted any rights whatsoever in respect of the Finnvera Guarantee to
any person or party in competition with the rights granted to the Assignee under
this Agreement.

 

(b)The Guarantee Holder undertakes to the Assignee that for as long as any
amount remains outstanding under the Facility Agreement or the Finnvera
Guarantee, it will not:

 

(i)sell, mortgage, assign, pledge, charge or grant any rights whatsoever in
respect of the Finnvera Guarantee to any person or party, whether or not in
competition with the rights granted to the Assignee under this Agreement; or

 

(ii)agree to or make any amendments to the Finnvera Guarantee, terminate the
Finnvera Guarantee or waive or agree to the waiver of any terms of the Finnvera
Guarantee, without the prior written consent of the Assignee (which shall not be
unreasonably withheld or delayed).

 

5COUNTERPARTS

 

This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 





5

 

6GOVERNING LAW – JURISDICTION

 

This Agreement shall be governed by and construed in accordance with Finnish
law, and the parties irrevocably submit to the jurisdiction of the Helsinki
District Court (Helsingin käräjäoikeus) as a court of first instance for any
proceedings in connection with this Agreement.

 

[Signatures to follow]

 



6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in two
(2) identical copies, one for the Guarantee Holder and one for the Assignee as
of the day and year first written above.

 

KfW IPEX-BANK GmbH

 

      Name:   Name: Title:   Title:

 

FINNISH EXPORT CREDIT LTD

 

      Name:   Name: Title:   Title:

 





7

 

Schedule 1

 

FORM OF NOTICE OF ASSIGNMENT TO FINNVERA

 

To: Finnvera plc   Porkkalankatu 1   P.O.Box 1010   FI-00101 Helsinki   Finland

 

[Date]

 

Dear Sirs,

 

Buyer Credit Guarantee Agreement BC 137-16 / 1

 

1.We refer to the buyer credit guarantee agreement BC 137-16 / 1 dated __
December  2019 (the “Finnvera Guarantee”) and made between Finnvera plc
(“Finnvera”) and KfW IPEX-Bank GmbH as guarantee holder (the “Guarantee
Holder”).

 

2.Terms defined in the Finnvera Guarantee shall, unless otherwise required by
the context, have the same meanings when used herein.

 

3.We hereby give you notice that

 

(i)by an assignment agreement dated __ December 2019 (the “Finnvera Guarantee
Assignment”) made between the Guarantee Holder as assignor and Finnish Export
Credit Ltd (the “Lender”) as assignee, the Guarantee Holder has assigned to the
Lender, absolutely and unconditionally, all rights to and benefits of any
payments of indemnity to be made by Finnvera under the Finnvera Guarantee,
excluding the expenses as specified in clause 11 (Indemnification of collection
and enforcement expenses) of the General Conditions and the proceeds after
payment of indemnification as specified in clause 15 (Distribution of proceeds
after payment of indemnification) of the General Conditions; and

 

(ii)you are hereby irrevocably authorised and instructed to make all payments
due and payable by yourselves under the Finnvera Guarantee directly to the
Lender excluding payments relating to the expenses as specified in clause 11
(Indemnification of collection and enforcement expenses) of the General
Conditions and the proceeds after payment of indemnification as specified in
clause 15 (Distribution of proceeds after payment of indemnification) of the
General Conditions.

 

4.Notwithstanding Section 3 above

 

(i)the Guarantee Holder shall, subject to the provisions of the Facility
Agreement, administer the Finnvera Guarantee on behalf of the Lender in
accordance with the terms and conditions of the Finnvera Guarantee, including
making payments of the Guarantee Premium and any other sums as set out in the
Finnvera Guarantee;

 





8

 

(ii)in all matters relevant to the Finnvera Guarantee, Finnvera shall be
entitled to communicate with the Guarantee Holder only;

 

(iii)claims or demands under the Finnvera Guarantee shall be made by the
Guarantee Holder on behalf of the Lender in accordance with the terms of the
Finnvera Guarantee or by the Lender itself based on an authorisation granted by
the Guarantee Holder to the Lender in the Finnvera Guarantee Assignment; and

 

(iv)prior to any such claim or demand being made under the Finnvera Guarantee
the Lender shall provide to the Guarantee Holder, for onward communication to
Finnvera, all bank account details necessary for the purpose of Finnvera’s
transfer to the Lender of the monies to be claimed or demanded by the Guarantee
Holder on behalf of the Lender.

 

5.Kindly also note that for as long as any amount remains outstanding under the
Facility Agreement or the Finnvera Guarantee, we are not allowed to:

 

(i)sell, mortgage, assign, pledge, charge or grant any rights whatsoever in
respect of the Finnvera Guarantee to any person or party, whether or not in
competition with the rights granted to the Lender under the Finnvera Guarantee
Assignment; or

 

(ii)agree to any amendments being made to the Finnvera Guarantee, or to
terminate the Finnvera Guarantee or waive or agree to the waiver of any terms of
the Finnvera Guarantee, without the prior written consent of the Lender.

 

Please note that the authority and instructions herein contained cannot be
revoked or varied by us without the prior written consent of the Lender.

 

Yours faithfully,

 

KfW IPEX-Bank GmbH

 

      Name:   Name: Title:   Title:

 





9

 

Schedule 2

 

FORM OF ACKNOWLEDGEMENT FROM FINNVERA

 

To: KfW IPEX-Bank GmbH   Copy: Finnish Export Credit Ltd

 

[Date]

 

Dear Sirs,

 

Buyer Credit Guarantee Agreement BC 137-16 / 1

 

1.We acknowledge receipt of the Notice of Assignment dated __ December 2019 from
KfW IPEX-Bank GmbH (the “Guarantee Holder”) relating to the buyer credit
guarantee agreement BC 137-16 / 1 dated ___ December 2019 (the “Finnvera
Guarantee”).

 

2.We hereby consent to the terms of the above referenced Notice of Assignment,
and to the assignment by the Guarantee Holder to Finnish Export Credit Ltd (the
“Lender”) of all rights to and benefits of any payments to be made by Finnvera
plc under the Finnvera Guarantee excluding the expenses as specified in clause
11 (Indemnification of collection and enforcement expenses) of the general
conditions for buyer credit guarantees dated 1 March 2004 and forming part of
the Finnvera Guarantee (the “General Conditions”) and the proceeds after payment
of indemnification as specified in clause 15 (Distribution of proceeds after
payment of indemnification) of the General Conditions.

 

3.Notwithstanding anything contrary in the Finnvera Guarantee, we acknowledge
and accept that, pursuant to Section 4(iii) of the above mentioned Notice of
Assignment, a claim or demand under the Finnvera Guarantee may be made by the
Guarantee Holder on behalf of the Lender or by the Lender itself.

 

Yours faithfully,

 

FINNVERA PLC

 

      Name:   Name: Title:   Title:

 





10

 

 

EXHIBIT H-1

Form of Finnvera Guarantee

 

146

 



 

1 (11)

 

Buyer Credit Guarantee Agreement BC 137-16 / 1

 

Whereas Finnvera has decided to grant, in accordance with the Act on the State’s
Export Credit Guarantees (422/2001), the Buyer Credit Guarantee to the Guarantee
Holder as security for the Credit, therefore Finnvera and the Guarantee Holder
have agreed on the following:

 

1 Definitions

 

The definitions set out in the General Conditions for Buyer Credit Guarantees
dated 1 March 2004 shall apply to this Guarantee Agreement, unless otherwise
stated herein. Capitalised terms used in this Guarantee Agreement shall have the
following meanings:

 

BorrowerRoyal Caribbean Cruises Ltd., Liberia.

 

Buyerthe Borrower.

 

Buyer Credit Guarantee the buyer credit guarantee agreed upon herein.

 

CIRRthe commercial interest reference rate determined in accordance with the
OECD Arrangement to be applicable to the FEC Tranche A Loan.

 

Contract Price the contract price under the Delivery Contract, being maximum EUR
1,715,000,000 including change orders and owner’s supply items.

 

CreditFEC Loan (comprising FEC Tranche A Loan and FEC Tranche B Loan) made
available or to be made available to the Borrower under the Credit Agreement.

 

Credit Agreement the credit agreement entered into on ___ December 2019 between
the Borrower, the Original Lender and the Guarantee Holder acting as Facility
Agent.

 

Delivery Contract the shipbuilding contract concerning the Export Transaction
entered into on 28 June 2019 between the Exporter and the Buyer (as amended from
time to time).

 

Delivery Date the date of delivery and acceptance of the Vessel under the
Delivery Contract estimated to take place on 8 May 2025.

 

Export Transaction the purchase and delivery of the Vessel to be built by the
Exporter in Finland.

 

ExporterMeyer Turku Oy, a company incorporated in Finland.

 

FECFinnish Export Credit Ltd, a company incorporated in Finland.

 

FEC Loan collectively the FEC Tranche A Loan and the FEC Tranche B Loan.

 

FEC Tranche A Loan the part of the Credit equal up to the USD equivalent of EUR
823,200,000.

 



 

2 (11)

 

FEC Tranche B Loan the part of the Credit equal up to the USD equivalent of EUR
420,131,966 comprising (i) the USD equivalent of EUR 388,800,000.00 and (ii) for
the purpose of financing the Guarantee Premium in aggregate not exceeding USD
equivalent of EUR 31,331,966.

 

Guarantee Holder KfW IPEX-Bank GmbH (for the benefit of FEC), a company
incorporated in Germany.

 

Guarantee Premium the premium payable to Finnvera in accordance with Clause 5.2
below and calculated in accordance with the grid therein.

 

HermesEuler Hermes Aktiengesellschaft, Hamburg, acting in its capacity as
representative of the Federal Republic of Germany in connection with the
issuance of export credit guarantees.

 

Hermes Loan that part of the Facility (as defined in the Credit Agreement) under
the Credit Agreement funded by the Hermes Lenders (as defined in the Credit
Agreement) up to an amount of the USD equivalent of EUR 160,000,000 plus the fee
payable for the credit guarantee covering the Hermes Loan.

 

LenderFEC upon assignment or transfer of the FEC Loan by the Original Lender.

 

LIBO Rate has the meaning given to it in the Credit Agreement.

 

Original Lender the Guarantee Holder.

 

Residual Risk Guarantee unconditional and irrevocable guarantee, governed by the
laws of Finland and issued by the Original Lender to Finnvera, whereby the
Original Lender undertakes to immediately on first demand pay to Finnvera in
aggregate five per cent (5%) of the Guaranteed Receivables to be indemnified by
Finnvera to FEC under this Guarantee Agreement.

 

Vesselcruise vessel of approximately 242,900 GT with the Exporter´s Hull number
1402.

 

2 Credit Purpose and Terms

 

2.1 Purpose

 

The purpose of the Credit covered under this Guarantee Agreement shall be
partial financing the Export Transaction plus the Guarantee Premium.

 

2.2 Terms

 

The main terms of the Credit are as follows:

 

PrincipalThe aggregate of USD equivalent of FEC Tranche A Loan not exceeding EUR
823,200,000 and FEC Tranche B Loan not exceeding USD equivalent of EUR
420,131,966; the maximum aggregate amount not exceeding USD equivalent of EUR
1,243,331,966. The FEC Tranche B Loan includes the Guarantee Premium in maximum
USD equivalent of EUR 31,331,966.

 



 

3 (11)

 

  The portion of the Credit for the purpose to finance the Guarantee Premium
under FEC Tranche B Loan shall, however, not exceed the actual Guarantee Premium
to be determined and be paid by the Borrower in accordance with Clause 5.2.

 

DisbursementThe Credit shall be disbursed in one lump sum two (2) business days
prior to the Expected Delivery Date (as defined in the Credit Agreement).

 

RepaymentThe Credit shall be repaid in twenty-four (24) equal consecutive
semi-annual instalments, the first instalment being due six (6) months from the
date the Credit is disbursed.

 

Interest(i) USD CIRR of 3.29% p.a. for the FEC Tranche A Loan, or if the FEC
Conversion (as defined in the Credit Agreement) occurs, then subject to further
amendments to this Guarantee Agreement to be undertaken at the relevant time,
the FEC Tranche A Floating Rate (as defined in the Credit Agreement); and

 

  (ii) the LIBO Rate plus a margin of 0.85% for the FEC Tranche B Loan, if the
LIBO Rate is less than zero, it shall be deemed to be zero.

 

Default interest Interest plus 2% p.a.

 

2.3 Security and Special Terms

 

2.3.1 Security

 

The Guarantee Holder shall ensure that the Credit Agreement provides that the
Borrower will not, and will not permit any of its subsidiaries to, create,
incur, assume or suffer to exist any Lien (as defined in the Credit Agreement)
upon any of its property, revenues or assets whether now owned or hereafter
acquired, other than as permitted pursuant to the terms of the Credit Agreement.

 

The Guarantee Holder shall ensure that any future security (if any) to be
provided for the Borrower’s obligations under the Credit Agreement shall secure
the Borrower´s outstanding obligations on pro rata pari passu –basis between the
Lenders (as defined in the Credit Agreement).

 

2.3.2 Covenants, undertakings and events of default

 

The Credit Documents shall contain covenants, undertakings and events of default
customary to this type of financing.

 

The Credit Documents shall contain at least the following financial covenants
which shall apply to the Borrower and its subsidiaries on a consolidated basis
and shall be measured on a quarterly basis.

 

The Borrower will not permit:

 

(i)the Net Debt to Capitalization Ratio (each as defined in the Credit
Agreement) as at the end of any Fiscal Quarter (as defined in the Credit
Agreement) to be greater than 0.625:1;

 

(ii)the Fixed Charge Coverage Ratio (as defined in the Credit Agreement) to be
less than 1.25 to 1 as at the last day of any Fiscal Quarter.

 



 

4 (11)

 

In addition, if, at any time, the Senior Debt Rating (as defined in Clause 5.2)
of the Borrower is less than Investment Grade (as defined in the Credit
Agreement) as given both Moody´s (as defined in the Credit Agreement) and S&P
(as defined in the Credit Agreement), the Borrower will not permit Stockholders'
Equity (as defined in the Credit Agreement) to be less than, as at the last day
of any Fiscal Quarter, the sum of (I) USD 4,150,000,000 plus (II) 50% of the
consolidated net income of the Borrower and its subsidiaries for the period
commencing on 1 January 2007 and ending on the last day of the Fiscal Quarter
most recently ended (treated for these purposes as a single accounting period,
but in any event excluding any Fiscal Quarters for which the Borrower and its
subsidiaries have a consolidated net loss).

 

3 Applicable Conditions

 

3.1 General Conditions

 

The General Conditions shall apply to the Buyer Credit Guarantee. The parties
hereto accept the provisions of the General Conditions as part of this Guarantee
Agreement with the same force and effect as they were fully set forth herein
subject to exceptions and amendments set out in this Guarantee Agreement. In the
event of any inconsistency between this Guarantee Agreement and the General
Conditions, the terms of this Guarantee Agreement shall prevail.

 

3.1.1 Clarification of Clause 16.2 c)

 

Notwithstanding what is stated in Clause 16.2 c) of the General Conditions,
Finnvera shall not be released from liability to pay indemnification although
the Guarantee Holder has disclosed to Finnvera false or misleading information,
provided that such information was sourced from a third party and conforms to
that received by the Guarantee Holder, and provided further that the Guarantee
Holder has proven, to the reasonable satisfaction of Finnvera, that the
Guarantee Holder has diligently and carefully assessed the adequacy and accuracy
of such information upon receipt and before disclosing the same to Finnvera.

 

3.1.2 Clarification of Clause 19

 

Notwithstanding what is stated in Clause 19 of the General Conditions and
pursuant to the Act on the State-Owned Specialist Financing Company (443/1998)
payments owing to Finnvera in connection with credits, guarantees or other
contingent liabilities provided by Finnvera and any default interest on such
payments may be recovered by way of distraint without judgment or decision, as
provided in the Act on Execution of Taxes and Fees (706/2007 as amended).

 

3.1.3 Clarification of Clause 21.2

 

In addition to, what has been stated in Clause 21.2 of the General Conditions,
Finnvera reserves a right, at its sole discretion to reinsure from a third party
in part or wholly the risk related to this Buyer Credit Guarantee. It is
expressly acknowledged by the Guarantee Holder that it shall ensure that the
Credit Documents conform to the extent necessary with the above requirement. It
is further acknowledged that such reinsurer may seek reinsurance for its
obligations.

 

3.2 Special Conditions

 

3.2.1 Assignment to the Lender

 

With reference to the Clause 4.12 of the General Conditions, Finnvera consents
to the assignment and transfer of the Guarantee Holder’s rights under this
Guarantee Agreement to the Lender and agrees that the Lender shall succeed to
all of the rights of the Guarantee Holder under this Guarantee Agreement,
including (but not limited to) the right to submit a Claim and receive
indemnification payable by Finnvera under this Guarantee Agreement in respect of
the Guaranteed Receivables excluding the expenses as specified in Clause 11 of
the General Conditions and the proceeds after payment of indemnification as
specified in Clause 15 of the General Conditions. The Lender shall not obtain
any better rights towards Finnvera than the Guarantee Holder would have had.

 



 

5 (11)

 

Finnvera further consents to and acknowledges that to the extent the Lender
re-assigns or otherwise re-transfers the Credit to the Original Lender, the
Lender shall simultaneously re-assign or otherwise re-transfer the rights under
this Guarantee Agreement to the Guarantee Holder. The Guarantee Holder shall not
obtain any better rights towards Finnvera than prior to the assignment of the
Guarantee Holder’s rights under this Guarantee Agreement to the Lender.

 

3.2.2. Payment of Indemnification

 

Indemnification payable by Finnvera pursuant to this Guarantee Agreement shall
be paid to the Lender (subject to the Guarantee Holder having assigned and
transferred its right to receive indemnification to the Lender in accordance
with Clause 3.2.1 above) unless the Lender has re-assigned or otherwise
re-transferred to the Original Lender the rights and obligations under the
Credit Agreement and the corresponding benefits under this Guarantee Agreement
to the Guarantee Holder as referred to in Clause 3.2.1 “Assignment to the
Lender” of this Guarantee Agreement in which case the indemnification shall be
paid to the Guarantee Holder or to the Original Lender, if so specified and
instructed by the Guarantee Holder in the claim.

 

3.2.3 Know Your Customer -checks

 

The Guarantee Holder shall perform and comply with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the financing of the Export Transaction and become satisfied with
such findings and results accordingly. The Guarantee Holder shall notify
Finnvera if carrying out such checks in relation to the Credit it becomes aware
of any such thing that could have an adverse effect to the financing of the
Export Transaction or that might have a negative impact on Finnvera or FEC.

 

3.2.4 Decisions, Amendments and Waivers

 

Where the Guarantee Holder (acting in any capacity) receives a request for any
material amendment, consent or waiver under the Credit Documents, the Guarantee
Holder shall ask Finnvera’s consent in respect of any such material amendment,
consent or waiver (which consent shall not be unreasonably withheld or delayed).
Finnvera is entitled to instruct the Guarantee Holder, the Original Lender and
the Residual Risk Guarantor how to exercise their rights regarding the Credit
under the Credit Documents. The Guarantee Holder, the Original Lender and the
Residual Risk Guarantor shall comply with the written instructions and notices
given by Finnvera and shall not exercise any rights under the Credit Documents
in a manner inconsistent with such written instructions and notices of Finnvera,
provided that any such instruction do not oblige the Guarantee Holder, the
Original Lender or the Residual Risk Guarantor to act outside of or contrary to
or in breach of their obligations under or the powers and authority conferred on
them (acting in any capacity) under the Credit Documents. For avoidance of
doubt, nothing in this Clause 3.2.4 shall affect the obligations of the
Guarantee Holder under Clause 4.2 of the General Conditions.

 

3.2.5 Conformity of Credit Agreement

 

The Guarantee Holder shall ensure that the Credit Agreement conforms to this
Guarantee Agreement at the time of execution of the Credit Agreement and the
Guarantee Holder shall be liable for such inconsistencies that may arise between
this Guarantee Agreement and the Credit Agreement.

 



 

6 (11)

 

3.2.6 Disbursement

 

Notwithstanding Clause 4.7 of the General Conditions, funds may be disbursed as
set forth in Section 2.5 of the Credit Agreement.

 

3.2.7 Entry into force of the Buyer Credit Guarantee

 

Without limiting the generality of Clause 3 of the General Conditions this
Guarantee Agreement shall not enter into force before Finnvera has received the
Residual Risk Guarantee in form and substance acceptable to Finnvera.

 

3.2.8 Residual Risk Guarantee

 

Finnvera shall receive the Residual Risk Guarantee from the Original Lender
issued in accordance with the Original Lender´s commitment under the Credit to
pay to Finnvera on demand in aggregate 5% of the Guaranteed Receivables to be
indemnified by Finnvera to FEC under this Guarantee Agreement.

 

3.2.9 Costs and Expenses

 

The Guarantee Holder shall on behalf of Finnvera charge from the Borrower all
out-of pocket cost and expenses (including but not limited to legal fees)
incurred by Finnvera in connection with the preparation, negotiation and
execution of the Buyer Credit Guarantee and this Guarantee Agreement, the Credit
Documents and any related document and/or instrument.

 

3.2.10 Material Increase of Risk

 

Pursuant to Clause 6.1 of the General Conditions Finnvera shall be entitled to
act and take certain measures as described in such Clause 6.1 in case the risk
of Loss has materially increased as compared against the circumstances
prevailing at the time of issuing the Guarantee Agreement. Notwithstanding the
provisions of Clause 6.1 of the General Conditions, the following shall apply:

 

(a)for the period prior to disbursement of the Credit, the risk of Loss will
have been deemed to have materially increased since the date of issuing the
Guarantee Agreement only if there occurs a material adverse change in the
financial condition of the Borrower or other material adverse event or
circumstance which is likely, in the reasonable opinion of Finnvera, to result
in the Borrower being unable to perform its payment obligations in relation to
the Credit as they fall due. In measuring the financial condition of the
Borrower in the sense of its ability to repay the Credit, the fulfilment of the
financial covenants set forth in Clause 2.3.2 hereinbefore shall be taken into
account. In the circumstances referred to in this Clause 3.2.10 (a), the
Guarantee Holder and Finnvera shall discuss with the Borrower in good faith and
within a reasonable time period with a view to determining measures that might
be taken by the Borrower, then or in the future, to eliminate these
circumstances. The type of measures to be taken in order to avoid or limit the
Loss and the decisions in relation to such measures shall be determined in
accordance with Clause 6.1. of the General Conditions; and

 

(b)for the period following disbursement of the Credit, Finnvera shall, when
exercising its rights under Clause 6.1. of the General Conditions, not have the
right to decide on acceleration of the Credit or other measures unless
acceleration or such other measures are permitted in accordance with the terms
contained in the Credit Agreement.  In no event shall Clause 6.1 of the General
Conditions grant to Finnvera or any Lender any right or remedy against the
Borrower other than as set forth in the Credit Documents.

 



 

7 (11)

 

3.2.11 Confidentiality

 

The following shall be added at the end of Clause 21.1 of the General
Conditions: “, in which case Finnvera shall require a confidentiality
undertaking from any such external adviser if such adviser is not bound by
sufficient confidentiality obligation under the law.”

 

4 Limits of Finnvera’s Liability

 

4.1 Guaranteed Receivables

 

Finnvera’s liability to pay any indemnification under the Buyer Credit Guarantee
is limited to the Guaranteed Receivables. To prevent uncertainty, the Buyer
Credit Guarantee does not cover any other payment obligations arising under or
in connection with the Credit Documents than the Guaranteed Receivables or those
specified in Clause 11.1 of the General Conditions. Subject to Clause 10 of the
General Conditions, the Guaranteed Receivables are the following receivables
under the Credit:

 

PrincipalThe aggregate of USD equivalent of FEC Tranche A Loan not exceeding EUR
823,200,000 and FEC Tranche B Loan not exceeding USD equivalent of EUR
420,131,966; the maximum aggregate amount not exceeding USD equivalent of EUR
1,243,331,966. The FEC Tranche B Loan includes the Guarantee Premium in maximum
USD equivalent of EUR 31,331,966.

 

  The portion of the Credit for the purpose to finance the Guarantee Premium
under FEC Tranche B Loan shall, however, not exceed the actual Guarantee Premium
to be determined and be paid by the Borrower in accordance with Clause 5.2.

 

Interest(i) USD CIRR of 3.29% p.a. for the FEC Tranche A Loan, or if the FEC
Conversion (as defined in the Credit Agreement) occurs, then subject to further
amendments to this Guarantee Agreement to be undertaken at the relevant time,
the FEC Tranche A Floating Rate (as defined in the Credit Agreement); and

 

  (ii) the LIBO Rate plus a margin of 0.85% for the FEC Tranche B Loan, if the
LIBO Rate is less than zero, it shall be deemed to be zero.

 

Default interest Interest plus 2% p.a.

 

It shall be the obligation of the Guarantee Holder (acting in any capacity under
the Credit Agreement) to ensure that the Credit Agreement foresees that the
Credit amount plus Hermes Loan and, if applicable, the Finnvera Balancing Loan
(as defined in the Credit Agreement) shall never exceed 80% of the Contract
Price plus 100% of each of the Guarantee Premium, the Hermes Fee (as defined in
the Credit Agreement) and the Finnvera Balancing Premium (as defined in the
Credit Agreement), if applicable.

 

4.2 Percentage of Cover and Residual Risk

 

The Percentage of Cover is 100%.

 



 

8 (11)

 

For the sake of clarity, it is noted and understood by the parties to this
Guarantee Agreement that even though the Residual Risk carried by FEC is 0%, the
Original Lender shall issue the Residual Risk Guarantee. Pursuant to the
issuance of the Residual Risk Guarantee the Original Lender will carry a
Residual Risk of 5% of the Guaranteed Receivables and 5% of the collection and
enforcement expenses specified in Clause 11.1 of the General Conditions.
Notwithstanding what has been stated above, if the Original Lender has made full
payment to Finnvera pursuant to the Residual Risk Guarantee, for the purposes of
Clause 15 of the General Conditions only, the Residual Risk shall be 5% for
Commercial Risk and 5% for Political Risk.

 

For the avoidance of doubt, the Buyer Credit Guarantee does not cover the Hermes
Loan or the Finnvera Balancing Loan (as defined in the Credit Agreement).

 

5 Premium and Fees

 

5.1 Handling Fee

 

The Handling Fee for this Guarantee Agreement is EUR 20,000. The Guarantee
Holder shall pay the Handling Fee in the time and in the manner stipulated in
the invoice issued by Finnvera.

 

5.2 Guarantee Premium

 

(I) The Guarantee Premium will be paid on up-front flat basis on the actual
amount of the Credit on the date of disbursement in accordance with the grid as
specified below (the “Pricing Grid”):

 



  Level 1 Level 2 Level 3 Level 4 Level 5 BASIS
FOR
PRICING Senior
Debt
Rating of
A- by
Standard
& Poor’s
Or A3 By
Moody’s
(or higher) Senior
Debt
Rating of
BBB+ by
Standard
& Poor's
Or Baa1
By
Moody's Senior
Debt
Rating of
BBB by
Standard
& Poor's
Or Baa2
By
Moody's. Senior
Debt
Rating of
BBB- by
Standard
& Poor's
Or Baa3
By
Moody's. Senior
Debt
Rating
lower
than
Level  4 Premium Rate 2.00% 2.25% 2.52% 2.83% 3.18%

 

The amount of the Guarantee Premium is equal to the product of the percentage
specified in the foregoing Pricing Grid listed below the Senior Debt Rating as
of the Premium Measurement Date (defined in the Credit Agreement to be the date
falling 30 days prior to the date of the expected disbursement of the Credit)
and the principal amount of the FEC Loan in Dollars.

 

For purposes of the foregoing:

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the obligations of the Borrower arising under or in
connection with the Credit Agreement as given by Moody’s and S&P or (b) in the
event the Borrower receives an actual unsecured senior debt rating (apart from
an implied rating) from Moody’s and/or S&P, such actual rating or ratings, as
the case may be (and in such case the Senior Debt Rating shall not be determined
by reference to any implied senior debt rating from either agency). For purposes
of the foregoing, (i) if only one of S&P and Moody’s shall have in effect a
Senior Debt Rating, the applicable Guarantee Premium shall be determined by
reference to the available rating; (ii) if neither S&P nor Moody’s shall have in
effect a Senior Debt Rating, the applicable Guarantee Premium will be set in
accordance with Level 4 of the Pricing Grid, unless (A) the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt as of the Premium Measurement Date or (B) having failed to obtain
such private rating as of the Premium Measurement Date, the Borrower and
Finnvera shall have agreed within 10-days of the Premium Measurement Date on an
alternative rating method, which agreed alternative shall apply for the purposes
of this Agreement; (iii) if the ratings established by S&P and Moody’s shall
fall within different levels, the applicable Premium Rate shall be based upon
the higher rating unless such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; and (iv) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Senior Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 



 

9 (11)

 

The Guarantee Premium shall be paid in full on the date of the disbursement of
the Credit.

 

Notwithstanding what is stated in Clause 4.1 of the General Conditions, the
Guarantee Premium shall be paid by the Facility Agent, as defined in the Credit
Agreement, directly to Finnvera in accordance with the Credit Agreement. For the
sake of clarity, the Guarantee Premium payment shall not therefore be
transferred through the Guarantee Holder’s account. Furthermore, it is
understood by the parties to this Guarantee Agreement that even though the
payment shall be made in the aforementioned manner, the Guarantee Holder shall
remain responsible for the payment of the Guarantee Premium.

 

Finnvera does not in principle refund the Guarantee Premium. However, in the
event of voluntary prepayment all or part of the Credit prior to final maturity
of the Credit, Finnvera shall, subject to a request by the Guarantee Holder,
partly refund the premium in accordance with the following principle:

 

0.8*d*b*c

 

b = the remaining average maturity of the Credit at the time of the prepayment

 

c = the principal amount of the prepayment

 

d = the up-front flat Guarantee Premium converted into a per annum based premium

 

Clarification of the formula:

 

- the '0.8' in the formula above refers to the fact that 20% of the flat premium
will be retained and will not be refundable

 

- the d in the formula above is derived as follows: Guarantee Premium/6.25=d,
where Guarantee Premium is the up-front flat premium and 6.25 is the average
maturity of a loan with a 12 year OECD repayment profile.

 

The Guarantee Holder shall inform Finnvera of the Borrower’s intention to prepay
the Credit and the request to partly refund the Guarantee Premium promptly upon
becoming aware of the same.

 

Any refund of the Guarantee Premium shall be subject to (i) there not having
been any claims for indemnification under the Buyer Credit Guarantee up to the
date of refund payment by Finnvera; and (ii) irrevocable release of Finnvera
from any liability under the Guarantee Agreement in respect of the portion of
the Credit repaid. Finnvera shall pay the refundable portion of the Guarantee
Premium to the Guarantee Holder within 14 days after due receipt of the release
letter, addressed to Finnvera.

 

The Guarantee Holder shall, promptly upon receipt of the same, pay to the
Borrower an amount equal to the refunded part of Guarantee Premium without any
set-off or counterclaim.

 

5.3 Other Costs and Expenses

 

In the event that the Guarantee Holder requests Finnvera’s consent and/or
opinion to an amendment or a waiver under the Credit Documents, Finnvera has the
right to charge, in addition to the Handling Fee for such consent or opinion,
reasonable costs and expenses incurred in evaluating and complying with such
request.

 



 

10 (11)

 

The Guarantee Holder shall on behalf of Finnvera charge the Borrower for:

 

(i)all reasonable out-of-pocket costs and expenses incurred by Finnvera in
connection with possible rearrangements of the Credit; and

 

(ii)all out-of-pocket costs and expenses relating to recovery procedures;

 

and in each case promptly pay to Finnvera all such amounts received from the
Borrower.

 

5.4 Payments Free and Clear of Deductions or Withholdings

 

All payments to be made to or for the benefit of Finnvera pursuant to the terms
of this Guarantee Agreement shall be made free and clear of and shall be paid
without any deductions or withholdings whatsoever.

 

6 Language and Contact Information

 

All communication under this Guarantee Agreement shall be in English and
addressed as follows:

 

The Guarantee Holder KfW IPEX-BANK GmbH

 

AddressPalmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Maritime Industries Telefax+49 (69) 7431 3768 email: Celine.Brochard@kfw.de
maritime-industries-administration@kfw.de With a copy to: Credit Operations
Facsimile No.: +49 (69) 7431 2944

 

Finnvera Finnvera plc   Large Corporates   Pia Peltoniemi/Mikko Pitkänen  
P.O. Box 1010   FI-00101 Helsinki   Finland   Telefax +358 29 460 2774  
Registered Domicile Kuopio, Finland   Business ID 1484332-4

 

7 Execution

 

This Guarantee Agreement has been executed in two (2) original copies, one for
each party.

 

The Guarantee Holder shall return a signed copy of this Guarantee Agreement to
Finnvera not later than ___December 2019.

 

The Guarantee Holder hereby accepts and agrees to the terms of this Guarantee
Agreement and acknowledges further, that together with its copy of this
Guarantee Agreement it has received a copy of the General Conditions.

 

[Signatures to follow]

 



 

11 (11)

 

Helsinki, ___ December 2019

 

Finnvera plc

 

      Name:     Name:   Title:   Title:

 

      Place and Date    

 

KfW IPEX BANK GmbH

 

      (Duly signed by the Guarantee Holder)   (Duly signed by the Guarantee
Holder) Name:   Name: Title:   Title:

 

Appendices

General Conditions for Buyer Credit Guarantees dated 1 March 2004 Handling Fee
invoice

 



 

 



 

EXHIBIT H-2

Form of Second Finnvera Guarantee

 



147



 

Buyer Credit Guarantee Agreement BC [ ]

 

Whereas Finnvera has decided to grant, in accordance with the Act on the State’s
Export Credit Guarantees (422/2001), the Buyer Credit Guarantee to the Guarantee
Holder as security for the Credit, therefore Finnvera and the Guarantee Holder
have agreed on the following:

 

1 Definitions

 

The definitions set out in the General Conditions for Buyer Credit Guarantees
dated 1 March 2004 shall apply to this Guarantee Agreement, unless otherwise
stated herein. Capitalised terms used in this Guarantee Agreement shall have the
following meanings:

 

BorrowerRoyal Caribbean Cruises Ltd., Liberia.

 

Buyerthe Borrower.

 

Buyer Credit Guarantee the buyer credit guarantee agreed upon herein.

 

Contract Price the contract price under the Delivery Contract, being maximum EUR
1,715,000,000 including change orders and owner’s supply items.

 

CreditFinnvera Balancing Loan made available or to be made available to the
Borrower under the Credit Agreement.

 

Credit Agreement the credit agreement entered into on ___ December 2019 between
the Borrower, the Original Lender and the Guarantee Holder acting as Facility
Agent.

 

Delivery Contract the shipbuilding contract concerning the Export Transaction
entered into on 28 June 2019 between the Exporter and the Buyer (as amended from
time to time).

 

Delivery Date the date of delivery and acceptance of the Vessel under the
Delivery Contract estimated to take place on 8 May 2025.

 

Export Transaction the purchase and delivery of the Vessel to be built by the
Exporter in Finland.

 

ExporterMeyer Turku Oy, a company incorporated in Finland.

 

Finnvera Balancing Lender has the meaning given to it in the Credit Agreement.

 

Finnvera Balancing Loan has the meaning given to it in the Credit Agreement.

 

Guarantee Holder KfW IPEX-Bank GmbH (for the benefit of itself as original
Finnvera Balancing Lender and any new lender that will become a Finnvera
Balancing Lender under Section 11.11.1 of the Loan Agreement), a company
incorporated in Germany.

 

Guarantee Premium the premium payable to Finnvera in accordance with Clause 5.1
below and calculated in accordance with the grid therein.

 



1



 

HermesEuler Hermes Aktiengesellschaft, Hamburg, acting in its capacity as
representative of the Federal Republic of Germany in connection with the
issuance of export credit guarantees.

 

Hermes Loan the “Hermes Commitment Amount” and any subsequent “Hermes Loan” as
such terms are defined in the Credit Agreement.

 

LIBO Rate has the meaning given to it in the Credit Agreement.

 

Pricing Grid has the meaning given to it in Clause 5.1.

 

Vesselcruise vessel of approximately 242,900 GT with the Exporter´s Hull number
1402.

 

2 Credit Purpose and Terms

 

2.1 Purpose

 

The purpose of the Credit shall be financing of the Export Transaction and the
Guarantee Premium.

 

2.2 Terms

 

The main terms of the Credit are as follows:

 

PrincipalThe principal amount of the Finnvera Balancing Loan such amount not to
exceed the aggregate of (a) the lesser of (i) the USD equivalent of EUR
160,000,000 less 80% of the Eligible German Content Amount (if any) and (ii) the
USD equivalent of EUR 160,000,000 less 5% of the aggregate commitments of the
Lenders under the Credit Agreement; and (b) 100% of the Guarantee Premium.

 

The portion of the Credit for the purpose to finance the Guarantee Premium under
Finnvera Balancing Loan shall, however, not exceed the lower of (i) the actual
Guarantee Premium to be determined and be paid by the Borrower in accordance
with Clause 5.1, and (ii) the Guarantee Premium determined by using the
percentage specified in level 3 of the Pricing Grid.

 

DisbursementThe Credit shall be disbursed in one lump sum two (2) business days
prior to the Expected Delivery Date (as defined in the Credit Agreement).

 

RepaymentThe Credit shall be repaid in twenty-four (24) equal consecutive
semi-annual instalments, the first instalment being due six (6) months from the
date the Credit is disbursed.

 

Interest(a) German CIRR Rate not higher than 3.69% or lower than 3.29% as
determined in accordance with the Credit Agreement plus the applicable Margin of
0.20% p.a. or 0.20% p.a. to 0.50% p.a. (as the case may be); or (b) LIBO Rate
plus a margin of 0.85%; and if the LIBO Rate is less than zero, it shall be
deemed to be zero

 

Default interest Interest plus 3% p.a.

 



2



 

2.3 Security and Special Terms

 

2.3.1 Security

 

The Guarantee Holder shall ensure that the Credit Agreement provides that the
Borrower will not, and will not permit any of its subsidiaries to, create,
incur, assume or suffer to exist any Lien (as defined in the Credit Agreement)
upon any of its property, revenues or assets whether now owned or hereafter
acquired, other than as permitted pursuant to the terms of the Credit Agreement.

 

The Guarantee Holder shall ensure that any future security (if any) to be
provided for the Borrower’s obligations under the Credit Agreement shall secure
the Borrower´s outstanding obligations on pro rata pari passu –basis between
theLenders (as defined in the Credit Agreement).

 

2.3.2 Covenants, undertakings and events of default

 

The Credit Documents shall contain covenants, undertakings and events of default
customary to this type of financing.

 

The Credit Documents shall contain at least the following financial covenants
which shall apply to the Borrower and its subsidiaries on a consolidated basis
and shall be measured on a quarterly basis.

 

The Borrower will not permit:

 

(i)the Net Debt to Capitalization Ratio (each as defined in the Credit
Agreement) as at the end of any Fiscal Quarter (as defined in the Credit
Agreement) to be greater than 0.625:1;

 

(ii)the Fixed Charge Coverage Ratio (as defined in the Credit Agreement) to be
less than 1.25 to 1 as at the last day of any Fiscal Quarter.

 

In addition, if, at any time, the Senior Debt Rating (as defined in Clause 5.2)
of the Borrower is less than Investment Grade (as defined in the Credit
Agreement) as given both Moody´s (as defined in the Credit Agreement) and S&P
(as defined in the Credit Agreement), the Borrower will not permit Stockholders'
Equity (as defined in the Credit Agreement) to be less than, as at the last day
of any Fiscal Quarter, the sum of (I) USD 4,150,000,000 plus (II) 50% of the
consolidated net income of the Borrower and its subsidiaries for the period
commencing on 1 January 2007 and ending on the last day of the Fiscal Quarter
most recently ended (treated for these purposes as a single accounting period,
but in any event excluding any Fiscal Quarters for which the Borrower and its
subsidiaries have a consolidated net loss).

 

3 Applicable Conditions

 

3.1 General Conditions

 

The General Conditions shall apply to the Buyer Credit Guarantee. The parties
hereto accept the provisions of the General Conditions as part of this Guarantee
Agreement with the same force and effect as they were fully set forth herein
subject to exceptions and amendments set out in this Guarantee Agreement. In the
event of any inconsistency between this Guarantee Agreement and the General
Conditions, the terms of this Guarantee Agreement shall prevail.

 

3.1.1 Clarification of Clause 16.2 c)

 

Notwithstanding what is stated in Clause 16.2 c) of the General Conditions,
Finnvera shall not be released from liability to pay indemnification although
the Guarantee Holder has disclosed to Finnvera false or misleading information,
provided that such information was sourced from a third party and conforms to
that received by the Guarantee Holder, and provided further that the Guarantee
Holder has proven, to the reasonable satisfaction of Finnvera, that the
Guarantee Holder has diligently and carefully assessed the adequacy and accuracy
of such information upon receipt and before disclosing the same to Finnvera.

 



3



 

3.1.2 Clarification of Clause 19

 

Notwithstanding what is stated in Clause 19 of the General Conditions and
pursuant to the Act on the State-Owned Specialist Financing Company (443/1998)
payments owing to Finnvera in connection with credits, guarantees or other
contingent liabilities provided by Finnvera and any default interest on such
payments may be recovered by way of distraint without judgment or decision, as
provided in the Act on Execution of Taxes and Fees (706/2007 as amended).

 

3.1.3 Clarification of Clause 21.2

 

In addition to, what has been stated in Clause 21.2 of the General Conditions,
Finnvera reserves a right, at its sole discretion to reinsure from a third party
in part or wholly the risk related to this Buyer Credit Guarantee. It is
expressly acknowledged by the Guarantee Holder that it shall ensure that the
Credit Documents conform to the extent necessary with the above requirement. It
is further acknowledged that such reinsurer may seek reinsurance for its
obligations.

 

3.2 Special Conditions

 

3.2.1 Know Your Customer -checks

 

The Guarantee Holder shall perform and comply with all necessary “know your
customer” or other similar checks under all applicable laws and regulations in
relation to the financing of the Export Transaction and become satisfied with
such findings and results accordingly. The Guarantee Holder shall notify
Finnvera if carrying out such checks in relation to the Credit it becomes aware
of any such thing that could have an adverse effect to the financing of the
Export Transaction or that might have a negative impact on Finnvera or FEC.

 

3.2.2 Decisions, Amendments and Waivers

 

Where the Guarantee Holder (acting in any capacity) receives a request for any
material amendment, consent or waiver under the Credit Documents, the Guarantee
Holder shall ask Finnvera’s consent in respect of any such material amendment,
consent or waiver (which consent shall not be unreasonably withheld or delayed).
Finnvera is entitled to instruct the Guarantee Holder and the Finnvera Balancing
Lenders how to exercise their rights regarding the Credit under the Credit
Documents. The Guarantee Holder and the Finnvera Balancing Lenders shall comply
with the written instructions and notices given by Finnvera and shall not
exercise any rights under the Credit Documents in a manner inconsistent with
such written instructions and notices of Finnvera, provided that any such
instruction do not oblige the Guarantee Holder or the Finnvera Balancing Lenders
to act outside of or contrary to or in breach of their obligations under or the
powers and authority conferred on them (acting in any capacity) under the Credit
Documents. For avoidance of doubt, nothing in this Clause 3.2.2 shall affect the
obligations of the Guarantee Holder under Clause 4.2 of the General Conditions.

 

3.2.3 Conformity of Credit Agreement

 

The Guarantee Holder shall ensure that the Credit Agreement conforms to this
Guarantee Agreement at the time of execution of the Credit Agreement and the
Guarantee Holder shall be liable for such inconsistencies that may arise between
this Guarantee Agreement and the Credit Agreement.

 



4



 

3.2.4 Disbursement

 

Notwithstanding Clause 4.7 of the General Conditions, funds may be disbursed as
set forth in Section 2.5 of the Credit Agreement.

 

3.2.5 Costs and Expenses

 

The Guarantee Holder shall on behalf of Finnvera charge from the Borrower all
out-of pocket cost and expenses (including but not limited to legal fees)
incurred by Finnvera in connection with the preparation, negotiation and
execution of the Buyer Credit Guarantee and this Guarantee Agreement, the Credit
Documents and any related document and/or instrument.

 

3.2.6 Material Increase of Risk

 

Pursuant to Clause 6.1 of the General Conditions Finnvera shall be entitled to
act and take certain measures as described in such Clause 6.1 in case the risk
of Loss has materially increased as compared against the circumstances
prevailing at the time of issuing the Guarantee Agreement. Notwithstanding the
provisions of Clause 6.1 of the General Conditions, the following shall apply:

 

(a)for the period prior to disbursement of the Credit, the risk of Loss will
have been deemed to have materially increased since the date of issuing the
Guarantee Agreement only if there occurs a material adverse change in the
financial condition of the Borrower or other material adverse event or
circumstance which is likely, in the reasonable opinion of Finnvera, to result
in the Borrower being unable to perform its payment obligations in relation to
the Credit as they fall due. In measuring the financial condition of the
Borrower in the sense of its ability to repay the Credit, the fulfilment of the
financial covenants set forth in Clause 2.3.2 hereinbefore shall be taken into
account. In the circumstances referred to in this Clause 3.2.10 (a), the
Guarantee Holder and Finnvera shall discuss with the Borrower in good faith and
within a reasonable time period with a view to determining measures that might
be taken by the Borrower, then or in the future, to eliminate these
circumstances. The type of measures to be taken in order to avoid or limit the
Loss and the decisions in relation to such measures shall be determined in
accordance with Clause 6.1. of the General Conditions; and

 

(b)for the period following disbursement of the Credit, Finnvera shall, when
exercising its rights under Clause 6.1. of the General Conditions, not have the
right to decide on acceleration of the Credit or other measures unless
acceleration or such other measures are permitted in accordance with the terms
contained in the Credit Agreement.  In no event shall Clause 6.1 of the General
Conditions grant to Finnvera or any Lender any right or remedy against the
Borrower other than as set forth in the Credit Documents.

 

3.2.7 Confidentiality

 

The following shall be added at the end of Clause 21.1 of the General
Conditions: “, in which case Finnvera shall require a confidentiality
undertaking from any such external adviser if such adviser is not bound by
sufficient confidentiality obligation under the law.”

 



5



 

4 Limits of Finnvera’s Liability

 

4.1 Guaranteed Receivables

 

Finnvera’s liability to pay any indemnification under the Buyer Credit Guarantee
is limited to the Guaranteed Receivables. To prevent uncertainty, the Buyer
Credit Guarantee does not cover any other payment obligations arising under or
in connection with the Credit Documents than the Guaranteed Receivables or those
specified in Clause 11.1 of the General Conditions. Subject to Clause 10 of the
General Conditions, the Guaranteed Receivables are the following receivables
under the Credit:

 

PrincipalThe principal amount of the Finnvera Balancing Loan such amount not to
exceed the aggregate of (a) the lesser of (i) the USD equivalent of EUR
160,000,000 less 80% of the Eligible German Content Amount (if any) and (ii) the
USD equivalent of EUR 160,000,000 less 5% of the aggregate commitments of the
Lenders under the Credit Agreement; and (b) 100% of the Guarantee Premium.

 

The portion of the Credit for the purpose to finance the Guarantee Premium under
Finnvera Balancing Loan shall, however, not exceed the lower of (i) the actual
Guarantee Premium to be determined and be paid by the Borrower in accordance
with Clause 5.1, and (ii) the Guarantee Premium determined by using the
percentage specified in level 3 of the Pricing Grid.

 

Interest(a) German CIRR Rate not higher than 3.69% or lower than 3.29% as
determined in accordance with the Credit Agreement plus the applicable Margin of
0.20% p.a. or 0.20% p.a. to 0.50% p.a. (as the case may be); or (b) LIBO Rate
plus a margin of 0.85%; and if the LIBO Rate is less than zero, it shall be
deemed to be zero

 

Default interest Interest plus 2% p.a.

 

4.2 Percentage of Cover and Residual Risk

 

The Percentage of Cover is:

 

Commercial Risk 95%

 

Political Risk 95%

 

For the avoidance of doubt, the Buyer Credit Guarantee does not cover the Hermes
Loan or the FEC Loan (as defined in the Credit Agreement).

 

5 Premium and Fees

 

5.1 Guarantee Premium

 

(I) The Guarantee Premium will be paid on up-front flat basis on the actual
amount of the Credit on the date of disbursement in accordance with the grid as
specified below (the “Pricing Grid”):

 

  Level 1 Level 2 Level 3 Level 4 Level 5 BASIS FOR PRICING Senior Debt Rating
of  A- by Standard & Poor’s Or A3 By Moody’s (or higher) Senior Debt Rating of
BBB+ by Standard & Poor's Or Baa1 By Moody's Senior Debt Rating of  BBB by
Standard & Poor's Or Baa2 By Moody's. Senior Debt Rating of BBB- by Standard &
Poor's Or Baa3 By Moody's. Senior Debt Rating lower than Level  4 Premium Rate
2.00% 2.25% 2.52% 2.83% 3.18%

 



6



 

The amount of the Guarantee Premium is equal to the product of the percentage
specified in the foregoing Pricing Grid listed below the Senior Debt Rating as
of the Premium Measurement Date (defined in the Credit Agreement to be the date
falling 30 days prior to the date of expected disbursement of the Credit) and
the principal amount of the Finnvera Balancing Loan in Dollars.

 

For purposes of the foregoing:

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the obligations of the Borrower arising under or in
connection with the Credit Agreement as given by Moody’s and S&P or (b) in the
event the Borrower receives an actual unsecured senior debt rating (apart from
an implied rating) from Moody’s and/or S&P, such actual rating or ratings, as
the case may be (and in such case the Senior Debt Rating shall not be determined
by reference to any implied senior debt rating from either agency). For purposes
of the foregoing, (i) if only one of S&P and Moody’s shall have in effect a
Senior Debt Rating, the applicable Guarantee Premium shall be determined by
reference to the available rating; (ii) if neither S&P nor Moody’s shall have in
effect a Senior Debt Rating, the applicable Guarantee Premium will be set in
accordance with Level 4 of the Pricing Grid, unless (A) the Borrower has
obtained from at least one of such agencies a private implied rating for its
senior debt as of the Premium Measurement Date or (B) having failed to obtain
such private rating as of the Premium Measurement Date, the Borrower and
Finnvera shall have agreed within 10-days of the Premium Measurement Date on an
alternative rating method, which agreed alternative shall apply for the purposes
of this Agreement; (iii) if the ratings established by S&P and Moody’s shall
fall within different levels, the applicable Premium Rate shall be based upon
the higher rating unless such ratings differ by two or more levels, in which
case the applicable level will be deemed to be one level below the higher of
such levels; and (iv) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Senior Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

The Guarantee Premium shall be paid in full on the date of the disbursement of
the Credit.

 

Notwithstanding what is stated in Clause 4.1 of the General Conditions, the
Guarantee Premium shall be paid by the Facility Agent, as defined in the Credit
Agreement, directly to Finnvera in accordance with the Credit Agreement. For the
sake of clarity, the Guarantee Premium payment shall not therefore be
transferred through the Guarantee Holder’s account. Furthermore, it is
understood by the parties to this Guarantee Agreement that even though the
payment shall be made in the aforementioned manner, the Guarantee Holder shall
remain responsible for the payment of the Guarantee Premium.

 

Finnvera does not in principle refund the Guarantee Premium. However, in the
event of voluntary prepayment all or part of the Credit prior to final maturity
of the Credit, Finnvera shall, subject to a request by the Guarantee Holder,
partly refund the premium in accordance with the following principle:

 

0.8*d*b*c

 

b = the remaining average maturity of the Credit at the time of the prepayment

 

c = the principal amount of the prepayment

 

d = the up-front flat Guarantee Premium converted into a per annum based premium

 

Clarification of the formula:

 

- the '0.8' in the formula above refers to the fact that 20% of the flat premium
will be retained and will not be refundable

 

- the d in the formula above is derived as follows: Guarantee Premium/6.25=d,
where Guarantee Premium is the up-front flat premium and 6.25 is the average
maturity of a loan with a 12 year OECD repayment profile.

 



7



 

The Guarantee Holder shall inform Finnvera of the Borrower’s intention to prepay
the Credit and the request to partly refund the Guarantee Premium promptly upon
becoming aware of the same.

 

Any refund of the Guarantee Premium shall be subject to (i) there not having
been any claims for indemnification under the Buyer Credit Guarantee up to the
date of refund payment by Finnvera; and (ii) irrevocable release of Finnvera
from any liability under the Guarantee Agreement in respect of the portion of
the Credit repaid. Finnvera shall pay the refundable portion of the Guarantee
Premium to the Guarantee Holder within 14 days after due receipt of the release
letter, addressed to Finnvera.

 

The Guarantee Holder shall, promptly upon receipt of the same, pay to the
Borrower an amount equal to the refunded part of Guarantee Premium without any
set-off or counterclaim.

 

5.2 Other Costs and Expenses

 

In the event that the Guarantee Holder requests Finnvera’s consent and/or
opinion to an amendment or a waiver under the Credit Documents, Finnvera has the
right to charge, in addition to the Handling Fee for such consent or opinion,
reasonable costs and expenses incurred in evaluating and complying with such
request.

 

The Guarantee Holder shall on behalf of Finnvera charge the Borrower for:

 

(i)all reasonable out-of-pocket costs and expenses incurred by Finnvera in
connection with possible rearrangements of the Credit; and

 

(ii)all out-of-pocket costs and expenses relating to recovery procedures;

 

and in each case promptly pay to Finnvera all such amounts received from the
Borrower.

 

5.3 Payments Free and Clear of Deductions or Withholdings

 

All payments to be made to or for the benefit of Finnvera pursuant to the terms
of this Guarantee Agreement shall be made free and clear of and shall be paid
without any deductions or withholdings whatsoever.

 

6 Language and Contact Information

 

All communication under this Guarantee Agreement shall be in English and
addressed as follows:

 

The Guarantee Holder  KfW IPEX-BANK GmbH



AddressPalmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany

Maritime Industries

Telefax+49 (69) 7431 3768



email: Celine.Brochard@kfw.de



maritime-industries-administration@kfw.de

With a copy to: Credit Operations



Facsimile No.: +49 (69) 7431 2944

 



8



 

Finnvera Finnvera plc

Large Corporates

Pia Peltoniemi/Mikko Pitkänen

P.O. Box 1010

FI-00101 Helsinki

Finland

Telefax +358 29 460 2774

Registered Domicile Kuopio, Finland

Business ID 1484332-4

 

7 Execution

 

This Guarantee Agreement has been executed in two (2) original copies, one for
each party.

 

The Guarantee Holder shall return a signed copy of this Guarantee Agreement to
Finnvera not later than ___ 20[    ].

 

The Guarantee Holder hereby accepts and agrees to the terms of this Guarantee
Agreement and acknowledges further, that together with its copy of this
Guarantee Agreement it has received a copy of the General Conditions.

 

[Signatures to follow]

 



9



 

Helsinki, ___ 20[    ]

 

Finnvera plc

  

      Name:  Name: Title:  Title:         Place and Date   KfW IPEX BANK GmbH  
      (Duly signed by the Guarantee Holder)        (Duly signed by the Guarantee
Holder) Name:     Name: Title:     Title:

 

Appendices

General Conditions for Buyer Credit Guarantees dated 1 March 2004

 



10



 

 

EXHIBIT I
Form of Option A Refinancing Agreement

 



148

 

 

[tm1926679d1_ex10-1img005.jpg]

 

REFINANZIERUNGSVERTRAG

 

vom ___. [Ÿ]

 

zwischen der

 

KfW

Frankfurt am Main

 

vertreten durch die

 

KfW IPEX-Bank GmbH
Frankfurt am Main

 

("KfW")

 

und der

 

[Ÿ]

 

("Bank")

 

im Zusammenhang

mit der Finanzierung

 

von Komponenten zum Bau eines Kreuzfahrtschiffes mit ca. 242.900 gt (Bau-Nr.
1402) im Bau bei Meyer Turku Oy, Turku, Finnland

 

für
Royal Caribbean Cruises Ltd., Liberia

 

Zinsausgleichsgarantie Nr. 5.19

 

REFINANCING AGREEMENT

 

dated ___ [Ÿ]

 

between

 

KfW

Frankfurt am Main

 

represented by

 

KfW IPEX-Bank GmbH
Frankfurt am Main

 

("KfW")

 

and

 

[Ÿ]

 

("Bank")

 

on the financing of

 

 

components for one cruise vessel with approx. 242,900 gt with hull no. 1402 to
be built at Meyer Turku Oy, Turku, Finland

 

for
Royal Caribbean Cruises Ltd., Liberia

 

Interest Make-up Guarantee no 5.19

 

 



 

 

 

Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



Übersicht

 

1    Präambel

 

2    Daten des Bau- und Kreditvertrages, sowie der Refinanzierung

 

3    Allgemeine Bedingungen

 

4    Betrag und Verwendungszweck

 

5    Auszahlung und Auszahlungsvoraussetzungen

 

6    Zinsen, Gebühren und Berechnung

 

7    Rückzahlung und vorzeitige Rückzahlung; Anpassung des
Refinanzierungs-Zinssatzes

 

8    Sicherheiten

 

9    Auskunftspflichten und Prüfungsrechte

 

10  Kündigung

 

11  Erklärungen

 

12  Sonstige Regelungen

 

Anlage 1:    Abrufformular

 

Anlage 2:    Liste der subventionserheblichen Tatsachen für die Gewährung von
Zinsausgleichsgarantien im Zusammenhang mit Absatzfinanzierungen für Schiffe

 

Anlage 3:    Allgemeine Bedingungen für den Zinsausgleich bei
chiffsfinanzierungen zum CIRR („AGB")

Overview

 

1     Preamble

 

2    Shipbuilding Contract, Loan Agreement and Refinancing data

 

3     General Terms and Conditions

 

4     Amount and purpose

 

5    Disbursement and conditions precedent to disbursement

 

6     Interest, charges and calculation

 

7    Repayment and prepayment; adjustment of the Refinancing Interest Rate

 

 

8    Collateral

 

9    Duty to inform and right to inspect

 

10  Termination

 

11  Representations

 

12  Other regulations

 

Annex 1:    Disbursement Request Form

 

Annex 2:    List of facts relevant to subsidies pertaining to the provision of
Interest Make-up Guarantees in connection with ship financing at the CIRR

 

 

Annex 3:    General Terms and Conditions for Interest Make-up in Ship Financing
Schemes at the CIRR




 

 

3


5

8

8


9

10


13


16

16

17

17

18

20




21


22

 





Seite 2 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 

1       Präambel

 

Die Bundesrepublik Deutschland („Bund“), vertreten durch das Bundesministerium
für Wirtschaft und Energie und das Bundesministerium der Finanzen, hat zur
Unterstützung der Wettbewerbsfähigkeit deutscher Werften im Jahre 2008 das
Schiffs-CIRR-Programm („Schiffs-CIRR-Programm“), ein
Festsatz-Zinsaus-gleichssystem, eingeführt.

 

Der Bund gewährt Kreditinstituten für einen Teil des Zinsrisikos bei der
Refinanzierung von CIRR-Krediten eine Zinsausgleichsgarantie
(„Zinsausgleichsgarantie“), die nach Maßgabe der „Richtlinien für die Übernahme
von Gewährleistungen zur Absicherung des Zinsrisikos bei der Refinanzierung von
CIRR-Krediten für den Bau von Schiffen (Zinsausgleichsgarantien)“ sowie der
zugehörigen Allgemeinen Bedingungen für den Zinsausgleich bei
Schiffsfinanzierungen zum CIRR („AGB“) abgewickelt wird.

 

Die KfW vertritt den Bund als Mandatar und hat ihrerseits die Marktfolge der KfW
IPEX-Bank GmbH („IPEX“) mit der Abwicklung des Schiffs-CIRR-Programms
beauftragt.

 

Am oder um den Tag dieses Vertrages tritt die Bank als neuer Kreditgeber
zusammen mit weiteren Banken einem am [Ÿ] abgeschlossenen Kreditvertrag
(nachfolgend inklusive Nachträge der „Kreditvertrag“) mit KfW IPEX-Bank GmbH als
Facility Agent und ursprünglichem Kreditgeber bei und gewährt dem Kreditnehmer
ca. [Ÿ] % des in Ziffer 2.2 näher bezeichneten Kredites zur Finanzierung der
Hermes Tranche und, soweit anwendbar, der Finnvera- Ausgleichstranche unter dem
Kreditvertrag (dort als „Hermes Loan“ bzw. „Finnvera Balancing Loan“ definiert)
über insgesamt EUR [164.200.000] („Kredit“). Der Kredit dient ausschließlich der
Finanzierung des nachfolgend näher bezeichneten Schiffbauprojektes.

 

Der Kredit ist unter anderem besichert durch Finanzkreditdeckungen der
Bundesrepublik Deutschland („Hermes-Deckung“) und der Republik Finnland („Zweite
Finnvera-Deckung“).

 

Nach Maßgabe von Ziff. 1.2.1. der AGB vereinbaren die Bank und die KfW
folgendes:

 

1       Preamble

 

The Federal Republic of Germany („Federal Republic“), represented by the Federal
Ministry for Economic Affairs and Energy and by the Federal Ministry of Finance,
implemented in 2008 the Shipping-CIRR programme (“Shipping-CIRR Programme”), an
interest make-up scheme, to support the competitiveness of German yards.

 

The Federal Republic grants financial institutions an interest make-up guarantee
to cover a portion of the interest rate risk involved in refinancing CIRR loans
(“Interest Make-up Guarantee”), which is provided in accordance with the
guidelines for the assumption of guarantees to hedge the interest rate risk
associated with the refinancing of CIRR shipbuilding loans (interest make up
guarantees) and with the related general terms and conditions for interest rate
make-up in ship financing schemes at the CIRR (“General Terms”).

 

KfW is acting as mandatary of the Federal Republic and has for its part assigned
the back offices of KfW IPEX-Bank GmbH (“IPEX”) to handle the Shipping-CIRR
Programme.

 

On or about the date thereof, the Bank will accede as new lender together with
other banks to a loan agreement dated [Ÿ] with KfW IPEX-Bank GmbH being the
facility agent and the original lender (hereinafter, including addenda, the
“Loan Agreement”) and will grant the borrower approximately [Ÿ] per cent of the
loan to finance the Hermes tranche and, if applicable, the Finnvera balancing
tranche under the Loan Agreement (therein defined as “Hermes Loan” and “Finnvera
Balancing Loan” respectively) and described in more detail in Section 2.2 for a
total of EUR [164,200,000] (“Loan”). The sole purpose of this Loan is to finance
the shipbuilding project described in more detail below.

 

The Loan will be – inter alia – secured by Finance Credit Covers of the Federal
Republic of Germany (“Hermes Cover”) and of the Republic of Finland (“Second
Finnvera Cover”).

 

In accordance with Section 1.2.1. of the General Terms the Bank and KfW hereby
agree as follows:

 



Seite 3 von 20

 



 

Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 

2 Daten des Schiffbau- und Kreditvertrages sowie der Refinanzierung 2
Shipbuilding Contract, Loan Agreement and Refinancing data 2.1 Daten des
Schiffbauvertrages 2.1 Shipbuilding Contract data

2.1.1

Verkäufer / Schiffbauunternehmen:

Meyer Turku Oy, Turku, Finnland 2.1.1 Seller / Shipbuilder:

Meyer Turku Oy, Turku, Finland

2.1.2

Datum des Schiffbauvertrages:

28. Juni 2019, in jeweils geltender Fassung 2.1.2 Date of the Shipbuilding
Contract:

28 June 2019, as amended from time to time 2.1.3 Auftragswert:

EUR 1.715.000.000 2.1.3 Contract Value:

EUR 1,715,000,000 2.1.4 Zahlungsbedingungen:

gemäß Schiffbauvertrag 2.1.4 Payment Terms:

according to Shipbuilding Contract 2.1.5 Käufer / Besteller:

Royal Caribbean Cruises Ltd., Liberia 2.1.5 Customer / Buyer:

Royal Caribbean Cruises Ltd., Liberia 2.1.6 Gegenstand des Schiffbauvertrages:

Bau und Ablieferung eines Kreuzfahrtschiffes mit ca. 242.900 gt (Bau-Nr. 1402)
2.1.6 Object of the Shipbuilding Contract:

construction and delivery of one cruise vessel with approx. 242,900 gt with hull
no. 1402 2.1.7 Voraussichtliche Ablieferung:

8. Mai 2025 2.1.7 Scheduled Date of Delivery:

8 May 2025

 



Seite 4 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 

2.2 Daten des Kreditvertrages 2.2 Loan Agreement data: 2.2.1 Kreditnehmer:

Royal Caribbean Cruises Ltd. 2.2.1 Borrower:

Royal Caribbean Cruises Ltd. 2.2.2 Kreditwährung:

United States Dollars (“USD”) 2.2.2 Loan Currency:

United States Dollars (“USD”) 2.2.3 Finanzierungsstruktur (Hermes Loan und
Finnvera Balancing Loan):

bis zu EUR[160.000.000] für 80% des Auftragswertes für deutsche Komponenten
zzgl. 100 % des Euler-Hermes Entgeltes 2.2.3 Financing Structure (Hermes Loan
and Finnvera Balancing Loan):

up to EUR [160,000,000.00] for 80% of Contract Value for German components plus
100 % of Euler-Hermes Fee 2.2.4 Kreditbetrag (Hermes Loan und Finnvera Balancing
Loan):

USD-Gegenwert von bis zu EUR[164.200.000] 2.2.4 Loan Amount (Hermes Loan and
Finnvera Balancing Loan):

equivalent in USD of up to EUR [164,200,000] 2.2.5 Auszahlungsprofil:

In einem Betrag bis zu zwei Bankarbeitstage vor Ablieferung (der
,,Auszahlungstag“) 2.2.5 Disbursement Profile:

In one amount up to two Business Days prior to Delivery (the “Utilisation Date”)
2.2.6 Ende der Auszahlungsfrist:

2. Februar 2026 2.2.6 End of the Disbursement Period:

2 February 2026 2.2.7 Kreditlaufzeit / Tilgungsprofil:

ca. 17 Jahre Laufzeit / Rückzahlung in 24 gleich hohen Halbjahresraten (12
Jahre), beginnend 6 Monate nach dem Auszahlungstag 2.2.7 Loan Term / Repayment
Profile:

term of about 17 years / repayment in 24 equal consecutive semi-annual
instalments (12 years); starting 6 months after the Utilisation Date 2.2.8
Fälligkeit und Kalkulationsbasis der Zinsen:

Zinsen sind nachschüssig zahlbar am Ende der jeweiligen Zinsperiode (6 Monate);
act/360 2.2.8 Maturity and calculation basis of the Interest:

Interest payable in arrears at end of respective Interest Period (6 months);
act/360

 



Seite 5 von 20

 

 





Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 

 

2.3 Daten der Zinsausgleichsgarantie und der Refinanzierung 2.3 Interest Make-up
Guarantee and Refinancing data 2.3.1 Anteil der Bank am Kreditbetrag:

USD-Gegenwert von bis zu EUR[l] 2.3.1 Share of the Bank in the Loan Amount:

equivalent in USD of up to EUR [l] 2.3.2 Maßgeblicher CIRR-Satz:

zwischen 3,29 % und 3,69 % p.a.

- der Maßgebliche CIRR-Satz wird vom Bund nach eigenem Ermessen spätestens zum
Spätesttermin festgelegt - 2.3.2 Applicable CIRR rate:

range between 3.29 % and 3.69 % p.a.

- Applicable CIRR rate to be determined by the Federal Republic in its own
discretion by the Latest Date – 2.3.3 Verwaltungskostenpauschale (,,VWK“):

0,20 % p.a., soweit vom Bund nicht anderweitig festgesetzt (maximal 0,50 % p.a.)
2.3.3 Fee for Administrative Expenses (“VWK”):

0.20 % p.a., unless not otherwise determined by the Federal Republic (maximum
0.50 % p.a.) 2.3.4 Marge der KfW (gem. Ziffer 1.2.1.2. Satz 2 AGB)
(,,KfW-Marge“):

[l] % p.a. 2.3.4 Margin of KfW (pursuant to section 1.2.1.2. sentence 2 General
Terms) (,,KfW Margin“):

[l] % p.a. 2.3.5 Refinanzierungs-Zinssatz:

Maßgeblicher CIRR-Satz abzüglich VWK zzgl. KfW-Marge 2.3.5 Refinancing Interest
Rate:

the Applicable CIRR-rate less VWK plus KfW Margin 2.3.6 Datum des Antrages der
IPEX auf Zinsausgleichsgarantie:

3. September 2019 2.3.6 Date of application by IPEX for the Interest Make-up
Guarantee:

3 September 2019 2.3.8 Spätesttermin gemäß Ziffer 7.2. AGB:

60 Tage vor dem Auszahlungstag 2.3.8 Latest Date pursuant to section 7.2.
General Terms:

60 days prior to the Utilisation Date

 



Seite 6 von 20

 

 





Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



3          Allgemeine Bedingungen

 

Sofern in diesem Vertrag keine anders lautenden Bestimmungen enthalten sind,
gelten die als Anlage 3 beigefügten AGB. Mit der Geltung der AGB erklärt sich
die Bank mit Unterzeichnung dieses Vertrages ausdrücklich einverstanden. Die
Bank hat auch zur Kenntnis genommen, dass der Zinsausgleich der Höhe nach auf
maximal 12 % jährlich begrenzt ist (Ziff. 1.1. Satz 4 AGB) und die Bank
verpflichtet ist, der KfW etwaige diesen Höchstbetrag übersteigende
Zinsdifferenzen zu erstatten.

 

Änderungen und Ergänzungen dieses Vertrages sowie Erklärungen und Mitteilungen
aufgrund dieses Vertrages bedürfen der Schriftform.

 

4           Betrag und Verwendungszweck

 

4.1       Die KfW räumt der Bank einen Refinanzierungskredit
(„Refinanzierungskredit“) in Höhe des Kreditbetrages gem. Ziff. 2.3.1 ein.
Inanspruchnahmen unter dem Refinanzierungskredit dienen der Refinanzierung des
unter Ziff. 2.2 genannten Kreditvertrages der Bank, den diese an den
Kreditnehmer herauslegt und für den im Rahmen des Schiffs-CIRR-Programms eine
Garantie übernommen wurde.

 

 

 

4.2       Die Bank verwaltet ihren Kredit einschließlich aller Sicherheiten auf
eigene Kosten und im eigenen Namen. Bei der Kreditvergabe und Kreditverwaltung
einschließlich Einziehung der Kreditforderungen und bei der
Sicherheitenverwaltung und –verwertung einschließlich der Wahrnehmung der
Rechte, Pflichten und Obliegenheiten aus Exportkreditversicherungen des Bundes
handelt die Bank mit banküblicher Sorgfalt. Die Weisungen des Bundes und die
Bedingungen der Hermes-Deckung wird die Bank beachten.

 

 

3          General Terms and Conditions

 

Insofar as this refinancing agreement (“Agreement”) does not contain any
provisions stating otherwise, the General Terms (attached as Annex 3) will
apply. By signing this Agreement the Bank expressly declares its consent to the
validity of the General Terms. The Bank has also taken note of the fact that the
Interest Make-up is limited to a maximum rate of 12 % p.a. (Section 1.1.
sentence 4 of the General Terms) and that the Bank is obligated to reimburse to
KfW any differences in interest rates beyond this maximum limit.

 

Amendments or addenda to this Agreement and any statements and notices delivered
under this Agreement must be in writing.

 

4          Amount and purpose

 

4.1       KfW grants the Bank a refinancing loan (“Refinancing Loan”) in an
amount equal to the Loan Amount stated in Section 2.3.1. The funds utilized
under the Refinancing Loan serve to refinance the Bank`s Loan Agreement stated
in Section 2.2, which the Bank concluded with the Borrower and for which a
guarantee has been issued under the Shipping-CIRR Programme.

 

4.2      The Bank administers its Loan including all collateral at own expense
and on its own behalf. In granting and administering the Loan, including the
collection of loan receivables, and in administering and enforcing collateral,
including the exercise of rights, obligations and responsibilities in connection
with the Federal Republic`s export credit insurance scheme, the Bank will act
with the care customary in banking practice. The Bank will comply with the
instructions of the Federal Republic and the conditions of the Hermes Cover.

 

 



 



Seite 7 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



5          Auszahlung und Auszahlungsvoraussetzungen

 

5.1       Die Bank prüft die Erfüllung der Auszahlungsvoraussetzungen unter dem
Kreditvertrag und wird der KfW mit Abruf des Refinanzierungskredits schriftlich
bestätigen, dass die Auszahlungsvoraussetzungen gemäß Kreditvertrag erfüllt sind
und eine Auszahlungsanforderung in entsprechender Höhe unter dem Kreditvertrag
vorliegt.

 

5.2      Der Abruf gemäß Anlage 1 ist mindestens zwei Bankarbeitstage vor dem
angestrebten Auszahlungstermin bei der KfW einzureichen.

 

5.3      Die Bank wird die Auszahlungen unter dem Refinanzierungskredit
unverzüglich an den Kreditnehmer oder das Schiffbauunternehmen weiterleiten.

 

5.4      Auszahlungen aus dem Refinanzierungskredit werden in der Kreditwährung
gem. Ziff. 2.2.2 geleistet.

 

5.5      Unbeschadet der Bestimmungen der AGB (Ziff. 10.) kann die KfW die
Auszahlung verweigern, wenn

 

5.5.1      der Betrag des Refinanzierungskredits durch die Auszahlung
überschritten würde,

 

5.5.2     das entsprechende Abrufformular nicht mindestens zwei Bankarbeitstage
vor dem gewünschten Auszahlungstermin vollständig ausgefüllt und rechtsgültig
unterzeichnet bei der KfW vorliegt,

 

5.5.3     Zahlungen der Bank an die KfW unter diesem Vertrag ausstehen und
hierfür technische Ursachen nicht erkennbar sind,

 

5.5.4      ein außerordentlicher Kündigungsgrund (gem. Ziff. 10) vorliegt,

 

 

5          Disbursement and conditions precedent to
disbursement

 

5.1       The Bank will verify the fulfilment of the conditions precedent to
disbursement under the Loan Agreement and, upon disbursement of the Refinancing
Loan, will provide KfW with a written confirmation that said conditions
precedent have been fulfilled in accordance with the Loan Agreement and that a
request for disbursement under the Loan Agreement has been submitted in the
corresponding amount.

 

5.2      The request for disbursement stated in Annex 1 must be submitted to KfW
at least two Business Days prior to the disbursement date.

 

5.3      The Bank will transfer the disbursements made under the Refinancing
Loan to the Borrower or the Shipbuilder without delay.

 

5.4      Disbursements made under the Refinancing Loan will be rendered in the
Loan Currency as stated in Section 2.2.2.

 

5.5      Notwithstanding the provisions of the General Terms (Section 10.) KfW
may refuse disbursement if

 

5.5.1     the amount of the Refinancing Loan would be exceeded as a result of
the disbursement;

 

5.5.2     the corresponding disbursement request form has not been fully
completed and duly signed and submitted to KfW at least two Business Days prior
to the desired disbursement date;

 

5.5.3     payments owed by the Bank to KfW under this Agreement are outstanding
and technical reasons for such non-payment are not identifiable;

 

5.5.4    there are extraordinary grounds for termination (as stated in Section
10);

 

 



 



Seite 8 von 20

 

 





Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



5.5.5    die gem. Ziff. 8.1 bereitzustellenden Sicherheiten nicht in einer der
KfW genehmen Form rechtswirksam bestellt wurden und

 

5.5.6    der KfW keine zufrieden stellenden Nachweise über den rechtswirksamen
Abschluss dieser Refinanzierungsvereinbarung und der gem. Ziff. 8.1
abzuschließenden Sicherheitenverträge zur Verfügung gestellt wurden.
Zufriedenstellende Nachweise der wirksamen Sicherheitenbestellung sind a) sofern
die Sicherheiten ausländischem Recht unterliegen, zufriedenstellende
Rechtsgutachten (legal opinions) zu den betreffenden Rechtsordnungen, b) Vorlage
der unterzeichneten Sicherheitenverträge, c) Vorlage von zufriedenstellenden
Vertretungsnachweisen durch entsprechende Rechtsgutachten (oder gleichwertige
Nachweise) für die diese Verträge unterzeichnenden Personen, d)
zufriedenstellendes Rechtsgutachten zu der Rechtsordnung, in der die Bank ihren
Sitz hat, im Hinblick auf insolvenzrechtliche Fragestellungen im Zusammenhang
mit dem Sicherungsgut sowie e) weitere Nachweise (z. B. Registerauszüge).

 

6          Zinsen, Gebühren und Berechnung

 

Zusätzlich zu den in den AGB (Ziff. 7. und 4.6.3.) vorgesehenen Gebühren und
Entgelte für die Gewährung der Zinsausgleichsgarantie werden für den
Refinanzierungskredit folgende Kosten geltend gemacht:

 

6.1       Zinsen für Darlehensbeträge unter diesem Refinanzierungskredit werden
vom Tage der Auszahlung bis zum Tage der Gutschrift der Rückzahlungsrate auf dem
in Ziff. 7.2 dieses Vertrages angegebenen Konto berechnet.

 

 

5.5.5    the collateral to be made available to KfW pursuant to Section 8.1 has
not been furnished in a legally effective manner and form satisfactory to KfW
and

 

5.5.6    KfW has not been provided with satisfactory evidence of the legally
valid and effective conclusion of this agreement and the collateral agreements
to be entered into pursuant to Section 8.1. Satisfactory evidence of the legally
valid and effective conclusion of the collateral agreements is a) satisfactory
legal opinions with respect to the relevant jurisdictions if the collateral is
subject to foreign law, b) submission of the signed collateral agreements, c)
submission of satisfactory evidence by way of legal opinion (or equivalent
evidence) of signatory power of the persons signing these agreements, d)
satisfactory legal opinion as to the law of incorporation of the Bank with
respect to insolvency related matters on the collateral and e) further evidence
(e.g. excerpts from registers).

 

 

 

6       Interest, charges and calculation

 

In addition to the charges and fees provided for in the General Terms (Section
7. and 4.6.3.) in connection with the granting of the Interest Make-up
Guarantee, the following costs will be due and payable for the Refinancing Loan:

 

6.1       Interest for loan amounts under this Refinancing Loan will be
calculated from the disbursement date until the date on which the repayment
instalment is credited to the account stated in Section 7.2 of this Agreement.



 



Seite 9 von 20

 

 





Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



6.2       Als Zinssatz gilt der Refinanzierungs-Zinssatz gem. Ziff. 2.3.5. Die
Zinsen sind an den in Ziff. 2.2.8 genannten Terminen („Zinstermine“) zur Zahlung
fällig.

 

6.3       Für in Anspruch genommene Darlehensbeträge wird das Jahr mit 360 Tagen
und der Monat mit der Zahl der tatsächlich anfallenden Tage angesetzt.

 

6.4       Die Bank zahlt der KfW eine Zusageprovision für den Zeitraum zwischen
dem Abschluss dieses Refinanzierungsvertrages und 8. Mai 2021 in Höhe von 0,075
% p.a., zwischen 8. Mai 2021 und 8. Mai 2024 in Höhe von 0,125 % p.a. und
zwischen 8. Mai 2025 und der Auszahlung in Höhe von 0,15 % p.a. auf den nicht
ausgezahlten Betrag des Refinanzierungskredits („KfW-Zusageprovision“). Die
KfW-Zusageprovision wird für den Zeitraum zwischen der Unterzeichnung dieses
Refinanzierungsvertrags und der Auszahlung berechnet und ist vierteljährlich
nachträglich zahlbar. Für den Fall, dass der Gesamtbetrag der von der Bank unter
dem Kreditvertrag vereinbarten Zusageprovision die KfW-Zusageprovision um mehr
als das Doppelte übersteigt, hat die Bank anstatt der KfW-Zusageprovision die
Hälfte der vertraglich vereinbarten Zusageprovision an die KfW abzuführen. Die
Zahlung der KfW-Zusageprovision erfolgt grundsätzlich an den unter dem
Kreditvertrag vereinbarten Fälligkeits-terminen. Die Zahlungspflichten der Bank
unter dieser Ziffer 6.4 bestehen unabhängig von einem Zahlungseingang seitens
des Kreditnehmers.

 

6.5       Steuern, Gebühren, Kosten und Aufwendungen (einschließlich
anwaltlicher Gebühren und Auslagen), die aus oder im Zusammenhang mit der
Vorbereitung, Verhandlung, Unterzeichnung, Registrierung, Durchführung,
Änderung, Bewahrung oder Durchsetzung des Refinanzierungsvertrages oder sowie
der sich daraus ergebenden Rechte oder eines Sicherheitenvertrages oder anderer
dazugehörigen Dokumente anfallen, sind von der Bank zu tragen. Wenn solche
Steuern, Gebühren, Kosten oder Aufwendungen von der KfW bezahlt wurden, soll die
Bank der KfW unverzüglich nach entsprechender Aufforderung solche Zahlungen
rückerstatten.

6.2       The Refinancing Interest Rate stated in Section 2.3.5 will be applied
as the interest rate. Interest will be due for payment on the dates ("Interest
Payment Dates") stated in Section 2.2.8.

 

6.3       Disbursed loan amounts will be computed on the basis of a 360-day year
and the actual number of days elapsed in a month.

 

6.4       The Bank will pay KfW a commitment fee for the period between the
conclusion of this agreement and 8 May 2021 at a rate of 0.075 % per annum,
between 8 May 2021 and 8 May 2024 at a rate of 0.125 % per annum and between
8May 2024 and the disbursement at a rate of 0.15 % per annum on the undisbursed
amount of the Refinancing Loan (“KfW Commitment Fee”). The KfW Commitment Fee
will be calculated for the period between signing of this Agreement and the
disbursement and is payable quarterly in arrears. If the total amount of the
commitment fee agreed by the Bank under the Loan Agreement exceeds the KfW
Commitment Fee by more than double, the Bank will not pay the KfW Commitment Fee
to KfW but rather half of the contractually agreed commitment fee. The payment
will be principally made to KfW on the due dates agreed under the Loan
Agreement. The payment obligations of the Bank under this Section 6.4 continue
irrespective of receipt of payment from the Borrower.

 

 

 

6.5       All taxes, fees, costs and expenses (including legal fees and
expenses) arising out of or in connection with the preparation, negotiation,
execution, registration, implementation, modification, preservation or
enforcement of this Refinancing Agreement, the rights hereunder, or any security
or document or other document pertaining hereto shall be borne by the Bank. If
any such taxes, fees, costs or expenses are paid by KfW, the Bank shall promptly
on demand reimburse to KfW.

 

 



 



Seite 10 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



6.6       Werden Zahlungen für Beträge unter dem Refinanzierungskredit an einem
Tag fällig, der kein Bankarbeitstag in Frankfurt am Main, Helsinki, London,
Madrid oder New York ist, so hat die Zahlung an dem nächsten Bankarbeitstag in
Frankfurt am Main, Helsinki, London, Madrid und New York zu erfolgen, es sei
denn, dieser Tag fällt in den nächsten Kalendermonat. Im letzteren Fall ist die
Zahlung am letzten Bankarbeitstag vor dem Fälligkeitstag zu leisten.

 

6.7.1    Spätestens 6 Monate vor dem EURIBOR/LIBOR- Wegfalltermin werden die KfW
und die Bank unter Beachtung von Treu und Glauben Verhandlungen beginnen, um den
Ersatzreferenzzinssatz, die Technischen Folgeänderungen sowie eventuell
erforderliche Anpassungen, die für die Zeit nach dem EURIBOR/LIBOR-Wegfalltermin
gelten sollen, zu vereinbaren. Die Verhandlungen werden die zu diesem Zeitpunkt
geltenden Marktstandards berücksichtigen und mit dem Ziel geführt werden, dass
sich der Zinsertrag unter diesem Vertrag nicht reduziert. Jegliche Vereinbarung
dieses Absatzes wird erst mit Zustimmung der Bundesrepublik Deutschland zwischen
der KfW und der Bank wirksam.

 

6.7.2    Vorbehaltlich des obigen Absatzes, soll in jeder Zinsperiode nach dem
EURIBOR/LIBOR- Wegfalltermin EURIBOR/LIBOR ersetzt werden durch den gewichteten
Durchschnitt der Zinssätze, die die Bank und jeder andere Kreditgeber unter dem
Kreditvertrag der KfW [3] Bankarbeitstage vor dem ersten Tag der jeweiligen
Zinsperiode mitteilt. Diese Sätze sind als Prozentrate pro Jahr angegebene
Kosten der jeweiligen Bank für die Bereitstellung oder Refinanzierung eines
Betrages in Höhe des ausstehenden Kreditbetrages für die relevante Zinsperiode
durch jedwede vernünftig ausgewählte Quelle (mit Ausnahme der KfW).

 

6.7.3    Nach dem EURIBOR/LIBOR-Wegfalltermin soll der Ersatzreferenzzinssatz
bzw. der Referenzzinssatz, der gemäß obenstehendem Absatz 6.7.2 ermittelt wurde,
für die Ziffern 1.2.2. und 10.3. der AGB ebenfalls angewendet werden und
EURIBOR/LIBOR dort entsprechend ersetzen.

6.6       If payments of amounts payable under the Refinancing Loan fall due on
a day that is not a banking day in Frankfurt am Main, Helsinki, London, Madrid
or New York, payment must be rendered on the ensuing banking day in Frankfurt am
Main, Helsinki, London, Madrid and New York (“Business Day”) unless said day
falls in the next calendar month. In the latter case the payment must be
rendered on the latest Business Day prior to the due date.

 

6.7.1    At least 6 months prior to the EURIBOR/LIBOR Discontinuation Date KfW
and the Bank will enter into good faith negotiations with a view to agreeing the
Replacement Reference Rate, the Consequential Technical Amendments as well as
any necessary adjustments for the period following the EURIBOR/
LIBOR Discontinuation Date.  The negotiations will take into account the then
current market standards and will be conducted with a view to ensuring that the
interest yield under this Agreement is not reduced. Any agreement pursuant to
this paragraph will be binding on KfW and the Bank, subject to the approval of
the Federal Republic.

 

6.7.2    Subject to paragraph above, for any interest period following the
EURIBOR/LIBOR Discontinuation Date, EURIBOR/LIBOR shall be replaced by the
weighted average of the rates notified to KfW by the Bank and each other lender
under the Loan Agreement [3] Business Days prior to the first day of that
interest period, to be that which expresses as a percentage rate per annum the
cost to the relevant lender of funding or refinancing an amount equal to the
outstanding Loan Amount during the relevant interest period from whatever source
it may reasonably select (other than from KfW).

 

6.7.3    Upon the EURIBOR/LIBOR Discontinuation Date, the Replacement Reference
Rate or the reference rate determined pursuant to paragraph 6.7.2 above, as
applicable, shall also be applied in Sections 1.2.2. and 10.3. of the General
Terms and replace EURIBOR/LIBOR accordingly.



 



Seite 11 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19

 



6.7.4       In dieser Ziffer gelten folgende Definitionen:

 

Technische Folgeänderungen: sind jegliche Änderungen dieses Vertrags, die
erforderlich oder wünschenswert sind, um das Wirksamwerden des
Ersatzreferenzzinssatzes zu gewährleisten.

 

EURIBOR/LIBOR-Wegfalltermin: ist das Datum, an dem der jeweilige “Benchmark
Provider” (oder sein Nachfolger) dauerhaft die Administration von EURIBOR/LIBOR
aufgibt.

 

Ersatzreferenzzinssatz: ist der Referenzzinssatz, der zwischen Bank und KfW als
Ersatz für EURIBOR/LIBOR vereinbart wird.

 

7       Rückzahlung und vorzeitige Rückzahlung; Anpassung des
Refinanzierungs-Zinssatzes

 

7.1       Die Bank ist unabhängig von Zahlungen unter dem Kreditvertrag zur
Rückzahlung des Refinanzierungskredits nach folgendem Tilgungsplan verpflichtet:

6.7.4       In this Section the following definitions will apply:

 

Consequential Technical Amendments: means any consequential amendment to this
Agreement required or desirable to make the Replacement Reference Rate
effective.

 

EURIBOR/LIBOR Discontinuation Date: means the date on which the respective
benchmark provider (or its successor) permanently ceases to administer
EURIBOR/LIBOR, as the case may be.

 

Replacement Reference Rate:  means the reference rate which the Bank and KfW
agree in order to replace EURIBOR/LIBOR (as the case may be).

 

7       Repayment and prepayment; adjustment of the Refinancing Interest Rate

 

7.1       Regardless of any payments made under the Loan Agreement the Bank
undertakes to repay the Refinancing Loan in accordance with the following
repayment schedule:

  Datum: Betrag:     Date: Amount:     beginnend 6 Monate nach dem
Auszahlungstag in 24 aufeinander folgenden Halbjahresraten gleicher Höhe
folgenden Halbjahresraten gleicher Höhe jeweils 1/24 des ausgezahlten
Refinanzierungskredites     starting 6 months after the Utilisation Date by 24
equal consecutive semi-annual instalments at each of the Dates one twenty-fourth
part of the proportion of the Loan Amount disbursed at the Utilisation Date  

7.2       Die Bank ist von ihren Zahlungsverpflichtungen aus diesem Vertrag
frei, sobald und soweit die betreffenden Beträge in der vereinbarten Währung der
KfW ohne Abzüge frei auf ihrem jeweils angegebenen Konto Nr. 99[—]
(Kontoinformation USD: via Konto 10926093 bei der Citibank N.A., New York (BIC
CITIUS33) zugunsten Konto Nr. 99[—] bei der KfW, Frankfurt am Main, (BIC
KFWIDEFF); Kontoinformation EUR: Konto Nr. 99[—] bei der KfW, Frankfurt am Main,
(BIC KFWIDEFF / IBAN [—])) zur Verfügung stehen. Sämtliche durch verspäteten
Eingang von Zahlungen der KfW entstandene Kosten erstattet die Bank der KfW auf
erste Anforderung.

7.2       The Bank is released from its payment obligations under this Agreement
as soon and insofar as the relevant amounts have been made freely available to
KfW in the agreed currency without any deductions in the corresponding stated
account number 99[—] (account details USD: via account number 10926093 with
Citibank N.A., New York (BIC CITIUS33) in favour of account number 99[—] with
KfW, Frankfurt/Main, (BIC KFWIDEFF); account details EUR: account no. 99[—] with
KfW, Frankfurt/Main, (BIC KFWIDEFF/IBAN [—])). The Bank must, upon KfW´s first
request, reimburse KfW for any and all costs it incurs owing to late payments.

 



Seite 12 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



7.3       Gehen die von der Bank zu zahlenden Beträge nicht valutagerecht ein,
so kann die KfW gegenüber der Bank Verzugszinsen in Höhe von 3 % p.a. über dem
jeweiligen 3-Monats-EURIBOR/LIBOR gemäß der ThomsonReuters-Seiten
EURIBOR01/LIBOR01 ab Fälligkeitstermin der jeweiligen Forderung geltend machen.
Die Bank wird die Verzugszinsen auf erste Anforderung zahlen.

 

7.4       Sofern die Bank von ihrem Recht zur Rückgabe der
Zinsausgleichsgarantie gemäß Ziffer 8.1. der AGB Gebrauch macht, ist sie zur
vorzeitigen Rückzahlung des Refinanzierungskredits berechtigt. Die KfW behält
sich jedoch die Geltendmachung von Refinanzierungsschäden, die durch die
vorzeitige Rückzahlung ausgelöst werden, vor. Gesetzliche Kündigungsrechte
bleiben hiervon unberührt. Wenn die Bank gemäß Ziffer 8.2. der AGB die Rückgabe
auf die Garantie beschränkt, so läuft die Refinanzierung unter dieser
Vereinbarung grundsätzlich weiter. Die Verpflichtung zur Zahlung einer
Nichtabnahmeentschädigung an den Bund gemäß Ziffer 8.3. der AGB wird durch die
Regelung dieser Ziffer 7.4 nicht berührt.

 

7.5       Unabhängig davon, ob die Bank Rechte nach Ziffer 8.1. oder 8.2. der
AGB ausgeübt hat oder nicht, gilt für die Weiterleitung von vorzeitigen
Rückzahlungen unter dem Kreditvertrag und Verwertungserlösen folgendes: Die Bank
wird alle vorzeitigen Rückzahlungen oder VerÂ-wertungsÂ-erlöse aus Sicherheiten
unverzüglich nach Eingang an die KfW weiterleiten, solange die KfW Ansprüche aus
dieser Vereinbarung geltend machen kann. Diese Weiterleitungspflicht besteht
unabhängig von geleisteten bzw. zu leistenden Zahlungen der Bank gemäß dem
ursprünglichen Tilgungsplan nach Ziffer 7.1 dieser Vereinbarung. Sie besteht
auch unabhängig von dem Grund für den Zahlungseingang. Eingehende Zahlungen
unter dieser Ziffer 7.5 werden entsprechend der Wahl des Kreditnehmers unter dem
Kreditvertrag entweder proratarisch auf die verbleibenden Tilgungsraten. auf die
verbleibenden Tilgungsraten in zeitlicher Reihenfolge oder auf die verbliebenen
Tilgungsraten in umgekehrter zeitlicher Reihenfolge angerechnet und der
Tilgungsplan für die turnusmäßigen Zahlungen der Bank nach Ziffer 7.1
entsprechend angepasst.

7.3       If the payments payable by the Bank are not rendered as at the correct
value date, KfW may charge the Bank default interest amounting to 3 % p.a above
the prevailing 3-month EURIBOR/LIBOR quoted on ThomsonReuters Pages
EURIBOR01/LIBOR01 starting from the respective payment due date. The Bank
undertakes to pay the default interest upon KfW's first request.

 

7.4       Provided the Bank exercises its right to return the Interest Make-up
Guarantee pursuant to Section 8.1. of the General Terms, the Bank is entitled to
prepay the Refinancing Loan. However, KfW reserves the right to claim funding
losses caused by such prepayment. Statutory rights of termination will remain
unaffected thereby. If the Bank limits the termination to the Guarantee pursuant
to Section 8.2. of the General Terms, the Refinancing Loan as agreed herein will
in principle continue. The obligation to pay non-acceptance compensation to the
Federal Republic pursuant to Section 8.3. of the General Terms will not be
affected by the provision of this Section 7.4.

 

7.5       Notwithstanding whether the Bank has or has not exercised rights
pursuant to Sections 8.1. or 8.2. of the General Terms, the following applies to
the transfer of prepaid amounts under the Loan Agreement and collateral
realisation proceeds: The Bank will transfer all prepaid amounts or collateral
realisation proceeds to KfW immediately upon receipt if and insofar as KfW can
assert claims under this Agreement. This transfer obligation will exist
regardless of any payments rendered or to be rendered by the Bank in accordance
with the original repayment schedule as stated in Section 7.1 of this Agreement.
The obligation also exists regardless of the grounds for receipt of such
payment. Incoming payments that fall under this Section 7.5 will be applied in
accordance with the Borrowers election under the Loan Agreement pro rata on the
remaining instalments, on the remaining instalments in the chronological order
or on the remaining instalments in the inverse chronological order and the
repayment schedule will be adjusted accordingly pursuant to Section 7.1 to
account for regular payments by the Bank.

 

 

 

 



Seite 13 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



7.6       Macht die Bank von ihrem Recht gemäß Ziff. 8.2. der AGB Gebrauch, so
ist der Refinanzierungs-Zinssatz nach Ziff. 2.3.5 dieses Vertrags zum Ende der
auslaufenden Zinsausgleichsperiode entsprechend anzupassen. Der in diesem Fall
anzuwendende Refinanzierungs-Zinssatz entspricht dann dem 6-Monats-Libor/Euribor
gemäß der ThomsonReuters-Seiten EURIBOR01/ LIBOR01 zuzüglich der KfW-Marge gem.
Ziffer 2.3.4.

 

7.7       Bei vorzeitiger Beendigung der Kreditvertrages werden die Bank und die
KfW in Gespräche darüber eintreten, ob (i) der Refinanzierungskredit fortgeführt
wird und (ii) eine weitere Anpassung des Refinanzierungs-Zinssatzes gem. Ziffer
7.6 erforderlich ist.

 

7.8        Die KfW schließt möglicherweise gemäß Ziffer 1.5. der AGB auf Weisung
des Bundes vor dem Spätesttermin ein Zinssicherungsgeschäft zu den zu diesem
Zeitpunkt geltenden Einstandssätzen der KfW ab. Soweit das
Zinssicherungsgeschäft aufgrund einer Änderung des Auszahlungstermins angepasst
werden muss, trägt die Bank die hierdurch unter dem Zinssicherungsgeschäft
anfallenden Kosten der KfW, die in marktüblicher Weise berechnet werden.
Gleiches gilt für den Fall, dass der Kreditbetrag nicht vollständig ausgezahlt
wird, oder eine Auszahlung aus Gründen unterbleibt, die nicht auf die Eröffnung
des Insolvenzverfahrens (oder eines entsprechenden Antrages auf Eröffnung des
Insolvenzverfahrens), auf das Vorliegen von Eröffnungsgründen für ein
Insolvenzverfahren oder auf den Eintritt eines ähnlichen Ereignisses bei
Besteller oder Schiffbauunternehmen zurückzuführen sind. Die nach dieser Ziffer
zu erstattenden Kosten der KfW hat die Bank anteilig entsprechend ihrem Anteil
am gesamten Kredit-betrag zu erstatten. Um jeden Zweifel auszuschließen soll
darauf hingewiesen werden, dass Ziffer 7.8 dieses Vertrages lediglich von
Vertragsdatum bis Auszahlungstag Gültigkeit besitzt; danach findet Ziffer 8.5.
der AGB Anwendung.

7.6       If the Bank exercises its right pursuant to Section 8.2. of the
General Terms, the Refinancing Interest Rate as stated in Section 2.3.5 of this
Agreement must be adjusted accordingly as at the end of the expiring interest
make-up period. The Refinancing Interest Rate to be applied in such an event
will correspond to the 6-month EURIBOR/LIBOR quoted on ThomsonReuters Pages
EURIBOR01/LIBOR01 plus the KfW Margin pursuant to Section 2.3.4.

 

7.7       In case of early termination of the Loan Agreement, the Bank and KfW
will enter into discussions on whether (i) the Refinancing Loan will be
continued and (ii) a further adjustment of the Refinancing Interest Rate
pursuant to Section 7.6 is necessary.

 

7.8        In accordance with Section 1.5. of the General Terms, KfW might, on
instruction of the Federal Republic, enter into an interest rate swap prior to
the Latest Date, at the rates achievable for KfW in the market on that date.
Should the interest rate swap need to be adjusted due to a modification of the
Utilisation Date, the Bank will indemnify KfW for all costs incurred under such
interest rate swap as a result of such rescheduling, such costs to be calculated
in accordance with market standards. This applies also if the Loan Amount is not
fully disbursed or in any event (other than an event which is based on the
occurrence of the Shipbuilder’s or the Borrower’s insolvency (or any
corresponding application for opening of insolvency proceedings), any reasons
for opening of insolvency proceedings (Eröffnungsgründe) or any analogous
procedure or steps in any jurisdiction in respect of the Shipbuilder or the
Borrower) that results in the Loan not being disbursed at all. The Bank shall
reimburse KfW for its costs pursuant to this clause pro rata in accordance with
its portion in the entire Loan Amount. For the avoidance of doubt, the
provisions of this Section 7.8 of this Agreement only apply during the period
from the date of this Agreement to the Utilisation Date, and thereafter Section
8.5 of the General Terms will apply.



 



Seite 14 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



8       Sicherheiten

 

8.1       Vor der Auszahlung stellt die Bank der KfW zur Sicherung ihrer
Ansprüche unter diesem Refinanzierungsvertrag die folgenden Sicherheiten:

 

8.1.1     Abtretung sämtlicher Ansprüche der Bank gegen den Kreditnehmer im
Hinblick auf den Hermes Loan und dem Finnvera Balancing Loan unter dem
Kreditvertrag;

 

8.1.2     Abtretung der Ansprüche der Bank aus der Hermes-Deckung;

 

8.1.3   Abtretung der Ansprüche der Bank aus der Zweiten Finnvera-Deckung.

 

Die KfW ist berechtigt, bei der Hereinnahme der o.g. Sicherheiten die
Unterstützung externer Rechtsberater in Anspruch zu nehmen. Die Kosten hierfür
sowie sonstige Kosten der Sicherheitenbestellung sind von der Bank zu tragen.

 

9       Auskunftspflichten und Prüfungsrechte

 

Zusätzlich zu den Pflichten der Bank aus Ziffer 11. der AGB gelten folgende
Bestimmungen:

 

9.1       Die Bank wird der KfW regelmäßig Auskunft über Umstände erteilen, die
den Kredit, dessen ordnungsgemäße Rückzahlung oder Besicherung betreffen.
Außergewöhnliche Ereignisse, welche die ordnungsgemäße Bedienung des Kredites
gefährden können und der Bank bekannt werden, wird die Bank der KfW
unaufgefordert unverzüglich mitteilen. 

8       Collateral

 

8.1       Prior to disbursement, the Bank will provide to KfW the following
collateral to secure KfW's interests under this Agreement:

 

8.1.1    Assignment of the Bank’s rights against the Borrower in respect of the
Hermes Loan and the Finnvera Balancing Loan under the Loan Agreement;

 

8.1.2    Assignment of the Bank’s rights under the Hermes Cover;

 

8.1.3    Assignment of the Bank’s rights under the Second Finnvera Cover.

 

In taking the above collateral, KfW may resort to the support of external legal
advisers. The cost of this as well as any other costs associated with the
perfection of any such collateral will be borne by the Bank.

 

9       Duty to inform and right to inspect

 

In addition to the Bank's obligations as stated in Section 11. of the General
Terms the following provisions will apply:

 

9.1       The Bank will regularly inform KfW of circumstances pertaining to the
Loan, its proper repayment or collateralisation. The Bank must inform KfW
immediately and of its own accord about extraordinary events of which it becomes
aware that may jeopardise the proper servicing of the Loan.





 



Seite 15 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



9.2       Die Bank wird die KfW über alle Änderungen und Ergänzungen des
Kreditvertrages unverzüglich informieren.

 

9.3       Die Bank ist verpflichtet, den Kreditnehmer über diesen Vertrag mit
der KfW zu informieren.

 

9.4       Die KfW ist berechtigt, bei der Bank die Verwendung der
Refinanzierungen zu prüfen, von der Bank entsprechende Auskünfte zu verlangen
und Einblick in die betreffenden Unterlagen zu nehmen.

 

9.5       Die Bank übersendet der KfW nach Feststellung, spätestens sechs Monate
nach Ablauf des Geschäftsjahres, ihren bestätigten Geschäftsbericht nebst
Anhang, Lagebericht und Erläuterungen.

 

10       Kündigung

 

Die KfW kann diesen Vertrag unbeschadet der Bestimmungen der AGB aus wichtigem
Grunde kündigen, insbesondere wegen

 

10.1     einer erheblichen Verschlechterung der wirtschaftlichen Verhältnisse
der Bank;

 

10.2     einer Verletzung der Zahlungspflichten der Bank (es sei denn, diese
basiert auf technischen Problemen im Zahlungsverkehr) oder von
Informationspflichten;

 

10.3     einer in sonstiger Weise erheblichen Störung der für die Fortführung
des Vertragsverhältnisses vorauszusetzenden Vertrauensbeziehung.

 

11       Erklärungen

 

Mit Unterzeichnung versichert die Bank, dass

 

a)      im Kreditvertrag mindestens der maßgebliche CIRR als Kreditzins
vereinbart wurde und

 

b)      sie davon Kenntnis genommen hat, dass Tatsachen, von denen die
Bewilligung, Gewährung, Rückforderung, Weitergewährung oder das Belassen der
Zinsausgleichsgarantie bzw. hieraus ausgezahlter Beträge abhängig ist,
subventionserhebliche Tatsachen im Sinne des § 264 StGB sind. Diese Tatsachen
sind in der Anlage 2 bezeichnet. Auf die Bestimmungen der §§ 3, 4 und 5
Subventionsgesetz wird besonders hingewiesen.

9.2       The Bank will notify KfW immediately of all amendments and addenda to
the Loan Agreement.

 

9.3       The Bank undertakes to inform the Borrower about this Agreement with
KfW.

 

9.4       KfW is entitled to inspect the proper use of the refinancing funds at
the Bank, to request corresponding information from the Bank and to inspect the
loan documents.

 

9.5       The Bank will send KfW its certified annual report including the
annex, the management report and the notes following its completion but not
later than six months after the end of its financial year.

 

10       Termination

 

Notwithstanding the provisions of the General Terms, KfW may terminate this
Agreement for good cause, particularly in the event of -

 

10.1     a significant deterioration in the Bank's financial situation;

 

10.2     a breach of the Bank's payment obligations (unless said breach is
attributable to technical problems in payment processing) or duties to inform;

 

10.3     a disruption in the relationship of trust required for the continuation
of the contractual relationship that is significant for another reason.

 

11       Representations

 

By signing this Agreement, the Bank assures that -

 

a)      in the Loan Agreement the Applicable CIRR rate was agreed to be the
minimum interest rate and

 

b)     it is aware that facts on which the approval, grant, reclamation, renewal
or continuation of the Interest Make-up Guarantee and amounts paid under the
Interest Make-up Guarantee (as the case may be), depend qualify as facts that
are relevant to subsidies within the meaning of Section 264 of the German
Criminal Code (Strafgesetzbuch/StGB). These facts are listed in Annex 2.
Particular reference is made to the provisions set forth in Sections 3, 4 and 5
of the German Subsidy Act (Subventionsgesetz/ SubvG).



 



Seite 16 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



12       Sonstige Regelungen

 

12.1     Dieser Vertrag tritt nur dann in Kraft, wenn (a) er unterzeichnet
worden ist und (b) das Effective Date (wie im Transfer Certificate gemäß Ziffer
11.11.1(B)(d) des Kreditvertrags definiert) in Bezug auf die übertragene
Beteiligung wirksam geworden ist und endet mit vollständiger Rückzahlung des
Refinanzierungskredites einschließlich einer gegebenenfalls erforderlichen
Sicherheitenverwertung.

 

12.2     Dieser Vertrag unterliegt deutschem Recht. Zu Informationszwecken wurde
das Dokument ins Englische übersetzt. Mit Ausnahme des Abrufformulars (Annex 1)
ist die deutsche Version und Sprache vorrangig. Erfüllungsort und Gerichtsstand
ist Frankfurt am Main.

 

12.3     Sollte eine Bestimmung dieses Vertrages unwirksam oder nicht
durchführbar sein, so bleiben dessen übrige Bestimmungen davon unberührt.
Vertragliche Lücken sollen durch eine Regelung ersetzt werden, die dem Zweck
dieses Vertrages am besten entspricht.

 

12.4     Die Rechte und Pflichten aus diesem Vertrag dürfen nicht ohne vorherige
schriftliche Zustimmung des Vertragspartners abgetreten, belastet oder
übertragen werden.

 

12.5     Erklärungen oder Mitteilungen in Zusammenhang mit diesem Vertrag sind
rechtsverbindlich unterschrieben per Post oder Telefax an die folgenden
Anschriften zu richten oder, soweit besonders vereinbart, per
Datenfernübertragung zu übermitteln:

 

Für die KfW:

KfW IPEX-Bank GmbH

Markus Kristen / Anja Demisch

Palmengartenstraße 5-9

60325 Frankfurt am Main

Telefon:+49 (0) 69 74 31 – 4687 / 3621

Telefax:+49 (0) 69 74 31 – 2944

Email: Schiffs-CIRR@kfw.de

 

Für die Bank:

[Ÿ]

 

Ausgefertigt in zwei Urschriften, von denen jede Partei eine erhält.

12       Other regulations

 

12.1     This Agreement enters into force and effect upon (a) being signed and
(b) the Effective Date (as defined in the transfer certificate as set out in
section 11.11.1 (B)(d) of the Loan Agreement) in relation to the transferred
commitment has become effective and ends when the Refinancing Loan has been
repaid in full, including any realisation of security that may be necessary.

 

12.2    The Agreement is governed by German law. It has been translated into
English for information purposes only and except for the disbursement request
form (Annex 1) the German version and language will prevail. The place of
performance and of jurisdiction is Frankfurt am Main.

 

12.3    If any provision of this Agreement is invalid or not feasible, this will
not affect the remaining provisions. Any gap in the provisions is to be filled
with a legally valid provision which comes as close as possible to the spirit
and purpose of this Agreement.

 

12.4       Rights and obligations under this Agreement may not be assigned or
pledged without the prior written consent of the corresponding contracting
party.

 

12.5     Representations or notices relating to this Agreement must be affixed
with a legally binding signature and dispatched by post or facsimile to the
following addresses or, if so agreed, by remote data transfer:

 

For KfW:

KfW IPEX-Bank GmbH

Markus Kristen / Anja Demisch

Palmengartenstraße 5-9

60325 Frankfurt am Main/Germany

phone:+49 (0) 69 74 31 – 4687 / 3621

fax:+49 (0) 69 74 31 – 2944

email: Schiffs-CIRR@kfw.de

 

For the Bank:

[Ÿ]

 

Executed in two originals, one for each party.



 



Frankfurt am Main, __. [Ÿ] [Ÿ], __ [Ÿ]                     KfW IPEX-Bank GmbH
(duly authorised by KfW) [Ÿ]



 



Seite 17 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



Annex 1: Form of Disbursement Request

 

[on letterhead of Bank]

 

to

KfW IPEX-Bank GmbH

representing KfW

attn: X3c3

Postfach 11 11 41

60046 Frankfurt am Main

Germany

 

or fax: (+49-69) 7431 – 2944

 

Request for disbursement under the
Refinancing Loan / CIRR for ship financing dated ...........
Interest Make-up Guarantee No. 5.19

 

Bank and borrower under the refinancing agreement:

[Ÿ]

Name and KfW business partner number: [Ÿ]

 

Contact person at the Bank:

 

We hereby confirm that all of the conditions agreed for the Refinancing Loan
have been fulfilled. We therefore request the transfer of

 

___ ____________ __________________________

 

currency and amount (amount expressed in words and figures)

 

as at: [          ] value date (no earlier than two Business Days following
submission of this request)

 

to the following account: (bank name, sort code and account number)

___________________

___________________

___________________

 

[Place, date, legally binding signature of the Bank] _______________________







 

Seite 18 von 20

 



 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 

Anlage 2: Liste der subventionserheblichen Tatsachen für die Gewährung von
Zinsausgleichsgarantien im Zusammenhang mit Schiffsfinanzierungen zum CIRR

 

Subventionserhebliche Tatsachen im Sinne von § 264 StGB in Verbindung mit § 2
Subventionsgesetz sind:

 

 

 

 

(a)       die mit dem Käufer vereinbarten Preise und Zahlungsbedingungen
(Ziffern 2.1.3 und 2.1.4 des Refinanzierungsvertrages)

 

(b)       die Höhe des gewährten Kredites sowie die vereinbarten
Kreditbedingungen (Ziffer 2.2 des Refinanzierungsvertrages)

 

(c)       alle Festlegungen bzw. Veränderungen von Terminen und Beträgen, durch
die eine der unter (a) und (b) genannten Größen bestimmt bzw. variiert wird,
also insbesondere:

 

-      sämtliche Angaben über Auszahlungs-daten und Auszahlungsbeträge sowie
über Rückzahlungsdaten und Rück-zahlungsbeträge

 

-      der Berechnung eventuell zugrunde gelegter Wechselkurse

 

-      vorgenommene Zinsfixierung bzw. Änderungen in der vereinbarten
Bezugsbasis von Zinssätzen

 

-      Erhalt außerplanmäßiger Rückzahlungen, Versicherungsleistungen,
Verwertungs-erlöse und anderer Zahlungen, durch die sich die ausstehende
Forderung vermindert

 

-      Vereinbarungen über Änderungen des Kreditvertrages

 

 

(d)       das Verbot der Weitergabe der Verwaltungskostenpauschale an den
Kreditnehmer gemäß Ziffer 1.4. der AGB

Annex 2: List of facts relevant to subsidies pertaining to the provision of
Interest Make-up Guarantees in connection with ship financing at the CIRR

 

Facts relevant to subsidies within the meaning of Section 264 of the German
Criminal Code (StGB) in conjunction with Section 2 of the German Subsidy Act
(SubvG) are:

 

 

(a)       the prices and terms of payment agreed with the buyer (Sections 2.1.3
and 2.1.4. of the Agreement)

 

(b)       the amount of the Loan granted and the terms and conditions agreed for
the Loan (Section 2.2 of the Agreement)

 

(c)       all cases in which deadlines and amounts that either determine or
change one of the variables listed in (a) or (b) are laid down or altered, in
particular:

 

-      all data on disbursements and disbursement amounts as well as all data on
repayments and repayment amounts

 

-      the calculation of underlying exchange rates (if any)

 

-      the fixing of interest or changes in the agreed reference base for
interest rates

 

-      receipt of off-schedule repayments, insurance payments, enforcement
proceeds and other payments as a result of which the outstanding claim is
reduced

 

-      agreements on amendments to the Loan Agreement

 

 

(d)       the prohibition of the transfer of the Fee for Administrative Expenses
to the Borrower in accordance with Section 1.4. of the General Terms 

 

 



Seite 19 von 20

 

 



Refinanzierungsvertrag zwischen KfW und [Ÿ] Refinancing Agreement between KfW
and [Ÿ] im Zusammenhang mit Zinsausgleichsgarantie Nr. 5.19 in connection with
interest make-up guarantee no. 5.19



 



Anlage 3: Allgemeine Bedingungen für den Zinsausgleich bei Schiffsfinanzierungen
zum CIRR   Annex 3: General Terms and Conditions for Interest Make-up in Ship
Financing Schemes at the CIRR



 



Seite 20 von 20

